EXECUTION VERSION

Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of November 4, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

  General      1   

SECTION 1.2

  Specific Terms      1   

SECTION 1.3

  Usage of Terms      2   

SECTION 1.4

  [Reserved]      2   

SECTION 1.5

  No Recourse      3   

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

  Representations and Warranties of Seller      4   

SECTION 3.2

  Representations and Warranties of Purchaser      6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

  Protection of Title of Purchaser      8   

SECTION 4.2

  Other Liens or Interests      9   

SECTION 4.3

  Costs and Expenses      10   

SECTION 4.4

  Indemnification      10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

  Repurchase of Receivables Upon Breach of Warranty      12   

SECTION 5.2

  Reassignment of Purchased Receivables      12   

SECTION 5.3

  Waivers      13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

  Liability of Seller      13   

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

  Limitation on Liability of Seller and Others      14   

SECTION 6.4

  Seller May Own Notes or the Certificate      14   

SECTION 6.5

  Amendment      14   

SECTION 6.6

  Notices      15   

SECTION 6.7

  Merger and Integration      15   

SECTION 6.8

  Severability of Provisions      15   

SECTION 6.9

  Intention of the Parties      16   

SECTION 6.10

  Governing Law      17   

SECTION 6.11

  Counterparts      17   

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  17   

SECTION 6.13

  Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES Schedule A — Schedule of Receivables Schedule B — Representations and
Warranties from the Seller as to the Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of November 4, 2015, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of November 4, 2015, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2015-4, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means November 12, 2015.

“Issuer” means AmeriCredit Automobile Receivables Trust 2015-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement and the Underwriting Agreement. The Related
Documents to be executed by any party are referred to herein as “such party’s
Related Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

 

3



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

 

4



--------------------------------------------------------------------------------

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the

 

5



--------------------------------------------------------------------------------

Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in

 

6



--------------------------------------------------------------------------------

all jurisdictions where the failure to do so would materially and adversely
affect Purchaser’s ability to acquire the Receivables or the Other Conveyed
Property, and to transfer the Receivables and the Other Conveyed Property to the
Issuer pursuant to the Sale and Servicing Agreement, or the validity or
enforceability of the Receivables and the Other Conveyed Property or to perform
Purchaser’s obligations hereunder and under the Purchaser’s Related Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii)

 

7



--------------------------------------------------------------------------------

seeking any determination or ruling that might materially and adversely affect
the performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

 

8



--------------------------------------------------------------------------------

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the

 

9



--------------------------------------------------------------------------------

Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

 

11



--------------------------------------------------------------------------------

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable

 

12



--------------------------------------------------------------------------------

repurchased by Seller under Section 5.1 hereof, Purchaser and the Issuer shall
take such steps as may be reasonably requested by Seller in order to assign to
Seller all of Purchaser’s and the Issuer’s right, title and interest in and to
such Receivable and all security and documents and all Other Conveyed Property
conveyed to Purchaser and the Issuer directly relating thereto, without
recourse, representation or warranty, except as to the absence of Liens created
by or arising as a result of actions of Purchaser or the Issuer. Such assignment
shall be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate and that such amendment is authorized
and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any

 

15



--------------------------------------------------------------------------------

reason whatsoever held invalid, then such covenants, provisions or terms shall
be deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Robert T. Pigott III

Name:   Robert T. Pigott III Title:   Vice President, Corporate Treasury
AMERICREDIT FINANCIAL SERVICES, INC., as Seller By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Treasury

 

Accepted: THE BANK OF NEW YORK MELLON, not in its individual capacity but solely
as Trustee and Trust Collateral Agent By:  

/s/ Michael Commisso

Name:   Michael Commisso Title:   Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[See Attached.]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

443661145   444919195   445066384   445202393   456487404   456834951  
456908185   456976034   457039121   457108090   457214955   457278158  
457348852   457431294   457514875   457580694   457646891   457711489   
457779478    457858108 443661863   444919237   445066400   445202435   456487552
  456835008   456908201   456976059   457039154   457108165   457214971  
457278182   457348860   457431302   457514891   457580710   457646933  
457711505    457779494    457858116 443663851   444919260   445066434  
445202476   456487586   456835016   456908219   456976067   457039170  
457108231   457214989   457278232   457348878   457431328   457514925  
457580728   457646982   457711513    457779502    457858157 443664016  
444919286   445066442   445202484   456487651   456835057   456908227  
456976075   457039204   457108280   457215002   457278257   457348886  
457431369   457514941   457580744   457647030   457711521    457779510   
457858173 443655543   444919344   445066491   445202518   456487834   456835073
  456908243   456976091   457039220   457108348   457215010   457278265  
457348928   457431377   457514974   457580785   457647071   457711562   
457779577    457858181 443657309   444919419   445066533   445202526   456487925
  456835081   456908284   456976117   457039238   457108355   457215044  
457278307   457348969   457431427   457514990   457580801   457647089  
457711588    457779593    457858199 443659487   444919526   445066582  
445202534   456487974   456835156   456908318   456976125   457039279  
457108363   457215093   457278315   457348985   457431450   457515005  
457580819   457647097   457711604    457779619    457858215 443660493  
444919567   445066616   445202880   456488360   456835198   456908326  
456976141   457039303   457108371   457215135   457278323   457349009  
457431468   457515013   457580868   457647105   457711612    457779650   
457858223 443713995   444919583   445066657   445202898   456488378   456835214
  456908342   456976174   457039329   457108397   457215143   457278331  
457349025   457431476   457515039   457580900   457647121   457711661   
457779668    457858256 443714076   444919708   445066673   445202948   456488584
  456835305   456908367   456976208   457039345   457108405   457215150  
457278398   457349033   457431526   457515047   457580926   457647154  
457711679    457779684    457858264 443714258   444919757   445066723  
445202971   456489418   456835347   456908375   456976216   457039352  
457108470   457215168   457278406   457349058   457431534   457515054  
457580934   457647170   457711687    457779692    457858272 443715222  
444920003   445066756   445202989   456489483   456835354   456908425  
456976232   457039360   457108553   457215184   457278414   457349066  
457431625   457515088   457580959   457647196   457711711    457779726   
457858280 443719612   444920045   445066772   445202674   456489517   456835404
  456908441   456976265   457039394   457108561   457215226   457278448  
457349074   457431641   457515112   457580983   457647204   457711729   
457779759    457858322 443720883   444920060   445066806   445202690   456489921
  456835412   456908466   456976273   457039402   457108595   457215234  
457278505   457349082   457431658   457515120   457580991   457647212  
457711737    457779809    457858330 443721022   444920227   445066897  
445202708   456490036   456835479   456908474   456976315   457039410  
457108629   457215242   457278521   457349090   457431716   457515138  
457581031   457647253   457711760    457779825    457858348 443723010  
444920375   445066970   445202740   456490069   456835511   456908482  
456976323   457039428   457108645   457215267   457278570   457349108  
457431724   457515195   457581098   457647287   457711786    457779833   
457858355 443724034   444920425   445067010   445202799   456490192   456835560
  456908508   456976398   457039436   457108678   457215317   457278604  
457349116   457431732   457515203   457581122   457647329   457711802   
457779858    457858363 443727177   444920474   445067028   445203060   456490309
  456835669   456908524   456976406   457039451   457108710   457215325  
457278646   457349132   457431765   457515229   457581148   457647337  
457711828    457779890    457858397 443728142   444920813   445067069  
445203078   456490366   456835743   456908540   456976414   457039469  
457108819   457215358   457278661   457349181   457431773   457515237  
457581155   457647378   457711844    457779908    457858454 443728357  
444920987   445067101   445203284   456490390   456835776   456908565  
456976422   457039485   457108868   457215390   457278794   457349223  
457431807   457515344   457581171   457647386   457711851    457779924   
457858470 443728365   444920995   445067135   445203359   456491497   456835792
  456908581   456976430   457039501   457108884   457215416   457278810  
457349231   457431872   457515393   457581221   457647394   457711869   
457779973    457858496 443728456   444921001   445067143   445203383   456491893
  456835859   456908607   456976448   457039519   457108900   457215473  
457278851   457349280   457431880   457515401   457581239   457647410  
457711885    457779981    457858512 443728761   444921019   445067234  
445203441   456492065   456835891   456908615   456976455   457039543  
457108983   457215499   457278919   457349322   457431906   457515435  
457581254   457647428   457711893    457779999    457858538 443729074  
444921068   445067242   445203490   456492966   456835909   456908623  
456976463   457039576   457109023   457215507   457278950   457349348  
457431948   457515443   457581288   457647469   457711901    457780039   
457858587 443729520   444921084   445067259   445203508   456493188   456835925
  456908649   456976513   457039592   457109031   457215523   457278984  
457349355   457431971   457515468   457581304   457647519   457711919   
457780047    457858595 443731369   444921126   445067333   445203524   456493261
  456835933   456908698   456976554   457039626   457109080   457215549  
457279032   457349371   457432011   457515492   457581312   457647535  
457711943    457780096    457858629 443732342   444921191   445067416  
445203532   456493469   456836006   456908706   456976570   457039659  
457109163   457215564   457279099   457349397   457432037   457515542  
457581338   457647592   457711976    457780104    457858637 443733001  
444921225   445067457   445203565   456493683   456836022   456908714  
456976638   457039683   457109189   457215572   457279123   457349405  
457432045   457515567   457581437   457647634   457711992    457780112   
457858645 443734132   444921258   445067473   445203672   456493709   456836030
  456908748   456976646   457039691   457109254   457215630   457279149  
457349439   457432052   457515583   457581445   457647659   457712016   
457780120    457858660 443735162   444921266   445067564   445203722   456493857
  456836212   456908813   456976687   457039725   457109270   457215648  
457279248   457349470   457432078   457515591   457581478   457647683  
457712040    457780195    457858710 443735584   444921316   445067580  
445203748   456493923   456836253   456908839   456976703   457039758  
457109296   457215655   457279321   457349504   457432094   457515674  
457581494   457647691   457712057    457780203    457858728 443737580  
444921472   445067622   445203763   456493964   456836261   456908896  
456976711   457039766   457109387   457215671   457279347   457349512  
457432169   457515682   457581528   457647709   457712065    457780211   
457858744 443739958   444921571   445067697   445203789   456494020   456836279
  456908920   456976737   457039782   457109395   457215689   457279362  
457349538   457432193   457515690   457581536   457647717   457712081   
457780229    457858751 443740204   444921605   445067705   445203797   456494103
  456836329   456908938   456976752   457039840   457109403   457215705  
457279396   457349546   457432250   457515724   457581569   457647733  
457712115    457780245    457858827 443742291   444921613   445067838  
445203805   456494301   456836345   456908946   456976786   457039899  
457109429   457215713   457279420   457349553   457432367   457515757  
457581601   457647766   457712180    457780252    457858843 443742671  
444921654   445067861   445203821   456495126   456836352   456908979  
456976802   457039907   457109528   457215739   457279438   457349579  
457432391   457515765   457581619   457647790   457712206    457780260   
457858850 443664818   444921712   445068018   445203847   456495407   456836378
  456909019   456976828   457039931   457109551   457215804   457279446  
457349595   457432417   457515815   457581627   457647857   457712230   
457780294    457858868 443664982   444921720   445068059   445203870   456495597
  456836386   456909027   456976844   457039949   457109585   457215812  
457279479   457349652   457432441   457515823   457581643   457647865  
457712248    457780328    457858876 443665245   444921829   445068190  
445203995   456495928   456836402   456909035   456976851   457039964  
457109593   457215820   457279545   457349702   457432474   457515856  
457581684   457647873   457712321    457780336    457858892 443665534  
444921845   445068257   445204043   456496074   456836410   456909068  
456976869   457039972   457109643   457215853   457279552   457349710  
457432573   457515880   457581692   457647915   457712396    457780344   
457859056 443668603   444921878   445068307   445204068   456496132   456836436
  456909092   456976893   457039998   457109676   457215861   457279727  
457349728   457432649   457515971   457581700   457647923   457712404   
457780351    457859080 443670468   444921969   445068364   445204118   456496397
  456836493   456909100   456976919   457040004   457109692   457215879  
457279792   457349736   457432714   457516003   457581734   457647949  
457712552    457780377    457859106 443670682   444921993   445068380  
445204159   456496983   456836535   456909118   456976927   457040046  
457109742   457215887   457279818   457349744   457432722   457516029  
457581767   457648038   457712628    457780419    457859130 443670955  
444922025   445068398   445204233   456497007   456836584   456909126  
456976950   457040061   457109775   457215929   457279966   457349777  
457432771   457516078   457581775   457648053   457712651    457780500   
457859213 443671268   444922041   445068422   445204266   456497437   456836618
  456909134   456976968   457040079   457109783   457215937   457279974  
457349827   457432862   457516086   457581809   457648079   457712685   
457780534    457859221 443671276   444922108   445068562   445204282   456497635
  456836634   456909142   456976976   457040087   457109809   457215945  
457280113   457349835   457432888   457516110   457581817   457648095  
457712701    457780575    457859247 443671391   444922207   445068570  
445204357   456497684   456836659   456909209   456976984   457040111  
457109817   457215960   457280162   457349843   457432920   457516169  
457581833   457648210   457712719    457780583    457859254 443671854  
444922215   445068596   445204449   456497726   456836717   456909225  
456977016   457040137   457109833   457216059   457280196   457349926  
457432987   457516201   457581841   457648228   457712750    457780625   
457859320 443673199   444922256   445068604   445204555   456497759   456836733
  456909324   456977024   457040145   457109858   457216075   457280238  
457349942   457432995   457516250   457581866   457648251   457712768   
457780633    457859338 443673801   444922280   445068612   445204589   456497767
  456836832   456909373   456977032   457040160   457109924   457216091  
457280246   457349983   457433001   457516284   457581916   457648277  
457712776    457780641    457859395 443673876   444922397   445068653  
445204605   456498286   456836857   456909415   456977040   457040210  
457109981   457216190   457280261   457350023   457433027   457516292  
457581924   457648285   457712784    457780666    457859403 443674098  
444922405   445068661   445204761   456498617   456836873   456909449  
456977057   457040244   457110005   457216216   457280352   457350031  
457433035   457516334   457581932   457648301   457712800    457780674   
457859445 443675087   444922447   445068802   445204811   456498716   456836956
  456909472   456977065   457040277   457110104   457216224   457280444  
457350098   457433118   457516375   457581957   457648319   457712826   
457780690    457859502 443677034   444922611   445068935   445204837   456498724
  456836972   456909480   456977073   457040293   457110179   457216232  
457280550   457350114   457433126   457516417   457581965   457648335  
457712842    457780716    457859528 443677075   444922645   445069016  
445204852   456498781   456836980   456909530   456977081   457040301  
457110252   457216257   457280576   457350155   457433159   457516490  
457582013   457648376   457712859    457780724    457859551 443678115  
444922744   445069032   445205040   456498849   456837053   456909555  
456977115   457040319   457110336   457216265   457280618   457350163  
457433191   457516524   457582054   457648400   457712875    457780732   
457859593 443679097   444922751   445069057   445205065   456498856   456837178
  456909597   456977123   457040327   457110591   457216273   457280675  
457350189   457433431   457516540   457582096   457648418   457712891   
457780740    457859619 443679709   444922843   445069065   445205156   456499029
  456837293   456909647   456977172   457040335   457110617   457216307  
457280717   457350197   457433506   457516607   457582104   457648475  
457712909    457780757    457859692 443680756   444922884   445069248  
445205214   456499045   456837301   456909688   456977222   457040368  
457110625   457216323   457280782   457350205   457433548   457516615  
457582120   457648483   457712917    457780765    457859700 443680939  
444922918   445069339   445205263   456499110   456837319   456909720  
456977289   457040392   457110633   457216331   457280808   457350239  
457433647   457516656   457582138   457648491   457712925    457780864   
457859759 443681424   444923221   445069412   445205362   456499185   456837327
  456909746   456977305   457040400   457110658   457216356   457280824  
457350247   457433654   457516672   457582146   457648517   457712933   
457780872    457859767 443681572   444923353   445069453   445205388   456499250
  456837384   456909761   456977339   457040426   457110666   457216364  
457280881   457350288   457433688   457516706   457582179   457648541  
457712966    457780906    457859775 443681713   444923445   445069461  
445205396   456499433   456837392   456909779   456977347   457040434  
457110674   457216372   457280923   457350304   457433738   457516730  
457582195   457648574   457712982    457780914    457859791 443681739  
444923460   445069537   445205404   456499649   456837418   456909803  
456977354   457040483   457110716   457216380   457280949   457350312  
457433746   457516771   457582211   457648616   457712990    457780922   
457859817 443682547   444923502   445069560   445205420   456499912   456837442
  456909829   456977362   457040541   457110724   457216398   457280956  
457350361   457433845   457516797   457582237   457648657   457713006   
457780930    457859825 443683206   444923619   445069602   445205461   456500479
  456837467   456909860   456977396   457040558   457110732   457216414  
457280964   457350387   457433902   457516813   457582278   457648681  
457713048    457780963    457859833 443685367   444923635   445069628  
445205503   456500743   456837558   456909878   456977404   457040582  
457110757   457216422   457281061   457350403   457433951   457516847  
457582286   457648699   457713055    457780997    457859858 443685649  
444923643   445069644   445205701   456500867   456837566   456909910  
456977420   457040657   457110831   457216471   457281079   457350445  
457433969   457516854   457582294   457648723   457713113    457781029   
457859882 443685987   444923684   445069735   445205743   456501089   456837574
  456909928   456977438   457040699   457110856   457216489   457281087  
457350478   457433977   457516862   457582344   457648731   457713121   
457781060    457859908 443687504   444923726   445069784   445205826   456501147
  456837590   456909936   456977453   457040707   457110872   457216497  
457281160   457350551   457433993   457516870   457582369   457648772  
457713154    457781110    457859932 443688684   444923759   445069834  
445205842   456501261   456837616   456909951   456977461   457040715  
457110906   457216505   457281210   457350627   457434009   457516904  
457582393   457648798   457713170    457781219    457859940 443688791  
444923817   445069867   445205933   456501378   456837632   456910025  
456977479   457040731   457110955   457216554   457281269   457350668  
457434066   457516920   457582401   457648806   457713212    457781227   
457859965 443689302   444923833   445069891   445205958   456501386   456837657
  456910066   456977487   457040756   457110971   457216562   457281327  
457350684   457434124   457516946   457582443   457648822   457713220   
457781243    457859999



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan

Number

  

Loan

Number

443689419   444923858   445069966   445205966   456501410   456837665  
456910082   456977537   457040806   457110989   457216604   457281350  
457350718   457434181   457516953   457582468   457648830   457713261   
457781250    457860005 443690177   444923924   445069990   445206006   456501493
  456837681   456910108   456977594   457040822   457110997   457216612  
457281400   457350734   457434199   457516961   457582500   457648848  
457713295    457781284    457860021 443691811   444923981   445070014  
445206105   456501576   456837699   456910140   456977628   457040863  
457111003   457216638   457281426   457350858   457434215   457516987  
457582559   457648855   457713329    457781318    457860062 443694906  
444924112   445070063   445206113   456501592   456837707   456910165  
456977644   457040871   457111045   457216703   457281434   457350866  
457434264   457517001   457582567   457648889   457713337    457781359   
457860088 443696091   444924161   445070147   445206121   456501667   456837715
  456910215   456977685   457040913   457111193   457216802   457281475  
457350874   457434272   457517019   457582575   457648897   457713378   
457781367    457860112 443696216   444924195   445070253   445206170   456501824
  456837723   456910280   456977693   457040921   457111235   457216828  
457281491   457350890   457434298   457517092   457582583   457648913  
457713386    457781375    457860138 443697669   444924229   445070279  
445206261   456501840   456837749   456910314   456977735   457040939  
457111243   457216836   457281517   457350924   457434348   457517167  
457582591   457648921   457713394    457781516    457860153 443698360  
444924302   445070295   445206303   456501873   456837756   456910355  
456977743   457040947   457111276   457216844   457281590   457350932  
457434355   457517191   457582609   457648954   457713402    457781524   
457860179 443699129   444924336   445070394   445206352   456502186   456837764
  456910363   456977750   457040988   457111318   457216869   457281608  
457350957   457434371   457517209   457582617   457648988   457713410   
457781540    457860195 443700034   444924377   445070576   445206360   456502327
  456837806   456910397   456977776   457041010   457111334   457216877  
457281640   457350965   457434439   457517233   457582724   457648996  
457713428    457781581    457860203 443700547   444924385   445070584  
445206394   456502574   456837814   456910405   456977784   457041028  
457111482   457216919   457281665   457350973   457434454   457517340  
457582740   457649002   457713436    457781599    457860260 443700877  
444924443   445070600   445206485   456502673   456837822   456910439  
456977792   457041036   457111508   457216943   457281798   457350999  
457434462   457517399   457582799   457649010   457713451    457781706   
457860328 443701255   444924450   445070683   445206550   456502681   456837830
  456910488   456977800   457041051   457111516   457216968   457281814  
457351005   457434546   457517415   457582823   457649028   457713469   
457781755    457860351 443701545   444924534   445070717   445206600   456502830
  456837848   456910538   456977818   457041069   457111532   457216984  
457281897   457351013   457434728   457517449   457582831   457649044  
457713477    457781813    457860377 443701560   444924583   445070741  
445206618   456503085   456837863   456910579   456977834   457041077  
457111557   457216992   457281913   457351021   457434926   457517464  
457582880   457649077   457713493    457781821    457860385 443702956  
444924633   445070816   445206659   456503226   456837939   456910587  
456977859   457041119   457111615   457217008   457281921   457351039  
457434934   457517480   457582898   457649093   457713501    457781854   
457860401 443703202   444924674   445070907   445206733   456503705   456837947
  456910603   456977875   457041127   457111649   457217016   457281939  
457351054   457434967   457517498   457582914   457649119   457713519   
457781888    457860419 443706130   444924682   445070980   445206840   456503820
  456837996   456910611   456977883   457041135   457111664   457217032  
457282002   457351062   457434975   457517506   457582930   457649135  
457713550    457781920    457860450 443706387   444924708   445071038  
445206865   456504018   456838002   456910629   456977909   457041143  
457111706   457217040   457282069   457351070   457435006   457517571  
457582948   457649168   457713568    457781953    457860468 443709548  
444924716   445071046   445206907   456504067   456838077   456910645  
456977917   457041150   457111755   457217065   457282085   457351088  
457435055   457517639   457582963   457649176   457713634    457782027   
457860492 443710207   444924732   445071053   445206972   456504141   456838119
  456910660   456977933   457041168   457111763   457217107   457282127  
457351096   457435089   457517662   457582989   457649184   457713659   
457782068    457860518 443710512   444924740   445071095   445207046   456504448
  456838176   456910694   456977966   457041218   457111797   457217115  
457282150   457351104   457435105   457517712   457583029   457649218  
457713667    457782076    457860534 443711189   444924856   445071103  
445207103   456504554   456838226   456910728   456978014   457041226  
457111870   457217156   457282218   457351120   457435204   457517720  
457583037   457649259   457713691    457782084    457860567 443711551  
444924914   445071145   445207186   456504588   456838317   456910744  
456978063   457041234   457111904   457217164   457282275   457351146  
457435246   457517738   457583052   457649283   457713709    457782092   
457860575 443711874   444924989   445071152   445207350   456504679   456838341
  456910769   456978105   457041242   457111912   457217180   457282291  
457351153   457435261   457517746   457583110   457649291   457713733   
457782134    457860591 443712120   444924997   445071319   445207384   456504794
  456838366   456910793   456978212   457041267   457111953   457217198  
457282309   457351161   457435279   457517761   457583136   457649309  
457713766    457782159    457860617 443712823   444925077   445071327  
445207434   456504844   456838374   456910918   456978220   457041291  
457111979   457217230   457282333   457351187   457435287   457517779  
457583193   457649317   457713816    457782167    457860641 443743190  
444925226   445071368   445207525   456505361   456838432   456910926  
456978238   457041341   457111987   457217248   457282416   457351195  
457435329   457517787   457583201   457649325   457713881    457782183   
457860674 443743398   444925259   445071483   445207616   456505387   456838440
  456910959   456978261   457041358   457112035   457217263   457282424  
457351237   457435352   457517803   457583219   457649333   457713899   
457782191    457860690 443743844   444925358   445071541   445207632   456505536
  456838457   456910967   456978279   457041390   457112050   457217289  
457282440   457351260   457435394   457517829   457583243   457649341  
457713923    457782225    457860732 443744586   444925366   445071558  
445207707   456505593   456838473   456911015   456978287   457041416  
457112084   457217313   457282481   457351278   457435410   457517837  
457583284   457649374   457713964    457782233    457860740 443744826  
444925382   445071590   445207723   456505676   456838481   456911064  
456978295   457041424   457112159   457217321   457282531   457351294  
457435436   457517845   457583292   457649382   457713998    457782241   
457860757 443744883   444925556   445071699   445207772   456505692   456838499
  456911072   456978329   457041440   457112175   457217362   457282549  
457351310   457435485   457517910   457583326   457649416   457714061   
457782266    457860773 443746615   444925580   445071715   445207798   456505734
  456838515   456911080   456978345   457041457   457112225   457217438  
457282580   457351328   457435519   457517928   457583359   457649507  
457714095    457782274    457860815 443747928   444925598   445071749  
445207822   456505775   456838523   456911106   456978352   457041465  
457112258   457217453   457282630   457351336   457435550   457517969  
457583375   457649515   457714129    457782340    457860831 443750260  
444925648   445071764   445207871   456505866   456838564   456911130  
456978386   457041473   457112290   457217461   457282739   457351369  
457435626   457517977   457583383   457649572   457714145    457782407   
457860856 443750807   444925713   445071798   445207905   456506062   456838580
  456911171   456978402   457041499   457112316   457217487   457282754  
457351419   457435675   457518041   457583391   457649598   457714152   
457782415    457860898 443750930   444925838   445071822   445208028   456506286
  456838697   456911247   456978451   457041531   457112324   457217529  
457282762   457351427   457435782   457518058   457583409   457649630  
457714160    457782431    457860906 443751623   444926018   445071848  
445208036   456506344   456838739   456911312   456978501   457041556  
457112464   457217560   457282796   457351435   457435832   457518066  
457583458   457649663   457714210    457782449    457860955 443751938  
444926224   445071871   445208077   456506385   456838747   456911379  
456978535   457041572   457112472   457217578   457282895   457351468  
457435857   457518074   457583466   457649705   457714244    457782480   
457860963 443752209   444926273   445071897   445208085   456506930   456838754
  456911387   456978543   457041598   457112548   457217602   457282937  
457351476   457435865   457518082   457583482   457649721   457714293   
457782506    457860971 443753231   444926315   445072101   445208143   456507037
  456838788   456911494   456978550   457041606   457112563   457217651  
457283141   457351484   457435881   457518108   457583524   457649747  
457714319    457782522    457860989 443756549   444926398   445072168  
445208168   456507334   456838804   456911502   456978576   457041622  
457112605   457217669   457283182   457351492   457435972   457518132  
457583540   457649754   457714327    457782555    457860997 443758305  
444926448   445072259   445208226   456507425   456838820   456911536  
456978592   457041630   457112704   457217693   457283216   457351500  
457436053   457518165   457583573   457649788   457714350    457782563   
457861037 443759725   444926547   445072283   445208234   456507490   456838838
  456911569   456978600   457041648   457112720   457217701   457283224  
457351526   457436079   457518215   457583581   457649812   457714368   
457782589    457861086 443762224   444926554   445072325   445208242   456507623
  456838853   456911577   456978626   457041655   457112738   457217719  
457283232   457351559   457436129   457518256   457583599   457649838  
457714392    457782605    457861094 443762927   444926562   445072408  
445208291   456507771   456838887   456911585   456978659   457041671  
457112779   457217743   457283299   457351567   457436152   457518272  
457583615   457649846   457714418    457782613    457861102 443763537  
444926810   445072473   445208390   456508373   456838903   456911692  
456978667   457041689   457112803   457217776   457283323   457351575  
457436194   457518280   457583656   457649861   457714434    457782621   
457861110 443764154   444926836   445072515   445208424   456508514   456838929
  456911726   456978675   457041697   457112845   457217784   457283331  
457351583   457436319   457518298   457583664   457649887   457714467   
457782688    457861219 443764634   444926844   445072564   445208507   456508704
  456838945   456911734   456978691   457041705   457112902   457217800  
457283364   457351609   457436335   457518306   457583672   457649911  
457714509    457782720    457861243 443766977   444926869   445072572  
445208531   456509009   456838986   456911742   456978741   457041721  
457112977   457217818   457283422   457351617   457436368   457518330  
457583680   457649929   457714541    457782738    457861268 443767090  
444926877   445072598   445208549   456509017   456839026   456911767  
456978758   457041739   457113025   457217834   457283448   457351633  
457436392   457518371   457583706   457649937   457714558    457782753   
457861342 443769591   444926919   445072630   445208606   456509330   456839034
  456911791   456978824   457041754   457113058   457217859   457283497  
457351682   457436418   457518421   457583714   457649952   457714608   
457782761    457861359 443770888   444926927   445072663   445208630   456509652
  456839067   456911809   456978832   457041762   457113116   457217883  
457283505   457351716   457436467   457518488   457583722   457650018  
457714616    457782829    457861375 443772173   444926968   445072689  
445208689   456509868   456839125   456911874   456978857   457041770  
457113132   457217891   457283513   457351757   457436517   457518496  
457583730   457650067   457714624    457782860    457861391 443772439  
444926984   445072697   445208820   456509918   456839141   456911908  
456978865   457041788   457113249   457217917   457283562   457351765  
457436574   457518538   457583748   457650075   457714632    457782886   
457861409 443772629   444927016   445072747   445208853   456510072   456839174
  456911916   456978899   457041796   457113264   457217925   457283596  
457351781   457436616   457518546   457583763   457650091   457714640   
457782977    457861433 443773361   444927156   445072788   445208937   456510114
  456839190   456911940   456978907   457041820   457113272   457217933  
457283620   457351815   457436673   457518579   457583847   457650109  
457714673    457782993    457861508 443774187   444927180   445072812  
445209000   456510353   456839216   456911965   456978915   457041838  
457113355   457217966   457283661   457351872   457436715   457518595  
457583854   457650166   457714731    457783025    457861516 443775010  
444927198   445072895   445209059   456510429   456839224   456912047  
456978931   457041846   457113447   457217974   457283711   457351906  
457436723   457518637   457583862   457650224   457714756    457783041   
457861524 443778287   444927214   445072911   445209109   456510569   456839265
  456912070   456978949   457041853   457113454   457217982   457283737  
457351930   457436731   457518645   457583888   457650240   457714764   
457783058    457861557 443779350   444927263   445072929   445209182   456510635
  456839281   456912096   456978956   457041895   457113496   457217990  
457283778   457351948   457436798   457518652   457583904   457650307  
457714798    457783090    457861581 443779657   444927305   445072945  
445209265   456511054   456839299   456912112   456978964   457041929  
457113504   457218048   457283851   457351963   457436806   457518694  
457583920   457650372   457714822    457783157    457861607 443780424  
444927404   445072994   445209273   456511070   456839331   456912120  
456978980   457041960   457113546   457218055   457283901   457351989  
457436848   457518710   457583938   457650380   457714830    457783165   
457861631 443781687   444927446   445073000   445209281   456511153   456839422
  456912146   456979012   457041978   457113579   457218063   457283919  
457351997   457436913   457518751   457583946   457650422   457714855   
457783173    457861649 443782800   444927453   445073042   445209307   456511617
  456839455   456912195   456979038   457042018   457113595   457218089  
457283950   457352003   457436939   457518785   457583961   457650448  
457714863    457783207    457861656 443783832   444927503   445073224  
445209331   456512169   456839463   456912203   456979046   457042026  
457113629   457218105   457283984   457352011   457436996   457518793  
457583995   457650505   457714871    457783215    457861672 443783956  
444927875   445073257   445209364   456512300   456839505   456912237  
456979053   457042042   457113835   457218139   457284008   457352052  
457437002   457518801   457584019   457650513   457714889    457783249   
457861680 443784269   444927917   445073281   445209380   456512482   456839554
  456912245   456979061   457042059   457113892   457218147   457284016  
457352128   457437085   457518827   457584035   457650539   457714905   
457783264    457861698 443785126   444928071   445073307   445209463   456512615
  456839570   456912310   456979087   457042075   457113900   457218162  
457284032   457352136   457437234   457518835   457584050   457650547  
457714913    457783280    457861706 443788807   444928105   445073364  
445209588   456512730   456839588   456912328   456979137   457042083  
457113918   457218188   457284040   457352185   457437275   457518843  
457584076   457650562   457714921    457783306    457861722 443789946  
444928113   445073448   445209646   456513035   456839612   456912351  
456979152   457042091   457113934   457218204   457284123   457352219  
457437333   457518876   457584092   457650596   457714962    457783314   
457861730 443790357   444928139   445073497   445209687   456513381   456839620
  456912393   456979178   457042109   457113959   457218238   457284289  
457352250   457437341   457518884   457584100   457650638   457714988   
457783330    457861748



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan

Number

  

Loan

Number

443791694   444928147   445073505   445209778   456513423   456839646  
456912419   456979186   457042117   457113983   457218246   457284313  
457352268   457437366   457518892   457584126   457650679   457715019   
457783355    457861755 443791892   444928162   445073562   445209828   456513555
  456839695   456912435   456979194   457042125   457113991   457218253  
457284321   457352276   457437382   457518918   457584134   457650687  
457715068    457783371    457861771 443792247   444928170   445073588  
445209851   456514082   456839711   456912443   456979210   457042133  
457114049   457218261   457284339   457352284   457437408   457518926  
457584159   457650695   457715076    457783389    457861813 443792395  
444928196   445073596   445209877   456514165   456839737   456912476  
456979251   457042141   457114064   457218287   457284370   457352292  
457437416   457518934   457584183   457650703   457715092    457783413   
457861839 443793351   444928238   445073679   445209901   456514181   456839828
  456912526   456979301   457042182   457114072   457218311   457284388  
457352300   457437424   457518942   457584258   457650745   457715126   
457783421    457861896 443794052   444928329   445073786   445209919   456514272
  456839869   456912542   456979335   457042190   457114080   457218329  
457284396   457352318   457437440   457518975   457584324   457650760  
457715159    457783488    457861920 443796446   444928345   445073869  
445209927   456514330   456839919   456912583   456979384   457042216  
457114098   457218337   457284404   457352391   457437457   457518983  
457584332   457650786   457715175    457783496    457861946 443796735  
444928402   445073877   445209968   456514538   456839935   456912609  
456979400   457042240   457114296   457218386   457284453   457352433  
457437473   457519023   457584373   457650828   457715191    457783512   
457861979 443797444   444928451   445073968   445210057   456514884   456839950
  456912617   456979426   457042257   457114304   457218402   457284461  
457352490   457437507   457519056   457584381   457650851   457715209   
457783520    457861987 443797519   444928709   445074032   445210073   456515196
  456839968   456912641   456979467   457042299   457114320   457218436  
457284487   457352516   457437515   457519106   457584423   457650869  
457715217    457783579    457861995 443799473   444928717   445074057  
445210081   456515592   456839984   456912666   456979491   457042331  
457114411   457218477   457284511   457352565   457437523   457519114  
457584431   457650877   457715225    457783678    457862027 443800511  
444928733   445074107   445210099   456515964   456839992   456912732  
456979509   457042349   457114445   457218501   457284552   457352581  
457437549   457519148   457584449   457650893   457715274    457783686   
457862050 443801337   444928774   445074156   445210214   456516426   456840008
  456912765   456979517   457042372   457114494   457218519   457284578  
457352599   457437580   457519155   457584472   457650927   457715282   
457783702    457862068 443801881   444928824   445074222   445210222   456516434
  456840057   456912807   456979533   457042398   457114551   457218535  
457284594   457352607   457437606   457519163   457584506   457650935  
457715308    457783744    457862084 443802962   444929004   445074263  
445210230   456516467   456840099   456912823   456979541   457042406  
457114593   457218550   457284610   457352623   457437614   457519189  
457584514   457650943   457715332    457783751    457862092 443803846  
444929046   445074305   445210362   456516509   456840107   456912898  
456979582   457042463   457114809   457218576   457284651   457352664  
457437630   457519213   457584522   457651008   457715357    457783793   
457862118 443804398   444929087   445074404   445210487   456516590   456840123
  456912906   456979699   457042471   457114817   457218618   457284750  
457352730   457437648   457519221   457584530   457651024   457715373   
457783801    457862183 443805866   444929129   445074453   445210560   456516699
  456840149   456912922   456979723   457042489   457114908   457218683  
457284842   457352771   457437655   457519239   457584555   457651057  
457715381    457783819    457862217 443807060   444929145   445074479  
445210586   456516954   456840180   456912948   456979731   457042505  
457114932   457218717   457284909   457352797   457437663   457519254  
457584563   457651065   457715399    457783835    457862233 443807722  
444929186   445074677   445210636   456517002   456840214   456912955  
456979764   457042521   457114940   457218725   457284925   457352847  
457437796   457519262   457584589   457651073   457715431    457783884   
457862266 443808142   444929194   445074685   445210644   456517010   456840263
  456912997   456979780   457042547   457114965   457218733   457284974  
457352862   457437846   457519270   457584597   457651081   457715472   
457783892    457862340 443810866   444929202   445074719   445210701   456517218
  456840362   456913011   456979822   457042554   457114981   457218758  
457285054   457352888   457437895   457519288   457584605   457651099  
457715514    457783967    457862365 443812201   444929368   445074834  
445210743   456517440   456840370   456913029   456979855   457042570  
457115038   457218766   457285062   457352896   457437952   457519296  
457584613   457651123   457715522    457783991    457862381 443813548  
444929376   445074867   445210834   456517655   456840388   456913102  
456979863   457042596   457115087   457218832   457285138   457352946  
457438018   457519304   457584621   457651131   457715530    457784015   
457862449 443814298   444929426   445074917   445210941   456518455   456840396
  456913136   456979871   457042612   457115210   457218840   457285179  
457352987   457438026   457519320   457584647   457651156   457715571   
457784023    457862456 443814975   444929442   445074933   445210966   456518661
  456840438   456913144   456979897   457042646   457115228   457218881  
457285195   457353001   457438034   457519346   457584654   457651180  
457715589    457784031    457862464 443815311   444929582   445074974  
445211006   456518679   456840446   456913151   456979905   457042661  
457115269   457218899   457285211   457353019   457438042   457519361  
457584662   457651222   457715639    457784049    457862472 443815444  
444929731   445074982   445211030   456518760   456840487   456913177  
456979954   457042687   457115285   457218907   457285229   457353068  
457438059   457519379   457584670   457651230   457715654    457784056   
457862480 443815667   444929749   445075054   445211048   456518885   456840529
  456913193   456980002   457042703   457115343   457218923   457285237  
457353092   457438091   457519387   457584688   457651255   457715688   
457784098    457862498 443816301   444930044   445075112   445211055   456519032
  456840537   456913276   456980069   457042711   457115467   457218964  
457285245   457353100   457438125   457519411   457584696   457651271  
457715696    457784114    457862506 443816350   444930069   445075138  
445211113   456519040   456840552   456913284   456980077   457042752  
457115509   457218972   457285278   457353126   457438133   457519429  
457584720   457651289   457715746    457784122    457862522 443816491  
444930127   445075153   445211154   456519198   456840560   456913300  
456980085   457042786   457115541   457218980   457285302   457353167  
457438141   457519445   457584738   457651305   457715811    457784130   
457862548 443816673   444930226   445075179   445211220   456519347   456840578
  456913318   456980119   457042802   457115558   457218998   457285351  
457353183   457438158   457519460   457584753   457651370   457715852   
457784171    457862589 443819669   444930242   445075211   445211261   456519354
  456840586   456913326   456980135   457042869   457115566   457219004  
457285369   457353191   457438174   457519478   457584779   457651388  
457715860    457784189    457862605 443820659   444930267   445075351  
445211311   456519404   456840602   456913367   456980150   457042877  
457115574   457219012   457285419   457353225   457438257   457519494  
457584795   457651404   457715886    457784205    457862613 443821632  
444930275   445075369   445211501   456519479   456840636   456913375  
456980168   457042901   457115947   457219038   457285476   457353233  
457438364   457519528   457584811   457651412   457715910    457784221   
457862639 443824321   444930325   445075385   445211568   456519735   456840693
  456913391   456980200   457042935   457116077   457219046   457285484  
457353241   457438398   457519544   457584829   457651420   457715928   
457784320    457862654 443826177   444930499   445075393   445211600   456519784
  456840719   456913409   456980218   457042984   457116127   457219087  
457285534   457353266   457438430   457519569   457584845   457651438  
457715951    457784353    457862688 443827985   444930507   445075427  
445211717   456519800   456840800   456913425   456980226   457043008  
457116143   457219095   457285559   457353290   457438539   457519585  
457584852   457651545   457715969    457784395    457862720 443828801  
444930515   445075518   445211873   456520550   456840826   456913516  
456980234   457043016   457116176   457219137   457285575   457353324  
457438554   457519601   457584860   457651560   457715993    457784502   
457862753 443828884   444930572   445075526   445211899   456520832   456840859
  456913524   456980242   457043024   457116242   457219145   457285609  
457353340   457438596   457519619   457584894   457651602   457716017   
457784528    457862811 443830005   444930655   445075542   445212020   456520956
  456840883   456913532   456980259   457043040   457116291   457219152  
457285617   457353357   457438604   457519627   457584910   457651610  
457716025    457784544    457862845 443830013   444930689   445075559  
445212160   456520964   456840909   456913573   456980267   457043073  
457116309   457219186   457285633   457353365   457438661   457519635  
457584951   457651628   457716041    457784551    457862977 443830690  
444930739   445075567   445212327   456521079   456840925   456913599  
456980291   457043099   457116358   457219228   457285658   457353381  
457438729   457519643   457584969   457651651   457716074    457784585   
457863009 443831797   444930796   445075617   445212335   456521376   456840974
  456913615   456980309   457043123   457116416   457219236   457285674  
457353399   457438745   457519650   457584977   457651693   457716090   
457784627    457863025 443831839   444930846   445075625   445212459   456521780
  456840990   456913631   456980317   457043131   457116481   457219244  
457285690   457353423   457438752   457519718   457584985   457651719  
457716124    457784684    457863033 443831862   444930895   445075690  
445212541   456522002   456841006   456913664   456980333   457043172  
457116614   457219269   457285740   457353480   457438802   457519742  
457584993   457651735   457716140    457784700    457863041 443832399  
444931018   445075732   445212582   456522598   456841055   456913672  
456980374   457043180   457116648   457219285   457285773   457353605  
457438877   457519767   457585008   457651743   457716165    457784726   
457863066 443832720   444931109   445075773   445212681   456522689   456841063
  456913722   456980390   457043198   457116770   457219319   457285807  
457353621   457438893   457519775   457585016   457651792   457716173   
457784767    457863074 443833215   444931117   445075906   445212699   456522911
  456841071   456913771   456980416   457043222   457116846   457219327  
457285849   457353662   457438976   457519809   457585024   457651826  
457716207    457784809    457863124 443833736   444931356   445075955  
445212707   456523398   456841121   456913789   456980465   457043230  
457116879   457219335   457285906   457353670   457439008   457519825  
457585081   457651834   457716215    457784858    457863157 443834718  
444931455   445075963   445212756   456523521   456841162   456913797  
456980473   457043248   457116911   457219350   457285930   457353696  
457439016   457519833   457585131   457651842   457716231    457784866   
457863173 443834825   444931497   445075971   445212764   456523588   456841188
  456913805   456980499   457043305   457117000   457219368   457285997  
457353704   457439123   457519858   457585149   457651859   457716249   
457784890    457863181 443836226   444931562   445076037   445212848   456523778
  456841295   456913854   456980523   457043321   457117067   457219376  
457286003   457353712   457439164   457519874   457585180   457651867  
457716256    457784908    457863199 443836556   444931620   445076078  
445212970   456523794   456841444   456913862   456980531   457043347  
457117141   457219392   457286029   457353746   457439198   457519890  
457585198   457651875   457716298    457784924    457863215 443836986  
444931638   445076110   445213028   456524099   456841485   456913896  
456980549   457043354   457117166   457219434   457286060   457353761  
457439222   457519924   457585206   457651891   457716314    457784932   
457863223 443837539   444931679   445076144   445213036   456524362   456841493
  456913904   456980556   457043388   457117224   457219442   457286250  
457353795   457439230   457519940   457585214   457651909   457716330   
457784940    457863256 443837711   444931687   445076177   445213085   456524479
  456841501   456913987   456980564   457043453   457117232   457219467  
457286318   457353803   457439271   457520047   457585230   457651925  
457716348    457784957    457863298 443839196   444931752   445076268  
445213267   456524487   456841519   456914027   456980614   457043487  
457117240   457219517   457286359   457353811   457439305   457520054  
457585248   457651933   457716355    457784981    457863314 443839832  
444931828   445076334   445213358   456524537   456841527   456914100  
456980630   457043529   457117257   457219525   457286375   457353829  
457439388   457520070   457585339   457651958   457716389    457784999   
457863371 443841424   444931885   445076474   445213382   456524750   456841535
  456914183   456980648   457043552   457117265   457219541   457286417  
457353845   457439420   457520088   457585362   457651974   457716405   
457785004    457863454 443842935   444931968   445076516   445213416   456524834
  456841592   456914217   456980655   457043560   457117273   457219566  
457286425   457353878   457439446   457520146   457585370   457651982  
457716421    457785038    457863470 443843297   444931984   445076557  
445213424   456525013   456841600   456914225   456980762   457043578  
457117281   457219616   457286433   457353910   457439495   457520153  
457585388   457652006   457716439    457785046    457863504 443843644  
444932016   445076680   445213457   456525161   456841626   456914241  
456980796   457043586   457117307   457219632   457286557   457353977  
457439529   457520203   457585396   457652014   457716462    457785053   
457863553 443845052   444932099   445076698   445213465   456525476   456841758
  456914266   456980820   457043594   457117364   457219657   457286565  
457353993   457439560   457520237   457585404   457652097   457716470   
457785061    457863561 443845540   444932149   445076730   445213515   456525880
  456841790   456914274   456980838   457043602   457117398   457219681  
457286581   457354017   457439594   457520245   457585479   457652139  
457716504    457785095    457863579 443845698   444932180   445076920  
445213549   456525906   456841824   456914340   456980846   457043610  
457117422   457219699   457286599   457354025   457439610   457520252  
457585537   457652147   457716546    457785111    457863587 443847132  
444932206   445077027   445213739   456526342   456841832   456914373  
456980861   457043628   457117430   457219707   457286607   457354090  
457439628   457520260   457585578   457652188   457716553    457785129   
457863603 443847231   444932248   445077118   445213788   456526458   456841857
  456914431   456980879   457043669   457117455   457219764   457286615  
457354108   457439651   457520294   457585594   457652196   457716579   
457785145    457863611 443847710   444932313   445077175   445213812   456526524
  456841865   456914449   456980903   457043677   457117489   457219780  
457286623   457354124   457439669   457520302   457585610   457652238  
457716611    457785210    457863652 443847942   444932354   445077183  
445213994   456526755   456841873   456914498   456980911   457043719  
457117505   457219806   457286631   457354157   457439677   457520344  
457585628   457652246   457716645    457785228    457863694 443848379  
444932438   445077191   445214026   456526771   456841899   456914506  
456980937   457043735   457117547   457219814   457286714   457354165  
457439693   457520369   457585636   457652253   457716652    457785244   
457863702 443849294   444932487   445077217   445214166   456526920   456841907
  456914514   456980945   457043750   457117554   457219855   457286789  
457354173   457439727   457520393   457585644   457652279   457716660   
457785293    457863777



--------------------------------------------------------------------------------

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

  

Loan

Number

  

Loan

Number

443849781   444932495   445077241   445214174   456526961   456841915  
456914530   456980952   457043768   457117570   457219863   457286839  
457354181   457439776   457520401   457585651   457652303   457716702   
457785327    457863785 443850128   444932511   445077282   445214182   456527001
  456841931   456914548   456980960   457043776   457117646   457219889  
457286847   457354207   457439792   457520419   457585685   457652329  
457716710    457785335    457863801 443850300   444932545   445077308  
445214299   456527027   456841949   456914597   456980978   457043784  
457117653   457219921   457286896   457354223   457439800   457520427  
457585693   457652337   457716736    457785350    457863843 443851720  
444932701   445077332   445214356   456527316   456841972   456914662  
456981018   457043842   457117687   457219954   457286904   457354231  
457439842   457520450   457585701   457652345   457716744    457785368   
457863876 443852603   444932750   445077498   445214463   456527753   456841980
  456914746   456981042   457043859   457117695   457219962   457286920  
457354249   457439867   457520484   457585735   457652428   457716751   
457785376    457863918 443854203   444932826   445077506   445214471   456527829
  456842079   456914803   456981059   457043875   457117729   457219996  
457286938   457354272   457439875   457520518   457585768   457652436  
457716777    457785384    457863942 443854377   444932834   445077522  
445214489   456527985   456842103   456914829   456981067   457043883  
457117745   457220127   457287001   457354298   457439883   457520542  
457585776   457652444   457716801    457785434    457863975 443854476  
444932859   445077530   445214505   456528298   456842137   456914852  
456981075   457043891   457117778   457220135   457287027   457354314  
457439925   457520559   457585792   457652451   457716819    457785442   
457863983 443854641   444932958   445077555   445214596   456528488   456842145
  456914860   456981091   457043917   457117802   457220200   457287084  
457354330   457439933   457520567   457585800   457652469   457716827   
457785467    457864007 443854815   444933055   445077647   445214638   456528736
  456842160   456914902   456981109   457043925   457117851   457220218  
457287126   457354355   457439941   457520583   457585818   457652493  
457716835    457785475    457864015 443854872   444933097   445077738  
445214760   456528868   456842178   456914910   456981125   457043958  
457117976   457220234   457287167   457354405   457439982   457520591  
457585826   457652519   457716843    457785509    457864098 443855358  
444933113   445077787   445214851   456529023   456842202   456914928  
456981141   457043966   457118008   457220242   457287191   457354413  
457440105   457520609   457585834   457652568   457716850    457785624   
457864130 443857669   444933154   445077795   445214869   456529080   456842210
  456914936   456981158   457043974   457118149   457220267   457287225  
457354496   457440154   457520625   457585842   457652600   457716884   
457785640    457864171 443858436   444933279   445077845   445214901   456529122
  456842236   456914944   456981174   457043982   457118156   457220291  
457287290   457354504   457440162   457520633   457585891   457652618  
457716892    457785665    457864189 443859525   444933378   445077878  
445214919   456529163   456842251   456914985   456981182   457044022  
457118198   457220325   457287324   457354520   457440188   457520641  
457585925   457652626   457716900    457785749    457864205 443860739  
444933485   445077944   445214935   456529452   456842285   456915024  
456981190   457044030   457118206   457220333   457287514   457354561  
457440204   457520682   457585941   457652634   457716934    457785756   
457864213 443861653   444933493   445077969   445215056   456529486   456842335
  456915032   456981240   457044055   457118297   457220358   457287522  
457354603   457440212   457520690   457585966   457652642   457716983   
457785772    457864239 443861851   444933535   445078017   445215064   456529726
  456842376   456915040   456981299   457044071   457118347   457220374  
457287571   457354652   457440246   457520716   457585990   457652659  
457717007    457785780    457864304 443862727   444933550   445078058  
445215080   456529734   456842392   456915081   456981307   457044089  
457118370   457220390   457287597   457354686   457440279   457520732  
457586014   457652683   457717023    457785806    457864312 443862768  
444933592   445078280   445215312   456529759   456842426   456915107  
456981349   457044097   457118404   457220408   457287647   457354694  
457440295   457520757   457586048   457652741   457717064    457785814   
457864320 443866074   444933675   445078397   445215346   456529809   456842434
  456915115   456981356   457044121   457118438   457220432   457287654  
457354751   457440303   457520765   457586055   457652758   457717106   
457785830    457864353 443867288   444933741   445078413   445215387   456530096
  456842442   456915131   456981398   457044154   457118446   457220499  
457287704   457354777   457440311   457520773   457586063   457652766  
457717114    457785947    457864361 443867346   444933758   445078421  
445215395   456530211   456842467   456915214   456981422   457044170  
457118503   457220515   457287761   457354785   457440394   457520823  
457586071   457652790   457717130    457785996    457864403 443868393  
444933766   445078470   445215411   456530229   456842483   456915222  
456981430   457044204   457118511   457220556   457287795   457354793  
457440436   457520849   457586097   457652816   457717189    457786036   
457864429 443871363   444933808   445078496   445215486   456530716   456842491
  456915230   456981448   457044212   457118537   457220572   457287829  
457354827   457440444   457520856   457586105   457652832   457717296   
457786044    457864452 443871421   444933816   445078710   445215585   456530773
  456842517   456915271   456981463   457044246   457118560   457220580  
457287860   457354884   457440519   457520864   457586121   457652915  
457717312    457786069    457864494 443872015   444933824   445078736  
445215635   456530948   456842533   456915297   456981489   457044261  
457118586   457220614   457287886   457354942   457440535   457520906  
457586139   457652980   457717346    457786101    457864544 443872049  
444933865   445078785   445215718   456531102   456842574   456915339  
456981505   457044295   457118982   457220630   457287894   457354975  
457440550   457520989   457586154   457652998   457717353    457786135   
457864551 443872197   444933881   445078967   445215775   456531110   456842582
  456915370   456981521   457044303   457119006   457220671   457287902  
457354983   457440568   457520997   457586162   457653046   457717403   
457786150    457864577 443872502   444933923   445078983   445215817   456531334
  456842590   456915388   456981539   457044402   457119048   457220689  
457287910   457354991   457440600   457521011   457586170   457653103  
457717437    457786242    457864627 443873443   444933964   445079007  
445215858   456531342   456842624   456915404   456981547   457044436  
457119113   457220705   457287936   457355022   457440691   457521052  
457586212   457653111   457717452    457786259    457864650 443873500  
444934061   445079072   445215882   456531516   456842749   456915412  
456981554   457044477   457119154   457220739   457287951   457355030  
457440741   457521060   457586279   457653129   457717486    457786275   
457864692 443875174   444934095   445079106   445215890   456532209   456842756
  456915438   456981562   457044485   457119196   457220754   457287977  
457355139   457440758   457521136   457586287   457653145   457717502   
457786283    457864726 443875240   444934103   445079239   445215916   456532241
  456842764   456915446   456981570   457044501   457119378   457220762  
457287985   457355147   457440824   457521144   457586329   457653152  
457717528    457786358    457864734 443875794   444934129   445079395  
445215932   456532654   456842798   456915461   456981604   457044519  
457119410   457220788   457288041   457355154   457440865   457521151  
457586360   457653186   457717536    457786382    457864742 443875950  
444934160   445079429   445215957   456532670   456842806   456915503  
456981638   457044527   457119469   457220804   457288066   457355238  
457440873   457521169   457586394   457653202   457717569    457786390   
457864791 443877642   444934186   445079510   445215973   456532746   456842848
  456915511   456981646   457044535   457119485   457220846   457288074  
457355246   457440881   457521227   457586402   457653210   457717577   
457786416    457864825 443878335   444934210   445079544   445216005   456532761
  456842863   456915537   456981679   457044543   457119501   457220903  
457288082   457355253   457440949   457521250   457586410   457653244  
457717585    457786440    457864833 443880059   444934244   445079577  
445216047   456532852   456842913   456915545   456981703   457044550  
457119535   457220937   457288090   457355287   457440972   457521284  
457586436   457653251   457717593    457786457    457864866 443880554  
444934277   445079858   445216112   456532894   456843010   456915602  
456981729   457044568   457119626   457220960   457288116   457355295  
457441012   457521367   457586451   457653285   457717627    457786465   
457864890 443880695   444934350   445079874   445216153   456533348   456843044
  456915636   456981745   457044584   457119667   457220994   457288124  
457355311   457441020   457521383   457586477   457653319   457717668   
457786499    457864908 443882436   444934368   445079981   445216179   456533439
  456843069   456915644   456981752   457044600   457119683   457221018  
457288173   457355402   457441087   457521391   457586642   457653350  
457717676    457786515    457864916 443882709   444934384   445080005  
445216211   456533447   456843085   456915677   456981760   457044618  
457119725   457221026   457288181   457355428   457441095   457521417  
457586659   457653368   457717718    457786556    457864924 443883038  
444934442   445080062   445216310   456533561   456843101   456915727  
456981794   457044626   457119741   457221034   457288199   457355444  
457441111   457521458   457586667   457653376   457717726    457786564   
457864932 443884531   444934483   445080120   445216336   456533637   456843119
  456915735   456981802   457044683   457119774   457221059   457288207  
457355485   457441160   457521466   457586683   457653418   457717742   
457786580    457864940 443884952   444934541   445080237   445216369   456533868
  456843135   456915743   456981810   457044691   457119899   457221067  
457288215   457355493   457441236   457521482   457586691   457653442  
457717759    457786606    457864957 443886411   444934723   445080252  
445216484   456534056   456843143   456915750   456981828   457044709  
457119915   457221075   457288280   457355519   457441269   457521508  
457586709   457653525   457717767    457786655    457865004 443886486  
444934731   445080286   445216534   456534288   456843150   456915776  
456981877   457044717   457119980   457221091   457288298   457355527  
457441277   457521532   457586741   457653541   457717783    457786671   
457865012 443886627   444934798   445080328   445216542   456534296   456843168
  456915826   456981885   457044758   457120012   457221109   457288314  
457355535   457441327   457521615   457586824   457653608   457717791   
457786713    457865038 443887906   444934855   445080369   445216716   456534908
  456843275   456915842   456981893   457044766   457120152   457221125  
457288355   457355634   457441350   457521649   457586857   457653624  
457717817    457786754    457865046 443888342   444934996   445080377  
445216906   456535004   456843325   456915859   456981927   457044790  
457120186   457221133   457288363   457355659   457441418   457521656  
457586865   457653632   457717825    457786788    457865079 443890967  
444935001   445080385   445216914   456535095   456843333   456915867  
456981976   457044808   457120228   457221141   457288405   457355667  
457441434   457521672   457586931   457653640   457717932    457786796   
457865087 443892641   444935092   445080500   445216922   456535103   456843341
  456915875   456981984   457044832   457120319   457221158   457288421  
457355675   457441574   457521698   457586998   457653657   457717981   
457786838    457865095 443892823   444935126   445080542   445216955   456535244
  456843374   456915891   456981992   457044840   457120368   457221174  
457288447   457355691   457441582   457521730   457587004   457653665  
457717999    457786846    457865103 443893359   444935175   445080591  
445217029   456535707   456843390   456915925   456982008   457044857  
457120434   457221208   457288496   457355790   457441616   457521748  
457587012   457653681   457718039    457786887    457865129 443893771  
444935258   445080625   445217037   456535780   456843416   456915933  
456982040   457044865   457120459   457221224   457288538   457355832  
457441632   457521755   457587061   457653699   457718047    457786937   
457865137 443893797   444935282   445080633   445217094   456535970   456843440
  456915941   456982081   457044873   457120491   457221281   457288587  
457355857   457441665   457521763   457587079   457653715   457718070   
457786986    457865145 443894241   444935449   445080674   445217110   456536002
  456843465   456915990   456982099   457044881   457120582   457221299  
457288603   457355865   457441699   457521797   457587095   457653764  
457718088    457787000    457865152 443895453   444935472   445080690  
445217128   456536036   456843473   456916006   456982107   457044899  
457120616   457221315   457288652   457355915   457441715   457521813  
457587145   457653772   457718120    457787042    457865202 443896113  
444935498   445080765   445217235   456536184   456843499   456916048  
456982123   457044915   457120640   457221331   457288892   457355931  
457441749   457521839   457587194   457653780   457718153    457787067   
457865228 443896923   444935506   445080823   445217292   456536366   456843515
  456916055   456982156   457044923   457120657   457221356   457289015  
457356004   457441756   457521847   457587202   457653798   457718203   
457787075    457865236 443898689   444935548   445080831   445217383   456536572
  456843598   456916063   456982164   457044949   457120731   457221364  
457289122   457356046   457441772   457521862   457587236   457653806  
457718229    457787091    457865244 443898739   444935563   445080849  
445217409   456536796   456843614   456916071   456982180   457044998  
457120830   457221380   457289130   457356053   457441897   457521888  
457587269   457653814   457718237    457787109    457865277 443901103  
444935688   445080922   445217466   456536861   456843622   456916089  
456982222   457045060   457120889   457221398   457289148   457356061  
457441947   457521938   457587285   457653822   457718260    457787141   
457865285 443901582   444935720   445080955   445217474   456536986   456843630
  456916097   456982248   457045078   457121002   457221414   457289155  
457356087   457441988   457521953   457587293   457653863   457718310   
457787166    457865376 443902069   444935738   445080963   445217490   456537091
  456843655   456916139   456982255   457045110   457121036   457221422  
457289163   457356095   457441996   457521961   457587319   457653889  
457718328    457787182    457865400 443902275   444935795   445081029  
445217524   456537117   456843663   456916162   456982297   457045136  
457121077   457221448   457289197   457356129   457442051   457521979  
457587343   457653954   457718344    457787190    457865491 443903307  
444935803   445081045   445217540   456537430   456843705   456916170  
456982321   457045144   457121143   457221463   457289205   457356145  
457442069   457521987   457587384   457654028   457718401    457787216   
457865509 443903711   444935951   445081086   445217557   456537604   456843713
  456916204   456982339   457045177   457121226   457221471   457289221  
457356152   457442077   457521995   457587400   457654044   457718427   
457787240    457865525 443904370   444935977   445081094   445217581   456537737
  456843739   456916212   456982347   457045219   457121234   457221489  
457289239   457356178   457442135   457522001   457587426   457654069  
457718450    457787257    457865533 443905955   444936017   445081144  
445217607   456537919   456843747   456916238   456982362   457045227  
457121267   457221513   457289254   457356202   457442143   457522019  
457587483   457654127   457718468    457787265    457865616 443906813  
444936066   445081227   445217722   456538149   456843754   456916261  
456982370   457045284   457121465   457221539   457289262   457356210  
457442176   457522035   457587491   457654150   457718484    457787273   
457865624 443907639   444936090   445081243   445217789   456538263   456843770
  456916337   456982404   457045292   457121481   457221554   457289270  
457356236   457442192   457522043   457587533   457654168   457718500   
457787307    457865640



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

443910484   444936199   445081250   445217862   456538289   456843788  
456916345   456982420   457045318   457121507   457221596   457289288  
457356269   457442218   457522068   457587558   457654176   457718518   
457787315    457865673 443910849   444936256   445081318   445218001   456538446
  456843804   456916378   456982438   457045326   457121556   457221604  
457289296   457356301   457442242   457522084   457587574   457654184  
457718542    457787331    457865699 443910989   444936322   445081334  
445218035   456538537   456843812   456916394   456982461   457045334  
457121689   457221638   457289304   457356319   457442275   457522126  
457587590   457654200   457718559    457787364    457865707 443911169  
444936371   445081367   445218043   456538594   456843838   456916402  
456982479   457045359   457121796   457221695   457289312   457356327  
457442291   457522159   457587608   457654226   457718567    457787380   
457865715 443911474   444936389   445081409   445218050   456538693   456843846
  456916444   456982503   457045375   457121861   457221711   457289338  
457356335   457442333   457522175   457587616   457654283   457718609   
457787406    457865806 443911763   444936405   445081425   445218068   456538826
  456843861   456916485   456982529   457045391   457121879   457221729  
457289379   457356343   457442341   457522209   457587632   457654291  
457718617    457787497    457865814 443913207   444936470   445081532  
445218076   456539105   456843895   456916519   456982545   457045409  
457121945   457221737   457289387   457356400   457442408   457522217  
457587640   457654317   457718716    457787521    457865830 443913561  
444936546   445081607   445218142   456539287   456843903   456916543  
456982560   457045417   457122000   457221745   457289395   457356426  
457442416   457522225   457587665   457654341   457718732    457787554   
457865855 443913652   444936595   445081623   445218209   456539402   456843929
  456916568   456982578   457045425   457122026   457221778   457289429  
457356434   457442499   457522258   457587673   457654374   457718757   
457787588    457865871 443914361   444936645   445081631   445218258   456539477
  456843945   456916576   456982610   457045441   457122042   457221786  
457289445   457356582   457442515   457522274   457587699   457654408  
457718773    457787612    457865913 443914783   444936769   445081722  
445218340   456539667   456843960   456916600   456982636   457045458  
457122091   457221802   457289478   457356640   457442523   457522316  
457587707   457654432   457718781    457787653    457865921 443915848  
444936827   445081763   445218357   456539808   456844000   456916618  
456982644   457045482   457122133   457221869   457289486   457356715  
457442556   457522332   457587723   457654440   457718799    457787661   
457865970 443916028   444936959   445081904   445218399   456539881   456844018
  456916626   456982685   457045490   457122232   457221877   457289494  
457356756   457442572   457522357   457587764   457654465   457718930   
457787695    457865988 443916531   444936967   445081938   445218480   456539931
  456844034   456916634   456982776   457045516   457122257   457221885  
457289502   457356772   457442580   457522399   457587772   457654515  
457718971    457787703    457866028 443919089   444936975   445081961  
445218530   456540053   456844059   456916642   456982800   457045565  
457122281   457221919   457289528   457356806   457442614   457522407  
457587814   457654531   457718989    457787760    457866069 443920558  
444937015   445081987   445218563   456540079   456844109   456916675  
456982826   457045573   457122331   457221935   457289536   457356830  
457442622   457522415   457587822   457654549   457718997    457787794   
457866077 443920681   444937122   445082001   445218704   456540087   456844125
  456916691   456982834   457045623   457122364   457221950   457289544  
457356939   457442630   457522472   457587863   457654564   457719011   
457787828    457866085 443921499   444937148   445082050   445218829   456540665
  456844141   456916741   456982891   457045664   457122372   457221976  
457289551   457356962   457442648   457522498   457587871   457654598  
457719037    457787836    457866119 443921846   444937163   445082241  
445218860   456540889   456844158   456916766   456982909   457045680  
457122448   457221984   457289577   457356988   457442671   457522506  
457587897   457654622   457719078    457787844    457866176 443921887  
444937197   445082274   445219017   456541044   456844166   456916782  
456982925   457045698   457122455   457222016   457289585   457356996  
457442705   457522522   457587905   457654648   457719102    457787851   
457866184 443923032   444937239   445082423   445219025   456541184   456844182
  456916824   456982958   457045706   457122497   457222024   457289601  
457357002   457442713   457522563   457587939   457654689   457719128   
457787869    457866267 443923487   444937254   445082464   445219058   456541200
  456844190   456916832   456983006   457045722   457122612   457222040  
457289627   457357184   457442747   457522597   457587947   457654762  
457719136    457787885    457866309 443924295   444937296   445082498  
445219090   456541366   456844224   456916840   456983055   457045748  
457122646   457222065   457289635   457357218   457442754   457522621  
457587962   457654788   457719151    457787893    457866317 443925284  
444937304   445082530   445219124   456541630   456844240   456916899  
456983147   457045763   457122661   457222099   457289650   457357234  
457442788   457522639   457588010   457654804   457719177    457787901   
457866333 443926944   444937312   445082563   445219132   456541721   456844331
  456916907   456983154   457045797   457122794   457222107   457289668  
457357267   457442820   457522647   457588044   457654812   457719185   
457787935    457866341 443927082   444937346   445082571   445219157   456541846
  456844356   456916931   456983212   457045813   457122810   457222115  
457289676   457357317   457442879   457522670   457588051   457654820  
457719193    457787943    457866366 443931217   444937411   445082704  
445219173   456541945   456844398   456916956   456983220   457045821  
457122869   457222123   457289684   457357325   457442887   457522688  
457588069   457654853   457719235    457787968    457866408 443931894  
444937510   445082811   445219181   456542075   456844406   456916972  
456983238   457045839   457122893   457222164   457289692   457357333  
457442895   457522704   457588085   457654861   457719243    457787976   
457866416 443932595   444937536   445082852   445219264   456542091   456844430
  456917004   456983246   457045854   457122901   457222248   457289700  
457357341   457442903   457522712   457588093   457654879   457719268   
457788016    457866432 443935168   444937544   445082878   445219298   456542315
  456844448   456917012   456983253   457045862   457122919   457222255  
457289718   457357374   457442929   457522720   457588101   457654887  
457719284    457788024    457866457 443936158   444937551   445083066  
445219371   456542497   456844463   456917020   456983261   457045896  
457122968   457222263   457289734   457357408   457442945   457522738  
457588127   457654895   457719300    457788065    457866465 443936364  
444937676   445083082   445219389   456542653   456844471   456917046  
456983337   457045904   457122976   457222297   457289742   457357465  
457443026   457522787   457588143   457654929   457719318    457788081   
457866481 443936562   444937767   445083116   445219439   456542687   456844513
  456917095   456983352   457045912   457122992   457222321   457289775  
457357606   457443075   457522837   457588176   457654952   457719326   
457788099    457866507 443936596   444937866   445083157   445219462   456542810
  456844562   456917103   456983378   457045920   457123016   457222339  
457289783   457357614   457443109   457522860   457588192   457654994  
457719342    457788107    457866515 443938238   444937908   445083215  
445219496   456543115   456844661   456917111   456983386   457045946  
457123024   457222388   457289809   457357655   457443125   457522878  
457588200   457655009   457719367    457788115    457866523 443938436  
444937916   445083363   445219561   456543156   456844711   456917145  
456983394   457045961   457123032   457222396   457289841   457357762  
457443182   457522886   457588218   457655074   457719409    457788123   
457866531 443938543   444937924   445083389   445219579   456543172   456844729
  456917178   456983402   457045987   457123180   457222404   457289858  
457357812   457443257   457522902   457588226   457655108   457719425   
457788164    457866556 443938667   444937999   445083439   445219595   456543263
  456844786   456917186   456983477   457046001   457123305   457222420  
457289866   457357820   457443265   457522936   457588259   457655116  
457719441    457788180    457866580 443940200   444938138   445083462  
445219637   456543313   456844869   456917202   456983485   457046035  
457123354   457222438   457289874   457357846   457443315   457522944  
457588283   457655207   457719458    457788222    457866614 443945837  
444938161   445083595   445219686   456543834   456844885   456917210  
456983501   457046050   457123362   457222446   457289890   457357879  
457443323   457522969   457588317   457655215   457719466    457788248   
457866663 443946694   444938195   445083637   445219785   456543859   456844927
  456917236   456983519   457046068   457123404   457222461   457289932  
457357895   457443349   457522985   457588325   457655249   457719482   
457788339    457866671 443947585   444938229   445083694   445219819   456543933
  456844943   456917244   456983535   457046076   457123420   457222487  
457289965   457357945   457443463   457522993   457588333   457655272  
457719557    457788347    457866697 443948039   444938252   445083736  
445220015   456543941   456844968   456917277   456983576   457046092  
457123438   457222495   457290005   457357952   457443554   457523017  
457588341   457655298   457719573    457788354    457866747 443948054  
444938302   445083801   445220023   456544451   456844984   456917301  
456983592   457046100   457123487   457222511   457290013   457357986  
457443588   457523025   457588408   457655363   457719607    457788388   
457866754 443948096   444938476   445083892   445220056   456544527   456844992
  456917319   456983626   457046126   457123511   457222529   457290021  
457358000   457443604   457523041   457588416   457655371   457719623   
457788404    457866762 443949532   444938559   445083900   445220213   456544634
  456845049   456917384   456983709   457046142   457123560   457222537  
457290047   457358026   457443620   457523058   457588424   457655397  
457719680    457788420    457866770 443954672   444938583   445083991  
445220254   456544774   456845064   456917400   456983733   457046175  
457123586   457222552   457290054   457358034   457443695   457523066  
457588499   457655405   457719730    457788438    457866804 443955125  
444938609   445084155   445220353   456544923   456845080   456917418  
456983741   457046225   457123610   457222560   457290062   457358075  
457443760   457523090   457588507   457655413   457719771    457788446   
457866838 443955760   444938724   445084312   445220650   456544956   456845098
  456917426   456983766   457046266   457123644   457222586   457290070  
457358133   457443802   457523140   457588556   457655439   457719805   
457788453    457866911 443956891   444938740   445084320   445220676   456545052
  456845114   456917491   456983774   457046274   457123651   457222594  
457290088   457358141   457443851   457523165   457588572   457655488  
457719813    457788461    457866937 443957253   444938823   445084346  
445220684   456545342   456845148   456917509   456983816   457046282  
457123685   457222602   457290104   457358174   457443877   457523249  
457588630   457655496   457719821    457788479    457866945 443958657  
444938872   445084361   445220858   456545755   456845163   456917517  
456983832   457046290   457123701   457222610   457290112   457358182  
457443943   457523298   457588663   457655512   457719847    457788529   
457867000 443959713   444938948   445084411   445220866   456545771   456845171
  456917525   456983840   457046308   457123743   457222628   457290146  
457358190   457443968   457523348   457588671   457655553   457719862   
457788537    457867067 443960562   444938997   445084437   445220932   456545904
  456845189   456917558   456983899   457046324   457123826   457222636  
457290161   457358208   457443984   457523355   457588705   457655587  
457719870    457788594    457867091 443961008   444939011   445084445  
445220957   456545938   456845205   456917582   456983915   457046340  
457123891   457222644   457290179   457358216   457444057   457523389  
457588713   457655629   457719888    457788644    457867109 443961677  
444939029   445084478   445220965   456546084   456845254   456917608  
456983949   457046373   457123925   457222651   457290203   457358224  
457444065   457523405   457588721   457655645   457719987    457788735   
457867125 443962105   444939052   445084536   445221153   456546258   456845296
  456917616   456983972   457046381   457123974   457222677   457290229  
457358257   457444073   457523421   457588747   457655660   457719995   
457788776    457867133 443962709   444939102   445084569   445221161   456546712
  456845304   456917640   456983980   457046399   457124022   457222693  
457290237   457358323   457444081   457523439   457588754   457655736  
457720043    457788792    457867208 443963434   444939151   445084601  
445221179   456546738   456845346   456917715   456983998   457046423  
457124048   457222776   457290252   457358349   457444099   457523454  
457588762   457655819   457720076    457788826    457867257 443963673  
444939235   445084619   445221203   456547116   456845379   456917723  
456984012   457046449   457124063   457222784   457290294   457358356  
457444107   457523496   457588770   457655868   457720084    457788917   
457867273 443964010   444939250   445084643   445221237   456547322   456845387
  456917731   456984053   457046456   457124071   457222834   457290302  
457358364   457444131   457523595   457588838   457655934   457720134   
457788966    457867299 443965272   444939292   445084684   445221286   456547371
  456845395   456917814   456984103   457046464   457124113   457222842  
457290310   457358372   457444164   457523678   457588861   457655975  
457720159    457788990    457867323 443966254   444939318   445084700  
445221302   456547447   456845437   456917822   456984129   457046472  
457124147   457222859   457290328   457358448   457444206   457523702  
457588937   457656015   457720167    457789006    457867349 443966569  
444939326   445084775   445221310   456547496   456845460   456917830  
456984152   457046480   457124154   457222875   457290336   457358463  
457444222   457523736   457588952   457656049   457720175    457789030   
457867364 443966866   444939367   445084791   445221336   456547512   456845486
  456917848   456984186   457046498   457124162   457222883   457290377  
457358489   457444248   457523751   457588978   457656056   457720183   
457789089    457867372 443967088   444939383   445084866   445221443   456548106
  456845494   456917855   456984269   457046506   457124212   457222891  
457290401   457358497   457444305   457523801   457588986   457656080  
457720191    457789121    457867398 443967344   444939466   445084908  
445221476   456548122   456845650   456917921   456984285   457046522  
457124261   457222990   457290419   457358554   457444362   457523850  
457589018   457656106   457720217    457789139    457867406 443969498  
444939540   445084940   445221526   456548148   456845668   456918010  
456984293   457046530   457124303   457223030   457290427   457358596  
457444370   457523876   457589034   457656122   457720241    457789170   
457867414 443969993   444939565   445084965   445221542   456548239   456845684
  456918036   456984319   457046548   457124337   457223063   457290443  
457358638   457444388   457523884   457589042   457656155   457720266   
457789212    457867463 443970827   444939615   445084999   445221609   456548684
  456845726   456918044   456984327   457046555   457124386   457223071  
457290450   457358661   457444396   457523900   457589067   457656171  
457720290    457789220    457867521 443974456   444939664   445085228  
445221625   456548783   456845759   456918184   456984343   457046571  
457124394   457223089   457290476   457358752   457444412   457524015  
457589083   457656197   457720308    457789261    457867547 443974837  
444939698   445085251   445221641   456548791   456845833   456918200  
456984350   457046589   457124410   457223097   457290484   457358786  
457444503   457524049   457589109   457656213   457720316    457789337   
457867596 443975719   444939706   445085285   445221658   456548924   456845890
  456918218   456984368   457046605   457124428   457223113   457290492  
457358927   457444537   457524072   457589133   457656247   457720332   
457789345    457867604



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

443976956   444939730   445085319   445221708   456548999   456845940  
456918242   456984376   457046613   457124451   457223121   457290526  
457358943   457444560   457524148   457589141   457656262   457720340   
457789352    457867612 443978853   444939813   445085343   445221724   456549005
  456845973   456918259   456984384   457046662   457124477   457223147  
457290534   457358950   457444610   457524155   457589166   457656270  
457720415    457789394    457867638 443979661   444939870   445085376  
445221740   456549302   456846005   456918291   456984418   457046688  
457124485   457223162   457290542   457358984   457444644   457524189  
457589182   457656288   457720423    457789410    457867661 443980727  
444939888   445085400   445221765   456549344   456846039   456918325  
456984426   457046696   457124550   457223204   457290559   457358992  
457444651   457524197   457589208   457656296   457720480    457789428   
457867711 443981519   444939904   445085574   445221807   456549369   456846047
  456918358   456984467   457046704   457124568   457223238   457290567  
457359032   457444669   457524205   457589216   457656312   457720498   
457789436    457867752 443982368   444939946   445085582   445221815   456549385
  456846062   456918457   456984491   457046720   457124584   457223246  
457290583   457359073   457444685   457524239   457589265   457656353  
457720530    457789444    457867810 443982533   444940035   445085657  
445221823   456549948   456846070   456918465   456984509   457046746  
457124592   457223261   457290609   457359123   457444727   457524353  
457589299   457656361   457720555    457789527    457867836 443983416  
444940191   445085681   445221831   456550029   456846096   456918481  
456984517   457046753   457124642   457223279   457290625   457359172  
457444750   457524429   457589307   457656411   457720571    457789535   
457867844 443984182   444940241   445085749   445222003   456550128   456846112
  456918499   456984558   457046761   457124675   457223311   457290641  
457359198   457444784   457524445   457589356   457656429   457720621   
457789550    457867869 443984570   444940266   445085764   445222011   456550151
  456846187   456918507   456984582   457046803   457124709   457223337  
457290674   457359206   457444800   457524452   457589372   457656445  
457720639    457789568    457867877 443986799   444940316   445085830  
445222128   456550185   456846211   456918598   456984632   457046829  
457124717   457223352   457290716   457359214   457444842   457524478  
457589406   457656502   457720654    457789576    457867927 443987367  
444940357   445085855   445222136   456550219   456846229   456918606  
456984640   457046837   457124725   457223360   457290732   457359222  
457444883   457524502   457589422   457656569   457720662    457789584   
457867950 443987607   444940399   445085954   445222151   456550508   456846252
  456918648   456984699   457046852   457124808   457223378   457290740  
457359255   457444917   457524528   457589430   457656585   457720688   
457789592    457867992 443987623   444940449   445085988   445222169   456550524
  456846260   456918655   456984707   457046860   457124865   457223410  
457290757   457359271   457444974   457524544   457589455   457656593  
457720704    457789618    457868032 443987805   444940654   445086028  
445222185   456550565   456846286   456918689   456984715   457046902  
457124881   457223436   457290765   457359297   457445005   457524551  
457589471   457656601   457720712    457789691    457868123 443988118  
444940688   445086119   445222193   456550631   456846294   456918739  
456984731   457046944   457124899   457223469   457290773   457359396  
457445096   457524577   457589497   457656619   457720720    457789717   
457868149 443988712   444940738   445086127   445222292   456550862   456846302
  456918747   456984749   457046969   457124915   457223485   457290799  
457359404   457445138   457524585   457589513   457656635   457720746   
457789733    457868164 443990288   444940761   445086200   445222359   456550938
  456846310   456918788   456984756   457047017   457125011   457223493  
457290823   457359412   457445179   457524619   457589521   457656650  
457720761    457789741    457868255 443990411   444940803   445086259  
445222391   456551183   456846336   456918796   456984798   457047025  
457125037   457223535   457290831   457359420   457445195   457524627  
457589554   457656718   457720787    457789782    457868297 443991542  
444941017   445086275   445222417   456551316   456846344   456918945  
456984822   457047041   457125185   457223550   457290849   457359438  
457445203   457524635   457589570   457656767   457720795    457789840   
457868362 443991690   444941033   445086291   445222425   456551357   456846351
  456918960   456984830   457047058   457125193   457223568   457290872  
457359461   457445237   457524643   457589620   457656775   457720803   
457789907    457868404 443991732   444941082   445086366   445222474   456551399
  456846369   456919026   456984848   457047082   457125201   457223618  
457290914   457359495   457445260   457524684   457589646   457656841  
457720811    457789949    457868412 443992292   444941199   445086374  
445222516   456551613   456846427   456919034   456984863   457047090  
457125219   457223626   457290948   457359511   457445302   457524692  
457589687   457656874   457720837    457789964    457868420 443992458  
444941215   445086416   445222540   456551746   456846443   456919042  
456984897   457047108   457125235   457223683   457290971   457359578  
457445310   457524718   457589711   457656973   457720894    457789980   
457868495 443992482   444941256   445086481   445222573   456551811   456846484
  456919067   456984954   457047124   457125300   457223691   457290989  
457359602   457445336   457524742   457589729   457657013   457720902   
457789998    457868552 443993142   444941264   445086515   445222680   456551928
  456846500   456919174   456984970   457047132   457125359   457223709  
457290997   457359669   457445393   457524767   457589752   457657021  
457720910    457790004    457868586 443994173   444941322   445086572  
445222722   456552462   456846518   456919208   456984988   457047165  
457125474   457223725   457291029   457359693   457445401   457524775  
457589760   457657062   457720936    457790046    457868594 443994363  
444941330   445086705   445222748   456552736   456846542   456919224  
456984996   457047199   457125508   457223758   457291037   457359719  
457445419   457524783   457589794   457657070   457721009    457790053   
457868636 443994538   444941355   445086713   445222805   456552991   456846575
  456919232   456985001   457047215   457125532   457223766   457291045  
457359735   457445435   457524809   457589810   457657096   457721033   
457790095    457868669 443995832   444941405   445086754   445222839   456553072
  456846591   456919240   456985019   457047256   457125540   457223774  
457291078   457359768   457445450   457524817   457589828   457657112  
457721041    457790103    457868727 443996228   444941421   445086788  
445222854   456553437   456846609   456919273   456985043   457047264  
457125599   457223840   457291094   457359800   457445526   457524866  
457589836   457657138   457721066    457790129    457868750 443997341  
444941439   445086861   445222862   456553460   456846666   456919299  
456985084   457047280   457125656   457223865   457291110   457359826  
457445575   457524874   457589844   457657179   457721074    457790152   
457868776 443997895   444941553   445086978   445222946   456553593   456846716
  456919331   456985092   457047298   457125698   457223881   457291136  
457359859   457445583   457524908   457589851   457657187   457721108   
457790178    457868792 443999370   444941686   445087059   445222953   456553668
  456846765   456919356   456985126   457047306   457125706   457223923  
457291169   457359883   457445591   457524916   457589901   457657203  
457721124    457790186    457868826 443999867   444941736   445087141  
445223027   456553734   456846781   456919372   456985167   457047363  
457125714   457223931   457291193   457359925   457445625   457524932  
457589919   457657237   457721140    457790202    457868842 444001283  
444941777   445087158   445223092   456553775   456846856   456919398  
456985183   457047371   457125722   457223972   457291201   457359941  
457445633   457524965   457589927   457657252   457721165    457790277   
457868859 444001630   444942015   445087166   445223100   456553841   456846864
  456919406   456985191   457047389   457125755   457224012   457291227  
457360014   457445682   457524973   457589943   457657278   457721231   
457790301    457868867 444003941   444942064   445087182   445223126   456554252
  456846880   456919414   456985209   457047397   457125771   457224038  
457291235   457360030   457445716   457525038   457589968   457657286  
457721272    457790350    457868941 444004592   444942221   445087240  
445223142   456554336   456846914   456919455   456985241   457047405  
457125888   457224061   457291243   457360048   457445757   457525053  
457589984   457657344   457721298    457790442    457868966 444004832  
444942247   445087331   445223183   456554427   456846930   456919463  
456985274   457047421   457125938   457224079   457291276   457360154  
457445765   457525079   457590040   457657377   457721322    457790459   
457868982 444005870   444942270   445087505   445223241   456554443   456846963
  456919505   456985308   457047439   457125979   457224129   457291284  
457360204   457445807   457525095   457590057   457657401   457721363   
457790467    457869022 444006696   444942288   445087539   445223258   456554559
  456846971   456919521   456985316   457047447   457126035   457224145  
457291292   457360246   457445831   457525152   457590065   457657419  
457721389    457790483    457869030 444006845   444942296   445087570  
445223282   456554583   456846989   456919620   456985340   457047504  
457126050   457224160   457291318   457360261   457445864   457525160  
457590099   457657427   457721405    457790566    457869089 444009104  
444942304   445087588   445223316   456554617   456847011   456919646  
456985357   457047512   457126126   457224194   457291326   457360303  
457445880   457525178   457590149   457657443   457721421    457790574   
457869121 444009229   444942320   445087620   445223415   456554799   456847037
  456919703   456985365   457047538   457126159   457224202   457291359  
457360311   457445914   457525194   457590164   457657450   457721470   
457790590    457869147 444009732   444942452   445087638   445223431   456554815
  456847060   456919729   456985407   457047686   457126183   457224228  
457291375   457360329   457445930   457525236   457590180   457657484  
457721504    457790608    457869162 444011183   444942494   445087661  
445223498   456554823   456847169   456919737   456985423   457047694  
457126233   457224236   457291383   457360337   457445955   457525251  
457590198   457657500   457721512    457790616    457869170 444011217  
444942536   445087695   445223597   456555028   456847177   456919778  
456985431   457047710   457126258   457224244   457291391   457360345  
457445963   457525269   457590214   457657567   457721538    457790665   
457869196 444013577   444942569   445087869   445223662   456555051   456847185
  456919794   456985456   457047777   457126324   457224269   457291409  
457360360   457445971   457525277   457590222   457657575   457721561   
457790673    457869238 444014260   444942577   445087919   445223712   456555127
  456847227   456919802   456985498   457047785   457126357   457224277  
457291417   457360386   457446037   457525285   457590230   457657591  
457721603    457790681    457869303 444017396   444942601   445087968  
445223720   456555150   456847250   456919810   456985506   457047793  
457126431   457224285   457291425   457360394   457446086   457525335  
457590248   457657617   457721629    457790756    457869337 444018790  
444942643   445088057   445223738   456555382   456847268   456919836  
456985514   457047835   457126449   457224293   457291433   457360428  
457446110   457525350   457590263   457657625   457721637    457790772   
457869352 444019426   444942650   445088099   445223795   456555416   456847300
  456919844   456985522   457047843   457126498   457224301   457291458  
457360451   457446193   457525376   457590321   457657633   457721678   
457790780    457869410 444020523   444942700   445088115   445223811   456555549
  456847342   456919950   456985555   457047850   457126571   457224350  
457291474   457360477   457446227   457525400   457590354   457657658  
457721694    457790814    457869428 444020747   444942817   445088123  
445223894   456555572   456847425   456919968   456985563   457047868  
457126597   457224392   457291482   457360501   457446268   457525442  
457590362   457657674   457721728    457790822    457869469 444021166  
444942825   445088131   445223910   456555713   456847433   456919976  
456985589   457047876   457126639   457224400   457291490   457360519  
457446284   457525459   457590370   457657682   457721751    457790848   
457869477 444021364   444943062   445088149   445224009   456555754   456847466
  456919984   456985613   457047884   457126688   457224418   457291508  
457360535   457446292   457525509   457590404   457657716   457721769   
457790962    457869485 444022388   444943070   445088156   445224090   456555788
  456847474   456920008   456985621   457047892   457126696   457224434  
457291516   457360550   457446342   457525558   457590446   457657740  
457721777    457790970    457869493 444022685   444943088   445088198  
445224140   456555952   456847573   456920032   456985639   457047900  
457126761   457224491   457291524   457360568   457446433   457525574  
457590461   457657799   457721793    457791028    457869501 444023766  
444943112   445088255   445224181   456556075   456847599   456920040  
456985647   457047918   457126811   457224525   457291540   457360576  
457446441   457525590   457590487   457657815   457721835    457791044   
457869519 444023782   444943146   445088362   445224223   456556158   456847623
  456920057   456985688   457047942   457126829   457224558   457291565  
457360584   457446458   457525632   457590503   457657849   457721868   
457791051    457869527 444024392   444943153   445088412   445224249   456556174
  456847649   456920123   456985696   457047983   457126860   457224566  
457291573   457360592   457446474   457525640   457590537   457657864  
457721884    457791069    457869568 444025084   444943187   445088529  
445224322   456556232   456847664   456920172   456985704   457047991  
457126886   457224582   457291607   457360600   457446524   457525731  
457590578   457657880   457721900    457791085    457869576 444025407  
444943237   445088537   445224389   456556364   456847706   456920198  
456985712   457048007   457126969   457224640   457291615   457360634  
457446623   457525749   457590586   457657922   457721934    457791093   
457869600 444025522   444943252   445088560   445224520   456556406   456847714
  456920230   456985753   457048023   457127066   457224764   457291623  
457360659   457446680   457525772   457590602   457657930   457721967   
457791119    457869634 444025605   444943286   445088578   445224546   456556422
  456847763   456920248   456985787   457048049   457127157   457224780  
457291649   457360675   457446722   457525780   457590651   457657963  
457721983    457791143    457869659 444025902   444943328   445088644  
445224660   456556505   456847771   456920271   456985852   457048056  
457127165   457224798   457291664   457360691   457446730   457525814  
457590727   457657997   457722007    457791150    457869733 444026231  
444943369   445088685   445224694   456556695   456847821   456920339  
456985894   457048080   457127173   457224814   457291698   457360717  
457446763   457525830   457590768   457658045   457722023    457791176   
457869766 444026991   444943401   445088701   445224801   456556737   456847862
  456920362   456985910   457048114   457127207   457224855   457291706  
457360725   457446771   457525848   457590818   457658052   457722056   
457791200    457869774 444028732   444943419   445088750   445224876   456556760
  456847888   456920370   456985928   457048148   457127215   457224905  
457291748   457360816   457446821   457525863   457590842   457658060  
457722064    457791291    457869790 444029235   444943500   445088776  
445224942   456556828   456847904   456920388   456985944   457048155  
457127249   457224939   457291771   457360832   457446847   457525889  
457590859   457658078   457722080    457791309    457869824 444029615  
444943567   445088800   445224991   456557107   456847946   456920396  
456985977   457048163   457127322   457224962   457291789   457360881  
457446870   457525905   457590867   457658086   457722114    457791374   
457869832 444031082   444943591   445088834   445225071   456557123   456847979
  456920420   456986041   457048171   457127355   457225027   457291797  
457360949   457446888   457525947   457590917   457658094   457722122   
457791390    457869840



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444031652   444943666   445088883   445225113   456557529   456848027  
456920438   456986058   457048189   457127371   457225035   457291839  
457360956   457447019   457525962   457590925   457658144   457722148   
457791440    457869873 444032452   444943716   445088966   445225188   456557594
  456848035   456920446   456986082   457048197   457127439   457225043  
457291847   457360980   457447050   457525970   457590933   457658193  
457722163    457791473    457869899 444032536   444943732   445088982  
445225204   456557628   456848068   456920479   456986116   457048254  
457127496   457225068   457291870   457361038   457447100   457526010  
457591063   457658201   457722213    457791481    457869907 444034094  
444943831   445089014   445225238   456557750   456848092   456920495  
456986132   457048288   457127520   457225092   457291888   457361061  
457447118   457526093   457591071   457658235   457722221    457791507   
457869972 444034128   444943856   445089097   445225261   456557867   456848167
  456920552   456986157   457048312   457127595   457225118   457291896  
457361145   457447134   457526119   457591089   457658292   457722239   
457791523    457870004 444034979   444943880   445089162   445225279   456558089
  456848191   456920578   456986165   457048338   457127702   457225134  
457291904   457361160   457447225   457526184   457591121   457658300  
457722254    457791549    457870111 444035000   444943997   445089196  
445225303   456558220   456848217   456920636   456986173   457048346  
457127744   457225183   457291920   457361194   457447241   457526226  
457591154   457658318   457722320    457791556    457870137 444035372  
444944078   445089295   445225352   456558253   456848233   456920651  
456986215   457048353   457127801   457225217   457291938   457361210  
457447266   457526234   457591196   457658326   457722338    457791564   
457870152 444035760   444944136   445089337   445225550   456558527   456848241
  456920669   456986223   457048361   457127819   457225225   457291946  
457361244   457447290   457526242   457591212   457658342   457722353   
457791598    457870178 444036172   444944201   445089345   445225600   456559277
  456848258   456920677   456986256   457048387   457127835   457225266  
457291953   457361251   457447324   457526259   457591246   457658367  
457722379    457791630    457870202 444037030   444944318   445089352  
445225618   456559293   456848266   456920701   456986264   457048403  
457127876   457225274   457291987   457361285   457447332   457526267  
457591261   457658417   457722387    457791663    457870236 444037477  
444944383   445089360   445225659   456559327   456848316   456920719  
456986298   457048411   457127900   457225282   457291995   457361293  
457447365   457526275   457591279   457658441   457722411    457791671   
457870269 444037659   444944433   445089428   445225683   456559459   456848324
  456920768   456986330   457048429   457128098   457225290   457292019  
457361301   457447399   457526283   457591287   457658482   457722437   
457791705    457870277 444041537   444944482   445089543   445225766   456559475
  456848332   456920859   456986348   457048486   457128114   457225308  
457292076   457361392   457447407   457526291   457591295   457658490  
457722445    457791721    457870293 444043111   444944516   445089576  
445225782   456559491   456848340   456920875   456986447   457048536  
457128163   457225324   457292084   457361400   457447415   457526309  
457591303   457658516   457722460    457791739    457870319 444043210  
444944573   445089600   445225808   456559889   456848506   456920941  
456986470   457048551   457128205   457225407   457292100   457361442  
457447456   457526325   457591329   457658532   457722478    457791754   
457870327 444043269   444944599   445089626   445225824   456559962   456848514
  456920966   456986504   457048569   457128213   457225431   457292118  
457361467   457447480   457526333   457591345   457658557   457722528   
457791770    457870368 444043558   444944607   445089642   445225865   456559988
  456848548   456921006   456986512   457048577   457128247   457225449  
457292167   457361483   457447563   457526366   457591386   457658565  
457722536    457791796    457870376 444044101   444944631   445089709  
445225972   456560168   456848555   456921022   456986520   457048627  
457128262   457225506   457292175   457361517   457447571   457526382  
457591428   457658599   457722551    457791820    457870400 444044341  
444944664   445089741   445226020   456560341   456848563   456921030  
456986546   457048635   457128320   457225530   457292183   457361541  
457447597   457526424   457591436   457658623   457722569    457791861   
457870459 444045462   444944722   445089766   445226046   456560705   456848571
  456921063   456986561   457048650   457128403   457225548   457292191  
457361558   457447696   457526440   457591469   457658631   457722593   
457791895    457870483 444046726   444944771   445089782   445226095   456560721
  456848613   456921097   456986579   457048668   457128411   457225555  
457292209   457361566   457447704   457526465   457591493   457658672  
457722601    457791937    457870491 444049969   444944813   445089840  
445226145   456560911   456848621   456921105   456986587   457048692  
457128460   457225563   457292225   457361574   457447712   457526507  
457591501   457658680   457722619    457791945    457870517 444050694  
444944821   445089857   445226152   456560929   456848647   456921170  
456986595   457048718   457128486   457225571   457292233   457361590  
457447753   457526515   457591519   457658698   457722627    457791952   
457870525 444051452   444944839   445089980   445226244   456560978   456848696
  456921196   456986629   457048742   457128528   457225605   457292258  
457361616   457447779   457526580   457591543   457658706   457722635   
457791978    457870533 444054225   444944896   445090012   445226269   456560994
  456848704   456921204   456986637   457048767   457128569   457225639  
457292290   457361640   457447795   457526598   457591568   457658722  
457722643    457792000    457870558 444054399   444944953   445090038  
445226335   456561026   456848712   456921212   456986652   457048775  
457128577   457225647   457292308   457361657   457447803   457526614  
457591576   457658748   457722650    457792018    457870582 444054480  
444944987   445090046   445226376   456561141   456848746   456921238  
456986694   457048783   457128593   457225662   457292316   457361673  
457447829   457526630   457591584   457658755   457722700    457792026   
457870590 444055263   444944995   445090087   445226434   456561265   456848761
  456921246   456986736   457048791   457128668   457225738   457292324  
457361681   457447878   457526663   457591600   457658771   457722718   
457792091    457870608 444056956   444945000   445090111   445226467   456561273
  456848787   456921253   456986751   457048858   457128692   457225746  
457292340   457361699   457447910   457526705   457591618   457658789  
457722775    457792109    457870640 444057228   444945026   445090152  
445226624   456561281   456848795   456921279   456986801   457048924  
457128734   457225753   457292357   457361749   457447977   457526739  
457591626   457658813   457722783    457792141    457870657 444057806  
444945059   445090251   445226632   456561364   456848803   456921295  
456986827   457048940   457128759   457225761   457292365   457361798  
457447993   457526754   457591642   457658821   457722825    457792208   
457870715 444058549   444945158   445090285   445226673   456561570   456848829
  456921311   456986884   457048965   457128783   457225779   457292399  
457361806   457448009   457526804   457591675   457658839   457722833   
457792216    457870756 444058929   444945257   445090343   445226707   456561810
  456848845   456921345   456986942   457048973   457128841   457225803  
457292407   457361814   457448025   457526838   457591683   457658862  
457722874    457792257    457870764 444059026   444945273   445090350  
445226780   456562032   456848886   456921360   456986959   457049013  
457128866   457225811   457292423   457361897   457448041   457526846  
457591717   457658870   457722916    457792265    457870780 444062988  
444945315   445090384   445226871   456562040   456848951   456921436  
456986983   457049039   457128957   457225829   457292431   457361913  
457448058   457526853   457591725   457658888   457722924    457792281   
457870848 444063028   444945331   445090566   445226889   456562073   456849009
  456921444   456986991   457049047   457129013   457225860   457292456  
457361921   457448066   457526879   457591741   457658896   457723013   
457792299    457870897 444064059   444945398   445090616   445226913   456562180
  456849017   456921451   456987007   457049054   457129062   457225878  
457292464   457361939   457448108   457526911   457591766   457658912  
457723070    457792307    457870913 444064521   444945448   445090657  
445226962   456562214   456849025   456921469   456987064   457049062  
457129070   457225886   457292472   457361947   457448124   457526952  
457591790   457658920   457723112    457792315    457870947 444065478  
444945604   445090665   445226988   456562313   456849058   456921477  
456987072   457049088   457129096   457225951   457292498   457361962  
457448140   457526978   457591816   457658946   457723179    457792323   
457870954 444066914   444945703   445090699   445227036   456562321   456849082
  456921501   456987080   457049096   457129104   457225969   457292514  
457362002   457448157   457526986   457591832   457658953   457723229   
457792349    457870970 444068720   444945737   445090822   445227101   456562388
  456849108   456921535   456987098   457049138   457129120   457225977  
457292530   457362010   457448207   457526994   457591857   457658979  
457723252    457792356    457870988 444070460   444945745   445090897  
445227119   456562578   456849140   456921543   456987114   457049146  
457129138   457225985   457292571   457362085   457448231   457527034  
457591899   457659019   457723278    457792372    457871051 444070510  
444945802   445090939   445227135   456562644   456849157   456921550  
456987122   457049161   457129153   457225993   457292597   457362101  
457448249   457527042   457591907   457659027   457723294    457792406   
457871077 444070544   444945844   445090947   445227259   456562784   456849173
  456921592   456987130   457049203   457129179   457226009   457292605  
457362127   457448363   457527059   457591923   457659043   457723302   
457792414    457871127 444071641   444945919   445090954   445227291   456562792
  456849223   456921600   456987205   457049229   457129195   457226017  
457292613   457362135   457448397   457527067   457591956   457659068  
457723328    457792430    457871143 444072631   444945943   445090962  
445227325   456562818   456849306   456921618   456987254   457049237  
457129245   457226074   457292621   457362143   457448413   457527083  
457591964   457659076   457723336    457792471    457871150 444072789  
444946024   445091085   445227374   456562826   456849330   456921634  
456987262   457049245   457129260   457226124   457292639   457362234  
457448538   457527125   457591998   457659084   457723369    457792521   
457871200 444072813   444946107   445091093   445227390   456563105   456849348
  456921659   456987288   457049294   457129278   457226140   457292670  
457362242   457448546   457527141   457592020   457659092   457723377   
457792554    457871234 444073316   444946230   445091135   445227440   456563139
  456849363   456921675   456987304   457049302   457129302   457226181  
457292688   457362259   457448553   457527158   457592053   457659126  
457723385    457792570    457871242 444073720   444946263   445091192  
445227457   456563246   456849371   456921683   456987320   457049310  
457129310   457226199   457292746   457362291   457448587   457527182  
457592087   457659134   457723393    457792695    457871341 444073753  
444946271   445091291   445227465   456563451   456849389   456921691  
456987353   457049336   457129336   457226215   457292787   457362325  
457448629   457527190   457592129   457659159   457723443    457792703   
457871366 444074181   444946347   445091358   445227549   456563469   456849421
  456921717   456987387   457049385   457129369   457226249   457292795  
457362366   457448702   457527240   457592137   457659175   457723450   
457792729    457871382 444074462   444946404   445091424   445227689   456563535
  456849454   456921725   456987437   457049401   457129419   457226264  
457292811   457362382   457448728   457527273   457592145   457659183  
457723468    457792778    457871499 444074710   444946453   445091432  
445227713   456563543   456849462   456921741   456987445   457049419  
457129583   457226322   457292829   457362424   457448850   457527281  
457592178   457659225   457723484    457792786    457871606 444075485  
444946529   445091515   445227747   456563659   456849496   456921816  
456987452   457049427   457129674   457226348   457292860   457362465  
457448876   457527307   457592228   457659241   457723492    457792802   
457871630 444075568   444946610   445091556   445227788   456563683   456849512
  456921824   456987460   457049435   457129799   457226355   457292928  
457362580   457448884   457527323   457592251   457659258   457723534   
457792836    457871770 444076418   444946628   445091622   445227846   456563857
  456849520   456921840   456987478   457049443   457129807   457226363  
457292936   457362606   457448918   457527331   457592319   457659266  
457723542    457792869    457871812 444076533   444946636   445091648  
445227879   456563899   456849546   456921857   456987502   457049450  
457129831   457226371   457292951   457362689   457448967   457527364  
457592327   457659274   457723559    457792877    457871838 444076608  
444946800   445091689   445227903   456564020   456849579   456921881  
456987536   457049468   457129898   457226389   457292969   457362697  
457449049   457527372   457592343   457659282   457723617    457792927   
457871903 444076830   444946826   445091739   445227911   456564277   456849652
  456921899   456987551   457049484   457129997   457226421   457293041  
457362705   457449072   457527380   457592350   457659316   457723633   
457792935    457871929 444077119   444946883   445091770   445227929   456564418
  456849678   456921931   456987569   457049518   457130037   457226470  
457293082   457362713   457449080   457527398   457592368   457659332  
457723641    457793032    457871937 444078893   444946891   445091796  
445228018   456564525   456849686   456921964   456987585   457049534  
457130169   457226488   457293090   457362747   457449171   457527448  
457592376   457659340   457723658    457793040    457871960 444078950  
444946917   445091812   445228042   456564558   456849728   456921980  
456987601   457049567   457130201   457226512   457293124   457362770  
457449239   457527521   457592384   457659357   457723674    457793073   
457871994 444079123   444947006   445091820   445228059   456564707   456849777
  456922020   456987643   457049591   457130243   457226538   457293173  
457362853   457449296   457527562   457592392   457659415   457723716   
457793099    457872026 444079883   444947014   445091978   445228091   456565225
  456849801   456922038   456987684   457049609   457130276   457226546  
457293181   457362895   457449320   457527570   457592418   457659423  
457723724    457793107    457872216 444080113   444947030   445092042  
445228133   456565316   456849819   456922087   456987726   457049625  
457130292   457226553   457293199   457362911   457449346   457527588  
457592467   457659431   457723757    457793123    457872232 444080352  
444947063   445092125   445228141   456565423   456849827   456922129  
456987817   457049633   457130318   457226561   457293215   457362929  
457449411   457527638   457592475   457659456   457723781    457793156   
457872257 444081020   444947071   445092141   445228174   456565985   456849835
  456922137   456987833   457049682   457130367   457226579   457293223  
457362937   457449429   457527679   457592491   457659472   457723799   
457793198    457872265 444081491   444947097   445092273   445228232   456565993
  456849850   456922160   456987858   457049708   457130557   457226595  
457293256   457362945   457449486   457527687   457592509   457659498  
457723807    457793230    457872273 444081582   444947303   445092323  
445228240   456566017   456849892   456922202   456987874   457049716  
457130565   457226629   457293264   457362978   457449544   457527737  
457592517   457659506   457723815    457793263    457872281 444081970  
444947329   445092398   445228265   456566322   456849900   456922228  
456987890   457049732   457130607   457226637   457293272   457362994  
457449569   457527745   457592525   457659522   457723823    457793289   
457872323 444082317   444947352   445092406   445228356   456566371   456849918
  456922251   456987916   457049740   457130680   457226645   457293298  
457363059   457449593   457527760   457592533   457659548   457723856   
457793305    457872331



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444082341   444947360   445092547   445228414   456566405   456849934  
456922269   456987924   457049757   457130706   457226660   457293306  
457363067   457449643   457527786   457592566   457659563   457723864   
457793370    457872380 444084958   444947394   445092596   445228448   456566447
  456849942   456922277   456987940   457049765   457130847   457226686  
457293322   457363109   457449668   457527802   457592624   457659597  
457723872    457793396    457872406 444086417   444947402   445092661  
445228463   456566561   456849967   456922327   456987957   457049815  
457130854   457226694   457293355   457363232   457449684   457527828  
457592632   457659613   457723880    457793404    457872430 444087340  
444947527   445092695   445228513   456566652   456849991   456922335  
456988005   457049823   457130870   457226702   457293363   457363265  
457449692   457527836   457592640   457659621   457723906    457793420   
457872471 444087944   444947600   445092703   445228539   456566660   456850064
  456922392   456988039   457049831   457130896   457226710   457293389  
457363299   457449726   457527869   457592665   457659639   457723948   
457793438    457872505 444089098   444947626   445092737   445228596   456566769
  456850114   456922426   456988062   457049872   457130979   457226736  
457293397   457363372   457449817   457527901   457592673   457659654  
457723971    457793453    457872513 444092480   444947642   445092778  
445228620   456566959   456850122   456922434   456988088   457049922  
457131092   457226744   457293413   457363422   457449916   457527927  
457592681   457659696   457723989    457793461    457872539 444092829  
444947675   445092885   445228661   456567023   456850130   456922459  
456988096   457049930   457131118   457226785   457293439   457363430  
457449940   457527984   457592699   457659704   457724003    457793487   
457872547 444098487   444947683   445093016   445228679   456567031   456850148
  456922467   456988112   457049948   457131142   457226801   457293447  
457363448   457449957   457528008   457592707   457659738   457724045   
457793529    457872554 444098677   444947733   445093065   445228687   456567155
  456850155   456922509   456988146   457049955   457131191   457226827  
457293470   457363463   457449973   457528024   457592756   457659761  
457724060    457793545    457872562 444099782   444947758   445093099  
445228695   456567239   456850171   456922558   456988153   457050003  
457131225   457226843   457293496   457363471   457450005   457528032  
457592764   457659811   457724094    457793594    457872588 444100903  
444947782   445093107   445228760   456567296   456850197   456922616  
456988161   457050029   457131290   457226876   457293538   457363521  
457450096   457528040   457592848   457659829   457724128    457793636   
457872596 444101869   444947956   445093206   445228877   456567320   456850239
  456922624   456988179   457050037   457131373   457226900   457293546  
457363570   457450120   457528065   457592889   457659878   457724151   
457793644    457872620 444105704   444948012   445093214   445228950   456567387
  456850254   456922657   456988187   457050045   457131415   457226918  
457293561   457363596   457450161   457528107   457592897   457659894  
457724169    457793701    457872638 444108229   444948038   445093222  
445228968   456567429   456850262   456922699   456988203   457050052  
457131514   457226926   457293579   457363612   457450187   457528115  
457592921   457659928   457724201    457793750    457872653 444111728  
444948046   445093255   445229024   456567569   456850288   456922707  
456988237   457050102   457131589   457226934   457293587   457363638  
457450278   457528156   457592939   457659936   457724219    457793784   
457872661 444113500   444948061   445093347   445229040   456567650   456850296
  456922749   456988286   457050144   457131639   457226942   457293611  
457363653   457450310   457528172   457592947   457659951   457724268   
457793800    457872679 444114615   444948103   445093396   445229073   456567742
  456850353   456922764   456988294   457050151   457131738   457226959  
457293637   457363687   457450336   457528198   457592954   457659977  
457724284    457793826    457872729 444119838   444948129   445093453  
445229081   456567791   456850379   456922772   456988310   457050169  
457131746   457226975   457293645   457363729   457450344   457528248  
457592988   457659985   457724292    457793859    457872752 444119952  
444948145   445093495   445229123   456567940   456850403   456922780  
456988336   457050177   457131894   457226991   457293660   457363778  
457450377   457528263   457593002   457659993   457724318    457793875   
457872794 444125272   444948178   445093529   445229156   456568039   456850478
  456922806   456988393   457050185   457131902   457227007   457293678  
457363810   457450427   457528271   457593010   457660009   457724367   
457793917    457872828 444126122   444948210   445093594   445229164   456568294
  456850486   456922830   456988427   457050193   457131910   457227015  
457293694   457363836   457450476   457528289   457593028   457660033  
457724474    457793958    457872836 444126411   444948343   445093651  
445229172   456568401   456850494   456922848   456988435   457050219  
457131985   457227031   457293710   457363968   457450492   457528347  
457593077   457660041   457724490    457793974    457872877 444127518  
444948392   445093693   445229255   456568708   456850544   456922871  
456988443   457050235   457131993   457227064   457293728   457364107  
457450526   457528362   457593093   457660058   457724516    457794022   
457872885 444128508   444948418   445093735   445229263   456568922   456850577
  456922905   456988450   457050276   457132033   457227098   457293769  
457364156   457450575   457528396   457593119   457660090   457724532   
457794063    457872901 444132260   444948434   445093750   445229297   456568955
  456850585   456922921   456988492   457050284   457132066   457227114  
457293801   457364222   457450583   457528404   457593135   457660140  
457724540    457794089    457873073 444132781   444948442   445093933  
445229354   456569003   456850601   456922954   456988500   457050300  
457132074   457227122   457293819   457364263   457450591   457528438  
457593176   457660165   457724557    457794113    457873123 444134399  
444948483   445093941   445229396   456569037   456850650   456922988  
456988534   457050326   457132082   457227163   457293827   457364370  
457450625   457528446   457593184   457660173   457724565    457794139   
457873131 444138051   444948533   445093990   445229412   456569524   456850676
  456922996   456988559   457050367   457132124   457227171   457293835  
457364396   457450633   457528453   457593200   457660181   457724573   
457794147    457873149 444144687   444948673   445094014   445229420   456569557
  456850726   456923036   456988575   457050391   457132199   457227189  
457293843   457364438   457450641   457528461   457593218   457660199  
457724599    457794154    457873180 444144844   444948798   445094063  
445229479   456569623   456850734   456923077   456988625   457050409  
457132249   457227213   457293868   457364545   457450666   457528487  
457593234   457660223   457724623    457794204    457873198 444145601  
444948855   445094071   445229578   456569706   456850759   456923127  
456988690   457050425   457132306   457227247   457293876   457364560  
457450682   457528503   457593242   457660256   457724631    457794220   
457873214 444145858   444948897   445094105   445229586   456569714   456850767
  456923168   456988724   457050441   457132330   457227262   457293884  
457364586   457450690   457528529   457593259   457660272   457724649   
457794246    457873255 444147086   444948939   445094154   445229651   456570068
  456850783   456923200   456988815   457050474   457132348   457227270  
457293892   457364669   457450732   457528537   457593283   457660280  
457724722    457794261    457873305 444148134   444948947   445094220  
445229685   456570100   456850809   456923218   456988849   457050508  
457132371   457227296   457293926   457364685   457450765   457528545  
457593309   457660306   457724755    457794279    457873313 444149785  
444948970   445094238   445229719   456570241   456850841   456923226  
456988898   457050516   457132439   457227304   457293942   457364693  
457450773   457528578   457593341   457660348   457724771    457794303   
457873339 444154579   444949168   445094337   445229768   456570282   456850882
  456923259   456989078   457050524   457132488   457227320   457293959  
457364735   457450781   457528602   457593374   457660397   457724789   
457794311    457873347 444158539   444949218   445094352   445229826   456570308
  456850916   456923267   456989102   457050565   457132512   457227379  
457293967   457364776   457450807   457528610   457593408   457660421  
457724797    457794329    457873404 444159420   444949614   445094410  
445229909   456570456   456850924   456923275   456989110   457050599  
457132520   457227387   457293975   457364818   457450815   457528636  
457593457   457660447   457724839    457794337    457873420 444161228  
444949671   445094428   445229925   456570480   456850932   456923291  
456989136   457050631   457132553   457227429   457294007   457364826  
457450831   457528644   457593465   457660520   457724888    457794352   
457873438 444161483   444949762   445094485   445229933   456571108   456850940
  456923309   456989177   457050656   457132611   457227437   457294015  
457364867   457450906   457528651   457593556   457660553   457724938   
457794428    457873461 444163463   444950109   445094626   445229982   456571249
  456850957   456923366   456989201   457050664   457132637   457227478  
457294023   457364925   457450914   457528669   457593564   457660595  
457724961    457794451    457873479 444164156   444950133   445094691  
445230014   456571389   456850965   456923408   456989227   457050698  
457132645   457227510   457294049   457364990   457450989   457528719  
457593580   457660629   457724987    457794501    457873495 444164818  
444950240   445094709   445230063   456571538   456851088   456923432  
456989235   457050706   457132819   457227536   457294056   457365013  
457450997   457528727   457593598   457660637   457724995    457794659   
457873503 444165294   444950265   445094790   445230097   456571637   456851096
  456923440   456989243   457050730   457132835   457227544   457294080  
457365021   457451029   457528735   457593614   457660645   457725018   
457794675    457873602 444166599   444950331   445094808   445230253   456571652
  456851112   456923481   456989250   457050755   457132926   457227569  
457294106   457365088   457451110   457528743   457593622   457660652  
457725026    457794725    457873610 444166979   444950380   445094816  
445230402   456571751   456851203   456923507   456989268   457050789  
457132975   457227577   457294114   457365153   457451128   457528784  
457593630   457660686   457725067    457794741    457873644 444170310  
444950398   445094857   445230410   456571793   456851211   456923515  
456989276   457050805   457133015   457227585   457294155   457365187  
457451144   457528792   457593663   457660694   457725133    457794758   
457873669 444171011   444950414   445094915   445230493   456572056   456851229
  456923531   456989292   457050813   457133049   457227668   457294163  
457365203   457451185   457528859   457593671   457660702   457725158   
457794766    457873677 444173884   444950463   445094923   445230519   456572197
  456851286   456923564   456989318   457050839   457133080   457227676  
457294171   457365211   457451201   457528867   457593713   457660736  
457725182    457794824    457873693 444176655   444950513   445094964  
445230600   456572551   456851294   456923580   456989334   457050870  
457133163   457227684   457294221   457365260   457451250   457528875  
457593770   457660744   457725190    457794873    457873701 444177331  
444950570   445095045   445230667   456572841   456851351   456923598  
456989342   457050888   457133288   457227718   457294247   457365286  
457451284   457528883   457593804   457660819   457725208    457794881   
457873727 444177810   444950620   445095078   445230675   456572858   456851419
  456923614   456989367   457050896   457133304   457227726   457294254  
457365344   457451300   457528917   457593846   457660827   457725224   
457794931    457873735 444178115   444950638   445095235   445230766   456573062
  456851427   456923622   456989433   457050904   457133544   457227734  
457294270   457365377   457451318   457528933   457593853   457660835  
457725240    457794972    457873784 444180160   444950679   445095243  
445230790   456573161   456851450   456923671   456989458   457050912  
457133551   457227759   457294296   457365385   457451326   457528958  
457593887   457660850   457725273    457794998    457873834 444186316  
444950695   445095268   445230857   456573195   456851484   456923747  
456989490   457050920   457133569   457227783   457294320   457365427  
457451334   457528974   457593937   457660868   457725299    457795029   
457873859 444189534   444950703   445095276   445230972   456573245   456851518
  456923762   456989516   457050987   457133577   457227791   457294395  
457365450   457451359   457528982   457594018   457660892   457725315   
457795052    457873867 444189740   444950760   445095292   445231004   456573260
  456851559   456923788   456989557   457050995   457133585   457227817  
457294403   457365575   457451441   457529006   457594034   457660926  
457725372    457795128    457873875 444191001   444950828   445095367  
445231038   456573278   456851591   456923812   456989599   457051035  
457133601   457227833   457294429   457365609   457451466   457529014  
457594067   457660959   457725406    457795151    457873909 444195028  
444950851   445095474   445231046   456573377   456851658   456923838  
456989664   457051050   457133635   457227841   457294437   457365617  
457451540   457529022   457594091   457660967   457725430    457795219   
457873925 444197214   444950877   445095482   445231061   456573484   456851674
  456923846   456989680   457051092   457133700   457227866   457294445  
457365633   457451573   457529030   457594109   457660991   457725455   
457795292    457873933 444199384   444950927   445095532   445231145   456573575
  456851716   456923853   456989730   457051100   457133734   457227932  
457294452   457365658   457451607   457529055   457594133   457661031  
457725539    457795326    457873974 444204002   444950950   445095565  
445231152   456573583   456851757   456923887   456989748   457051118  
457133791   457227973   457294486   457365682   457451649   457529063  
457594141   457661049   457725554    457795359    457873982 444207674  
444951040   445095573   445231160   456573914   456851823   456923895  
456989805   457051126   457133809   457227999   457294502   457365724  
457451730   457529089   457594158   457661080   457725562    457795383   
457873990 444218630   444951073   445095953   445231178   456573971   456851872
  456923903   456989821   457051134   457133825   457228039   457294510  
457365807   457451755   457529097   457594166   457661106   457725604   
457795391    457874014 444221352   444951198   445096068   445231236   456573997
  456851898   456923911   456989870   457051167   457133833   457228047  
457294528   457365823   457451821   457529105   457594190   457661114  
457725612    457795409    457874030 444228977   444951222   445096183  
445231251   456574110   456851922   456923929   456989888   457051175  
457133924   457228054   457294544   457365849   457451839   457529113  
457594216   457661155   457725620    457795433    457874089 444231153  
444951453   445096209   445231301   456574193   456851948   456923960  
456989904   457051183   457134021   457228070   457294569   457365880  
457451854   457529139   457594240   457661171   457725653    457795441   
457874105 444233266   444951461   445096217   445231319   456574482   456851955
  456923978   456989920   457051225   457134062   457228104   457294577  
457365997   457451904   457529154   457594281   457661197   457725679   
457795458    457874121 444239016   444951503   445096373   445231327   456574607
  456852003   456924000   456989987   457051233   457134070   457228138  
457294593   457366003   457451920   457529170   457594315   457661205  
457725687    457795474    457874139 444243547   444951545   445096381  
445231426   456574649   456852045   456924026   456989995   457051241  
457134088   457228146   457294643   457366029   457452001   457529188  
457594331   457661213   457725695    457795490    457874147 444244875  
444951636   445096498   445231434   456574722   456852060   456924067  
456990076   457051258   457134153   457228179   457294668   457366045  
457452019   457529196   457594356   457661221   457725703    457795516   
457874162 444245849   444951750   445096514   445231442   456574805   456852094
  456924083   456990142   457051274   457134245   457228187   457294676  
457366078   457452035   457529220   457594364   457661254   457725760   
457795540    457874188



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444250039   444951800   445096712   445231475   456574870   456852102  
456924117   456990159   457051282   457134252   457228211   457294684  
457366128   457452076   457529238   457594430   457661296   457725778   
457795664    457874196 444252548   444951826   445096829   445231509   456575307
  456852110   456924141   456990167   457051290   457134310   457228245  
457294700   457366144   457452084   457529246   457594448   457661304  
457725794    457795722    457874204 444253843   444951842   445096837  
445231533   456575323   456852136   456924158   456990258   457051308  
457134336   457228252   457294718   457366169   457452092   457529279  
457594455   457661338   457725802    457795789    457874238 444256168  
444951867   445097058   445231541   456575455   456852185   456924166  
456990308   457051324   457134385   457228260   457294775   457366177  
457452118   457529311   457594489   457661361   457725810    457795797   
457874295 444257760   444951891   445097074   445231590   456575497   456852201
  456924208   456990316   457051340   457134427   457228278   457294783  
457366185   457452159   457529360   457594497   457661429   457725828   
457795847    457874311 444260574   444951917   445097082   445231616   456575752
  456852219   456924257   456990324   457051357   457134435   457228286  
457294791   457366193   457452167   457529386   457594554   457661452  
457725836    457795854    457874352 444262422   444951990   445097199  
445231673   456575950   456852235   456924273   456990332   457051365  
457134476   457228294   457294858   457366227   457452241   457529410  
457594604   457661460   457725844    457795888    457874360 444270565  
444952105   445097207   445231681   456576180   456852243   456924299  
456990340   457051381   457134492   457228310   457294866   457366284  
457452365   457529444   457594638   457661478   457725869    457795938   
457874386 444273155   444952121   445097298   445231707   456576370   456852250
  456924323   456990357   457051399   457134500   457228336   457294924  
457366342   457452449   457529451   457594661   457661502   457725877   
457795946    457874410 444276554   444952196   445097363   445231715   456576396
  456852276   456924372   456990365   457051449   457134526   457228377  
457294932   457366359   457452464   457529493   457594687   457661593  
457725885    457795961    457874428 444278071   444952212   445097397  
445231723   456576461   456852318   456924398   456990373   457051472  
457134534   457228385   457294965   457366375   457452480   457529501  
457594703   457661676   457725935    457796068    457874444 444279699  
444952493   445097454   445231780   456576560   456852342   456924406  
456990399   457051498   457134658   457228419   457294973   457366417  
457452498   457529535   457594711   457661684   457725943    457796076   
457874451 444280408   444952626   445097546   445231806   456576578   456852367
  456924422   456990431   457051514   457134674   457228427   457294981  
457366425   457452506   457529550   457594729   457661759   457725950   
457796100    457874469 444281893   444952691   445097595   445231814   456576586
  456852433   456924430   456990449   457051522   457134682   457228443  
457295004   457366433   457452605   457529592   457594737   457661767  
457725976    457796126    457874493 444286389   444952717   445097694  
445231863   456576594   456852458   456924448   456990472   457051530  
457134690   457228534   457295038   457366441   457452613   457529600  
457594745   457661783   457725992    457796142    457874501 444286736  
444952741   445097769   445231921   456576628   456852482   456924489  
456990498   457051597   457134856   457228542   457295061   457366466  
457452621   457529626   457594760   457661882   457726032    457796159   
457874527 444289615   444952774   445097801   445231939   456576669   456852508
  456924539   456990506   457051621   457134898   457228559   457295087  
457366474   457452662   457529634   457594786   457661916   457726040   
457796209    457874543 444293526   444952923   445097843   445231988   456576719
  456852557   456924596   456990514   457051639   457134922   457228591  
457295095   457366508   457452670   457529642   457594794   457661924  
457726065    457796217    457874592 444294805   444952931   445097850  
445232077   456576867   456852565   456924653   456990530   457051647  
457135069   457228625   457295145   457366524   457452688   457529667  
457594802   457661940   457726081    457796233    457874600 444299036  
444953020   445097967   445232085   456576966   456852599   456924661  
456990563   457051670   457135127   457228641   457295152   457366565  
457452712   457529683   457594828   457661981   457726099    457796324   
457874618 444300529   444953038   445097975   445232184   456576982   456852607
  456924711   456990597   457051688   457135143   457228674   457295178  
457366581   457452720   457529709   457594844   457662005   457726131   
457796415    457874634 444303366   444953111   445097991   445232218   456576990
  456852631   456924729   456990613   457051720   457135176   457228682  
457295228   457366631   457452738   457529725   457594901   457662021  
457726149    457796431    457874667 444306021   444953228   445098106  
445232267   456577030   456852649   456924778   456990654   457051829  
457135267   457228716   457295236   457366649   457452746   457529733  
457595015   457662039   457726214    457796472    457874675 444308340  
444953269   445098262   445232309   456577048   456852706   456924794  
456990670   457051860   457135283   457228732   457295251   457366656  
457452753   457529741   457595023   457662047   457726230    457796498   
457874683 444308845   444953293   445098338   445232317   456577170   456852714
  456924802   456990712   457051878   457135291   457228740   457295269  
457366706   457452795   457529766   457595064   457662062   457726248   
457796514    457874709 444309272   444953301   445098353   445232333   456577261
  456852722   456924836   456990761   457051886   457135309   457228757  
457295277   457366730   457452803   457529774   457595098   457662070  
457726255    457796555    457874733 444314587   444953392   445098452  
445232341   456577360   456852748   456924901   456990795   457051951  
457135382   457228765   457295285   457366805   457452837   457529782  
457595130   457662088   457726289    457796597    457874758 444314884  
444953418   445098478   445232374   456577600   456852771   456924927  
456990803   457052017   457135457   457228831   457295293   457366821  
457452845   457529832   457595155   457662112   457726339    457796662   
457874782 444317580   444953434   445098486   445232424   456577634   456852797
  456924935   456990837   457052025   457135473   457228856   457295368  
457366847   457452878   457529840   457595171   457662120   457726370   
457796670    457874808 444318125   444953525   445098569   445232473   456577766
  456852813   456924968   456990845   457052041   457135572   457228872  
457295392   457366870   457452936   457529865   457595189   457662153  
457726388    457796720    457874816 444321061   444953558   445098585  
445232598   456577931   456852862   456924984   456990886   457052090  
457135580   457228880   457295400   457366888   457452969   457529873  
457595213   457662161   457726404    457796738    457874832 444323612  
444953566   445098635   445232747   456578111   456852904   456924992  
456990894   457052108   457135697   457228898   457295418   457366912  
457453017   457529881   457595221   457662179   457726446    457796795   
457874865 444324123   444953582   445098668   445232754   456578285   456852938
  456925015   456990910   457052116   457135739   457228906   457295426  
457366938   457453033   457529923   457595239   457662187   457726453   
457796803    457874873 444324511   444953640   445098676   445232762   456578640
  456852946   456925031   456990936   457052124   457135747   457228914  
457295467   457366953   457453140   457529931   457595304   457662229  
457726479    457796936    457874881 444328223   444953764   445098692  
445232853   456578806   456852979   456925064   456990977   457052132  
457135754   457228922   457295483   457366979   457453173   457529972  
457595312   457662237   457726503    457797009    457874923 444328298  
444953806   445098700   445232903   456578848   456853019   456925114  
456990985   457052173   457135762   457228930   457295509   457366995  
457453199   457530004   457595346   457662278   457726511    457797074   
457874972 444330203   444953814   445098742   445232929   456578970   456853027
  456925130   456991041   457052181   457135812   457228948   457295517  
457367001   457453223   457530012   457595379   457662294   457726537   
457797157    457875003 444336226   444953822   445098791   445233018   456579226
  456853050   456925163   456991116   457052207   457135861   457228971  
457295525   457367043   457453256   457530020   457595387   457662351  
457726560    457797165    457875052 444338198   444953889   445098874  
445233059   456579275   456853068   456925189   456991140   457052223  
457135887   457228989   457295533   457367050   457453272   457530038  
457595429   457662377   457726586    457797181    457875078 444342943  
444953897   445098999   445233083   456579440   456853076   456925197  
456991165   457052256   457135895   457229003   457295574   457367092  
457453298   457530087   457595478   457662401   457726602    457797199   
457875086 444343016   444953962   445099021   445233117   456579655   456853084
  456925213   456991199   457052272   457135960   457229011   457295608  
457367100   457453314   457530095   457595486   457662419   457726651   
457797223    457875094 444347256   444954028   445099070   445233190   456579978
  456853100   456925221   456991215   457052314   457135978   457229029  
457295665   457367142   457453348   457530103   457595502   457662435  
457726669    457797231    457875102 444348569   444954051   445099088  
445233315   456580091   456853126   456925239   456991249   457052363  
457135986   457229037   457295673   457367159   457453371   457530111  
457595510   457662443   457726693    457797249    457875136 444349427  
444954069   445099104   445233380   456580158   456853167   456925254  
456991256   457052389   457136117   457229045   457295715   457367175  
457453397   457530178   457595528   457662450   457726719    457797264   
457875144 444352694   444954374   445099112   445233414   456580190   456853175
  456925270   456991264   457052397   457136133   457229052   457295723  
457367183   457453421   457530202   457595593   457662476   457726735   
457797298    457875177 444354872   444954390   445099138   445233463   456580208
  456853183   456925346   456991314   457052421   457136166   457229094  
457295731   457367191   457453439   457530228   457595627   457662492  
457726768    457797306    457875219 444355143   444954432   445099195  
445233489   456580265   456853209   456925361   456991348   457052454  
457136182   457229128   457295749   457367217   457453496   457530236  
457595635   457662500   457726784    457797330    457875227 444355325  
444954457   445099245   445233497   456580323   456853241   456925395  
456991397   457052488   457136257   457229136   457295772   457367266  
457453520   457530244   457595668   457662534   457726792    457797348   
457875250 444356257   444954549   445099260   445233570   456580646   456853258
  456925429   456991462   457052512   457136265   457229169   457295780  
457367274   457453553   457530277   457595676   457662542   457726818   
457797371    457875268 444357727   444954622   445099286   445233604   456580737
  456853266   456925437   456991488   457052520   457136281   457229177  
457295798   457367290   457453561   457530285   457595692   457662559  
457726867    457797397    457875284 444359400   444954630   445099336  
445233653   456581008   456853290   456925445   456991496   457052538  
457136307   457229185   457295871   457367332   457453595   457530293  
457595775   457662567   457726875    457797413    457875292 444361513  
444954838   445099401   445233687   456581156   456853316   456925478  
456991520   457052546   457136323   457229219   457295889   457367357  
457453785   457530343   457595825   457662591   457726909    457797470   
457875326 444364277   444954861   445099443   445233711   456581230   456853357
  456925528   456991561   457052553   457136406   457229268   457295897  
457367365   457453801   457530350   457595890   457662625   457726917   
457797488    457875367 444365266   444954978   445099468   445233745   456581321
  456853373   456925569   456991611   457052561   457136448   457229276  
457295913   457367399   457453892   457530384   457595932   457662633  
457726941    457797512    457875375 444367312   444955033   445099484  
445233752   456581529   456853381   456925593   456991678   457052579  
457136554   457229292   457295921   457367423   457453934   457530392  
457595965   457662658   457726966    457797520    457875417 444368914  
444955108   445099591   445233786   456581552   456853423   456925627  
456991694   457052587   457136620   457229300   457295970   457367456  
457453967   457530426   457595973   457662666   457727014    457797546   
457875433 444376834   444955124   445099617   445233844   456581578   456853431
  456925650   456991702   457052603   457136653   457229326   457296028  
457367472   457453975   457530459   457595981   457662674   457727022   
457797561    457875474 444378343   444955165   445099633   445233885   456581685
  456853456   456925668   456991728   457052611   457136687   457229334  
457296051   457367480   457454049   457530483   457595999   457662732  
457727055    457797587    457875482 444381412   444955173   445099740  
445233919   456581768   456853472   456925684   456991736   457052645  
457136703   457229383   457296077   457367506   457454098   457530517  
457596062   457662765   457727089    457797595    457875490 444383228  
444955504   445099757   445233927   456581834   456853571   456925692  
456991744   457052678   457136711   457229409   457296101   457367522  
457454106   457530525   457596112   457662773   457727097    457797603   
457875516 444383483   444955660   445099765   445234016   456581925   456853589
  456925726   456991819   457052694   457136737   457229417   457296119  
457367548   457454114   457530533   457596179   457662799   457727139   
457797629    457875524 444384739   444955678   445099872   445234065   456582402
  456853597   456925734   456991835   457052710   457136760   457229425  
457296127   457367597   457454197   457530608   457596187   457662807  
457727147    457797686    457875540 444385868   444955702   445099963  
445234156   456582501   456853639   456925742   456991900   457052728  
457136802   457229433   457296135   457367647   457454239   457530616  
457596195   457662831   457727253    457797702    457875557 444385934  
444955728   445099971   445234164   456582683   456853670   456925783  
456991926   457052777   457136943   457229441   457296184   457367670  
457454262   457530624   457596211   457662856   457727261    457797728   
457875581 444387799   444955801   445100043   445234180   456582832   456853688
  456925809   456991975   457052793   457136992   457229508   457296200  
457367712   457454288   457530632   457596278   457662898   457727279   
457797744    457875599 444389134   444955819   445100076   445234198   456582857
  456853696   456925833   456991983   457052819   457137024   457229516  
457296226   457367746   457454304   457530640   457596336   457662906  
457727311    457797801    457875649 444389290   444955843   445100167  
445234214   456583129   456853704   456925841   456991991   457052827  
457137131   457229524   457296234   457367753   457454353   457530707  
457596344   457662914   457727329    457797835    457875680 444399232  
444955868   445100266   445234248   456583186   456853720   456925858  
456992023   457052850   457137164   457229557   457296242   457367761  
457454361   457530723   457596351   457662922   457727337    457797868   
457875789 444400592   444955884   445100340   445234263   456583244   456853753
  456925874   456992031   457052884   457137289   457229581   457296267  
457367811   457454379   457530756   457596369   457662930   457727345   
457797900    457875813 444400790   444955900   445100399   445234271   456583376
  456853845   456925882   456992049   457052892   457137354   457229615  
457296283   457367977   457454387   457530764   457596393   457662948  
457727360    457797959    457875862 444402853   444955934   445100456  
445234289   456583517   456853886   456925890   456992056   457052918  
457137388   457229623   457296291   457368009   457454403   457530798  
457596427   457662955   457727386    457797975    457875888 444403182  
444955983   445100480   445234420   456583855   456853894   456925924  
456992122   457052942   457137396   457229649   457296341   457368041  
457454429   457530814   457596435   457662971   457727436    457798007   
457875896 444405674   444956072   445100506   445234628   456583954   456853902
  456925940   456992130   457052959   457137404   457229672   457296408  
457368074   457454437   457530897   457596468   457662989   457727501   
457798015    457875946



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444405682   444956098   445100530   445234644   456584036   456853928  
456925957   456992155   457052967   457137552   457229698   457296473  
457368082   457454445   457530921   457596518   457662997   457727535   
457798023    457876019 444408421   444956122   445100571   445234651   456584085
  456853944   456925973   456992189   457052991   457137594   457229722  
457296507   457368090   457454486   457530962   457596526   457663003  
457727576    457798056    457876050 444410039   444956171   445100605  
445234701   456584242   456853951   456925981   456992205   457053015  
457137651   457229730   457296531   457368108   457454494   457530970  
457596534   457663029   457727584    457798114    457876084 444412415  
444956189   445100621   445234784   456584283   456853985   456925999  
456992213   457053031   457137719   457229771   457296556   457368207  
457454502   457530988   457596542   457663037   457727600    457798155   
457876100 444412936   444956239   445100639   445234800   456584291   456853993
  456926039   456992247   457053056   457137743   457229805   457296564  
457368215   457454536   457530996   457596559   457663045   457727618   
457798171    457876159 444412944   444956296   445100647   445234859   456584895
  456854025   456926047   456992254   457053064   457137768   457229839  
457296572   457368223   457454544   457531010   457596567   457663102  
457727667    457798189    457876167 444413694   444956320   445100654  
445234982   456585090   456854041   456926088   456992270   457053072  
457137826   457229847   457296580   457368256   457454569   457531028  
457596690   457663128   457727717    457798197    457876274 444414031  
444956346   445100662   445235021   456585181   456854058   456926104  
456992304   457053080   457137834   457229862   457296606   457368306  
457454593   457531036   457596716   457663136   457727725    457798247   
457876282 444415426   444956353   445100712   445235047   456585363   456854066
  456926161   456992320   457053106   457137933   457229896   457296655  
457368405   457454601   457531044   457596724   457663144   457727774   
457798262    457876290 444415582   444956361   445100969   445235138   456585470
  456854124   456926187   456992346   457053122   457138030   457229938  
457296663   457368439   457454619   457531135   457596732   457663177  
457727790    457798270    457876365 444416218   444956387   445101108  
445235195   456585637   456854199   456926229   456992361   457053155  
457138055   457229953   457296671   457368447   457454627   457531143  
457596740   457663201   457727816    457798296    457876381 444416598  
444956395   445101207   445235211   456585793   456854207   456926237  
456992411   457053171   457138097   457229961   457296689   457368454  
457454668   457531176   457596757   457663235   457727824    457798304   
457876399 444417646   444956460   445101215   445235237   456585850   456854223
  456926245   456992429   457053197   457138170   457229987   457296697  
457368496   457454684   457531192   457596807   457663243   457727865   
457798338    457876415 444419907   444956494   445101264   445235245   456585934
  456854249   456926278   456992437   457053205   457138253   457230027  
457296713   457368504   457454726   457531218   457596823   457663292  
457727881    457798361    457876449 444422315   444956502   445101348  
445235385   456586072   456854272   456926294   456992445   457053247  
457138295   457230035   457296721   457368512   457454775   457531259  
457596849   457663318   457727972    457798387    457876472 444424469  
444956593   445101355   445235427   456586106   456854322   456926336  
456992452   457053262   457138329   457230050   457296739   457368546  
457454841   457531267   457596880   457663334   457727998    457798395   
457876480 444425078   444956668   445101363   445235443   456586130   456854348
  456926393   456992486   457053270   457138345   457230068   457296820  
457368561   457454858   457531317   457596906   457663359   457728004   
457798403    457876514 444425201   444956726   445101421   445235500   456586197
  456854397   456926419   456992510   457053288   457138428   457230076  
457296846   457368579   457454890   457531325   457596914   457663375  
457728061    457798429    457876522 444426019   444956742   445101439  
445235518   456586213   456854413   456926427   456992544   457053296  
457138568   457230100   457296879   457368595   457454932   457531366  
457596971   457663383   457728079    457798478    457876563 444430557  
444956759   445101470   445235591   456586288   456854421   456926450  
456992551   457053304   457138576   457230134   457296887   457368652  
457454957   457531374   457596997   457663433   457728111    457798494   
457876589 444433098   444956783   445101496   445235609   456586486   456854439
  456926476   456992619   457053312   457138592   457230142   457296895  
457368686   457454965   457531416   457597003   457663441   457728129   
457798528    457876597 444434500   444956791   445101603   445235617   456586619
  456854454   456926484   456992627   457053338   457138600   457230159  
457296937   457368728   457455004   457531424   457597029   457663474  
457728137    457798577    457876605 444434682   444956825   445101611  
445235674   456586643   456854504   456926500   456992643   457053346  
457138618   457230167   457296952   457368751   457455038   457531440  
457597052   457663490   457728145    457798601    457876654 444435523  
444956866   445101637   445235690   456586742   456854546   456926518  
456992684   457053353   457138774   457230225   457296994   457368769  
457455152   457531473   457597102   457663540   457728152    457798627   
457876704 444435531   444956874   445101728   445235831   456586817   456854553
  456926534   456992759   457053379   457138790   457230233   457297018  
457368884   457455178   457531515   457597136   457663573   457728160   
457798643    457876712 444435861   444956916   445101769   445235856   456586841
  456854561   456926575   456992783   457053403   457138816   457230241  
457297034   457368900   457455210   457531531   457597151   457663581  
457728210    457798676    457876753 444437933   444956965   445101835  
445235864   456587047   456854652   456926583   456992858   457053478  
457138865   457230274   457297059   457368926   457455244   457531549  
457597169   457663607   457728236    457798692    457876787 444438485  
444956981   445101868   445235914   456587187   456854678   456926625  
456992866   457053494   457138873   457230308   457297075   457368983  
457455277   457531564   457597235   457663631   457728244    457798700   
457876829 444438832   444957039   445101884   445235963   456587401   456854694
  456926641   456992890   457053502   457138956   457230332   457297133  
457368991   457455301   457531572   457597250   457663649   457728285   
457798718    457876928 444439186   444957062   445101892   445236060   456587450
  456854702   456926674   456992924   457053528   457138964   457230365  
457297141   457369007   457455376   457531580   457597276   457663664  
457728293    457798726    457876951 444439764   444957146   445101918  
445236086   456587526   456854710   456926773   456992932   457053544  
457138980   457230381   457297158   457369049   457455426   457531606  
457597284   457663680   457728301    457798809    457877009 444440119  
444957195   445101926   445236128   456587682   456854728   456926799  
456992957   457053577   457139004   457230407   457297182   457369056  
457455459   457531614   457597300   457663722   457728327    457798858   
457877017 444441661   444957229   445102221   445236144   456587781   456854744
  456926823   456992973   457053585   457139012   457230480   457297208  
457369064   457455491   457531630   457597318   457663730   457728368   
457798866    457877033 444442578   444957336   445102288   445236193   456587914
  456854751   456926856   456992981   457053593   457139061   457230506  
457297232   457369114   457455517   457531671   457597326   457663755  
457728376    457798874    457877041 444444749   444957591   445102312  
445236342   456587930   456854785   456926872   456993005   457053601  
457139145   457230555   457297240   457369122   457455525   457531705  
457597334   457663771   457728392    457798882    457877108 444445431  
444957617   445102452   445236391   456588136   456854801   456926922  
456993013   457053619   457139236   457230589   457297257   457369130  
457455715   457531721   457597342   457663789   457728426    457798890   
457877116 444447460   444957666   445102551   445236441   456588284   456854819
  456926930   456993047   457053635   457139285   457230597   457297265  
457369148   457455749   457531754   457597359   457663797   457728434   
457798924    457877157 444447684   444957708   445102593   445236458   456588615
  456854827   456926948   456993104   457053650   457139343   457230639  
457297281   457369155   457455756   457531762   457597367   457663821  
457728459    457798932    457877181 444447924   444957724   445102650  
445236474   456588789   456854876   456926963   456993112   457053676  
457139384   457230654   457297315   457369189   457455814   457531788  
457597375   457663847   457728509    457799005    457877314 444448054  
444957765   445102684   445236490   456588839   456854900   456926971  
456993120   457053692   457139392   457230704   457297331   457369221  
457455871   457531812   457597391   457663854   457728525    457799013   
457877454 444449086   444957799   445102791   445236516   456589068   456854959
  456927003   456993153   457053742   457139426   457230720   457297349  
457369247   457455921   457531838   457597433   457663888   457728541   
457799039    457877512 444449896   444957864   445102817   445236649   456589258
  456854991   456927029   456993161   457053783   457139558   457230738  
457297372   457369304   457455939   457531853   457597441   457663896  
457728558    457799047    457877538 444451504   444957872   445102866  
445236789   456589266   456855006   456927037   456993187   457053809  
457139657   457230761   457297422   457369312   457456242   457531861  
457597466   457663912   457728574    457799070    457877546 444454094  
444957922   445102908   445236797   456589381   456855014   456927060  
456993195   457053940   457139731   457230795   457297430   457369346  
457456259   457531879   457597490   457663938   457728582    457799146   
457877561 444454565   444958003   445102957   445236813   456589845   456855022
  456927078   456993211   457053981   457139749   457230845   457297455  
457369361   457456333   457531887   457597508   457663946   457728590   
457799153    457877603 444455265   444958045   445102965   445236839   456589910
  456855048   456927110   456993237   457054039   457139756   457230852  
457297497   457369379   457456390   457531895   457597516   457663979  
457728640    457799161    457877629 444455893   444958052   445103047  
445236920   456590033   456855071   456927128   456993245   457054070  
457139772   457230860   457297554   457369387   457456499   457531903  
457597565   457663995   457728657    457799203    457877678 444456297  
444958128   445103054   445236979   456590272   456855089   456927136  
456993252   457054104   457139889   457230886   457297562   457369445  
457456515   457531937   457597615   457664019   457728673    457799294   
457877736 444456693   444958136   445103070   445237027   456590280   456855097
  456927151   456993278   457054112   457139913   457230910   457297570  
457369502   457456556   457531960   457597623   457664043   457728681   
457799328    457877744 444456768   444958151   445103112   445237076   456590405
  456855105   456927169   456993286   457054138   457139921   457230928  
457297596   457369528   457456598   457531994   457597631   457664068  
457728699    457799336    457877769 444458236   444958185   445103245  
445237126   456590488   456855139   456927177   456993294   457054187  
457139970   457230936   457297604   457369569   457456622   457532018  
457597664   457664076   457728707    457799369    457877793 444459333  
444958227   445103278   445237183   456590637   456855162   456927193  
456993310   457054237   457140036   457230977   457297612   457369585  
457456697   457532026   457597722   457664084   457728731    457799377   
457877827 444459788   444958276   445103286   445237217   456590900   456855212
  456927219   456993336   457054260   457140044   457231041   457297695  
457369593   457456721   457532034   457597730   457664092   457728780   
457799393    457877868 444460182   444958342   445103310   445237266   456591015
  456855238   456927243   456993401   457054369   457140077   457231058  
457297711   457369601   457456739   457532109   457597797   457664100  
457728798    457799401    457877900 444461610   444958383   445103450  
445237365   456591023   456855246   456927250   456993427   457054385  
457140093   457231090   457297745   457369650   457456754   457532117  
457597805   457664118   457728806    457799419    457877918 444462121  
444958417   445103492   445237407   456591072   456855279   456927268  
456993450   457054435   457140119   457231108   457297752   457369684  
457456762   457532125   457597847   457664126   457728814    457799542   
457877926 444462253   444958433   445103575   445237415   456591163   456855311
  456927300   456993468   457054476   457140127   457231116   457297794  
457369700   457456788   457532133   457597862   457664134   457728889   
457799567    457877934 444462386   444958466   445103583   445237431   456592062
  456855329   456927342   456993559   457054484   457140135   457231132  
457297802   457369718   457456796   457532141   457597888   457664167  
457728897    457799575    457877967 444462840   444958557   445103625  
445237456   456592120   456855337   456927367   456993575   457054492  
457140200   457231165   457297844   457369783   457456838   457532166  
457597920   457664183   457728921    457799583    457877983 444463004  
444958565   445103641   445237589   456592237   456855386   456927375  
456993591   457054500   457140283   457231173   457297919   457369791  
457456853   457532190   457597938   457664217   457728947    457799617   
457877991 444463772   444958607   445103682   445237621   456592294   456855394
  456927391   456993609   457054518   457140333   457231256   457297943  
457369809   457456887   457532216   457597961   457664282   457728954   
457799633    457878031 444464580   444958623   445103724   445237688   456592336
  456855469   456927409   456993625   457054526   457140366   457231264  
457297992   457369825   457456895   457532232   457597995   457664290  
457728970    457799674    457878080 444464986   444958631   445103757  
445237704   456592575   456855477   456927417   456993641   457054559  
457140382   457231272   457298008   457369833   457456903   457532257  
457598001   457664308   457729051    457799690    457878106 444465009  
444958680   445103781   445237753   456592591   456855485   456927433  
456993658   457054567   457140440   457231280   457298024   457369908  
457456911   457532273   457598027   457664316   457729077    457799716   
457878155 444465280   444958714   445103799   445237803   456592633   456855501
  456927458   456993666   457054575   457140523   457231298   457298040  
457369981   457456945   457532349   457598043   457664365   457729085   
457799724    457878213 444465835   444958730   445103815   445237811   456592757
  456855584   456927490   456993682   457054591   457140556   457231306  
457298057   457370021   457456960   457532356   457598076   457664407  
457729127    457799740    457878221 444465850   444958748   445103914  
445237829   456592781   456855592   456927508   456993690   457054609  
457140598   457231348   457298065   457370039   457456978   457532364  
457598159   457664431   457729135    457799773    457878262 444467369  
444958763   445104045   445237878   456592930   456855600   456927532  
456993708   457054658   457140614   457231355   457298073   457370054  
457457059   457532380   457598167   457664449   457729143    457799807   
457878270 444469597   444958771   445104052   445237928   456593409   456855626
  456927573   456993716   457054666   457140622   457231389   457298081  
457370062   457457109   457532422   457598175   457664456   457729168   
457799849    457878304 444470025   444958839   445104086   445237969   456593474
  456855634   456927581   456993724   457054674   457140705   457231405  
457298115   457370088   457457117   457532455   457598225   457664472  
457729176    457799872    457878320 444471049   444958961   445104102  
445238082   456593482   456855717   456927649   456993740   457054724  
457140747   457231413   457298123   457370161   457457158   457532463  
457598233   457664480   457729192    457799898    457878346 444472187  
444959076   445104151   445238124   456593516   456855725   456927706  
456993757   457054740   457140762   457231439   457298156   457370179  
457457216   457532497   457598241   457664498   457729218    457799930   
457878353 444472526   444959241   445104227   445238173   456593581   456855733
  456927714   456993773   457054757   457140770   457231447   457298172  
457370229   457457240   457532505   457598258   457664548   457729234   
457799955    457878379



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444472625   444959274   445104250   445238215   456593664   456855782  
456927748   456993781   457054765   457140820   457231496   457298180  
457370237   457457307   457532521   457598282   457664555   457729259   
457799963    457878387 444473078   444959357   445104326   445238298   456593763
  456855824   456927797   456993799   457054773   457140853   457231538  
457298206   457370245   457457323   457532539   457598381   457664571  
457729267    457800001    457878403 444473284   444959365   445104334  
445238330   456594001   456855857   456927839   456993823   457054799  
457140945   457231553   457298271   457370252   457457331   457532570  
457598399   457664597   457729325    457800068    457878486 444473375  
444959381   445104342   445238348   456594027   456855881   456927854  
456993864   457054807   457140952   457231561   457298289   457370302  
457457372   457532588   457598407   457664605   457729341    457800076   
457878502 444473664   444959423   445104383   445238371   456594191   456855907
  456927870   456993914   457054849   457141042   457231579   457298305  
457370336   457457398   457532596   457598480   457664613   457729366   
457800084    457878536 444474191   444959456   445104417   445238421   456594209
  456855931   456927920   456993922   457054880   457141117   457231603  
457298313   457370344   457457455   457532638   457598514   457664621  
457729382    457800118    457878569 444474357   444959464   445104466  
445238454   456594241   456855956   456927946   456993930   457054898  
457141174   457231629   457298347   457370351   457457521   457532653  
457598530   457664654   457729457    457800134    457878585 444474415  
444959472   445104482   445238546   456594423   456855980   456927961  
456993963   457054922   457141182   457231645   457298370   457370369  
457457638   457532679   457598563   457664670   457729473    457800159   
457878619 444476816   444959506   445104516   445238579   456594456   456856020
  456928019   456993971   457055002   457141190   457231652   457298388  
457370385   457457653   457532687   457598613   457664696   457729515   
457800167    457878676 444476824   444959555   445104599   445238637   456594514
  456856046   456928027   456993989   457055028   457141240   457231660  
457298396   457370393   457457661   457532711   457598621   457664738  
457729549    457800191    457878718 444477046   444959605   445104623  
445238678   456594662   456856053   456928035   456994003   457055036  
457141257   457231736   457298404   457370401   457457711   457532737  
457598639   457664753   457729580    457800258    457878809 444477855  
444959662   445104664   445238694   456594811   456856194   456928043  
456994037   457055069   457141273   457231744   457298438   457370427  
457457729   457532786   457598654   457664803   457729598    457800266   
457878833 444478226   444959795   445104730   445238728   456594944   456856269
  456928050   456994045   457055077   457141331   457231751   457298446  
457370435   457457778   457532794   457598688   457664811   457729614   
457800308    457878841 444479422   444959829   445104813   445238744   456594985
  456856277   456928068   456994052   457055101   457141422   457231793  
457298461   457370443   457457844   457532802   457598696   457664837  
457729630    457800357    457878924 444479737   444959878   445104821  
445238793   456595180   456856319   456928076   456994060   457055135  
457141463   457231801   457298487   457370450   457457901   457532851  
457598720   457664845   457729648    457800373    457878940 444480669  
444960041   445104854   445238819   456595255   456856335   456928092  
456994094   457055143   457141489   457231819   457298511   457370468  
457457927   457532869   457598746   457664852   457729655    457800415   
457878957 444482434   444960124   445104912   445238827   456595263   456856368
  456928100   456994102   457055192   457141497   457231843   457298529  
457370500   457457950   457532877   457598811   457664860   457729713   
457800449    457878999 444483689   444960264   445104938   445238868   456595313
  456856376   456928118   456994110   457055218   457141612   457231918  
457298545   457370559   457458008   457532885   457598878   457664878  
457729747    457800456    457879013 444483937   444960371   445104961  
445238926   456595362   456856426   456928175   456994144   457055259  
457141638   457231942   457298578   457370617   457458057   457532893  
457598886   457664894   457729754    457800498    457879062 444483960  
444960397   445104979   445238942   456595487   456856434   456928191  
456994169   457055267   457141737   457231975   457298628   457370633  
457458081   457532935   457598894   457664936   457729770    457800548   
457879088 444484125   444960413   445104987   445238967   456595495   456856467
  456928209   456994185   457055275   457141760   457232007   457298636  
457370641   457458099   457532950   457598944   457664944   457729796   
457800563    457879146 444484158   444960439   445105018   445238991   456595784
  456856517   456928225   456994219   457055333   457141786   457232015  
457298644   457370674   457458164   457533016   457598951   457664969  
457729804    457800571    457879179 444484810   444960447   445105075  
445239015   456595990   456856525   456928258   456994227   457055341  
457141810   457232023   457298669   457370690   457458222   457533032  
457598969   457664977   457729838    457800589    457879237 444485924  
444960470   445105208   445239031   456596105   456856533   456928274  
456994243   457055366   457141828   457232056   457298677   457370732  
457458362   457533040   457598977   457665008   457729895    457800605   
457879252 444486914   444960694   445105216   445239056   456596121   456856541
  456928282   456994250   457055374   457141844   457232064   457298685  
457370740   457458453   457533073   457598985   457665016   457729911   
457800613    457879278 444487508   444960751   445105232   445239064   456596147
  456856582   456928316   456994268   457055424   457141851   457232072  
457298701   457370757   457458479   457533099   457598993   457665024  
457729978    457800621    457879286 444490262   444960801   445105315  
445239072   456596196   456856608   456928332   456994284   457055432  
457141877   457232098   457298735   457370781   457458511   457533107  
457599009   457665032   457730026    457800639    457879302 444490361  
444960835   445105380   445239114   456596204   456856616   456928340  
456994300   457055473   457141968   457232114   457298768   457370799  
457458537   457533115   457599041   457665040   457730034    457800688   
457879328 444491047   444960876   445105398   445239205   456596246   456856699
  456928381   456994318   457055499   457141984   457232122   457298776  
457370807   457458560   457533131   457599058   457665057   457730059   
457800704    457879336 444491260   444960900   445105505   445239312   456596568
  456856715   456928407   456994326   457055523   457142016   457232130  
457298784   457370823   457458594   457533156   457599066   457665081  
457730067    457800795    457879351 444491567   444960926   445105539  
445239460   456596824   456856723   456928415   456994359   457055549  
457142065   457232163   457298792   457370880   457458610   457533198  
457599074   457665149   457730075    457800811    457879369 444492706  
444960975   445105547   445239486   456596964   456856756   456928449  
456994383   457055572   457142115   457232171   457298826   457370930  
457458628   457533222   457599082   457665156   457730091    457800837   
457879377 444493530   444961015   445105612   445239536   456597137   456856764
  456928472   456994441   457055580   457142172   457232197   457298834  
457370948   457458636   457533271   457599090   457665180   457730141   
457800852    457879385 444493746   444961072   445105638   445239585   456597202
  456856814   456928506   456994458   457055606   457142248   457232213  
457298859   457371037   457458644   457533289   457599116   457665248  
457730158    457800878    457879393 444494504   444961155   445105646  
445239619   456597244   456856822   456928530   456994466   457055630  
457142297   457232221   457298867   457371110   457458669   457533297  
457599132   457665263   457730174    457800910    457879419 444494785  
444961247   445105653   445239635   456597582   456856830   456928571  
456994482   457055655   457142347   457232239   457298891   457371136  
457458685   457533305   457599173   457665297   457730190    457800928   
457879443 444495766   444961395   445105703   445239643   456597772   456856848
  456928597   456994508   457055713   457142354   457232247   457298925  
457371144   457458735   457533339   457599199   457665305   457730208   
457800944    457879450 444496160   444961403   445105711   445239650   456597871
  456856889   456928605   456994524   457055721   457142388   457232254  
457298966   457371193   457458750   457533362   457599215   457665396  
457730216    457800951    457879484 444496251   444961411   445105786  
445239676   456597988   456856897   456928613   456994532   457055747  
457142396   457232270   457298974   457371201   457458776   457533420  
457599249   457665453   457730224    457800969    457879526 444496459  
444961460   445105893   445239692   456598341   456856905   456928621  
456994573   457055788   457142529   457232288   457299014   457371227  
457458875   457533438   457599280   457665487   457730257    457800985   
457879542 444496541   444961478   445106016   445239726   456598416   456856947
  456928639   456994607   457055796   457142602   457232296   457299030  
457371243   457458909   457533461   457599306   457665511   457730273   
457801009    457879575 444496905   444961585   445106099   445239775   456598440
  456856970   456928647   456994649   457055804   457142735   457232312  
457299048   457371318   457458941   457533487   457599348   457665537  
457730323    457801033    457879583 444499107   444961593   445106115  
445239833   456598523   456856988   456928654   456994656   457055812  
457142784   457232338   457299063   457371326   457458966   457533495  
457599355   457665552   457730331    457801041    457879625 444501431  
444961619   445106180   445239841   456598531   456857010   456928662  
456994680   457055846   457142800   457232353   457299071   457371334  
457459030   457533511   457599405   457665560   457730372    457801082   
457879633 444501472   444961726   445106198   445239932   456598630   456857036
  456928670   456994698   457055879   457142826   457232361   457299089  
457371409   457459212   457533537   457599413   457665578   457730380   
457801108    457879658 444501746   444961940   445106263   445239965   456598671
  456857085   456928688   456994714   457055937   457142842   457232387  
457299105   457371417   457459238   457533560   457599462   457665586  
457730406    457801124    457879666 444501829   444962013   445106305  
445239999   456598713   456857093   456928704   456994771   457056026  
457142867   457232403   457299139   457371441   457459279   457533578  
457599504   457665610   457730414    457801132    457879674 444503650  
444962112   445106321   445240005   456598770   456857119   456928738  
456994789   457056059   457142875   457232411   457299147   457371466  
457459329   457533602   457599512   457665628   457730422    457801165   
457879732 444503809   444962237   445106354   445240021   456598937   456857143
  456928753   456994813   457056067   457142891   457232437   457299154  
457371474   457459360   457533610   457599538   457665651   457730430   
457801199    457879765 444503833   444962245   445106446   445240062   456598994
  456857176   456928779   456994847   457056075   457142941   457232445  
457299170   457371516   457459386   457533636   457599546   457665727  
457730448    457801223    457879773 444505077   444962310   445106453  
445240112   456599018   456857192   456928795   456994920   457056083  
457142982   457232460   457299188   457371540   457459402   457533651  
457599579   457665743   457730455    457801249    457879781 444505788  
444962351   445106479   445240138   456599349   456857226   456928837  
456994946   457056158   457143022   457232577   457299253   457371557  
457459451   457533669   457599603   457665750   457730471    457801256   
457879799 444507248   444962476   445106511   445240146   456599364   456857242
  456928845   456994961   457056174   457143048   457232585   457299261  
457371573   457459493   457533735   457599611   457665776   457730489   
457801272    457879898 444507735   444962492   445106677   445240237   456599455
  456857267   456928852   456995000   457056182   457143121   457232601  
457299279   457371599   457459535   457533750   457599637   457665792  
457730521    457801280    457879930 444508279   444962583   445106693  
445240278   456599463   456857325   456928944   456995042   457056208  
457143204   457232650   457299287   457371607   457459550   457533768  
457599645   457665800   457730547    457801298    457879948 444508451  
444962625   445106784   445240294   456599646   456857366   456929009  
456995067   457056224   457143253   457232668   457299303   457371649  
457459717   457533818   457599660   457665925   457730562    457801306   
457879989 444513378   444962666   445106800   445240351   456599653   456857374
  456929017   456995117   457056299   457143279   457232676   457299311  
457371664   457459725   457533834   457599686   457665933   457730588   
457801413    457879997 444513899   444962757   445106867   445240369   456599810
  456857382   456929058   456995141   457056307   457143337   457232684  
457299329   457371714   457459733   457533867   457599702   457665958  
457730596    457801447    457880029 444513931   444962914   445106933  
445240435   456599844   456857416   456929066   456995158   457056315  
457143345   457232759   457299360   457371748   457459816   457533917  
457599728   457665974   457730604    457801538    457880037 444514137  
444962922   445107030   445240484   456600626   456857432   456929082  
456995166   457056331   457143402   457232775   457299428   457371755  
457459824   457533925   457599736   457665990   457730612    457801561   
457880078 444514335   444962948   445107097   445240500   456600758   456857440
  456929108   456995174   457056349   457143493   457232866   457299469  
457371797   457459832   457533966   457599744   457666006   457730638   
457801587    457880102 444515258   444962963   445107121   445240559   456600782
  456857465   456929140   456995190   457056356   457143634   457232916  
457299485   457371854   457459972   457533990   457599751   457666030  
457730646    457801611    457880110 444516124   444963045   445107188  
445240567   456600899   456857481   456929157   456995216   457056398  
457143659   457233005   457299519   457371862   457459998   457534014  
457599777   457666071   457730679    457801637    457880136 444516280  
444963177   445107196   445240591   456601129   456857549   456929165  
456995224   457056422   457143709   457233013   457299543   457371888  
457460020   457534022   457599850   457666097   457730737    457801686   
457880193 444517114   444963235   445107238   445240609   456601210   456857572
  456929181   456995257   457056430   457143733   457233039   457299550  
457371896   457460053   457534030   457599876   457666105   457730745   
457801694    457880201 444517486   444963243   445107279   445240732   456601244
  456857598   456929215   456995273   457056455   457143899   457233070  
457299568   457371904   457460079   457534055   457599884   457666113  
457730752    457801710    457880219 444517932   444963268   445107345  
445240773   456601251   456857606   456929249   456995281   457056463  
457143907   457233088   457299592   457371912   457460095   457534071  
457599892   457666139   457730802    457801785    457880227 444530224  
444963284   445107360   445240799   456601293   456857622   456929264  
456995299   457056471   457143980   457233104   457299659   457371938  
457460129   457534097   457599900   457666162   457730810    457801793   
457880243 444530570   444963292   445107444   445240823   456601368   456857663
  456929298   456995323   457056505   457144012   457233120   457299683  
457371946   457460152   457534105   457599934   457666188   457730844   
457801801    457880268 444530901   444963334   445107469   445240831   456601749
  456857697   456929371   456995331   457056588   457144020   457233146  
457299691   457371953   457460194   457534170   457599975   457666220  
457730877    457801827    457880284 444531032   444963367   445107519  
445240906   456602101   456857721   456929389   456995349   457056596  
457144038   457233153   457299717   457371961   457460210   457534196  
457599983   457666238   457730927    457801884    457880326 444533103  
444963425   445107535   445240922   456602176   456857739   456929397  
456995356   457056604   457144053   457233187   457299733   457371979  
457460244   457534220   457599991   457666246   457730935    457801934   
457880334 444533509   444963474   445107667   445240948   456602408   456857762
  456929413   456995398   457056620   457144095   457233260   457299741  
457371995   457460269   457534261   457600013   457666253   457730968   
457801942    457880342



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444533566   444963508   445107675   445240971   456602465   456857770  
456929520   456995414   457056638   457144111   457233286   457299758  
457372001   457460293   457534279   457600070   457666261   457730976   
457801959    457880367 444533582   444963532   445107717   445241045   456603133
  456857788   456929538   456995422   457056646   457144152   457233294  
457299824   457372068   457460418   457534287   457600096   457666287  
457730984    457801991    457880391 444534325   444963540   445107782  
445241094   456603638   456857812   456929587   456995430   457056661  
457144160   457233302   457299832   457372084   457460442   457534303  
457600120   457666295   457731016    457802007    457880466 444534333  
444963557   445107865   445241102   456603729   456857820   456929603  
456995448   457056687   457144251   457233310   457299865   457372100  
457460467   457534352   457600153   457666303   457731032    457802015   
457880524 444534713   444963573   445107881   445241136   456603760   456857838
  456929611   456995463   457056752   457144285   457233344   457299873  
457372126   457460525   457534360   457600203   457666329   457731057   
457802122    457880540 444537328   444963607   445107980   445241193   456603869
  456857853   456929686   456995539   457056760   457144301   457233351  
457299881   457372134   457460533   457534394   457600211   457666352  
457731065    457802163    457880573 444539332   444963631   445108186  
445241227   456603893   456857861   456929702   456995547   457056778  
457144319   457233369   457299899   457372142   457460541   457534428  
457600237   457666394   457731073    457802171    457880607 444540322  
444963656   445108194   445241243   456603935   456857879   456929728  
456995554   457056786   457144376   457233385   457299907   457372183  
457460582   457534436   457600245   457666402   457731099    457802205   
457880656 444540744   444963672   445108210   445241276   456604032   456857911
  456929751   456995562   457056810   457144541   457233419   457299915  
457372233   457460624   457534477   457600286   457666410   457731149   
457802262    457880680 444541056   444963722   445108335   445241284   456604057
  456857929   456929769   456995570   457056844   457144582   457233435  
457299923   457372282   457460640   457534501   457600294   457666428  
457731172    457802288    457880755 444542310   444963755   445108376  
445241359   456604073   456857960   456929850   456995588   457056851  
457144590   457233443   457299931   457372308   457460657   457534626  
457600344   457666436   457731206    457802353    457880904 444543029  
444963920   445108392   445241417   456604362   456858018   456929868  
456995596   457056869   457144608   457233450   457300002   457372332  
457460699   457534642   457600369   457666493   457731248    457802403   
457880912 444543276   444963961   445108467   445241482   456604529   456858059
  456929884   456995604   457056901   457144681   457233484   457300010  
457372373   457460707   457534683   457600377   457666501   457731271   
457802452    457880938 444543466   444964191   445108509   445241573   456604560
  456858083   456929918   456995620   457056919   457144715   457233492  
457300028   457372399   457460715   457534691   457600385   457666519  
457731305    457802478    457880979 444543649   444964217   445108533  
445241599   456604834   456858091   456929942   456995638   457056943  
457144723   457233518   457300036   457372415   457460723   457534717  
457600443   457666527   457731347    457802486    457880987 444544142  
444964258   445108608   445241748   456605138   456858133   456929967  
456995646   457056950   457144731   457233526   457300069   457372464  
457460756   457534733   457600476   457666543   457731396    457802510   
457880995 444544373   444964274   445108616   445241771   456605492   456858257
  456929975   456995729   457056992   457144764   457233534   457300085  
457372555   457460764   457534774   457600484   457666550   457731412   
457802528    457881001 444544654   444964332   445108624   445241805   456605500
  456858281   456930015   456995752   457057032   457144822   457233559  
457300127   457372571   457460772   457534782   457600492   457666584  
457731438    457802577    457881019 444544753   444964381   445108673  
445241912   456605591   456858315   456930023   456995778   457057057  
457144855   457233575   457300143   457372597   457460780   457534808  
457600542   457666592   457731479    457802601    457881084 444545479  
444964431   445108715   445241920   456605609   456858323   456930031  
456995786   457057065   457144863   457233583   457300168   457372639  
457460806   457534832   457600559   457666600   457731529    457802619   
457881100 444545594   444964464   445108723   445241979   456606037   456858331
  456930049   456995794   457057107   457145001   457233641   457300192  
457372647   457460830   457534840   457600575   457666634   457731537   
457802627    457881126 444545818   444964530   445108772   445242019   456606185
  456858356   456930056   456995810   457057131   457145043   457233658  
457300226   457372670   457460855   457534865   457600591   457666659  
457731545    457802635    457881142 444518021   444964597   445108798  
445242027   456606409   456858380   456930072   456995836   457057156  
457145068   457233666   457300234   457372688   457460871   457534873  
457600617   457666667   457731578    457802726    457881167 444518153  
444964639   445108848   445242100   456606698   456858414   456930114  
456995844   457057172   457145175   457233674   457300259   457372704  
457460889   457534949   457600625   457666683   457731586    457802734   
457881217 444518252   444964654   445108996   445242118   456606896   456858430
  456930122   456995851   457057222   457145183   457233708   457300267  
457372712   457460905   457534972   457600666   457666717   457731594   
457802759    457881225 444518708   444964696   445109135   445242159   456607019
  456858455   456930130   456995869   457057230   457145217   457233724  
457300317   457372738   457460921   457535045   457600674   457666725  
457731628    457802767    457881241 444518963   444964720   445109309  
445242209   456607191   456858463   456930148   456995877   457057263  
457145241   457233740   457300358   457372761   457460988   457535078  
457600682   457666782   457731636    457802775    457881290 444518971  
444964738   445109325   445242225   456607209   456858539   456930163  
456995893   457057354   457145308   457233757   457300408   457372787  
457461085   457535094   457600757   457666790   457731644    457802809   
457881316 444520241   444964753   445109366   445242274   456607290   456858570
  456930197   456995919   457057420   457145316   457233773   457300432  
457372811   457461234   457535102   457600765   457666808   457731669   
457802858    457881324 444520332   444964779   445109424   445242290   456608082
  456858612   456930254   456995935   457057438   457145332   457233799  
457300531   457372837   457461242   457535128   457600781   457666816  
457731677    457802866    457881357 444521215   444964795   445109549  
445242316   456608116   456858679   456930312   456995950   457057479  
457145431   457233807   457300580   457372852   457461317   457535185  
457600831   457666857   457731693    457802882    457881373 444521983  
444964829   445109580   445242357   456608371   456858687   456930338  
456995968   457057511   457145464   457233815   457300598   457372894  
457461358   457535227   457600856   457666915   457731701    457802965   
457881399 444522452   444964852   445109663   445242365   456608439   456858729
  456930353   456995976   457057529   457145563   457233831   457300614  
457372944   457461382   457535268   457600914   457667038   457731727   
457802973    457881506 444523302   444964886   445109804   445242381   456608553
  456858745   456930395   456995992   457057537   457145571   457233872  
457300663   457372951   457461440   457535276   457600922   457667087  
457731750    457802999    457881514 444524037   444964977   445109895  
445242399   456608561   456858778   456930437   456996016   457057545  
457145605   457233898   457300697   457372977   457461523   457535300  
457600989   457667095   457731768    457803054    457881522 444525075  
444964985   445109911   445242407   456608595   456858802   456930478  
456996032   457057560   457145621   457233906   457300713   457372985  
457461531   457535334   457601003   457667111   457731800    457803062   
457881563 444525224   444964993   445109952   445242472   456608728   456858810
  456930502   456996040   457057586   457145662   457233930   457300739  
457373009   457461622   457535367   457601011   457667137   457731842   
457803096    457881605 444525513   444965073   445109994   445242522   456608827
  456858844   456930577   456996057   457057594   457145753   457233955  
457300770   457373017   457461655   457535375   457601029   457667145  
457731883    457803229    457881647 444525851   444965172   445110042  
445242563   456608900   456858869   456930593   456996081   457057636  
457145779   457234011   457300788   457373066   457461689   457535383  
457601037   457667152   457731891    457803260    457881696 444526636  
444965222   445110182   445242589   456608959   456858885   456930635  
456996099   457057651   457145787   457234045   457300796   457373116  
457461697   457535466   457601094   457667160   457731909    457803286   
457881704 444526693   444965305   445110240   445242597   456609015   456858893
  456930643   456996107   457057669   457145845   457234052   457300820  
457373140   457461788   457535474   457601102   457667178   457731917   
457803310    457881720 444527022   444965354   445110315   445242613   456609031
  456858927   456930684   456996131   457057677   457145902   457234094  
457300838   457373165   457461820   457535524   457601201   457667194  
457731933    457803336    457881753 444527550   444965362   445110372  
445242696   456609056   456858950   456930718   456996149   457057685  
457146009   457234110   457300853   457373181   457461838   457535532  
457601235   457667228   457731941    457803351    457881779 444527592  
444965412   445110430   445242704   456609320   456859008   456930726  
456996156   457057701   457146025   457234136   457300903   457373199  
457461861   457535540   457601276   457667236   457732022    457803385   
457881845 444527832   444965438   445110463   445242746   456609437   456859024
  456930734   456996164   457057735   457146041   457234151   457300929  
457373207   457461895   457535565   457601292   457667244   457732030   
457803419    457881852 444529580   444965552   445110489   445242787   456609494
  456859057   456930742   456996180   457057743   457146157   457234169  
457300937   457373249   457461911   457535599   457601342   457667269  
457732055    457803427    457881860 444546451   444965560   445110497  
445242829   456609510   456859081   456930759   456996214   457057750  
457146165   457234201   457300945   457373272   457461937   457535615  
457601409   457667277   457732089    457803443    457881886 444546865  
444965602   445110653   445242860   456609585   456859115   456930767  
456996230   457057768   457146298   457234227   457300952   457373314  
457461952   457535623   457601458   457667293   457732121    457803476   
457881910 444547020   444965685   445110679   445242878   456609684   456859131
  456930791   456996248   457057784   457146363   457234235   457300978  
457373348   457462000   457535649   457601466   457667319   457732162   
457803518    457881969 444547160   444965735   445110687   445242886   456609692
  456859206   456930817   456996271   457057800   457146397   457234250  
457301000   457373355   457462034   457535656   457601490   457667335  
457732220    457803567    457882009 444547202   444965743   445110711  
445242928   456609924   456859214   456930825   456996305   457057818  
457146413   457234268   457301042   457373371   457462083   457535664  
457601524   457667343   457732329    457803625    457882074 444547582  
444965776   445110737   445242985   456610070   456859248   456930833  
456996347   457057826   457146447   457234326   457301067   457373389  
457462091   457535771   457601573   457667376   457732345    457803633   
457882082 444548234   444965834   445110752   445243017   456610088   456859255
  456930858   456996370   457057834   457146504   457234342   457301083  
457373397   457462125   457535821   457601599   457667384   457732352   
457803708    457882132 444548317   444966048   445110828   445243025   456610427
  456859271   456930890   456996404   457057842   457146629   457234359  
457301091   457373413   457462133   457535854   457601615   457667426  
457732378    457803724    457882140 444548895   444966063   445110976  
445243090   456610633   456859289   456930940   456996446   457057859  
457146645   457234375   457301109   457373421   457462141   457535862  
457601664   457667442   457732402    457803815    457882157 444549000  
444966071   445110992   445243165   456610658   456859339   456930973  
456996461   457057867   457146678   457234417   457301166   457373462  
457462166   457535979   457601672   457667475   457732410    457803823   
457882298 444549166   444966188   445111065   445243272   456610765   456859354
  456930981   456996479   457057875   457146686   457234433   457301174  
457373496   457462174   457535995   457601680   457667483   457732428   
457803872    457882314 444549307   444966295   445111115   445243371   456610864
  456859388   456930999   456996495   457057909   457146728   457234458  
457301182   457373512   457462190   457536027   457601698   457667517  
457732436    457803880    457882348 444550362   444966303   445111149  
445243397   456610898   456859396   456931039   456996537   457057917  
457146736   457234474   457301208   457373520   457462208   457536035  
457601706   457667533   457732451    457803898    457882371 444551238  
444966394   445111297   445243470   456610948   456859404   456931047  
456996560   457057925   457146777   457234482   457301224   457373546  
457462224   457536084   457601722   457667541   457732568    457803906   
457882405 444551360   444966451   445111362   445243538   456611086   456859412
  456931088   456996578   457057958   457146785   457234532   457301232  
457373553   457462232   457536092   457601755   457667566   457732592   
457803914    457882462 444552343   444966469   445111388   445243785   456611243
  456859453   456931096   456996602   457057974   457146827   457234540  
457301240   457373595   457462257   457536126   457601805   457667574  
457732600    457803922    457882496 444552681   444966477   445111412  
445243819   456611342   456859461   456931104   456996651   457057990  
457146835   457234573   457301257   457373611   457462273   457536134  
457601912   457667608   457732626    457803955    457882504 444553192  
444966576   445111503   445243884   456611409   456859503   456931120  
456996685   457058022   457146884   457234581   457301265   457373645  
457462299   457536159   457601920   457667624   457732634    457803963   
457882546 444555718   444966626   445111511   445243926   456611458   456859529
  456931179   456996719   457058055   457146959   457234615   457301281  
457373652   457462331   457536167   457601946   457667640   457732659   
457803989    457882579 444556559   444966642   445111529   445243942   456611516
  456859537   456931195   456996727   457058071   457146975   457234623  
457301315   457373678   457462414   457536191   457601953   457667665  
457732683    457804011    457882660 444556906   444966675   445111800  
445243991   456611557   456859545   456931211   456996743   457058097  
457147023   457234664   457301331   457373686   457462448   457536209  
457601987   457667673   457732691    457804029    457882678 444556914  
444966691   445111917   445244098   456611706   456859560   456931260  
456996750   457058147   457147130   457234680   457301356   457373694  
457462463   457536290   457601995   457667756   457732709    457804045   
457882702 444559058   444966758   445112071   445244130   456611813   456859594
  456931278   456996776   457058154   457147189   457234698   457301372  
457373728   457462521   457536308   457602001   457667772   457732840   
457804094    457882710 444561955   444966873   445112089   445244262   456611904
  456859628   456931302   456996784   457058162   457147205   457234748  
457301380   457373751   457462554   457536324   457602027   457667798  
457732881    457804144    457882736 444563472   444966956   445112170  
445244338   456611920   456859651   456931310   456996792   457058170  
457147247   457234797   457301406   457373769   457462562   457536357  
457602035   457667814   457732923    457804169    457882793 444564363  
444967046   445112196   445244361   456611946   456859669   456931328  
456996800   457058188   457147296   457234805   457301414   457373785  
457462588   457536365   457602043   457667822   457732972    457804177   
457882819 444564413   444967079   445112295   445244395   456612217   456859693
  456931351   456996834   457058212   457147320   457234821   457301430  
457373843   457462596   457536373   457602076   457667848   457733004   
457804185    457882835



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444565097   444967145   445112345   445244445   456612639   456859701  
456931369   456996842   457058220   457147353   457234862   457301463  
457373850   457462620   457536464   457602084   457667855   457733012   
457804243    457882868 444565378   444967178   445112394   445244536   456612720
  456859750   456931377   456996867   457058238   457147379   457234870  
457301471   457373868   457462646   457536571   457602100   457667863  
457733020    457804276    457882884 444565444   444967194   445112469  
445244585   456612787   456859768   456931468   456996909   457058246  
457147437   457234888   457301513   457373884   457462679   457536621  
457602126   457667871   457733061    457804284    457882900 444565568  
444967244   445112519   445244627   456612902   456859776   456931476  
456996925   457058287   457147650   457234912   457301521   457373900  
457462687   457536639   457602134   457667897   457733079    457804292   
457882918 444565659   444967277   445112642   445244734   456613132   456859792
  456931492   456996966   457058303   457147684   457234920   457301570  
457373918   457462695   457536662   457602142   457667913   457733087   
457804300    457882926 444566988   444967327   445112725   445244791   456613256
  456859818   456931500   456996982   457058329   457147692   457234938  
457301588   457373926   457462703   457536688   457602175   457667921  
457733129    457804318    457882959 444569370   444967590   445112808  
445244833   456613306   456859826   456931559   456996990   457058360  
457147775   457234987   457301620   457373967   457462760   457536696  
457602191   457667954   457733137    457804367    457882983 444569529  
444967681   445112832   445244932   456613363   456859859   456931609  
456997006   457058378   457147809   457234995   457301695   457373983  
457462778   457536704   457602209   457667996   457733152    457804425   
457882991 444571020   444967715   445112931   445244999   456613405   456859958
  456931617   456997022   457058428   457147833   457235000   457301711  
457374007   457462786   457536738   457602233   457668002   457733186   
457804508    457883007 444572309   444967764   445112980   445245111   456613595
  456859974   456931633   456997030   457058436   457147841   457235026  
457301737   457374015   457462810   457536753   457602241   457668028  
457733228    457804524    457883049 444572739   444967830   445113038  
445245178   456613611   456859982   456931682   456997048   457058477  
457147858   457235034   457301745   457374056   457462828   457536779  
457602258   457668069   457733244    457804573    457883064 444573026  
444967889   445113103   445245228   456613652   456859990   456931690  
456997055   457058485   457147890   457235042   457301752   457374080  
457462844   457536803   457602266   457668101   457733251    457804581   
457883080 444574230   444967913   445113178   445245293   456613827   456860014
  456931716   456997063   457058543   457147916   457235067   457301802  
457374197   457462851   457536829   457602290   457668150   457733269   
457804680    457883098 444577464   444968010   445113293   445245301   456613884
  456860022   456931781   456997071   457058642   457147924   457235091  
457301810   457374270   457462885   457536852   457602308   457668176  
457733277    457804797    457883122 444579973   444968093   445113350  
445245343   456614049   456860048   456931815   456997105   457058659  
457147981   457235166   457301828   457374296   457462893   457536860  
457602324   457668184   457733285    457804805    457883171 444580047  
444968127   445113384   445245350   456614163   456860055   456931849  
456997121   457058691   457148104   457235174   457301851   457374338  
457462968   457536878   457602357   457668192   457733327    457804847   
457883197 444580211   444968184   445113392   445245400   456614288   456860071
  456931872   456997170   457058717   457148146   457235182   457301885  
457374379   457462976   457536928   457602373   457668218   457733343   
457804854    457883213 444580443   444968192   445113491   445245418   456614312
  456860113   456931880   456997188   457058782   457148153   457235190  
457301893   457374395   457463024   457536936   457602399   457668242  
457733376    457804896    457883270 444582563   444968408   445113509  
445245426   456614387   456860121   456931906   456997238   457058816  
457148179   457235208   457301901   457374437   457463131   457536944  
457602415   457668267   457733434    457804938    457883312 444582605  
444968515   445113525   445245541   456614452   456860154   456931948  
456997246   457058832   457148211   457235216   457301919   457374452  
457463149   457536951   457602456   457668275   457733459    457804953   
457883353 444582738   444968564   445113681   445245558   456614551   456860170
  456931963   456997279   457058923   457148237   457235224   457301984  
457374502   457463172   457536993   457602472   457668283   457733509   
457804961    457883379 444585541   444968648   445113756   445245616   456614650
  456860188   456931989   456997295   457058949   457148278   457235257  
457301992   457374544   457463198   457537009   457602530   457668317  
457733558    457804987    457883411 444587646   444968820   445113780  
445245814   456614668   456860196   456932011   456997303   457058956  
457148344   457235299   457302008   457374593   457463206   457537017  
457602589   457668341   457733566    457804995    457883429 444588610  
444968838   445113814   445245822   456614775   456860261   456932052  
456997311   457059020   457148419   457235307   457302024   457374601  
457463214   457537025   457602662   457668358   457733582    457805042   
457883437 444588628   444968879   445113830   445245855   456615038   456860303
  456932086   456997337   457059046   457148435   457235331   457302073  
457374619   457463222   457537074   457602670   457668382   457733624   
457805059    457883452 444588727   444968929   445113863   445245921   456615152
  456860311   456932136   456997345   457059053   457148468   457235356  
457302081   457374627   457463248   457537165   457602688   457668432  
457733673    457805067    457883478 444588883   444969083   445113889  
445245947   456615160   456860329   456932144   456997402   457059095  
457148591   457235414   457302131   457374635   457463289   457537199  
457602720   457668440   457733715    457805141    457883494 444589618  
444969109   445114002   445245962   456615327   456860378   456932151  
456997444   457059103   457148641   457235430   457302214   457374650  
457463313   457537207   457602738   457668457   457733731    457805158   
457883502 444590699   444969182   445114010   445246028   456615335   456860386
  456932292   456997451   457059129   457148724   457235455   457302222  
457374700   457463347   457537264   457602746   457668473   457733756   
457805166    457883544 444591200   444969190   445114044   445246036   456615368
  456860402   456932300   456997501   457059186   457148757   457235471  
457302297   457374718   457463354   457537298   457602753   457668481  
457733798    457805182    457883551 444592398   444969208   445114143  
445246085   456616002   456860410   456932342   456997527   457059202  
457148807   457235505   457302347   457374742   457463396   457537306  
457602761   457668499   457733848    457805224    457883569 444592786  
444969422   445114168   445246143   456616036   456860428   456932375  
456997535   457059228   457148872   457235513   457302404   457374767  
457463420   457537330   457602779   457668531   457733921    457805232   
457883619 444593537   444969521   445114267   445246176   456616069   456860436
  456932417   456997568   457059244   457148971   457235547   457302420  
457374775   457463479   457537355   457602795   457668556   457733962   
457805240    457883627 444593651   444969547   445114309   445246200   456616143
  456860444   456932433   456997576   457059285   457148989   457235554  
457302479   457374783   457463487   457537405   457602803   457668564  
457733970    457805257    457883635 444595722   444969588   445114358  
445246242   456616267   456860469   456932441   456997584   457059293  
457148997   457235562   457302511   457374791   457463495   457537413  
457602811   457668580   457733996    457805265    457883684 444596233  
444969596   445114374   445246259   456616309   456860493   456932458  
456997600   457059376   457149086   457235596   457302537   457374809  
457463511   457537421   457602878   457668606   457734010    457805281   
457883700 444597959   444969612   445114382   445246267   456616374   456860543
  456932474   456997626   457059392   457149185   457235604   457302545  
457374817   457463586   457537439   457602944   457668630   457734044   
457805299    457883726 444598197   444969620   445114424   445246309   456616523
  456860568   456932490   456997642   457059467   457149193   457235620  
457302578   457374825   457463644   457537454   457602985   457668671  
457734119    457805307    457883759 444601173   444969646   445114432  
445246333   456616531   456860592   456932508   456997667   457059475  
457149219   457235638   457302594   457374841   457463685   457537496  
457603009   457668697   457734127    457805364    457883767 444602189  
444969661   445114457   445246390   456616614   456860618   456932565  
456997675   457059483   457149367   457235661   457302610   457374866  
457463719   457537504   457603074   457668705   457734143    457805398   
457883817 444603328   444969752   445114531   445246416   456616804   456860642
  456932573   456997691   457059509   457149458   457235737   457302628  
457374874   457463743   457537520   457603090   457668754   457734150   
457805414    457883874 444604326   444969760   445114598   445246507   456617042
  456860659   456932581   456997717   457059533   457149664   457235778  
457302651   457374882   457463750   457537553   457603108   457668762  
457734168    457805422    457883890 444605034   444969786   445114721  
445246523   456617059   456860741   456932664   456997733   457059566  
457149680   457235794   457302727   457374890   457463776   457537561  
457603116   457668788   457734176    457805463    457883999 444605257  
444969828   445114754   445246556   456617075   456860824   456932722  
456997741   457059574   457149730   457235810   457302735   457374908  
457463792   457537579   457603140   457668804   457734184    457805489   
457884021 444605901   444969935   445114762   445246598   456617141   456860873
  456932748   456997774   457059640   457149797   457235828   457302743  
457374924   457463800   457537595   457603199   457668812   457734192   
457805497    457884054 444606495   444970024   445114804   445246606   456617208
  456860899   456932805   456997782   457059665   457149953   457235851  
457302768   457374940   457463891   457537611   457603249   457668820  
457734218    457805554    457884062 444607113   444970081   445114895  
445246655   456617232   456860923   456932839   456997840   457059699  
457149987   457235919   457302776   457374957   457463909   457537629  
457603256   457668838   457734226    457805612    457884104 444607352  
444970149   445114911   445246721   456617356   456860980   456932847  
456997857   457059715   457150035   457235935   457302800   457374965  
457463917   457537637   457603272   457668846   457734234    457805653   
457884112 444607485   444970206   445115017   445246804   456617570   456861046
  456932862   456997865   457059731   457150092   457235943   457302818  
457374973   457463933   457537645   457603314   457668879   457734242   
457805661    457884120 444607675   444970248   445115025   445246861   456617646
  456861053   456932888   456997873   457059772   457150118   457235992  
457302826   457375087   457463941   457537686   457603348   457668887  
457734309    457805679    457884138 444608632   444970263   445115041  
445246879   456617778   456861103   456932896   456997899   457059806  
457150134   457236024   457302834   457375129   457463990   457537694  
457603355   457668895   457734317    457805687    457884161 444609002  
444970396   445115066   445246895   456617828   456861160   456932904  
456997907   457059814   457150159   457236073   457302842   457375160  
457464006   457537736   457603363   457668911   457734325    457805711   
457884195 444610018   444970438   445115140   445246978   456617919   456861251
  456932938   456997923   457059822   457150183   457236081   457302917  
457375194   457464048   457537744   457603371   457668929   457734333   
457805737    457884252 444610307   444970487   445115462   445247026   456618164
  456861327   456932987   456997956   457059848   457150209   457236099  
457302933   457375202   457464063   457537769   457603397   457668952  
457734358    457805745    457884278 444610323   444970495   445115553  
445247075   456618446   456861335   456933043   456997964   457059897  
457150266   457236107   457303097   457375236   457464089   457537819  
457603405   457668994   457734416    457805851    457884310 444610976  
444970586   445115686   445247125   456618537   456861368   456933084  
456997972   457059905   457150324   457236115   457303121   457375251  
457464113   457537827   457603413   457669026   457734473    457805877   
457884401 444611305   444970693   445115710   445247133   456618586   456861384
  456933092   456998020   457059921   457150365   457236123   457303139  
457375277   457464121   457537835   457603421   457669059   457734481   
457805885    457884435 444611438   444970735   445115777   445247356   456618636
  456861392   456933100   456998038   457059970   457150373   457236131  
457303147   457375285   457464147   457537876   457603447   457669067  
457734564    457805893    457884443 444612071   444970792   445115827  
445247398   456618958   456861418   456933118   456998095   457060051  
457150464   457236149   457303188   457375335   457464212   457537918  
457603470   457669083   457734572    457805901    457884476 444613095  
444970818   445115892   445247471   456619022   456861426   456933134  
456998129   457060069   457150555   457236172   457303204   457375343  
457464253   457537934   457603496   457669117   457734671    457805943   
457884492 444613509   444970883   445115983   445247489   456619105   456861459
  456933159   456998145   457060077   457150605   457236180   457303212  
457375376   457464352   457537975   457603512   457669125   457734697   
457805968    457884500 444613749   444970974   445115991   445247513   456619428
  456861467   456933191   456998152   457060085   457150621   457236198  
457303238   457375400   457464360   457537983   457603538   457669133  
457734721    457805976    457884559 444614358   444970982   445116049  
445247547   456619519   456861475   456933217   456998194   457060119  
457150639   457236313   457303246   457375442   457464428   457537991  
457603546   457669166   457734804    457805992    457884567 444614408  
444971337   445116106   445247620   456619642   456861483   456933225  
456998202   457060143   457150704   457236354   457303253   457375459  
457464436   457538015   457603553   457669174   457734812    457806024   
457884591 444614630   444971428   445116122   445247679   456619667   456861517
  456933241   456998251   457060168   457150712   457236370   457303261  
457375558   457464493   457538049   457603561   457669208   457734838   
457806040    457884682 444615108   444971477   445116148   445247745   456619865
  456861566   456933266   456998327   457060176   457150761   457236388  
457303287   457375624   457464519   457538056   457603587   457669224  
457734879    457806065    457884716 444615157   444971493   445116205  
445247786   456620038   456861574   456933274   456998335   457060200  
457150845   457236420   457303295   457375632   457464527   457538064  
457603595   457669232   457734887    457806107    457884724 444615884  
444971600   445116395   445247836   456620376   456861582   456933316  
456998350   457060218   457151025   457236453   457303303   457375673  
457464535   457538072   457603603   457669240   457734903    457806115   
457884740 444616585   444971618   445116460   445247992   456620400   456861590
  456933332   456998368   457060226   457151066   457236461   457303311  
457375699   457464576   457538080   457603637   457669257   457734929   
457806123    457884765 444618359   444971816   445116478   445248107   456620426
  456861616   456933340   456998384   457060234   457151090   457236479  
457303337   457375772   457464626   457538114   457603652   457669273  
457734945    457806172    457884823 444620579   444971865   445116528  
445248123   456620533   456861624   456933407   456998400   457060259  
457151231   457236487   457303345   457375822   457464634   457538155  
457603686   457669299   457734960    457806198    457884849 444622849  
444971881   445116601   445248164   456620616   456861665   456933415  
456998442   457060325   457151306   457236495   457303360   457375848  
457464642   457538205   457603694   457669331   457734994    457806214   
457884930 444623839   444971907   445116700   445248255   456620640   456861715
  456933431   456998459   457060390   457151389   457236545   457303378  
457375863   457464675   457538221   457603710   457669422   457735017   
457806263    457884963



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444625412   444971964   445116726   445248263   456620665   456861723  
456933449   456998467   457060408   457151462   457236560   457303410  
457375921   457464691   457538247   457603728   457669471   457735025   
457806271    457885010 444626188   444972103   445116817   445248313   456620715
  456861749   456933522   456998475   457060416   457151496   457236586  
457303428   457375954   457464717   457538296   457603744   457669562  
457735058    457806305    457885028 444626410   444972145   445116858  
445248339   456620723   456861764   456933530   456998483   457060440  
457151546   457236594   457303444   457375962   457464725   457538320  
457603777   457669570   457735066    457806347    457885085 444627939  
444972152   445116908   445248362   456620756   456861780   456933548  
456998491   457060457   457151561   457236602   457303469   457375988  
457464790   457538346   457603785   457669596   457735074    457806362   
457885093 444629240   444972160   445116932   445248370   456621010   456861814
  456933613   456998509   457060473   457151629   457236685   457303477  
457376036   457464857   457538379   457603819   457669612   457735108   
457806404    457885119 444629588   444972301   445117047   445248438   456621192
  456861848   456933647   456998525   457060481   457151678   457236743  
457303519   457376077   457464899   457538387   457603892   457669620  
457735116    457806412    457885143 444631246   444972368   445117088  
445248495   456621234   456861913   456933654   456998574   457060499  
457151785   457236750   457303543   457376101   457464907   457538403  
457603926   457669653   457735132    457806420    457885150 444633432  
444972418   445117096   445248552   456621408   456861939   456933670  
456998582   457060515   457151934   457236768   457303550   457376135  
457464915   457538411   457603934   457669661   457735140    457806461   
457885168 444633564   444972434   445117104   445248594   456621580   456861947
  456933688   456998624   457060549   457151983   457236834   457303568  
457376168   457464923   457538445   457603959   457669679   457735157   
457806479    457885234 444635148   444972525   445117120   445248602   456621630
  456861962   456933696   456998632   457060564   457151991   457236859  
457303576   457376184   457464949   457538478   457603967   457669703  
457735173    457806503    457885309 444635452   444972608   445117229  
445248719   456621713   456861988   456933712   456998657   457060580  
457152007   457236867   457303592   457376218   457464972   457538486  
457603975   457669711   457735181    457806511    457885333 444635635  
444972640   445117310   445248743   456621838   456862036   456933738  
456998665   457060598   457152023   457236883   457303600   457376275  
457465029   457538502   457604015   457669737   457735223    457806537   
457885358 444636310   444972772   445117377   445248784   456621895   456862044
  456933746   456998699   457060606   457152056   457236909   457303618  
457376283   457465037   457538528   457604064   457669794   457735231   
457806545    457885390 444637300   444972830   445117450   445248826   456621952
  456862150   456933787   456998749   457060630   457152130   457236917  
457303634   457376309   457465045   457538544   457604080   457669836  
457735249    457806560    457885440 444637409   444972855   445117609  
445248859   456622166   456862192   456933811   456998756   457060655  
457152239   457236941   457303683   457376333   457465151   457538551  
457604106   457669844   457735355    457806610    457885465 444637813  
444972863   445117617   445248891   456622224   456862226   456933878  
456998772   457060663   457152288   457236966   457303709   457376341  
457465177   457538569   457604189   457669851   457735363    457806628   
457885473 444639637   444972913   445117641   445248917   456622364   456862275
  456933902   456998780   457060671   457152296   457236982   457303733  
457376358   457465185   457538593   457604205   457669869   457735371   
457806636    457885481 444640205   444972996   445117658   445248966   456622372
  456862309   456933928   456998798   457060713   457152320   457236990  
457303741   457376366   457465193   457538676   457604247   457669935  
457735405    457806644    457885499 444640346   444973044   445117682  
445248974   456622513   456862325   456933936   456998814   457060739  
457152353   457237014   457303808   457376374   457465201   457538734  
457604254   457669976   457735413    457806677    457885515 444640486  
444973051   445117765   445248982   456622604   456862341   456933944  
456998830   457060770   457152403   457237030   457303824   457376382  
457465268   457538759   457604346   457669984   457735439    457806685   
457885523 444640759   444973069   445117823   445248990   456622836   456862390
  456933977   456998848   457060788   457152544   457237048   457303832  
457376390   457465292   457538775   457604353   457670008   457735447   
457806727    457885531 444641922   444973077   445117864   445249048   456622844
  456862457   456934025   456998855   457060820   457152601   457237055  
457303865   457376408   457465326   457538791   457604411   457670016  
457735454    457806743    457885549 444643068   444973093   445117906  
445249089   456623206   456862465   456934058   456998863   457060838  
457152676   457237089   457303873   457376465   457465359   457538825  
457604437   457670024   457735488    457806792    457885556 444645956  
444973135   445118029   445249105   456623412   456862499   456934066  
456998889   457060887   457152692   457237097   457303899   457376473  
457465375   457538841   457604445   457670065   457735496    457806826   
457885580 444646566   444973176   445118052   445249113   456623453   456862507
  456934082   456998947   457060895   457152700   457237113   457303907  
457376499   457465409   457538858   457604478   457670099   457735504   
457806834    457885663 444648463   444973242   445118086   445249139   456623511
  456862523   456934108   456998954   457060937   457152718   457237121  
457303931   457376523   457465458   457538882   457604494   457670123  
457735512    457806859    457885689 444648554   444973341   445118094  
445249147   456623537   456862556   456934116   456998988   457060945  
457152726   457237139   457303980   457376549   457465466   457538890  
457604502   457670131   457735546    457806875    457885697 444648786  
444973374   445118128   445249196   456623677   456862564   456934157  
456999044   457060952   457152734   457237154   457303998   457376598  
457465474   457538908   457604510   457670164   457735561    457806891   
457885721 444649107   444973432   445118177   445249220   456623859   456862598
  456934223   456999093   457060960   457152759   457237188   457304004  
457376606   457465508   457538924   457604551   457670172   457735579   
457806925    457885770 444650394   444973499   445118219   445249238   456623891
  456862622   456934231   456999101   457060986   457152858   457237196  
457304020   457376614   457465524   457538957   457604601   457670198  
457735603    457806941    457885820 444650667   444973564   445118326  
445249261   456624030   456862663   456934264   456999127   457060994  
457152890   457237220   457304046   457376648   457465540   457539005  
457604627   457670214   457735611    457806974    457885853 444651327  
444973614   445118334   445249295   456624121   456862697   456934298  
456999135   457061000   457152940   457237287   457304061   457376663  
457465573   457539039   457604635   457670230   457735629    457806982   
457885879 444651772   444973697   445118425   445249337   456624154   456862721
  456934306   456999168   457061026   457152981   457237311   457304087  
457376697   457465581   457539047   457604676   457670271   457735645   
457806990    457885937 444651848   444973796   445118540   445249436   456624204
  456862747   456934322   456999176   457061067   457153088   457237337  
457304129   457376713   457465698   457539096   457604684   457670289  
457735678    457807006    457885945 444651905   444973804   445118565  
445249444   456624428   456862762   456934330   456999184   457061083  
457153153   457237345   457304178   457376770   457465789   457539146  
457604692   457670297   457735702    457807022    457885952 444654115  
444973812   445118615   445249451   456624451   456862770   456934363  
456999259   457061091   457153252   457237360   457304186   457376788  
457465813   457539153   457604718   457670321   457735744    457807097   
457886000 444654495   444973986   445118706   445249527   456624477   456862788
  456934371   456999309   457061109   457153278   457237428   457304202  
457376879   457465870   457539187   457604759   457670339   457735769   
457807139    457886026 444655682   444973994   445118730   445249568   456624600
  456862796   456934405   456999325   457061125   457153336   457237436  
457304244   457376887   457465888   457539195   457604767   457670347  
457735785    457807162    457886059 444655922   444974000   445118748  
445249600   456624634   456862820   456934413   456999333   457061141  
457153344   457237444   457304277   457376903   457465938   457539203  
457604775   457670370   457735819    457807196    457886067 444656938  
444974083   445118763   445249709   456624709   456862838   456934421  
456999341   457061158   457153369   457237469   457304285   457376911  
457465946   457539237   457604783   457670404   457735835    457807253   
457886075 444658132   444974174   445118813   445249717   456624733   456862846
  456934470   456999374   457061174   457153393   457237543   457304293  
457376929   457465979   457539245   457604791   457670412   457735876   
457807279    457886117 444659221   444974182   445118821   445249758   456624766
  456862937   456934496   456999382   457061182   457153401   457237576  
457304319   457376952   457466001   457539260   457604825   457670420  
457735884    457807303    457886141 444660716   444974190   445118839  
445249774   456624782   456863018   456934512   456999390   457061216  
457153427   457237584   457304350   457376960   457466027   457539278  
457604833   457670446   457735900    457807311    457886190 444661078  
444974216   445118862   445249808   456624816   456863075   456934553  
456999408   457061224   457153450   457237618   457304368   457377034  
457466050   457539302   457604841   457670453   457735918    457807337   
457886240 444661748   444974240   445118920   445249832   456624931   456863091
  456934595   456999432   457061257   457153492   457237634   457304392  
457377042   457466183   457539310   457604965   457670479   457735942   
457807360    457886265 444662159   444974265   445118938   445249899   456625078
  456863125   456934645   456999440   457061265   457153534   457237659  
457304442   457377109   457466241   457539328   457605020   457670487  
457735959    457807378    457886299 444663074   444974331   445118961  
445249964   456625185   456863133   456934728   456999457   457061281  
457153542   457237675   457304533   457377174   457466324   457539344  
457605046   457670503   457735967    457807386    457886315 444663132  
444974349   445118987   445249980   456625250   456863174   456934736  
456999465   457061315   457153575   457237691   457304541   457377208  
457466340   457539369   457605053   457670529   457735975    457807394   
457886331 444665186   444974398   445119043   445250020   456625318   456863190
  456934835   456999473   457061323   457153625   457237717   457304558  
457377224   457466357   457539401   457605079   457670537   457735991   
457807410    457886349 444665533   444974513   445119050   445250046   456625326
  456863208   456934843   456999507   457061331   457153674   457237725  
457304582   457377232   457466399   457539476   457605095   457670560  
457736072    457807436    457886356 444665798   444974562   445119068  
445250061   456625623   456863257   456934868   456999515   457061356  
457153690   457237733   457304624   457377273   457466415   457539484  
457605103   457670610   457736098    457807444    457886364 444666259  
444974661   445119100   445250095   456625797   456863299   456934926  
456999549   457061364   457153864   457237741   457304632   457377281  
457466506   457539492   457605111   457670677   457736106    457807469   
457886398 444666812   444974679   445119134   445250152   456626035   456863307
  456934942   456999556   457061398   457153971   457237766   457304640  
457377307   457466530   457539591   457605145   457670701   457736122   
457807477    457886414 444667034   444974711   445119142   445250178   456626043
  456863331   456934975   456999606   457061406   457154052   457237808  
457304665   457377323   457466548   457539633   457605160   457670719  
457736148    457807493    457886430 444667190   444974828   445119167  
445250202   456626274   456863364   456935014   456999614   457061414  
457154060   457237824   457304681   457377356   457466563   457539674  
457605202   457670776   457736155    457807519    457886448 444668347  
444974877   445119191   445250269   456626308   456863372   456935147  
456999697   457061455   457154086   457237857   457304699   457377364  
457466688   457539690   457605228   457670784   457736163    457807576   
457886463 444669071   444974927   445119266   445250327   456626357   456863380
  456935154   456999705   457061489   457154136   457237915   457304707  
457377422   457466696   457539708   457605236   457670792   457736171   
457807584    457886471 444669337   444975056   445119332   445250335   456626381
  456863398   456935170   456999721   457061497   457154185   457237956  
457304715   457377448   457466704   457539732   457605251   457670818  
457736197    457807600    457886570 444670004   444975114   445119373  
445250434   456626407   456863406   456935204   456999804   457061505  
457154292   457237972   457304723   457377497   457466761   457539740  
457605293   457670826   457736254    457807634    457886588 444672075  
444975262   445119423   445250459   456626522   456863430   456935212  
456999838   457061521   457154383   457237980   457304731   457377539  
457466803   457539773   457605335   457670834   457736288    457807709   
457886612 444673172   444975304   445119449   445250483   456626563   456863489
  456935287   456999846   457061547   457154425   457237998   457304749  
457377612   457466811   457539781   457605343   457670842   457736296   
457807774    457886620 444673511   444975353   445119506   445250533   456626571
  456863497   456935303   456999887   457061554   457154490   457238012  
457304756   457377620   457466852   457539815   457605350   457670859  
457736304    457807808    457886653 444673982   444975379   445119514  
445250582   456626746   456863521   456935345   456999903   457061562  
457154508   457238020   457304780   457377646   457466878   457539849  
457605376   457670883   457736312    457807824    457886679 444674980  
444975387   445119530   445250632   456626761   456863539   456935360  
456999937   457061570   457154516   457238053   457304798   457377661  
457466902   457539864   457605392   457670909   457736320    457807840   
457886711 444675359   444975403   445119571   445250657   456626811   456863570
  456935386   456999945   457061604   457154565   457238087   457304806  
457377687   457466944   457539880   457605400   457670917   457736361   
457807873    457886729 444676225   444975452   445119738   445250723   456626894
  456863679   456935451   457000008   457061638   457154615   457238095  
457304855   457377695   457466969   457539898   457605426   457670925  
457736387    457807907    457886737 444676373   444975569   445119811  
445250798   456626944   456863737   456935485   457000024   457061661  
457154680   457238111   457304863   457377703   457466985   457539922  
457605434   457670941   457736429    457807915    457886745 444676654  
444975585   445119845   445250814   456627033   456863752   456935550  
457000040   457061687   457154706   457238137   457304905   457377729  
457466993   457539930   457605459   457670958   457736445    457807923   
457886752 444677595   444975668   445119852   445250905   456627066   456863760
  456935576   457000115   457061695   457154896   457238145   457304913  
457377745   457467033   457539989   457605467   457670974   457736478   
457807972    457886786 444678726   444975692   445119860   445250988   456627124
  456863794   456935600   457000123   457061711   457155000   457238178  
457305001   457377810   457467157   457540029   457605475   457671006  
457736486    457808020    457886802 444680458   444975718   445119878  
445251085   456627165   456863828   456935626   457000164   457061737  
457155034   457238186   457305050   457377828   457467181   457540052  
457605483   457671014   457736536    457808046    457886810 444680615  
444975775   445119886   445251226   456627330   456863836   456935642  
457000180   457061745   457155067   457238228   457305092   457377851  
457467215   457540078   457605491   457671055   457736551    457808061   
457886869 444681019   444975783   445119894   445251291   456627348   456863851
  456935659   457000198   457061752   457155125   457238251   457305183  
457377869   457467231   457540086   457605509   457671063   457736569   
457808087    457886893



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444681167   444975825   445119951   445251309   456627702   456863869  
456935675   457000271   457061778   457155174   457238269   457305191  
457377885   457467249   457540110   457605517   457671089   457736577   
457808129    457886919 444681340   444975841   445119969   445251325   456627751
  456863885   456935733   457000289   457061802   457155182   457238277  
457305209   457377919   457467272   457540128   457605525   457671097  
457736593    457808160    457886976 444681951   444975882   445120033  
445251358   456627983   456863893   456935741   457000321   457061810  
457155190   457238285   457305233   457377943   457467280   457540144  
457605541   457671105   457736601    457808194    457886992 444682512  
444975890   445120090   445251366   456628056   456863901   456935758  
457000347   457061844   457155240   457238301   457305241   457377968  
457467298   457540151   457605574   457671121   457736643    457808210   
457887040 444682579   444975908   445120108   445251374   456628254   456863927
  456935782   457000362   457061851   457155315   457238319   457305274  
457377976   457467314   457540177   457605590   457671147   457736726   
457808228    457887065 444683122   444975973   445120140   445251515   456628262
  456863935   456935790   457000370   457061885   457155323   457238335  
457305290   457378008   457467363   457540185   457605616   457671204  
457736734    457808244    457887099 444683130   444976013   445120157  
445251556   456628338   456863943   456935881   457000388   457061901  
457155380   457238368   457305316   457378016   457467405   457540193  
457605657   457671246   457736742    457808269    457887149 444683148  
444976054   445120173   445251606   456628536   456863968   456935899  
457000404   457061943   457155422   457238376   457305324   457378024  
457467421   457540268   457605665   457671253   457736767    457808277   
457887156 444683304   444976096   445120215   445251747   456628775   456864065
  456935907   457000446   457061968   457155521   457238384   457305340  
457378057   457467439   457540292   457605699   457671279   457736775   
457808343    457887248 444684435   444976104   445120363   445251788   456628825
  456864073   456935949   457000453   457061976   457155570   457238418  
457305373   457378149   457467462   457540334   457605731   457671329  
457736783    457808376    457887255 444688303   444976153   445120371  
445251820   456629104   456864099   456935956   457000461   457062024  
457155612   457238426   457305381   457378156   457467504   457540417  
457605749   457671352   457736841    457808392    457887263 444688360  
444976187   445120389   445251879   456629369   456864107   456936020  
457000479   457062040   457155836   457238442   457305399   457378164  
457467512   457540425   457605780   457671360   457736882    457808400   
457887271 444688402   444976278   445120413   445251895   456629518   456864198
  456936038   457000495   457062057   457155851   457238459   457305407  
457378180   457467520   457540433   457605798   457671386   457736908   
457808426    457887305 444691109   444976336   445120488   445251937   456629526
  456864206   456936053   457000503   457062065   457155869   457238467  
457305415   457378198   457467553   457540458   457605806   457671451  
457736932    457808459    457887362 444691547   444976450   445120512  
445251945   456629559   456864263   456936087   457000537   457062073  
457155950   457238475   457305449   457378222   457467587   457540490  
457605822   457671477   457736957    457808467    457887370 444692826  
444976492   445120520   445251960   456629633   456864271   456936111  
457000578   457062107   457155992   457238483   457305456   457378313  
457467595   457540516   457605830   457671501   457736973    457808475   
457887404 444693816   444976518   445120587   445251986   456629708   456864297
  456936145   457000586   457062123   457156164   457238491   457305530  
457378339   457467603   457540532   457605921   457671519   457737005   
457808483    457887446 444694046   444976534   445120652   445252018   456630037
  456864305   456936178   457000602   457062131   457156263   457238525  
457305571   457378347   457467645   457540540   457605939   457671535  
457737013    457808541    457887453 444694897   444976641   445120686  
445252075   456630078   456864339   456936194   457000628   457062164  
457156347   457238541   457305605   457378354   457467652   457540565  
457605962   457671550   457737021    457808590    457887503 444695407  
444976658   445120702   445252117   456630094   456864370   456936210  
457000651   457062172   457156354   457238566   457305613   457378362  
457467660   457540573   457606002   457671568   457737054    457808624   
457887537 444695613   444976666   445120710   445252174   456630243   456864396
  456936228   457000669   457062255   457156362   457238574   457305647  
457378388   457467728   457540599   457606051   457671576   457737062   
457808632    457887545 444696108   444976708   445120769   445252224   456630326
  456864446   456936244   457000677   457062271   457156396   457238582  
457305670   457378396   457467769   457540607   457606069   457671584  
457737070    457808681    457887560 444697056   444976799   445120793  
445252356   456630425   456864487   456936269   457000693   457062289  
457156511   457238624   457305688   457378420   457467801   457540680  
457606077   457671600   457737096    457808707    457887586 444697148  
444976807   445120801   445252406   456630441   456864511   456936277  
457000750   457062297   457156685   457238632   457305696   457378479  
457467819   457540698   457606085   457671618   457737112    457808749   
457887594 444697668   444976823   445120827   445252513   456630904   456864537
  456936293   457000800   457062305   457156776   457238665   457305738  
457378487   457467827   457540706   457606093   457671642   457737120   
457808756    457887610 444697817   444976856   445120884   445252521   456631126
  456864560   456936301   457000826   457062339   457156909   457238673  
457305753   457378511   457467843   457540755   457606176   457671691  
457737187    457808764    457887636 444700363   444976906   445120942  
445252596   456631258   456864578   456936327   457000842   457062347  
457156958   457238707   457305779   457378610   457467850   457540847  
457606192   457671717   457737195    457808798    457887669 444702146  
444976930   445120959   445252604   456631332   456864602   456936335  
457000867   457062370   457157121   457238723   457305787   457378628  
457467884   457540862   457606226   457671758   457737203    457808806   
457887693 444703011   444976997   445120983   445252737   456631431   456864636
  456936384   457000909   457062412   457157154   457238764   457305829  
457378636   457467926   457540896   457606242   457671774   457737237   
457808848    457887701 444703748   444977243   445121031   445252786   456631696
  456864644   456936418   457000925   457062461   457157188   457238814  
457305852   457378644   457468098   457540912   457606259   457671790  
457737294    457808855    457887743 444705479   444977367   445121049  
445252810   456631845   456864677   456936434   457000958   457062495  
457157295   457238855   457305902   457378677   457468106   457540920  
457606267   457671808   457737328    457808921    457887776 444705826  
444977375   445121056   445252828   456632306   456864776   456936467  
457000974   457062503   457157378   457238871   457305910   457378735  
457468130   457540961   457606275   457671816   457737344    457808939   
457887792 444706485   444977433   445121106   445252877   456632405   456864792
  456936533   457000982   457062511   457157394   457238889   457305936  
457378743   457468148   457540995   457606317   457671824   457737369   
457808970    457887800 444707137   444977466   445121155   445252885   456632421
  456864826   456936541   457001006   457062537   457157436   457238905  
457305951   457378768   457468163   457541001   457606333   457671865  
457737377    457808988    457887818 444707574   444977524   445121239  
445252919   456632454   456864842   456936673   457001014   457062552  
457157535   457238913   457305969   457378784   457468197   457541019  
457606366   457671873   457737427    457809010    457887826 444707798  
444977532   445121296   445253016   456632579   456864867   456936707  
457001030   457062610   457157683   457238954   457305985   457378826  
457468205   457541035   457606390   457671881   457737443    457809036   
457887859 444708051   444977581   445121387   445253032   456632728   456864883
  456936723   457001048   457062628   457157709   457239002   457306009  
457378834   457468213   457541068   457606408   457671915   457737450   
457809085    457887875 444709174   444977672   445121437   445253040   456632868
  456864933   456936772   457001055   457062636   457157733   457239010  
457306066   457378842   457468270   457541076   457606481   457671931  
457737468    457809119    457887883 444709232   444977680   445121536  
445253057   456632926   456865054   456936806   457001063   457062651  
457157832   457239028   457306074   457378859   457468288   457541100  
457606499   457671949   457737476    457809135    457888014 444709703  
444977698   445121676   445253065   456632934   456865062   456936822  
457001097   457062685   457157873   457239044   457306082   457378883  
457468338   457541126   457606531   457671964   457737484    457809150   
457888022 444710586   444977730   445121767   445253156   456633106   456865070
  456936830   457001113   457062701   457157907   457239051   457306116  
457378917   457468379   457541134   457606549   457671972   457737492   
457809184    457888097 444710883   444977748   445121882   445253172   456633270
  456865096   456936855   457001139   457062750   457157949   457239069  
457306173   457378974   457468387   457541142   457606556   457671998  
457737559    457809234    457888113 444710933   444977862   445121957  
445253206   456633619   456865138   456936863   457001154   457062784  
457157956   457239085   457306199   457379022   457468452   457541159  
457606580   457672012   457737575    457809242    457888121 444711030  
444977920   445122013   445253230   456633643   456865146   456936871  
457001238   457062800   457157998   457239093   457306207   457379030  
457468460   457541209   457606606   457672046   457737609    457809267   
457888139 444711055   444977979   445122047   445253289   456633890   456865187
  456936897   457001246   457062826   457158046   457239143   457306215  
457379055   457468486   457541217   457606630   457672061   457737633   
457809275    457888154 444711691   444978084   445122054   445253305   456633973
  456865195   456936988   457001253   457062867   457158061   457239176  
457306231   457379121   457468510   457541258   457606648   457672079  
457737666    457809317    457888170 444713523   444978191   445122104  
445253420   456634088   456865203   456937028   457001287   457062891  
457158087   457239192   457306249   457379162   457468528   457541357  
457606663   457672087   457737757    457809325    457888188 444714554  
444978209   445122153   445253461   456634153   456865252   456937119  
457001345   457062909   457158103   457239200   457306256   457379170  
457468569   457541415   457606671   457672111   457737781    457809341   
457888196 444714935   444978266   445122393   445253487   456634203   456865278
  456937127   457001360   457062925   457158160   457239226   457306298  
457379246   457468585   457541449   457606689   457672129   457737799   
457809390    457888204 444715221   444978324   445122443   445253545   456634302
  456865302   456937150   457001394   457062941   457158236   457239242  
457306314   457379253   457468593   457541456   457606697   457672145  
457737815    457809440    457888220 444715866   444978340   445122468  
445253586   456634385   456865310   456937218   457001402   457062966  
457158251   457239267   457306348   457379279   457468601   457541506  
457606713   457672160   457737831    457809457    457888303 444715981  
444978399   445122500   445253644   456634666   456865351   456937440  
457001428   457062990   457158285   457239275   457306355   457379352  
457468627   457541514   457606770   457672178   457737849    457809465   
457888311 444716062   444978472   445122534   445253727   456634716   456865377
  456937572   457001469   457063006   457158368   457239283   457306363  
457379378   457468650   457541522   457606820   457672202   457737864   
457809499    457888345 444716625   444978514   445122575   445253735   456635093
  456865476   456937606   457001493   457063014   457158376   457239291  
457306389   457379386   457468676   457541530   457606838   457672236  
457737880    457809515    457888360 444716989   444978555   445122658  
445253750   456635283   456865518   456937622   457001527   457063048  
457158467   457239358   457306397   457379535   457468700   457541555  
457606853   457672244   457737898    457809531    457888378 444718670  
444978696   445122690   445253776   456635333   456865526   456937663  
457001543   457063097   457158616   457239382   457306413   457379550  
457468791   457541571   457606887   457672251   457737922    457809549   
457888402 444720403   444978720   445122757   445253883   456635440   456865534
  456937697   457001550   457063105   457158780   457239416   457306439  
457379568   457468817   457541613   457606911   457672319   457738003   
457809564    457888444 444721120   444978787   445122807   445253941   456635556
  456865542   456937721   457001592   457063121   457158806   457239432  
457306462   457379576   457468841   457541654   457606937   457672335  
457738029    457809572    457888485 444721161   444978886   445122864  
445253958   456635564   456865559   456937770   457001600   457063139  
457158814   457239499   457306488   457379600   457468866   457541662  
457606945   457672343   457738037    457809580    457888527 444721336  
444978951   445122880   445254048   456635796   456865575   456937796  
457001626   457063238   457158830   457239507   457306504   457379618  
457468924   457541688   457607034   457672376   457738045    457809630   
457888568 444722334   444979074   445122906   445254071   456635853   456865583
  456937812   457001675   457063279   457158863   457239515   457306512  
457379634   457468932   457541704   457607059   457672384   457738078   
457809655    457888592 444723514   444979090   445122955   445254121   456636109
  456865591   456937838   457001709   457063287   457159002   457239556  
457306538   457379667   457468940   457541712   457607075   457672400  
457738094    457809663    457888618 444724231   444979132   445123136  
445254196   456636174   456865617   456937846   457001717   457063311  
457159036   457239564   457306553   457379683   457468957   457541753  
457607109   457672434   457738110    457809671    457888634 444724322  
444979173   445123151   445254238   456636232   456865765   456937853  
457001741   457063329   457159044   457239580   457306629   457379766  
457468965   457541761   457607117   457672459   457738136    457809697   
457888659 444724470   444979207   445123201   445254246   456636331   456865807
  456937861   457001808   457063337   457159168   457239598   457306637  
457379824   457468999   457541837   457607141   457672467   457738144   
457809705    457888667 444724488   444979348   445123482   445254287   456636547
  456865815   456937887   457001824   457063360   457159192   457239606  
457306652   457379840   457469021   457541845   457607182   457672475  
457738151    457809747    457888675 444725022   444979413   445123490  
445254311   456636596   456865831   456937903   457001832   457063378  
457159200   457239614   457306678   457379873   457469039   457541852  
457607208   457672509   457738185    457809754    457888683 444725253  
444979611   445123516   445254378   456636984   456865898   456937911  
457001840   457063386   457159234   457239630   457306686   457379907  
457469054   457541860   457607216   457672517   457738219    457809770   
457888725 444725295   444979637   445123532   445254436   456637057   456865906
  456937929   457001865   457063394   457159374   457239648   457306694  
457379923   457469070   457541886   457607240   457672558   457738227   
457809804    457888766 444725618   444979652   445123565   445254469   456637073
  456865930   456937937   457001923   457063451   457159416   457239671  
457306710   457379949   457469096   457541894   457607257   457672566  
457738250    457809861    457888808 444725790   444979678   445123748  
445254477   456637313   456865963   456937945   457001949   457063469  
457159481   457239697   457306728   457379964   457469112   457541910  
457607265   457672574   457738268    457809879    457888824 444725923  
444979744   445123821   445254519   456637347   456865971   456937960  
457001956   457063477   457159523   457239705   457306744   457379972  
457469138   457541936   457607273   457672590   457738284    457809895   
457888857 444726939   444979835   445123847   445254584   456637412   456865997
  456937978   457001964   457063485   457159648   457239739   457306785  
457380038   457469237   457541951   457607281   457672608   457738326   
457809978    457888873



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444727515   444979850   445123896   445254725   456637487   456866045  
456937986   457001972   457063519   457159671   457239754   457306793  
457380103   457469245   457541969   457607299   457672657   457738375   
457810000    457888881 444728059   444979942   445124001   445254733   456637719
  456866052   456938000   457001998   457063527   457159697   457239788  
457306819   457380129   457469252   457541993   457607307   457672673  
457738391    457810034    457888931 444728240   444979967   445124019  
445254741   456637750   456866128   456938018   457002046   457063535  
457159705   457239796   457306827   457380137   457469286   457542033  
457607323   457672707   457738425    457810059    457888949 444730410  
444980080   445124043   445254758   456637842   456866136   456938026  
457002095   457063543   457159754   457239846   457306835   457380152  
457469294   457542066   457607349   457672715   457738466    457810067   
457888956 444730899   444980098   445124076   445254766   456637925   456866193
  456938034   457002103   457063568   457159762   457239861   457306850  
457380178   457469351   457542074   457607364   457672731   457738474   
457810075    457888980 444731012   444980130   445124142   445254782   456637933
  456866284   456938042   457002129   457063576   457159770   457239879  
457306900   457380244   457469401   457542124   457607372   457672764  
457738508    457810125    457888998 444733620   444980171   445124167  
445254816   456638022   456866300   456938083   457002236   457063584  
457159861   457239887   457306918   457380277   457469443   457542140  
457607406   457672772   457738516    457810133    457889004 444735443  
444980197   445124233   445254873   456638071   456866326   456938091  
457002293   457063600   457159960   457239903   457306926   457380319  
457469468   457542157   457607463   457672780   457738540    457810141   
457889020 444735690   444980205   445124308   445254915   456638170   456866342
  456938125   457002301   457063626   457159986   457239937   457306934  
457380335   457469492   457542165   457607505   457672814   457738664   
457810166    457889079 444735823   444980338   445124316   445254923   456638337
  456866359   456938133   457002335   457063659   457160000   457239960  
457306983   457380343   457469526   457542181   457607513   457672830  
457738730    457810174    457889087 444736136   444980346   445124340  
445254931   456638345   456866367   456938182   457002350   457063691  
457160026   457239978   457307015   457380368   457469591   457542215  
457607521   457672863   457738755    457810224    457889160 444736623  
444980411   445124423   445254964   456638352   456866375   456938208  
457002368   457063709   457160075   457239986   457307023   457380392  
457469641   457542223   457607547   457672897   457738763    457810240   
457889244 444736797   444980551   445124449   445255052   456638402   456866383
  456938224   457002376   457063717   457160109   457240018   457307049  
457380400   457469666   457542256   457607596   457672913   457738771   
457810273    457889251 444736870   444980577   445124688   445255060   456638428
  456866417   456938232   457002392   457063741   457160133   457240026  
457307056   457380418   457469674   457542264   457607604   457672939  
457738789    457810307    457889269 444738934   444980650   445124811  
445255144   456638444   456866508   456938257   457002418   457063758  
457160174   457240034   457307064   457380467   457469682   457542272  
457607620   457672947   457738797    457810331    457889343 444740658  
444980684   445124894   445255177   456638469   456866516   456938273  
457002434   457063790   457160208   457240042   457307072   457380483  
457469690   457542298   457607661   457672954   457738821    457810380   
457889350 444740807   444980700   445124944   445255193   456638618   456866540
  456938281   457002459   457063808   457160240   457240067   457307098  
457380533   457469716   457542306   457607695   457672988   457738839   
457810398    457889418 444741276   444980742   445125032   445255334   456638675
  456866573   456938299   457002467   457063816   457160265   457240091  
457307114   457380558   457469740   457542322   457607703   457673010  
457738862    457810414    457889434 444741698   444980775   445125040  
445255342   456638741   456866581   456938323   457002475   457063832  
457160281   457240117   457307148   457380608   457469781   457542330  
457607737   457673069   457738938    457810430    457889442 444741888  
444980858   445125099   445255508   456638865   456866607   456938331  
457002574   457063899   457160315   457240125   457307155   457380616  
457469922   457542355   457607752   457673101   457738953    457810448   
457889558 444742035   444980866   445125222   445255565   456638972   456866631
  456938356   457002582   457063923   457160398   457240141   457307197  
457380665   457469963   457542371   457607760   457673119   457738979   
457810463    457889616 444742597   444980957   445125255   445255623   456639061
  456866656   456938372   457002590   457063956   457160455   457240158  
457307213   457380673   457469971   457542405   457607778   457673127  
457738995    457810489    457889624 444742803   444981062   445125313  
445255631   456639129   456866714   456938406   457002624   457063998  
457160471   457240182   457307221   457380681   457470003   457542413  
457607786   457673135   457739001    457810497    457889640 444743058  
444981294   445125354   445255656   456639228   456866755   456938414  
457002715   457064004   457160489   457240190   457307247   457380699  
457470029   457542439   457607794   457673143   457739050    457810505   
457889657 444743868   444981419   445125362   445255680   456639269   456866839
  456938430   457002749   457064012   457160497   457240208   457307262  
457380798   457470045   457542447   457607802   457673226   457739084   
457810521    457889665 444744189   444981427   445125420   445255755   456639608
  456866847   456938455   457002756   457064020   457160513   457240232  
457307288   457380806   457470086   457542454   457607828   457673259  
457739118    457810554    457889681 444744395   444981435   445125487  
445255839   456639632   456866888   456938463   457002764   457064046  
457160521   457240240   457307338   457380848   457470177   457542488  
457607869   457673267   457739142    457810588    457889707 444744429  
444981450   445125503   445255854   456639715   456866896   456938471  
457002772   457064053   457160539   457240273   457307353   457380855  
457470185   457542538   457607885   457673275   457739159    457810604   
457889715 444744510   444981484   445125511   445255961   456639723   456866920
  456938489   457002780   457064079   457160562   457240307   457307361  
457380905   457470201   457542553   457607901   457673283   457739191   
457810653    457889756 444744676   444981690   445125594   445256001   456640051
  456866979   456938497   457002806   457064087   457160604   457240349  
457307379   457380988   457470219   457542587   457607919   457673325  
457739225    457810703    457889798 444744825   444981856   445125701  
445256084   456640168   456867019   456938513   457002814   457064103  
457160638   457240356   457307403   457381101   457470334   457542595  
457607927   457673333   457739233    457810729    457889806 444745210  
444981963   445125719   445256126   456640176   456867035   456938547  
457002822   457064160   457160679   457240372   457307437   457381119  
457470375   457542611   457607935   457673341   457739266    457810737   
457889830 444745640   444982011   445125743   445256175   456640481   456867068
  456938570   457002830   457064186   457160695   457240406   457307452  
457381127   457470433   457542637   457607943   457673358   457739332   
457810760    457889855 444745673   444982029   445125800   445256209   456640531
  456867076   456938588   457002855   457064277   457160703   457240422  
457307460   457381150   457470458   457542702   457607950   457673366  
457739340    457810778    457889905 444745780   444982052   445125818  
445256274   456640572   456867100   456938612   457002863   457064293  
457160778   457240455   457307486   457381168   457470482   457542736  
457607968   457673374   457739357    457810802    457889913 444745855  
444982128   445125826   445256290   456640614   456867142   456938620  
457002905   457064301   457160786   457240521   457307528   457381176  
457470490   457542769   457608008   457673432   457739381    457810810   
457889939 444746432   444982151   445125842   445256316   456640671   456867175
  456938638   457002921   457064319   457160802   457240554   457307569  
457381192   457470516   457542777   457608016   457673440   457739407   
457810877    457889970 444747109   444982219   445125859   445256423   456640747
  456867183   456938687   457002939   457064327   457160828   457240570  
457307585   457381218   457470524   457542785   457608073   457673465  
457739415    457810893    457890002 444747414   444982235   445125867  
445256498   456640804   456867217   456938794   457002988   457064376  
457160901   457240588   457307619   457381226   457470565   457542801  
457608081   457673473   457739423    457810919    457890010 444748800  
444982268   445125875   445256555   456640838   456867225   456938802  
457003010   457064434   457160976   457240604   457307627   457381317  
457470581   457542819   457608107   457673481   457739449    457810935   
457890036 444750327   444982292   445125883   445256571   456640978   456867241
  456938828   457003028   457064459   457160992   457240638   457307635  
457381366   457470631   457542835   457608115   457673499   457739456   
457810943    457890051 444754287   444982300   445125909   445256597   456641067
  456867274   456938836   457003036   457064475   457161024   457240646  
457307650   457381432   457470664   457542884   457608123   457673549  
457739480    457811016    457890101 444755128   444982318   445125917  
445256605   456641323   456867290   456938844   457003044   457064491  
457161099   457240653   457307668   457381440   457470672   457542892  
457608131   457673572   457739506    457811024    457890127 444755821  
444982391   445125925   445256613   456641471   456867324   456938851  
457003085   457064525   457161107   457240729   457307692   457381457  
457470680   457542967   457608156   457673614   457739555    457811032   
457890135 444756399   444982508   445125958   445256647   456641513   456867332
  456938869   457003093   457064533   457161115   457240737   457307700  
457381507   457470771   457542975   457608172   457673622   457739563   
457811057    457890150 444756613   444982557   445125974   445256662   456641588
  456867340   456938877   457003101   457064558   457161198   457240752  
457307718   457381515   457470847   457542983   457608214   457673689  
457739597    457811115    457890176 444756985   444982623   445126048  
445256720   456641620   456867357   456938919   457003119   457064566  
457161263   457240778   457307783   457381531   457470862   457543007  
457608248   457673697   457739639    457811180    457890184 444757553  
444982656   445126147   445256787   456641653   456867381   456938943  
457003127   457064574   457161347   457240786   457307791   457381580  
457470888   457543056   457608289   457673721   457739647    457811206   
457890200 444759450   444982789   445126188   445256852   456641695   456867399
  456938950   457003150   457064640   457161370   457240794   457307833  
457381622   457470896   457543098   457608305   457673754   457739662   
457811214    457890259 444759476   444982805   445126246   445256936   456641745
  456867407   456938976   457003168   457064665   457161412   457240802  
457307841   457381630   457470920   457543122   457608339   457673762  
457739688    457811255    457890291 444760136   444982896   445126287  
445257058   456641794   456867423   456938984   457003184   457064681  
457161438   457240927   457307858   457381721   457470979   457543130  
457608347   457673770   457739712    457811263    457890317 444760524  
444982961   445126485   445257074   456641869   456867431   456939081  
457003192   457064723   457161503   457240950   457307866   457381762  
457470995   457543163   457608370   457673796   457739738    457811289   
457890325 444761092   444982979   445126493   445257082   456641943   456867449
  456939099   457003218   457064764   457161529   457240976   457307874  
457381788   457471092   457543171   457608396   457673804   457739787   
457811305    457890358 444761951   444982995   445126543   445257124   456641984
  456867456   456939115   457003242   457064780   457161537   457241016  
457307882   457381820   457471209   457543197   457608404   457673812  
457739795    457811354    457890374 444762488   444983142   445126618  
445257199   456642008   456867464   456939123   457003317   457064798  
457161594   457241024   457307890   457381853   457471225   457543213  
457608412   457673820   457739803    457811362    457890382 444762819  
444983183   445126717   445257256   456642107   456867472   456939131  
457003325   457064855   457161628   457241032   457307908   457381887  
457471233   457543221   457608438   457673846   457739837    457811388   
457890390 444762850   444983209   445126816   445257322   456642206   456867498
  456939149   457003374   457064863   457161644   457241081   457307940  
457381952   457471266   457543247   457608453   457673853   457739852   
457811420    457890440 444763452   444983233   445126824   445257330   456642230
  456867506   456939156   457003382   457064871   457161727   457241107  
457307965   457381960   457471324   457543254   457608479   457673861  
457739878    457811438    457890556 444764062   444983449   445126857  
445257371   456642354   456867514   456939180   457003390   457064889  
457161735   457241123   457307999   457381986   457471340   457543262  
457608503   457673887   457739928    457811461    457890614 444764120  
444983506   445126915   445257421   456642453   456867530   456939214  
457003432   457064897   457161792   457241131   457308005   457382042  
457471365   457543270   457608537   457673929   457739944    457811495   
457890630 444764484   444983548   445126949   445257504   456642487   456867571
  456939222   457003440   457064905   457161826   457241149   457308013  
457382059   457471373   457543296   457608545   457673945   457739951   
457811537    457890648 444764559   444983563   445127004   445257512   456642537
  456867589   456939230   457003473   457064947   457161867   457241164  
457308021   457382117   457471431   457543346   457608560   457673978  
457739993    457811578    457890663 444766612   444983597   445127046  
445257587   456642628   456867654   456939248   457003515   457064962  
457161958   457241172   457308039   457382166   457471456   457543403  
457608586   457674018   457740033    457811628    457890705 444767685  
444983613   445127053   445257629   456642693   456867688   456939271  
457003580   457064970   457161974   457241206   457308054   457382182  
457471480   457543478   457608602   457674042   457740041    457811669   
457890713 444767875   444983647   445127103   445257736   456642719   456867720
  456939313   457003606   457065019   457162139   457241214   457308070  
457382190   457471571   457543494   457608669   457674067   457740074   
457811677    457890747 444767883   444983696   445127160   445257785   456642750
  456867738   456939321   457003614   457065035   457162147   457241230  
457308112   457382257   457471605   457543551   457608693   457674083  
457740082    457811685    457890762 444768345   444983720   445127228  
445257850   456643220   456867761   456939396   457003622   457065050  
457162261   457241255   457308120   457382299   457471647   457543627  
457608701   457674109   457740090    457811693    457890788 444768618  
444983746   445127319   445257876   456643394   456867787   456939438  
457003630   457065076   457162337   457241263   457308138   457382315  
457471654   457543635   457608768   457674166   457740132    457811727   
457890804 444769566   444983902   445127384   445257975   456643436   456867803
  456939446   457003648   457065100   457162378   457241271   457308153  
457382323   457471753   457543676   457608784   457674190   457740173   
457811735    457890853 444769681   444983936   445127459   445258023   456643493
  456867811   456939461   457003655   457065126   457162402   457241289  
457308161   457382331   457471779   457543692   457608800   457674216  
457740181    457811768    457890911 444770473   444983993   445127475  
445258049   456643667   456867852   456939479   457003739   457065159  
457162436   457241305   457308187   457382380   457471795   457543718  
457608818   457674240   457740223    457811784    457890929 444770796  
444984009   445127483   445258056   456643675   456867951   456939487  
457003754   457065183   457162444   457241321   457308195   457382414  
457471811   457543726   457608826   457674273   457740231    457811800   
457890960 444772313   444984017   445127509   445258122   456643873   456868009
  456939495   457003770   457065191   457162451   457241339   457308211  
457382489   457471860   457543734   457608842   457674299   457740280   
457811826    457890978



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444773501   444984025   445127541   445258155   456643881   456868025  
456939503   457003812   457065209   457162485   457241347   457308229  
457382513   457471878   457543742   457608867   457674315   457740322   
457811891    457890986 444773550   444984116   445127566   445258189   456644020
  456868132   456939511   457003820   457065217   457162493   457241354  
457308237   457382638   457471928   457543759   457608891   457674323  
457740348    457812006    457891018 444773758   444984264   445127582  
445258197   456644053   456868140   456939529   457003853   457065274  
457162535   457241362   457308260   457382646   457471936   457543767  
457608909   457674356   457740355    457812030    457891059 444773790  
444984314   445127608   445258221   456644178   456868173   456939537  
457003887   457065282   457162592   457241404   457308278   457382778  
457471985   457543775   457608925   457674364   457740363    457812055   
457891067 444773808   444984512   445127657   445258262   456644186   456868207
  456939552   457003929   457065332   457162600   457241412   457308286  
457382810   457471993   457543783   457608933   457674372   457740371   
457812113    457891075 444776546   444984538   445127681   445258296   456644251
  456868215   456939586   457003937   457065365   457162667   457241438  
457308310   457382901   457472058   457543791   457608941   457674380  
457740397    457812121    457891091 444776736   444984579   445127749  
445258338   456644400   456868231   456939594   457003952   457065464  
457162675   457241461   457308328   457382919   457472108   457543809  
457608966   457674398   457740405    457812147    457891109 444776793  
444984637   445127913   445258346   456644475   456868256   456939610  
457003978   457065506   457162683   457241495   457308336   457382927  
457472124   457543817   457608974   457674406   457740447    457812154   
457891117 444776884   444984645   445127962   445258379   456644483   456868280
  456939644   457004000   457065522   457162766   457241511   457308344  
457382950   457472173   457543825   457608982   457674414   457740454   
457812204    457891133 444777627   444984686   445127996   445258445   456644517
  456868298   456939693   457004018   457065563   457162881   457241552  
457308377   457382968   457472215   457543866   457609055   457674422  
457740470    457812261    457891166 444778435   444984710   445128051  
445258452   456644541   456868306   456939701   457004059   457065571  
457162931   457241578   457308385   457382976   457472223   457543874  
457609063   457674430   457740488    457812279    457891174 444778542  
444984744   445128218   445258502   456644566   456868314   456939750  
457004067   457065589   457162949   457241594   457308401   457382992  
457472231   457543882   457609105   457674448   457740512    457812303   
457891182 444778799   444984827   445128275   445258767   456644640   456868322
  456939776   457004075   457065621   457162964   457241602   457308427  
457383065   457472264   457543908   457609147   457674455   457740520   
457812360    457891208 444783963   444984850   445128325   445258817   456644699
  456868462   456939826   457004125   457065639   457162998   457241636  
457308435   457383107   457472280   457543924   457609154   457674463  
457740553    457812428    457891232 444785307   444984876   445128333  
445258825   456644731   456868470   456939842   457004133   457065662  
457163053   457241685   457308484   457383123   457472306   457544021  
457609196   457674471   457740561    457812501    457891257 444785455  
444984884   445128341   445258890   456645001   456868496   456939875  
457004166   457065696   457163111   457241701   457308492   457383222  
457472397   457544039   457609220   457674489   457740587    457812535   
457891273 444785703   444984934   445128416   445258924   456645043   456868504
  456939883   457004208   457065712   457163152   457241776   457308500  
457383305   457472413   457544054   457609253   457674497   457740629   
457812576    457891281 444785950   444984942   445128424   445258940   456645084
  456868512   456939958   457004216   457065753   457163186   457241784  
457308575   457383354   457472439   457544062   457609261   457674513  
457740652    457812618    457891380 444788053   444984959   445128481  
445259047   456645118   456868561   456939974   457004224   457065761  
457163194   457241792   457308583   457383370   457472454   457544104  
457609303   457674539   457740678    457812626    457891406 444788061  
444985139   445128622   445259088   456645191   456868587   456940006  
457004257   457065779   457163277   457241834   457308625   457383396  
457472462   457544112   457609311   457674547   457740702    457812642   
457891521 444789499   444985170   445128648   445259112   456645340   456868603
  456940014   457004281   457065787   457163350   457241859   457308641  
457383412   457472496   457544153   457609345   457674562   457740728   
457812659    457891547 444790356   444985196   445128689   445259195   456645563
  456868611   456940030   457004299   457065803   457163368   457241875  
457308658   457383420   457472546   457544179   457609352   457674570  
457740744    457812691    457891554 444790380   444985204   445128705  
445259260   456645662   456868652   456940048   457004315   457065811  
457163384   457241891   457308666   457383511   457472595   457544229  
457609386   457674604   457740751    457812709    457891596 444791040  
444985295   445128762   445259286   456642818   456868694   456940055  
457004331   457065852   457163426   457241925   457308674   457383545  
457472603   457544286   457609394   457674646   457740777    457812725   
457891604 444793145   444985311   445128853   445259310   456642883   456868702
  456940089   457004356   457065860   457163533   457241933   457308682  
457383552   457472652   457544294   457609428   457674653   457740819   
457812741    457891646 444795124   444985360   445128887   445259385   456642982
  456868710   456940139   457004398   457065878   457163608   457241941  
457308690   457383560   457472660   457544310   457609436   457674679  
457740850    457812766    457891653 444795512   444985444   445128978  
445259468   456643030   456868769   456940162   457004414   457065902  
457163640   457241958   457308708   457383578   457472678   457544328  
457609451   457674687   457740868    457812774    457891679 444796254  
444985493   445129067   445259476   456643188   456868777   456940212  
457004448   457065928   457163715   457241966   457308716   457383644  
457472694   457544344   457609519   457674703   457740876    457812782   
457891695 444796577   444985618   445129117   445259484   456648070   456868793
  456940220   457004489   457065944   457163756   457241990   457308732  
457383685   457472702   457544377   457609527   457674711   457740918   
457812832    457891752 444796650   444985659   445129141   445259526   456648336
  456868835   456940238   457004539   457065993   457163772   457242006  
457308740   457383743   457472793   457544385   457609550   457674729  
457740926    457812881    457891844 444797237   444985683   445129208  
445259542   456648492   456868868   456940295   457004554   457066009  
457163814   457242014   457308773   457383776   457472827   457544419  
457609626   457674737   457740942    457812899    457891893 444797716  
444985840   445129232   445259583   456648666   456868884   456940303  
457004562   457066033   457163954   457242022   457308807   457383800  
457472868   457544427   457609667   457674745   457740959    457812915   
457892081 444797781   444985972   445129265   445259591   456648674   456868892
  456940352   457004570   457066041   457163996   457242055   457308823  
457383875   457472892   457544435   457609683   457674752   457740983   
457812923    457892107 444797955   444986186   445129273   445259617   456648708
  456868918   456940394   457004588   457066074   457164069   457242071  
457308831   457383917   457472918   457544443   457609717   457674794  
457740991    457812931    457892115 444797997   444986244   445129349  
445259674   456648963   456868926   456940428   457004596   457066108  
457164077   457242113   457308849   457383925   457472934   457544468  
457609725   457674810   457741007    457812949    457892123 444798458  
444986269   445129356   445259682   456649094   456868967   456940444  
457004653   457066116   457164085   457242154   457308880   457383958  
457472975   457544492   457609733   457674828   457741049    457812964   
457892131 444799761   444986376   445129364   445259690   456649177   456868975
  456940451   457004679   457066124   457164135   457242162   457308898  
457383966   457473056   457544567   457609758   457674836   457741098   
457812972    457892164 444801211   444986509   445129414   445259708   456649607
  456869007   456940469   457004695   457066173   457164150   457242188  
457308930   457384014   457473064   457544575   457609774   457674844  
457741106    457813012    457892198 444801484   444986517   445129422  
445259773   456649730   456869015   456940485   457004703   457066199  
457164168   457242196   457308955   457384063   457473080   457544617  
457609782   457674851   457741122    457813061    457892263 444802011  
444986533   445129455   445259781   456649805   456869064   456940493  
457004711   457066256   457164226   457242220   457308963   457384147  
457473098   457544625   457609790   457674869   457741155    457813079   
457892271 444802201   444986608   445129539   445259807   456649813   456869106
  456940535   457004729   457066306   457164374   457242253   457309003  
457384162   457473106   457544633   457609816   457674901   457741171   
457813087    457892321 444802979   444986624   445129570   445259849   456649946
  456869114   456940568   457004737   457066322   457164473   457242261  
457309011   457384196   457473122   457544666   457609840   457674919  
457741189    457813145    457892362 444803597   444986665   445129646  
445259856   456649953   456869122   456940584   457004794   457066348  
457164515   457242279   457309029   457384204   457473171   457544682  
457609857   457674935   457741205    457813160    457892404 444805568  
444986707   445129661   445259948   456650035   456869163   456940592  
457004810   457066371   457164523   457242311   457309045   457384220  
457473213   457544690   457609881   457674943   457741239    457813178   
457892438 444806129   444986780   445129695   445260052   456650175   456869189
  456940618   457004828   457066397   457164614   457242345   457309052  
457384337   457473247   457544724   457609899   457674950   457741262   
457813202    457892495 444807069   444986814   445129711   445260136   456650258
  456869197   456940691   457004836   457066413   457164747   457242360  
457309078   457384360   457473312   457544740   457609923   457674968  
457741288    457813236    457892511 444807309   444986822   445129737  
445260276   456650290   456869247   456940717   457004844   457066439  
457164812   457242386   457309086   457384485   457473320   457544799  
457609949   457674976   457741296    457813277    457892552 444807762  
444986863   445129844   445260300   456650498   456869254   456940733  
457004851   457066454   457164911   457242394   457309110   457384501  
457473338   457544823   457609956   457674984   457741312    457813285   
457892560 444808190   444986889   445129893   445260359   456650639   456869296
  456940741   457004869   457066462   457164994   457242402   457309136  
457384543   457473387   457544831   457609964   457674992   457741338   
457813293    457892594 444809560   444986939   445129943   445260375   456650753
  456869312   456940808   457004885   457066488   457165025   457242410  
457309144   457384550   457473395   457544856   457609998   457675023  
457741346    457813327    457892644 444810246   444986962   445129984  
445260383   456650779   456869353   456940824   457004901   457066512  
457165041   457242428   457309151   457384618   457473452   457544930  
457610012   457675031   457741353    457813335    457892719 444812093  
444987044   445130024   445260490   456650902   456869361   456940832  
457004919   457066520   457165066   457242469   457309169   457384634  
457473528   457544948   457610020   457675221   457741361    457813376   
457892727 444812382   444987051   445130164   445260524   456651108   456869379
  456940840   457004935   457066553   457165090   457242477   457309185  
457384667   457473569   457545028   457610046   457675247   457741403   
457813400    457892776 444812440   444987069   445130248   445260532   456651538
  456869387   456940949   457004976   457066587   457165108   457242485  
457309201   457384766   457473585   457545051   457610079   457675254  
457741437    457813442    457892800 444813695   444987077   445130271  
445260557   456651678   456869411   456940964   457004992   457066629  
457165173   457242501   457309227   457384782   457473601   457545069  
457610087   457675262   457741478    457813509    457892826 444814164  
444987176   445130354   445260623   456651751   456869437   456940980  
457005023   457066652   457165207   457242527   457309235   457384790  
457473619   457545085   457610103   457675270   457741486    457813525   
457892834 444815328   444987259   445130370   445260656   456651819   456869452
  456940998   457005049   457066678   457165272   457242535   457309276  
457384832   457473635   457545093   457610129   457675296   457741544   
457813574    457892842 444815641   444987374   445130396   445260680   456651843
  456869460   456941053   457005072   457066710   457165371   457242543  
457309334   457384857   457473650   457545119   457610145   457675320  
457741577    457813707    457892883 444816920   444987408   445130404  
445260706   456651884   456869478   456941079   457005130   457066728  
457165488   457242550   457309342   457384865   457473676   457545150  
457610152   457675353   457741593    457813731    457892917 444817100  
444987556   445130594   445260748   456652098   456869502   456941103  
457005155   457066736   457165512   457242568   457309359   457384907  
457473692   457545184   457610178   457675411   457741668    457813822   
457892933 444817712   444987614   445130610   445260755   456652122   456869528
  456941145   457005213   457066744   457165553   457242576   457309367  
457384915   457473759   457545192   457610194   457675437   457741692   
457813855    457892966 444818389   444987713   445130644   445260797   456652312
  456869536   456941152   457005221   457066751   457165561   457242600  
457309409   457384931   457473767   457545200   457610210   457675445  
457741700    457813889    457893055 444818660   444987762   445130727  
445260821   456652452   456869601   456941202   457005254   457066785  
457165629   457242618   457309482   457384956   457473775   457545226  
457610244   457675460   457741718    457813905    457893071 444819049  
444987796   445130735   445260847   456645670   456869635   456941210  
457005262   457066827   457165637   457242634   457309490   457384972  
457473809   457545234   457610251   457675478   457741734    457813913   
457893097 444821805   444987846   445130768   445260961   456645688   456869643
  456941319   457005296   457066850   457165702   457242659   457309508  
457384980   457473817   457545242   457610277   457675494   457741759   
457813947    457893105 444822050   444987879   445130776   445260979   456645779
  456869668   456941335   457005304   457066876   457165785   457242675  
457309540   457385003   457473825   457545267   457610285   457675510  
457741783    457813996    457893113 444822472   444987911   445130834  
445261126   456645845   456869676   456941343   457005312   457066884  
457165835   457242683   457309557   457385078   457473841   457545275  
457610293   457675536   457741791    457814051    457893154 444824338  
444987945   445131063   445261316   456645878   456869700   456941392  
457005320   457066892   457165850   457242691   457309565   457385086  
457473874   457545283   457610319   457675544   457741809    457814085   
457893188 444824692   444987952   445131105   445261324   456645886   456869718
  456941442   457005353   457066934   457165884   457242709   457309581  
457385094   457473932   457545325   457610335   457675593   457741833   
457814093    457893212 444825988   444987986   445131139   445261407   456645928
  456869767   456941459   457005387   457067031   457166023   457242717  
457309599   457385219   457473940   457545374   457610343   457675627  
457741858    457814101    457893238 444826390   444988158   445131188  
445261415   456646041   456869791   456941483   457005411   457067098  
457166049   457242725   457309615   457385276   457473981   457545390  
457610368   457675635   457741866    457814176    457893261 444828453  
444988208   445131246   445261498   456646066   456869809   456941491  
457005437   457067155   457166056   457242741   457309623   457385292  
457474013   457545440   457610418   457675676   457741874    457814192   
457893303 444830574   444988240   445131279   445261514   456646314   456869833
  456941533   457005460   457067171   457166064   457242774   457309631  
457385318   457474039   457545465   457610426   457675718   457741882   
457814200    457893329



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444830715   444988356   445131303   445261522   456646405   456869841  
456941566   457005478   457067189   457166072   457242790   457309649  
457385391   457474070   457545481   457610434   457675726   457741890   
457814218    457893337 444830723   444988380   445131311   445261530   456646447
  456869858   456941608   457005494   457067213   457166098   457242816  
457309656   457385425   457474112   457545499   457610442   457675783  
457741916    457814234    457893345 444831077   444988448   445131329  
445261563   456646827   456869874   456941640   457005510   457067239  
457166197   457242857   457309664   457385433   457474120   457545572  
457610475   457675791   457741932    457814267    457893352 444831945  
444988489   445131360   445261605   456646884   456869882   456941665  
457005569   457067254   457166205   457242865   457309680   457385466  
457474146   457545614   457610509   457675841   457741940    457814291   
457893378 444832067   444988497   445131394   445261621   456646991   456869890
  456941681   457005577   457067262   457166213   457242881   457309722  
457385482   457474211   457545622   457610525   457675858   457741957   
457814309    457893386 444832786   444988653   445131402   445261688   456647171
  456869908   456941723   457005635   457067270   457166270   457242899  
457309730   457385557   457474278   457545630   457610590   457675890  
457741981    457814317    457893410 444833149   444988703   445131519  
445261837   456647213   456869924   456941731   457005650   457067296  
457166320   457242907   457309771   457385573   457474286   457545655  
457610616   457675908   457741999    457814325    457893444 444835862  
444988745   445131527   445261845   456647338   456869932   456941756  
457005676   457067304   457166346   457242915   457309789   457385680  
457474336   457545697   457610624   457675916   457742039    457814333   
457893451 444836563   444988752   445131543   445261928   456647601   456869940
  456941780   457005684   457067320   457166379   457242923   457309847  
457385821   457474369   457545747   457610632   457675924   457742047   
457814341    457893543 444836589   444988869   445131550   445261969   456647619
  456869957   456941822   457005726   457067387   457166411   457242931  
457309888   457385847   457474427   457545770   457610681   457675932  
457742062    457814390    457893576 444837330   444988901   445131600  
445261985   456647833   456869965   456941848   457005734   457067403  
457166437   457242980   457309904   457385888   457474435   457545796  
457610699   457675957   457742088    457814432    457893584 444837355  
444988992   445131691   445262074   456647858   456870021   456941855  
457005759   457067437   457166452   457243046   457309961   457385938  
457474443   457545804   457610715   457675965   457742112    457814440   
457893667 444837470   444989016   445131717   445262306   456648013   456870088
  456941871   457005783   457067486   457166486   457243053   457309979  
457385995   457474450   457545820   457610723   457675999   457742120   
457814481    457893683 444837496   444989081   445131733   445262363   456648021
  456870179   456941905   457005809   457067494   457166494   457243079  
457309995   457386027   457474534   457545879   457610798   457676013  
457742138    457814507    457893709 444837751   444989172   445131741  
445262397   456648047   456870187   456941939   457005817   457067510  
457166536   457243129   457310050   457386035   457474542   457545887  
457610814   457676021   457742153    457814515    457893717 444837876  
444989198   445131774   445262439   456652486   456870203   456941962  
457005825   457067528   457166619   457243137   457310084   457386068  
457474559   457545903   457610822   457676039   457742161    457814523   
457893725 444837934   444989255   445131857   445262538   456652585   456870252
  456941970   457005833   457067585   457166791   457243160   457310100  
457386142   457474617   457545929   457610848   457676054   457742195   
457814556    457893741 444837967   444989396   445131899   445262595   456652619
  456870278   456942002   457005882   457067593   457166825   457243210  
457310142   457386167   457474625   457545937   457610855   457676070  
457742203    457814580    457893758 444837975   444989446   445131915  
445262629   456652635   456870310   456942036   457005908   457067635  
457166957   457243228   457310183   457386209   457474633   457545960  
457610905   457676088   457742211    457814689    457893766 444838049  
444989461   445131980   445262736   456652775   456870336   456942044  
457005924   457067700   457166981   457243236   457310258   457386225  
457474641   457545994   457610913   457676096   457742229    457814747   
457893774 444838056   444989586   445132020   445262769   456652890   456870344
  456942093   457005957   457067718   457167005   457243244   457310274  
457386258   457474690   457546000   457610921   457676161   457742237   
457814820    457893782 444838072   444989594   445132046   445262793   456652932
  456870351   456942127   457005973   457067759   457167120   457243251  
457310308   457386274   457474716   457546018   457610962   457676179  
457742245    457814861    457893840 444838080   444989693   445132111  
445262827   456653088   456870427   456942143   457005981   457067767  
457167179   457243301   457310316   457386316   457474815   457546034  
457610970   457676211   457742252    457814879    457893873 444838098  
444989743   445132137   445262843   456653096   456870443   456942150  
457006013   457067775   457167294   457243327   457310324   457386340  
457474823   457546042   457610988   457676237   457742260    457814945   
457893907 444838213   444989776   445132244   445262884   456653179   456870450
  456942168   457006039   457067783   457167302   457243350   457310332  
457386407   457474856   457546109   457610996   457676286   457742286   
457814960    457893915 444838270   444989784   445132319   445262991   456653237
  456870492   456942192   457006047   457067791   457167310   457243376  
457310340   457386449   457474864   457546133   457611002   457676294  
457742294    457814994    457893923 444838288   444989800   445132426  
445263031   456653252   456870518   456942200   457006104   457067841  
457167393   457243384   457310373   457386506   457474906   457546141  
457611044   457676310   457742302    457815041    457893949 444838296  
444989842   445132509   445263148   456653542   456870526   456942218  
457006120   457067924   457167468   457243442   457310407   457386548  
457474922   457546158   457611101   457676328   457742310    457815074   
457893964 444838312   444989875   445132558   445263171   456653567   456870534
  456942234   457006146   457067932   457167534   457243509   457310423  
457386555   457474948   457546166   457611127   457676336   457742336   
457815116    457893972 444838403   444989909   445132590   445263189   456653708
  456870591   456942259   457006179   457067957   457167773   457243541  
457310480   457386571   457474963   457546190   457611143   457676344  
457742401    457815132    457894053 444838460   444989925   445132707  
445263213   456653740   456870716   456942267   457006203   457067999  
457167807   457243558   457310498   457386621   457474989   457546232  
457611184   457676351   457742419    457815165    457894095 444838502  
444989933   445132749   445263239   456654094   456870724   456942283  
457006278   457068039   457167914   457243566   457310514   457386696  
457475002   457546265   457611192   457676369   457742450    457815207   
457894129 444838627   444989966   445132830   445263254   456654110   456870740
  456942291   457006286   457068070   457167930   457243574   457310555  
457386852   457475010   457546273   457611242   457676377   457742476   
457815215    457894145 444838635   444989974   445132848   445263338   456654144
  456870765   456942309   457006294   457068088   457167997   457243590  
457310662   457386878   457475036   457546281   457611259   457676393  
457742484    457815249    457894152 444838643   444990030   445132889  
445263346   456654151   456870807   456942317   457006310   457068096  
457168045   457243632   457310670   457386902   457475085   457546299  
457611267   457676419   457742518    457815256    457894160 444838841  
444990121   445132954   445263478   456654235   456870815   456942366  
457006351   457068161   457168060   457243699   457310688   457386944  
457475143   457546307   457611275   457676450   457742526    457815306   
457894178 444838924   444990501   445133028   445263502   456654391   456870823
  456942374   457006369   457068211   457168078   457243707   457310738  
457386977   457475150   457546315   457611291   457676476   457742534   
457815348    457894186 444839161   444990550   445133192   445263577   456654466
  456870831   456942408   457006385   457068229   457168086   457243723  
457310753   457387058   457475168   457546331   457611309   457676500  
457742542    457815371    457894210 444839195   444990600   445133291  
445263668   456654573   456870849   456942432   457006401   457068252  
457168268   457243731   457310761   457387074   457475176   457546356  
457611317   457676542   457742559    457815447    457894228 444839211  
444990626   445133325   445263734   456654581   456870864   456942499  
457006468   457068260   457168292   457243749   457310811   457387108  
457475192   457546448   457611325   457676559   457742575    457815454   
457894244 444839278   444990634   445133366   445263783   456654631   456870898
  456942507   457006476   457068302   457168359   457243756   457310829  
457387199   457475226   457546463   457611333   457676575   457742583   
457815496    457894251 444839328   444990741   445133424   445263916   456654714
  456870906   456942523   457006526   457068310   457168375   457243780  
457310837   457387264   457475242   457546497   457611366   457676583  
457742641    457815504    457894277 444839336   444990824   445133531  
445263940   456654821   456870914   456942531   457006534   457068328  
457168458   457243814   457310852   457387314   457475309   457546513  
457611408   457676617   457742658    457815520    457894368 444839500  
444990949   445133572   445263973   456654847   456870948   456942556  
457006542   457068344   457168466   457243830   457310878   457387348  
457475325   457546554   457611416   457676641   457742674    457815538   
457894426 444839534   444991020   445133622   445264096   456654938   456870989
  456942564   457006567   457068369   457168508   457243863   457310886  
457387413   457475333   457546562   457611424   457676666   457742708   
457815546    457894467 444839542   444991038   445133671   445264146   456655216
  456871003   456942598   457006575   457068443   457168516   457243871  
457310910   457387447   457475341   457546612   457611440   457676716  
457742724    457815553    457894475 444839823   444991053   445133739  
445264161   456655232   456871011   456942630   457006583   457068468  
457168524   457243897   457310951   457387504   457475416   457546638  
457611457   457676732   457742732    457815579    457894483 444839864  
444991087   445133804   445264195   456655257   456871029   456942648  
457006591   457068492   457168615   457243913   457311009   457387546  
457475481   457546653   457611507   457676757   457742740    457815603   
457894491 444839922   444991103   445133812   445264286   456655380   456871045
  456942655   457006617   457068500   457168672   457243970   457311058  
457387553   457475523   457546687   457611531   457676781   457742773   
457815629    457894525 444839948   444991236   445133820   445264310   456655430
  456871060   456942721   457006633   457068559   457168771   457244044  
457311090   457387637   457475598   457546695   457611580   457676815  
457742781    457815652    457894533 444839989   444991285   445133846  
445264351   456655562   456871078   456942747   457006641   457068591  
457168789   457244051   457311108   457387702   457475606   457546703  
457611598   457676823   457742831    457815660    457894541 444840078  
444991327   445133861   445264385   456655695   456871094   456942754  
457006658   457068609   457168805   457244069   457311124   457387850  
457475655   457546737   457611606   457676872   457742864    457815686   
457894558 444840128   444991335   445133911   445264393   456655844   456871102
  456942762   457006674   457068658   457168813   457244077   457311173  
457387884   457475663   457546760   457611614   457676898   457742880   
457815769    457894582 444840136   444991368   445133978   445264427   456656115
  456871128   456942770   457006716   457068724   457168839   457244085  
457311181   457387926   457475739   457546786   457611622   457676930  
457742906    457815785    457894723 444840169   444991475   445134042  
445264443   456656206   456871136   456942796   457006740   457068773  
457168888   457244101   457311199   457387934   457475747   457546802  
457611655   457676948   457742930    457815793    457894731 444840227  
444991533   445134059   445264542   456656263   456871177   456942804  
457006765   457068781   457168987   457244119   457311223   457387983  
457475754   457546810   457611689   457676963   457742955    457815801   
457894756 444840292   444991590   445134067   445264567   456656388   456871201
  456942820   457006773   457068849   457169100   457244127   457311249  
457388023   457475804   457546851   457611739   457676971   457742989   
457815843    457894764 444840300   444991640   445134158   445264583   456656636
  456871219   456942846   457006781   457068864   457169118   457244135  
457311280   457388080   457475812   457546869   457611747   457676989  
457742997    457815876    457894780 444840466   444991699   445134174  
445264617   456656669   456871227   456942879   457006823   457068872  
457169159   457244150   457311314   457388106   457475820   457546893  
457611804   457676997   457743037    457815884    457894830 444840474  
444991749   445134240   445264641   456656719   456871243   456942895  
457006831   457068914   457169183   457244176   457311322   457388122  
457475838   457546927   457611812   457677003   457743045    457815934   
457894855 444840482   444991822   445134349   445264682   456656875   456871276
  456942903   457006849   457068971   457169241   457244192   457311330  
457388189   457475846   457546935   457611846   457677045   457743052   
457815959    457894863 444840573   444991848   445134356   445264690   456656941
  456871284   456942911   457006856   457068989   457169274   457244234  
457311348   457388254   457475853   457546976   457611861   457677052  
457743086    457816031    457894897 444840615   444991889   445134364  
445264716   456657071   456871300   456942929   457006864   457068997  
457169282   457244242   457311355   457388304   457475861   457547024  
457611879   457677060   457743136    457816049    457894905 444840623  
444991954   445134372   445264740   456657311   456871318   456942937  
457006906   457069029   457169308   457244259   457311389   457388353  
457475879   457547032   457611895   457677086   457743151    457816098   
457894913 444840706   444991962   445134406   445264799   456657329   456871326
  456942945   457006948   457069037   457169472   457244267   457311413  
457388411   457475895   457547040   457611903   457677094   457743193   
457816122    457894947 444840714   444991970   445134471   445264807   456657501
  456871334   456942952   457006971   457069045   457169498   457244291  
457311462   457388478   457475903   457547081   457611937   457677110  
457743219    457816148    457894970 444840722   444992077   445134497  
445264971   456657840   456871367   456942994   457006989   457069052  
457169589   457244325   457311470   457388627   457475937   457547099  
457611945   457677144   457743227    457816155    457895027 444840847  
444992127   445134539   445264997   456657865   456871375   456943000  
457006997   457069060   457169605   457244341   457311512   457388643  
457476034   457547115   457611978   457677151   457743235    457816171   
457895043 444840854   444992143   445134570   445265028   456657949   456871409
  456943026   457007110   457069078   457169621   457244374   457311520  
457388700   457476075   457547123   457611994   457677169   457743243   
457816197    457895076 444840938   444992358   445134810   445265051   456657964
  456871425   456943059   457007128   457069086   457169654   457244382  
457311553   457388726   457476091   457547149   457612000   457677177  
457743268    457816205    457895092 444840979   444992382   445134869  
445265069   456657998   456871490   456943117   457007177   457069102  
457169787   457244440   457311587   457388734   457476133   457547156  
457612026   457677201   457743334    457816262    457895126 444841043  
444992465   445134893   445265119   456658012   456871508   456943125  
457007185   457069144   457169837   457244457   457311603   457388742  
457476158   457547164   457612042   457677235   457743375    457816270   
457895134 444841092   444992549   445134935   445265226   456658046   456871516
  456943133   457007193   457069193   457169845   457244465   457311611  
457388791   457476182   457547214   457612067   457677268   457743383   
457816353    457895175



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan
Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444841241   444992564   445134976   445265275   456658053   456871524  
456943158   457007219   457069201   457169886   457244473   457311637  
457388809   457476208   457547222   457612075   457677334   457743391   
457816361    457895225 444841258   444992614   445134984   445265358   456658111
  456871565   456943174   457007250   457069219   457169894   457244531  
457311645   457388841   457476216   457547255   457612083   457677367  
457743425    457816387    457895290 444841357   444992622   445135007  
445265515   456658228   456871573   456943216   457007284   457069292  
457169902   457244580   457311652   457388882   457476257   457547289  
457612109   457677409   457743458    457816429    457895381 444841373  
444992671   445135049   445265572   456658301   456871581   456943224  
457007292   457069326   457169936   457244606   457311710   457388940  
457476299   457547297   457612117   457677417   457743466    457816452   
457895399 444841381   444992697   445135072   445265630   456658459   456871599
  456943232   457007367   457069367   457169969   457244614   457311728  
457388999   457476323   457547313   457612125   457677433   457743482   
457816528    457895415 444841423   444992754   445135122   445265655   456658491
  456871631   456943257   457007375   457069375   457169977   457244630  
457311736   457389062   457476372   457547347   457612133   457677474  
457743524    457816643    457895498 444841449   444992762   445135163  
445265663   456658541   456871649   456943281   457007391   457069441  
457170025   457244648   457311744   457389138   457476398   457547362  
457612158   457677490   457743532    457816684    457895530 444841472  
444992770   445135247   445265689   456658582   456871672   456943307  
457007425   457069458   457170157   457244663   457311751   457389161  
457476455   457547388   457612166   457677524   457743540    457816718   
457895589 444841548   444992895   445135288   445265705   456658590   456871706
  456943315   457007441   457069482   457170249   457244671   457311777  
457389179   457476471   457547396   457612208   457677540   457743557   
457816726    457895597 444841589   444992952   445135296   445265770   456658640
  456871748   456943331   457007466   457069508   457170298   457244697  
457311900   457389237   457476539   457547412   457612216   457677557  
457743565    457816809    457895613 444841647   444992994   445135361  
445265838   456658723   456871771   456943349   457007474   457069516  
457170306   457244762   457311926   457389260   457476596   457547446  
457612224   457677599   457743581    457816833    457895654 444841704  
444993034   445135403   445265861   456658962   456871797   456943414  
457007482   457069524   457170322   457244788   457311934   457389286  
457476661   457547503   457612232   457677615   457743623    457817005   
457895670 444841720   444993075   445135452   445265937   456659010   456871854
  456943422   457007508   457069565   457170348   457244804   457311959  
457389336   457476695   457547529   457612265   457677631   457743656   
457817013    457895720 444841787   444993117   445135460   445265952   456659036
  456871862   456943455   457007516   457069599   457170355   457244812  
457311983   457389369   457476711   457547560   457612281   457677714  
457743698    457817021    457895738 444841803   444993125   445135528  
445266000   456659051   456871870   456943497   457007540   457069631  
457170405   457244820   457311991   457389385   457476729   457547578  
457612299   457677722   457743730    457817039    457895746 444841878  
444993141   445135635   445266109   456659093   456871888   456943513  
457007557   457069664   457170462   457244838   457312015   457389427  
457476786   457547586   457612315   457677755   457743748    457817054   
457895787 444842033   444993190   445135643   445266117   456659135   456871896
  456943547   457007581   457069680   457170470   457244846   457312031  
457389435   457476828   457547594   457612323   457677789   457743755   
457817070    457895795 444842066   444993232   445135692   445266125   456659176
  456871904   456943570   457007607   457069706   457170504   457244853  
457312049   457389468   457476869   457547602   457612349   457677805  
457743771    457817096    457895811 444842074   444993307   445135791  
445266224   456659366   456872001   456943588   457007664   457069722  
457170512   457244895   457312064   457389526   457476877   457547636  
457612364   457677813   457743805    457817112    457895829 444842157  
444993331   445135825   445266273   456659374   456872019   456943596  
457007680   457069730   457170546   457244911   457312072   457389542  
457476885   457547651   457612372   457677821   457743813    457817138   
457895837 444842165   444993349   445135890   445266307   456659432   456872027
  456943612   457007698   457069771   457170579   457244929   457312171  
457389641   457476984   457547685   457612497   457677888   457743839   
457817187    457895878 444842223   444993398   445135932   445266331   456659572
  456872035   456943620   457007706   457069797   457170587   457245025  
457312189   457389658   457477024   457547735   457612539   457677896  
457743847    457817211    457895977 444842280   444993570   445135940  
445266349   456659788   456872050   456943661   457007714   457069805  
457170611   457245033   457312247   457389708   457477099   457547743  
457612562   457677904   457743862    457817229    457895993 444842330  
444993620   445135957   445266356   456659820   456872076   456943695  
457007763   457069847   457170645   457245041   457312254   457389732  
457477115   457547768   457612604   457677946   457743870    457817245   
457896009 444842371   444993729   445135999   445266364   456659945   456872092
  456943703   457007797   457069862   457170660   457245058   457312262  
457389799   457477164   457547792   457612653   457678035   457743896   
457817260    457896140 444842462   444993778   445136013   445266430   456660042
  456872100   456943737   457007839   457069870   457170678   457245066  
457312288   457389815   457477214   457547818   457612661   457678076  
457743904    457817278    457896165 444842520   444993919   445136070  
445266448   456660323   456872118   456943752   457007847   457069896  
457170686   457245082   457312304   457389872   457477222   457547842  
457612687   457678126   457743912    457817294    457896207 444842546  
444993927   445136229   445266471   456660638   456872126   456943802  
457007870   457069953   457170710   457245116   457312338   457389880  
457477248   457547859   457612729   457678134   457743953    457817310   
457896223 444842637   444994016   445136252   445266554   456660646   456872134
  456943828   457007920   457069979   457170736   457245140   457312346  
457389922   457477289   457547867   457612760   457678159   457743979   
457817344    457896256 444842694   444994065   445136286   445266570   456660703
  456872175   456943851   457007961   457070019   457170751   457245157  
457312353   457390045   457477297   457547883   457612794   457678183  
457743987    457817385    457896280 444842728   444994081   445136369  
445266646   456660760   456872183   456943885   457007979   457070027  
457170942   457245165   457312361   457390136   457477305   457547933  
457612810   457678225   457744019    457817419    457896298 444842793  
444994222   445136377   445266687   456660992   456872217   456943893  
457007995   457070076   457171007   457245207   457312379   457390169  
457477370   457547941   457612828   457678274   457744035    457817450   
457896306 444842835   444994305   445136435   445266745   456661214   456872241
  456943901   457008035   457070084   457171015   457245215   457312395  
457390193   457477438   457547958   457612844   457678357   457744043   
457817526    457896322 444842850   444994339   445136468   445266752   456661230
  456872258   456943919   457008043   457070092   457171023   457245231  
457312411   457390201   457477446   457548030   457612869   457678365  
457744050    457817567    457896355 444843114   444994438   445136526  
445266802   456661768   456872290   456943943   457008118   457070126  
457171148   457245249   457312429   457390250   457477487   457548048  
457612877   457678431   457744084    457817609    457896397 444843148  
444994461   445136534   445266828   456661818   456872308   456943968  
457008142   457070142   457171155   457245256   457312460   457390276  
457477495   457548089   457612885   457678449   457744092    457817625   
457896413 444843221   444994495   445136542   445266901   456661875   456872423
  456943992   457008167   457070167   457171247   457245264   457312494  
457390284   457477529   457548097   457612935   457678456   457744100   
457817633    457896421 444843247   444994578   445136559   445266976   456661891
  456872431   456944032   457008175   457070175   457171395   457245272  
457312551   457390318   457477545   457548105   457612968   457678464  
457744118    457817641    457896447 444843288   444994610   445136617  
445266984   456661909   456872449   456944040   457008191   457070217  
457171486   457245280   457312569   457390326   457477586   457548147  
457613032   457678506   457744126    457817690    457896454 444843312  
444994677   445136807   445267016   456662022   456872480   456944073  
457008274   457070258   457171510   457245314   457312577   457390334  
457477602   457548154   457613073   457678522   457744159    457817724   
457896488 444843395   444994693   445136815   445267149   456662030   456872530
  456944081   457008290   457070274   457171551   457245322   457312585  
457390342   457477628   457548204   457613115   457678555   457744175   
457817740    457896520 444843437   444994719   445136906   445267248   456662238
  456872597   456944099   457008332   457070282   457171627   457245330  
457312635   457390359   457477644   457548212   457613131   457678563  
457744191    457817757    457896538 444843551   444994727   445136955  
445267321   456662345   456872613   456944107   457008340   457070290  
457171643   457245348   457312668   457390367   457477743   457548261  
457613149   457678613   457744258    457817765    457896553 444843569  
444994768   445136963   445267362   456662378   456872654   456944123  
457008357   457070308   457171742   457245389   457312692   457390375  
457477750   457548295   457613156   457678621   457744266    457817773   
457896595 444843627   444994776   445137086   445267396   456662394   456872670
  456944149   457008365   457070324   457171775   457245405   457312700  
457390409   457477768   457548311   457613164   457678639   457744324   
457817880    457896629 444843668   444994792   445137102   445267404   456662451
  456872712   456944164   457008381   457070332   457171858   457245413  
457312726   457390417   457477826   457548329   457613172   457678647  
457744332    457817906    457896637 444843734   444994800   445137144  
445267446   456662568   456872738   456944172   457008399   457070340  
457171916   457245421   457312742   457390508   457477834   457548394  
457613198   457678712   457744340    457817914    457896645 444843759  
444994842   445137151   445267503   456662667   456872761   456944214  
457008449   457070357   457171924   457245439   457312767   457390524  
457477842   457548410   457613271   457678720   457744373    457817955   
457896652 444843908   444994867   445137243   445267610   456662683   456872779
  456944230   457008464   457070373   457171957   457245462   457312791  
457390573   457477875   457548535   457613289   457678746   457744423   
457817963    457896660 444843981   444995104   445137276   445267628   456662733
  456872795   456944248   457008472   457070415   457171973   457245470  
457312825   457390607   457477925   457548568   457613297   457678779  
457744498    457817971    457896678 444844039   444995203   445137367  
445267677   456662782   456872811   456944255   457008480   457070431  
457172146   457245488   457312833   457390615   457477933   457548592  
457613305   457678803   457744530    457818003    457896686 444844062  
444995252   445137383   445267719   456662790   456872829   456944321  
457008498   457070456   457172179   457245504   457312858   457390656  
457477941   457548626   457613321   457678829   457744548    457818060   
457896751 444844070   444995286   445137417   445267784   456662881   456872845
  456944339   457008522   457070472   457172237   457245512   457312882  
457390672   457477982   457548634   457613354   457678894   457744555   
457818078    457896801 444844146   444995310   445137490   445267792   456662972
  456872852   456944354   457008530   457070480   457172328   457245520  
457312890   457390763   457477990   457548683   457613362   457678902  
457744563    457818110    457896819 444844161   444995336   445137524  
445267818   456663038   456872894   456944370   457008571   457070514  
457172351   457245538   457312924   457390771   457478006   457548733  
457613412   457678910   457744589    457818151    457896835 444844278  
444995351   445137557   445267834   456663087   456872902   456944453  
457008589   457070522   457172435   457245579   457312932   457390789  
457478014   457548766   457613438   457678928   457744597    457818193   
457896868 444844393   444995401   445137581   445267958   456663160   456872936
  456944461   457008597   457070548   457172450   457245603   457312965  
457390813   457478121   457548782   457613461   457678951   457744621   
457818268    457896876 444844500   444995427   445137623   445268071   456663285
  456872977   456944479   457008613   457070563   457172468   457245629  
457313005   457390821   457478154   457548881   457613487   457679017  
457744654    457818284    457896884 444844542   444995450   445137631  
445268279   456663301   456872985   456944503   457008621   457070621  
457172518   457245637   457313013   457390847   457478162   457548915  
457613503   457679090   457744662    457818300    457896892 444844583  
444995492   445137664   445268378   456663319   456873017   456944537  
457008639   457070639   457172542   457245645   457313021   457390862  
457478188   457548923   457613511   457679124   457744696    457818326   
457896900 444844591   444995534   445137748   445268394   456663434   456873082
  456944545   457008647   457070670   457172658   457245678   457313047  
457390888   457478220   457548931   457613537   457679140   457744704   
457818342    457896934 444844617   444995559   445137763   445268402   456663574
  456873108   456944552   457008662   457070688   457172708   457245686  
457313096   457390912   457478253   457548956   457613586   457679157  
457744738    457818383    457896942 444844633   444995583   445137805  
445268485   456663657   456873124   456944586   457008670   457070712  
457172716   457245702   457313104   457390920   457478311   457548972  
457613602   457679165   457744753    457818391    457896967 444844708  
444995591   445137862   445268501   456663673   456873157   456944610  
457008696   457070720   457172740   457245728   457313146   457390938  
457478329   457548998   457613628   457679181   457744803    457818417   
457897015 444844716   444995625   445137870   445268659   456663715   456873215
  456944636   457008712   457070738   457172765   457245736   457313161  
457390953   457478402   457549012   457613677   457679199   457744811   
457818425    457897031 444844724   444995708   445138027   445268774   456663756
  456873223   456944644   457008761   457070746   457172831   457245751  
457313195   457390979   457478436   457549053   457613685   457679207  
457744837    457818433    457897049 444844781   444995880   445138076  
445268808   456663772   456873256   456944677   457008779   457070787  
457172849   457245769   457313211   457391043   457478477   457549079  
457613743   457679223   457744845    457818474    457897056 444844864  
444995930   445138092   445268816   456664077   456873272   456944685  
457008829   457070795   457172856   457245785   457313229   457391050  
457478501   457549137   457613776   457679231   457744894    457818516   
457897080 444844880   444996003   445138142   445268873   456664101   456873322
  456944719   457008837   457070852   457172922   457245819   457313245  
457391068   457478519   457549228   457613784   457679280   457744910   
457818524    457897106 444844930   444996029   445138241   445268881   456664135
  456873355   456944727   457008845   457070860   457172971   457245827  
457313278   457391084   457478568   457549244   457613859   457679298  
457744928    457818532    457897114 444844989   444996151   445138290  
445268915   456664218   456873363   456944735   457008852   457070878  
457173102   457245843   457313294   457391126   457478584   457549251  
457613875   457679348   457744993    457818540    457897163 444845085  
444996169   445138332   445268923   456664291   456873397   456944750  
457008928   457070886   457173144   457245868   457313302   457391175  
457478626   457549269   457613891   457679439   457745008    457818573   
457897171 444845093   444996235   445138357   445268931   456664481   456873488
  456944776   457008936   457070894   457173243   457245876   457313310  
457391183   457478659   457549285   457613909   457679447   457745016   
457818581    457897189



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444845101   444996326   445138423   445268980   456664564   456873496  
456944784   457008944   457070902   457173292   457245884   457313336  
457391217   457478675   457549293   457613917   457679454   457745024   
457818607    457897213 444845267   444996334   445138472   445269038   456664580
  456873512   456944859   457008969   457070928   457173300   457245918  
457313344   457391233   457478709   457549319   457613941   457679462  
457745032    457818615    457897239 444845283   444996425   445138530  
445269061   456664622   456873553   456944883   457008977   457070936  
457173326   457245926   457313351   457391266   457478717   457549327  
457614014   457679488   457745057    457818631    457897247 444845325  
444996482   445138555   445269079   456664630   456873579   456944917  
457008993   457070944   457173342   457245934   457313377   457391308  
457478733   457549368   457614022   457679496   457745073    457818649   
457897270 444845341   444996607   445138647   445269111   456664739   456873587
  456944941   457009058   457070969   457173375   457245942   457313443  
457391316   457478790   457549400   457614030   457679512   457745081   
457818656    457897312 444845390   444996623   445138654   445269178   456664754
  456873595   456945013   457009066   457070977   457173383   457245967  
457313450   457391324   457478808   457549467   457614048   457679520  
457745131    457818672    457897338 444845481   444996672   445138738  
445269194   456664846   456873652   456945047   457009082   457070985  
457173458   457245983   457313484   457391340   457478840   457549483  
457614063   457679546   457745164    457818722    457897361 444845515  
444996730   445138746   445269269   456664929   456873694   456945054  
457009090   457070993   457173615   457246007   457313492   457391365  
457478956   457549566   457614071   457679561   457745172    457818748   
457897379 444845622   444996854   445138761   445269384   456664978   456873702
  456945062   457009124   457071009   457173623   457246015   457313526  
457391381   457478964   457549574   457614113   457679611   457745180   
457818771    457897387 444845721   444996912   445138860   445269459   456665041
  456873728   456945096   457009140   457071017   457173649   457246023  
457313567   457391407   457479012   457549616   457614121   457679629  
457745230    457818789    457897395 444845788   444996995   445138886  
445269517   456665223   456873744   456945138   457009165   457071058  
457173714   457246049   457313583   457391415   457479020   457549624  
457614154   457679645   457745248    457818862    457897403 444845838  
444997118   445138910   445269566   456665298   456873801   456945195  
457009199   457071066   457173839   457246064   457313674   457391423  
457479046   457549657   457614162   457679686   457745255    457818888   
457897429 444845952   444997209   445138944   445269590   456665314   456873835
  456945237   457009272   457071074   457173938   457246072   457313708  
457391449   457479061   457549715   457614170   457679710   457745271   
457818912    457897445 444846018   444997225   445138951   445269616   456665330
  456873876   456945245   457009322   457071082   457173953   457246114  
457313740   457391472   457479087   457549731   457614188   457679736  
457745289    457818920    457897478 444846059   444997241   445139017  
445269665   456665363   456873900   456945252   457009348   457071108  
457173961   457246148   457313765   457391480   457479103   457549749  
457614220   457679744   457745305    457818938    457897494 444846109  
444997266   445139058   445269806   456665413   456873926   456945286  
457009363   457071124   457174068   457246155   457313773   457391498  
457479129   457549756   457614253   457679777   457745313    457818979   
457897502 444846166   444997282   445139108   445269814   456665561   456873934
  456945310   457009389   457071157   457174100   457246171   457313807  
457391506   457479137   457549798   457614261   457679793   457745347   
457819001    457897510 444846224   444997290   445139124   445269822   456665678
  456874015   456945328   457009397   457071223   457174126   457246221  
457313815   457391530   457479178   457549806   457614303   457679819  
457745354    457819019    457897569 444846430   444997308   445139199  
445269855   456665710   456874072   456945385   457009405   457071280  
457174183   457246239   457313849   457391589   457479186   457549848  
457614311   457679827   457745370    457819035    457897593 444846448  
444997324   445139207   445269889   456665801   456874080   456945393  
457009439   457071298   457174225   457246254   457313856   457391597  
457479202   457549863   457614329   457679835   457745388    457819043   
457897619 444846521   444997373   445139256   445269897   456665868   456874098
  456945419   457009454   457071322   457174233   457246296   457313864  
457391621   457479228   457549889   457614352   457679843   457745461   
457819068    457897627 444846554   444997399   445139322   445269913   456665975
  456874148   456945443   457009462   457071363   457174357   457246304  
457313898   457391639   457479236   457549897   457614386   457679850  
457745487    457819084    457897635 444846588   444997407   445139371  
445269921   456666072   456874171   456945468   457009496   457071538  
457174381   457246312   457313922   457391647   457479277   457549913  
457614402   457679876   457745511    457819092    457897643 444846612  
444997464   445139405   445270010   456666155   456874247   456945484  
457009504   457071587   457174399   457246338   457313948   457391654  
457479285   457549939   457614410   457679884   457745529    457819100   
457897676 444846620   444997472   445139496   445270135   456666213   456874254
  456945492   457009520   457071595   457174480   457246346   457313955  
457391670   457479293   457549962   457614469   457679900   457745545   
457819118    457897742 444846646   444997688   445139579   445270192   456666809
  456874304   456945518   457009611   457071603   457174506   457246379  
457313963   457391688   457479327   457550051   457614519   457679926  
457745552    457819159    457897759 444846653   444997712   445139603  
445270242   456666940   456874312   456945534   457009645   457071611  
457174555   457246387   457313971   457391696   457479384   457550077  
457614527   457679942   457745560    457819167    457897775 444846703  
444997852   445139637   445270259   456667005   456874320   456945542  
457009660   457071629   457174670   457246395   457314003   457391795  
457479392   457550135   457614535   457679967   457745578    457819183   
457897791 444846794   444997928   445139652   445270523   456667138   456874353
  456945559   457009678   457071702   457174688   457246411   457314029  
457391878   457479467   457550150   457614550   457679983   457745586   
457819209    457897874 444846802   444997951   445139751   445270598   456667161
  456874411   456945567   457009702   457071710   457174738   457246445  
457314037   457391886   457479475   457550168   457614584   457680007  
457745602    457819217    457897882 444846877   444997993   445139975  
445270622   456667500   456874452   456945575   457009710   457071769  
457174910   457246452   457314045   457391902   457479533   457550176  
457614600   457680015   457745610    457819225    457897890 444846885  
444998025   445140031   445270713   456667518   456874460   456945591  
457009736   457071777   457174944   457246460   457314078   457391910  
457479558   457550184   457614626   457680031   457745628    457819282   
457897932 444846901   444998132   445140072   445270788   456667591   456874478
  456945609   457009751   457071793   457174969   457246494   457314086  
457391928   457479582   457550192   457614634   457680064   457745636   
457819290    457898005 444846968   444998140   445140114   445270796   456667617
  456874502   456945617   457009785   457071850   457174977   457246510  
457314128   457391951   457479590   457550218   457614675   457680098  
457745644    457819340    457898013 444847008   444998157   445140122  
445270804   456667682   456874536   456945658   457009793   457071868  
457175065   457246528   457314144   457391969   457479608   457550226  
457614717   457680106   457745651    457819381    457898021 444847073  
444998256   445140361   445270812   456667864   456874577   456945708  
457009819   457071900   457175073   457246593   457314169   457391985  
457479657   457550234   457614733   457680155   457745719    457819431   
457898039 444847099   444998272   445140387   445270838   456667914   456874627
  456945716   457009835   457071926   457175099   457246627   457314185  
457392025   457479665   457550242   457614741   457680205   457745768   
457819449    457898062 444847172   444998306   445140403   445270887   456668003
  456874643   456945724   457009850   457071942   457175107   457246668  
457314201   457392041   457479673   457550267   457614766   457680221  
457745776    457819464    457898112 444847206   444998413   445140452  
445270903   456668201   456874684   456945740   457009868   457071959  
457175115   457246734   457314227   457392090   457479772   457550291  
457614782   457680254   457745784    457819514    457898146 444847255  
444998447   445140486   445270945   456668300   456874692   456945757  
457009876   457071983   457175180   457246775   457314235   457392108  
457479822   457550317   457614790   457680262   457745792    457819530   
457898203 444847289   444998504   445140502   445270978   456668516   456874700
  456945831   457009892   457072023   457175271   457246783   457314250  
457392124   457479830   457550325   457614857   457680320   457745800   
457819563    457898229 444847305   444998579   445140528   445270994   456668797
  456874759   456945849   457009900   457072072   457175313   457246809  
457314300   457392207   457479848   457550358   457614865   457680353  
457745909    457819605    457898245 444847362   444998710   445140551  
445271133   456668938   456874767   456945864   457009918   457072080  
457175347   457246817   457314318   457392231   457479855   457550366  
457614915   457680379   457745941    457819613    457898328 444847420  
444998728   445140650   445271141   456668946   456874791   456945898  
457009934   457072098   457175446   457246825   457314326   457392306  
457479863   457550390   457614956   457680403   457745958    457819621   
457898385 444847438   444998793   445140676   445271158   456669068   456874825
  456945906   457009942   457072122   457175529   457246841   457314359  
457392322   457479905   457550408   457614980   457680411   457745966   
457819639    457898393 444847487   444998843   445140734   445271240   456669126
  456874841   456945948   457009967   457072155   457175552   457246866  
457314383   457392363   457479913   457550424   457614998   457680437  
457745990    457819738    457898443 444847545   444998876   445140783  
445271372   456669381   456874858   456945997   457010023   457072197  
457175578   457246874   457314409   457392371   457479954   457550499  
457615029   457680486   457746006    457819761    457898476 444847586  
444998884   445140809   445271414   456669423   456874874   456946011  
457010031   457072239   457175586   457246882   457314425   457392389  
457479970   457550549   457615045   457680577   457746030    457819803   
457898484 444847602   444998926   445140817   445271521   456669456   456874882
  456946078   457010049   457072262   457175602   457246965   457314441  
457392397   457479988   457550572   457615052   457680585   457746055   
457819845    457898492 444847685   444998991   445140841   445271539   456669522
  456874890   456946110   457010064   457072270   457175701   457246981  
457314458   457392439   457480002   457550580   457615136   457680601  
457746105    457819902    457898518 444847693   444999007   445140973  
445271547   456669639   456874908   456946128   457010098   457072304  
457175743   457247054   457314508   457392447   457480010   457550614  
457615169   457680635   457746162    457819936    457898542 444847727  
444999080   445141005   445271711   456669688   456874916   456946169  
457010122   457072312   457175818   457247088   457314540   457392488  
457480028   457550622   457615227   457680668   457746204    457819969   
457898559 444847735   444999098   445141021   445271786   456669746   456874932
  456946185   457010155   457072387   457175925   457247120   457314565  
457392520   457480036   457550689   457615250   457680676   457746238   
457819977    457898583 444847768   444999221   445141047   445271802   456669902
  456874940   456946193   457010163   457072403   457176063   457247138  
457314581   457392561   457480051   457550713   457615268   457680692  
457746253    457819993    457898591 444847818   444999452   445141062  
445271869   456670009   456874957   456946227   457010197   457072460  
457176071   457247146   457314607   457392611   457480077   457550721  
457615284   457680767   457746279    457820017    457898658 444847925  
444999536   445141120   445271901   456670108   456875020   456946235  
457010205   457072478   457176105   457247153   457314649   457392645  
457480085   457550770   457615292   457680775   457746329    457820058   
457898740 444847966   444999619   445141146   445271919   456670124   456875046
  456946243   457010239   457072528   457176121   457247179   457314664  
457392652   457480093   457550820   457615300   457680809   457746386   
457820074    457898799 444847990   444999627   445141203   445271984   456670306
  456875053   456946250   457010247   457072536   457176139   457247187  
457314680   457392777   457480101   457550846   457615326   457680817  
457746394    457820231    457898807 444848014   444999635   445141369  
445271992   456670363   456875079   456946268   457010254   457072544  
457176162   457247195   457314698   457392793   457480176   457550853  
457615334   457680825   457746410    457820249    457898815 444848030  
444999791   445141385   445272040   456670371   456875087   456946284  
457010270   457072551   457176261   457247211   457314706   457392819  
457480218   457550861   457615342   457680833   457746469    457820256   
457898831 444848089   444999841   445141427   445272073   456670389   456875103
  456946318   457010288   457072569   457176345   457247237   457314722  
457392827   457480226   457550887   457615359   457680841   457746501   
457820322    457898849 444848170   444999882   445141435   445272099   456670504
  456875137   456946326   457010296   457072577   457176550   457247260  
457314730   457392835   457480234   457550895   457615391   457680882  
457746618    457820363    457898898 444848295   444999924   445141450  
445272131   456670561   456875145   456946342   457010304   457072643  
457176618   457247278   457314763   457392876   457480259   457550937  
457615425   457680908   457746626    457820405    457898914 444848303  
445000003   445141518   445272214   456670611   456875194   456946359  
457010312   457072650   457176659   457247310   457314771   457392926  
457480267   457550952   457615433   457680916   457746659    457820462   
457898997 444848345   445000060   445141542   445272263   456670660   456875210
  456946367   457010338   457072676   457176667   457247328   457314797  
457392942   457480283   457550960   457615458   457680924   457746667   
457820496    457899003 444848360   445000094   445141609   445272271   456670793
  456875269   456946375   457010403   457072700   457176774   457247351  
457314805   457392991   457480317   457550994   457615466   457680932  
457746675    457820512    457899011 444848386   445000110   445141666  
445272370   456670835   456875301   456946490   457010445   457072726  
457176949   457247393   457314821   457393015   457480325   457551018  
457615482   457680940   457746691    457820579    457899029 444848469  
445000144   445141708   445272404   456670975   456875343   456946524  
457010452   457072734   457176972   457247401   457314847   457393049  
457480333   457551026   457615490   457680957   457746733    457820587   
457899060 444848485   445000276   445141773   445272446   456670983   456875350
  456946557   457010478   457072742   457177046   457247427   457314862  
457393064   457480341   457551034   457615508   457680973   457746758   
457820611    457899086 444848527   445000326   445141831   445272479   456670991
  456875376   456946581   457010569   457072767   457177087   457247435  
457314870   457393155   457480382   457551075   457615532   457680981  
457746790    457820637    457899144 444848535   445000367   445141856  
445272511   456671080   456875392   456946607   457010593   457072783  
457177095   457247443   457314888   457393189   457480390   457551083  
457615540   457681013   457746808    457820645    457899169 444848568  
445000409   445141898   445272529   456671254   456875426   456946649  
457010635   457072791   457177137   457247484   457314896   457393197  
457480416   457551125   457615565   457681021   457746816    457820702   
457899185 444848626   445000433   445141914   445272560   456671262   456875434
  456946664   457010684   457072825   457177194   457247518   457314912  
457393213   457480440   457551166   457615599   457681039   457746840   
457820736    457899227



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444848766   445000458   445141948   445272578   456671437   456875475  
456946680   457010692   457072833   457177285   457247526   457314920  
457393239   457480507   457551174   457615615   457681062   457746865   
457820744    457899243 444848790   445000607   445141955   445272610   456671478
  456875509   456946698   457010700   457072841   457177293   457247542  
457314938   457393247   457480515   457551182   457615623   457681088  
457746881    457820769    457899300 444848816   445000656   445141989  
445272677   456671494   456875517   456946714   457010726   457072965  
457177418   457247575   457314946   457393254   457480523   457551190  
457615664   457681096   457746899    457820785    457899342 444848832  
445000672   445142003   445272693   456671510   456875541   456946748  
457010742   457073005   457177566   457247666   457314953   457393296  
457480531   457551208   457615680   457681104   457746915    457820801   
457899359 444848964   445000789   445142102   445272750   456671601   456875558
  456946789   457010767   457073013   457177574   457247674   457314961  
457393320   457480549   457551232   457615706   457681112   457746949   
457820819    457899367 444849004   445000839   445142177   445272792   456671635
  456875616   456946904   457010833   457073021   457177590   457247724  
457314995   457393338   457480564   457551265   457615714   457681138  
457746956    457820868    457899383 444849038   445000912   445142185  
445272800   456671668   456875640   456946912   457010841   457073039  
457177608   457247740   457315018   457393361   457480614   457551281  
457615730   457681146   457746964    457820876    457899441 444849061  
445000920   445142318   445272867   456671718   456875657   456946938  
457010858   457073062   457177616   457247757   457315042   457393403  
457480655   457551307   457615748   457681187   457746980    457820892   
457899482 444849129   445000946   445142359   445272917   456671734   456875681
  456946953   457010882   457073096   457177624   457247765   457315059  
457393429   457480689   457551315   457615755   457681203   457747004   
457820926    457899490 444849186   445000961   445142425   445272925   456671783
  456875699   456946979   457010916   457073112   457177657   457247773  
457315190   457393445   457480705   457551323   457615763   457681252  
457747012    457820934    457899508 444849301   445001027   445142573  
445272982   456671817   456875715   456946987   457010965   457073120  
457177707   457247807   457315208   457393452   457480903   457551422  
457615771   457681302   457747020    457820942    457899516 444849343  
445001050   445142623   445273048   456671841   456875756   456947019  
457010973   457073161   457177780   457247831   457315216   457393460  
457480986   457551448   457615813   457681401   457747046    457820959   
457899524 444849400   445001134   445142730   445273071   456671957   456875814
  456947027   457011039   457073187   457177806   457247872   457315257  
457393536   457481000   457551463   457615821   457681468   457747053   
457820967    457899565 444849434   445001209   445142854   445273113   456672153
  456875822   456947035   457011054   457073203   457177822   457247898  
457315265   457393569   457481026   457551497   457615847   457681476  
457747087    457820991    457899581 444849459   445001308   445142896  
445273154   456672310   456875848   456947050   457011088   457073211  
457177905   457247922   457315307   457393585   457481059   457551547  
457615862   457681484   457747111    457821007    457899623 444849467  
445001365   445142946   445273188   456672369   456875889   456947076  
457011138   457073245   457178002   457247930   457315323   457393635  
457481067   457551570   457615870   457681518   457747145    457821015   
457899649 444849517   445001472   445143035   445273212   456672377   456875897
  456947100   457011146   457073294   457178077   457247963   457315331  
457393692   457481075   457551596   457615896   457681542   457747152   
457821023    457899680 444849558   445001555   445143084   445273261   456672435
  456875996   456947126   457011179   457073302   457178150   457247971  
457315364   457393700   457481109   457551604   457615938   457681559  
457747160    457821056    457899706 444849566   445001563   445143167  
445273337   456672757   456876044   456947142   457011187   457073336  
457178168   457247989   457315414   457393775   457481117   457551612  
457615946   457681567   457747194    457821080    457899722 444849582  
445001704   445143233   445273394   456672807   456876051   456947175  
457011195   457073344   457178184   457248037   457315422   457393783  
457481125   457551620   457615987   457681575   457747202    457821098   
457899805 444849590   445001837   445143274   445273626   456672815   456876077
  456947183   457011211   457073369   457178259   457248045   457315430  
457393791   457481133   457551638   457616001   457681583   457747210   
457821189    457899862 444849608   445001845   445143324   445273717   456672849
  456876127   456947191   457011229   457073377   457178275   457248052  
457315463   457393809   457481166   457551679   457616019   457681609  
457747236    457821197    457899896 444849616   445001852   445143373  
445273758   456672955   456876135   456947217   457011245   457073385  
457178424   457248136   457315471   457393825   457481174   457551695  
457616035   457681625   457747251    457821205    457899912 444849749  
445001910   445143431   445273816   456672971   456876143   456947241  
457011252   457073393   457178572   457248151   457315497   457393866  
457481190   457551729   457616050   457681633   457747285    457821213   
457900009 444849764   445001936   445143480   445273832   456673078   456876150
  456947316   457011278   457073450   457178655   457248169   457315513  
457393916   457481216   457551737   457616076   457681658   457747301   
457821239    457900017 444849780   445001944   445143548   445273865   456673102
  456876176   456947332   457011286   457073468   457178754   457248177  
457315521   457393999   457481240   457551745   457616100   457681666  
457747319    457821247    457900025 444849830   445002009   445143571  
445273899   456673219   456876192   456947357   457011294   457073476  
457178762   457248201   457315570   457394005   457481257   457551760  
457616126   457681682   457747327    457821254    457900033 444849863  
445002124   445143621   445274020   456673250   456876200   456947423  
457011302   457073492   457178846   457248227   457315596   457394013  
457481265   457551778   457616134   457681690   457747335    457821304   
457900058 444849939   445002132   445143639   445274046   456673383   456876275
  456947456   457011310   457073500   457178978   457248268   457315638  
457394021   457481273   457551794   457616217   457681740   457747343   
457821312    457900066 444850010   445002231   445143654   445274129   456673441
  456876283   456947472   457011336   457073583   457179091   457248276  
457315646   457394039   457481299   457551836   457616225   457681773  
457747350    457821320    457900082 444850192   445002272   445143696  
445274137   456673672   456876309   456947530   457011351   457073625  
457179117   457248284   457315703   457394047   457481331   457551869  
457616233   457681799   457747376    457821387    457900090 444850218  
445002389   445143712   445274160   456673706   456876317   456947548  
457011393   457073633   457179158   457248359   457315711   457394054  
457481349   457551885   457616266   457681815   457747384    457821452   
457900108 444850242   445002439   445143738   445274210   456673771   456876325
  456947555   457011427   457073658   457179166   457248383   457315729  
457394120   457481356   457551943   457616274   457681823   457747392   
457821460    457900116 444850267   445002454   445143779   445274244   456673987
  456876341   456947597   457011435   457073674   457179224   457248417  
457315752   457394138   457481372   457551950   457616308   457681872  
457747418    457821494    457900124 444850358   445002710   445143787  
445274293   456674043   456876366   456947605   457011443   457073773  
457179240   457248425   457315778   457394146   457481406   457551984  
457616324   457681914   457747459    457821585    457900132 444850390  
445002744   445143845   445274368   456674282   456876374   456947639  
457011500   457073799   457179331   457248466   457315786   457394203  
457481414   457551992   457616332   457681948   457747475    457821635   
457900157 444850481   445002769   445143878   445274459   456674290   456876382
  456947647   457011526   457073807   457179620   457248474   457315794  
457394211   457481422   457552024   457616431   457681955   457747509   
457821650    457900165 444850556   445002793   445143886   445274491   456674399
  456876390   456947670   457011542   457073823   457179638   457248482  
457315828   457394328   457481430   457552057   457616456   457681997  
457747558    457821668    457900173 444850572   445002884   445143910  
445274533   456674407   456876408   456947746   457011567   457073849  
457179646   457248490   457315836   457394351   457481448   457552081  
457616464   457682011   457747566    457821692    457900223 444850580  
445002975   445143928   445274558   456674522   456876424   456947753  
457011575   457073898   457179836   457248508   457315877   457394377  
457481455   457552099   457616480   457682037   457747574    457821775   
457900264 444850622   445002991   445143944   445274566   456674563   456876481
  456947787   457011591   457073922   457179869   457248524   457315893  
457394427   457481489   457552115   457616506   457682052   457747582   
457821791    457900306 444850671   445003072   445143969   445274624   456674670
  456876598   456947803   457011625   457073963   457179935   457248557  
457315901   457394450   457481539   457552164   457616514   457682086  
457747590    457821809    457900330 444850705   445003148   445143993  
445274657   456674860   456876606   456947837   457011666   457074029  
457179968   457248565   457315919   457394476   457481570   457552206  
457616548   457682094   457747608    457821825    457900363 444850762  
445003205   445144009   445274665   456675099   456876671   456947852  
457011674   457074060   457179984   457248573   457315943   457394492  
457481612   457552230   457616555   457682102   457747616    457821833   
457900405 444850788   445003213   445144017   445274715   456675149   456876689
  456947878   457011690   457074086   457180016   457248599   457316024  
457394534   457481620   457552255   457616563   457682136   457747624   
457821866    457900413 444850796   445003221   445144025   445274848   456675164
  456876705   456947902   457011708   457074094   457180032   457248615  
457316032   457394583   457481661   457552271   457616571   457682177  
457747640    457821882    457900439 444850853   445003262   445144140  
445274855   456675230   456876739   456947910   457011773   457074110  
457180123   457248623   457316057   457394609   457481737   457552321  
457616597   457682185   457747657    457821890    457900512 444850903  
445003296   445144207   445274996   456675248   456876754   456947951  
457011781   457074128   457180180   457248649   457316065   457394617  
457481745   457552339   457616613   457682268   457747665    457821908   
457900520 444850929   445003312   445144249   445275027   456675271   456876762
  456947993   457011807   457074151   457180214   457248656   457316081  
457394781   457481760   457552388   457616621   457682292   457747681   
457821924    457900546 444850937   445003353   445144256   445275050   456675339
  456876796   456948009   457011823   457074169   457180263   457248672  
457316115   457394799   457481786   457552396   457616639   457682300  
457747699    457821940    457900553 444851000   445003494   445144355  
445275076   456675420   456876812   456948025   457011831   457074185  
457180404   457248680   457316156   457394831   457481794   457552404  
457616753   457682342   457747715    457822005    457900611 444851059  
445003528   445144413   445275084   456675438   456876846   456948033  
457011856   457074193   457180420   457248706   457316180   457394898  
457481828   457552446   457616779   457682359   457747749    457822047   
457900629 444851075   445003536   445144439   445275118   456675487   456876853
  456948041   457011864   457074201   457180438   457248714   457316198  
457394971   457481844   457552461   457616787   457682367   457747756   
457822054    457900652 444851208   445003569   445144447   445275159   456675529
  456876879   456948066   457011872   457074219   457180446   457248722  
457316206   457395002   457481851   457552545   457616803   457682375  
457747798    457822070    457900678 444851216   445003601   445144504  
445275217   456675545   456876895   456948074   457011914   457074235  
457180461   457248730   457316297   457395077   457481869   457552552  
457616829   457682383   457747848    457822138    457900686 444851265  
445003627   445144603   445275266   456675560   456876945   456948090  
457011922   457074250   457180487   457248771   457316321   457395127  
457481919   457552560   457616878   457682409   457747863    457822146   
457900702 444851398   445003650   445144702   445275274   456675669   456877034
  456948157   457011930   457074292   457180503   457248805   457316362  
457395143   457481935   457552586   457616894   457682417   457747871   
457822153    457900777 444851513   445003726   445144736   445275399   456675735
  456877059   456948223   457011948   457074326   457180602   457248813  
457316446   457395168   457481976   457552594   457616936   457682441  
457747921    457822179    457900843 444851570   445003767   445144827  
445275407   456675818   456877067   456948231   457011997   457074342  
457180610   457248821   457316453   457395176   457482032   457552610  
457616951   457682482   457747954    457822211    457900876 444851620  
445003916   445144843   445275423   456675933   456877133   456948272  
457012037   457074375   457180628   457248839   457316479   457395192  
457482073   457552628   457616985   457682490   457747988    457822229   
457900959 444851646   445003999   445144892   445275464   456676139   456877158
  456948280   457012060   457074391   457180701   457248847   457316529  
457395242   457482081   457552685   457616993   457682508   457748028   
457822245    457900967 444851695   445004013   445144983   445275514   456676253
  456877174   456948298   457012086   457074409   457180750   457248862  
457316537   457395267   457482115   457552719   457617017   457682524  
457748036    457822260    457900975 444851778   445004062   445145048  
445275530   456676261   456877182   456948306   457012094   457074425  
457180842   457248870   457316560   457395275   457482123   457552735  
457617066   457682532   457748051    457822278    457900983 444851794  
445004096   445145089   445275555   456676295   456877190   456948314  
457012136   457074482   457180867   457248888   457316586   457395283  
457482156   457552768   457617090   457682599   457748093    457822286   
457901023 444851810   445004138   445145105   445275589   456676360   456877208
  456948322   457012151   457074490   457180974   457248904   457316677  
457395291   457482172   457552792   457617124   457682623   457748150   
457822294    457901114 444851919   445004435   445145311   445275639   456676394
  456877216   456948363   457012169   457074524   457181089   457248920  
457316685   457395325   457482180   457552818   457617132   457682656  
457748168    457822302    457901130 444851935   445004484   445145345  
445275647   456676410   456877224   456948389   457012219   457074532  
457181139   457248946   457316693   457395382   457482248   457552859  
457617157   457682664   457748176    457822328    457901163 444852065  
445004526   445145394   445275654   456676535   456877232   456948413  
457012227   457074540   457181196   457248987   457316701   457395390  
457482255   457552867   457617165   457682698   457748184    457822369   
457901205 444852099   445004559   445145451   445275720   456676618   456877299
  456948421   457012235   457074599   457181246   457249001   457316735  
457395416   457482339   457552875   457617173   457682789   457748218   
457822393    457901247 444852115   445004583   445145469   445275738   456676626
  456877331   456948447   457012250   457074615   457181436   457249035  
457316768   457395473   457482347   457552891   457617199   457682813  
457748234    457822401    457901254 444852198   445004617   445145485  
445275761   456676725   456877356   456948488   457012276   457074623  
457181451   457249084   457316776   457395507   457482362   457552909  
457617207   457682839   457748242    457822435    457901262 444852206  
445004716   445145493   445275779   456676915   456877398   456948496  
457012334   457074631   457181469   457249100   457316792   457395614  
457482404   457552925   457617215   457682854   457748259    457822443   
457901288 444852214   445004773   445145519   445275837   456677053   456877406
  456948546   457012367   457074656   457181550   457249134   457316800  
457395630   457482420   457552941   457617223   457682870   457748309   
457822450    457901312



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444852248   445004864   445145584   445275878   456677095   456877471  
456948579   457012383   457074680   457181592   457249142   457316826  
457395721   457482487   457553014   457617249   457682904   457748317   
457822468    457901320 444852321   445004880   445145659   445275894   456677335
  456877489   456948587   457012391   457074730   457181634   457249167  
457316842   457395754   457482495   457553105   457617256   457682920  
457748325    457822476    457901338 444852347   445004906   445145725  
445275993   456677384   456877505   456948595   457012409   457074755  
457181642   457249175   457316859   457395796   457482594   457553139  
457617264   457682938   457748341    457822542    457901361 444852370  
445004930   445145766   445276009   456677400   456877547   456948603  
457012425   457074771   457181758   457249183   457316867   457395804  
457482636   457553188   457617272   457682946   457748358    457822575   
457901387 444852461   445004948   445145824   445276017   456677475   456877554
  456948629   457012433   457074789   457181774   457249191   457316909  
457395846   457482669   457553204   457617355   457682961   457748366   
457822591    457901395 444852537   445004971   445145832   445276132   456677509
  456877588   456948637   457012441   457074813   457181782   457249233  
457316925   457395861   457482677   457553279   457617363   457682979  
457748374    457822674    457901403 444852545   445005002   445145857  
445276199   456677723   456877612   456948645   457012458   457074821  
457181808   457249266   457316933   457395911   457482727   457553287  
457617371   457682995   457748382    457822682    457901445 444852610  
445005028   445145907   445276215   456677772   456877620   456948678  
457012466   457074839   457181816   457249316   457316982   457395952  
457482784   457553295   457617389   457683035   457748408    457822708   
457901478 444852644   445005051   445145923   445276249   456677798   456877653
  456948686   457012482   457074847   457181840   457249332   457316990  
457395960   457482800   457553311   457617397   457683050   457748440   
457822716    457901536 444852651   445005077   445145949   445276280   456678242
  456877729   456948702   457012540   457074854   457181972   457249340  
457317030   457395978   457482826   457553378   457617405   457683100  
457748465    457822773    457901544 444852743   445005127   445146020  
445276389   456678275   456877786   456948728   457012557   457074862  
457181980   457249357   457317048   457396000   457482834   457553394  
457617421   457683118   457748473    457822781    457901551 444852768  
445005275   445146038   445276447   456678473   456877810   456948744  
457012615   457074896   457182004   457249365   457317055   457396026  
457482842   457553410   457617447   457683126   457748481    457822807   
457901577 444852800   445005291   445146061   445276546   456678531   456877836
  456948769   457012623   457074946   457182012   457249373   457317063  
457396042   457482891   457553428   457617454   457683167   457748515   
457822823    457901585 444852826   445005309   445146137   445276561   456678572
  456877851   456948777   457012664   457074953   457182079   457249381  
457317071   457396075   457482941   457553444   457617462   457683183  
457748523    457822906    457901627 444852925   445005358   445146160  
445276603   456678788   456877893   456948785   457012680   457074961  
457182095   457249423   457317105   457396083   457483022   457553477  
457617553   457683191   457748598    457822914    457901650 444852958  
445005374   445146210   445276645   456678846   456877901   456948819  
457012698   457074979   457182137   457249431   457317121   457396117  
457483055   457553568   457617561   457683209   457748614    457822930   
457901684 444852990   445005382   445146236   445276744   456679067   456877943
  456948926   457012730   457075083   457182145   457249449   457317139  
457396158   457483063   457553576   457617603   457683217   457748630   
457822948    457901692 444853063   445005481   445146251   445276777   456679075
  456877968   456948942   457012748   457075166   457182202   457249456  
457317170   457396323   457483089   457553592   457617637   457683225  
457748648    457822963    457901742 444853121   445005648   445146277  
445276975   456679224   456877984   456948975   457012763   457075265  
457182244   457249472   457317188   457396331   457483097   457553600  
457617686   457683258   457748663    457823011    457901767 444853154  
445005663   445146285   445276991   456679331   456877992   456948983  
457012771   457075331   457182285   457249480   457317220   457396372  
457483105   457553634   457617702   457683282   457748697    457823086   
457901791 444853238   445005713   445146293   445277007   456679364   456878008
  456948991   457012797   457075398   457182475   457249506   457317238  
457396471   457483154   457553683   457617751   457683290   457748705   
457823102    457901817 444853329   445005820   445146319   445277049   456679430
  456878040   456949015   457012805   457075406   457182509   457249514  
457317253   457396539   457483188   457553691   457617819   457683357  
457748747    457823110    457901841 444853345   445005895   445146327  
445277098   456679471   456878073   456949049   457012813   457075455  
457182616   457249530   457317279   457396547   457483196   457553725  
457617827   457683373   457748770    457823169    457901858 444853352  
445006034   445146335   445277247   456679539   456878081   456949064  
457012870   457075505   457182673   457249548   457317287   457396554  
457483253   457553758   457617868   457683399   457748804    457823185   
457901882 444853378   445006166   445146343   445277262   456679596   456878107
  456949080   457012888   457075513   457182681   457249571   457317303  
457396570   457483279   457553790   457617892   457683464   457748820   
457823193    457901890 444853428   445006174   445146400   445277361   456679737
  456878164   456949098   457012896   457075521   457182707   457249589  
457317311   457396679   457483287   457553816   457617934   457683514  
457748846    457823227    457901916 444853469   445006190   445146467  
445277403   456679778   456878172   456949114   457012912   457075547  
457182749   457249662   457317345   457396687   457483303   457553824  
457617942   457683530   457748861    457823284    457901924 444853741  
445006208   445146632   445277437   456679901   456878180   456949148  
457012920   457075554   457183127   457249753   457317360   457396703  
457483311   457553857   457617975   457683589   457748903    457823318   
457902047 444853816   445006299   445146681   445277502   456679919   456878198
  456949155   457012946   457075562   457183333   457249761   457317469  
457396729   457483337   457553865   457617991   457683597   457748929   
457823359    457902054 444853832   445006331   445146699   445277536   456679992
  456878214   456949197   457012953   457075687   457183416   457249779  
457317477   457396752   457483345   457553873   457618015   457683639  
457748960    457823367    457902070 444853873   445006398   445146749  
445277544   456680040   456878230   456949221   457012961   457075760  
457183564   457249787   457317501   457396786   457483360   457553915  
457618056   457683647   457748978    457823391    457902104 444854020  
445006588   445146780   445277627   456680164   456878248   456949239  
457013019   457075778   457183630   457249829   457317527   457396828  
457483394   457553949   457618064   457683704   457748986    457823409   
457902138 444854053   445006596   445146855   445277643   456680248   456878321
  456949247   457013043   457075794   457183663   457249860   457317535  
457396836   457483402   457553956   457618106   457683712   457749034   
457823417    457902203 444854228   445006646   445146947   445277767   456680255
  456878339   456949262   457013084   457075836   457183671   457249886  
457317568   457396869   457483436   457553964   457618114   457683720  
457749042    457823433    457902245 444854269   445006679   445146996  
445277783   456680313   456878362   456949288   457013100   457075844  
457183747   457249894   457317576   457396927   457483485   457553998  
457618122   457683738   457749059    457823441    457902294 444854301  
445006760   445147028   445277932   456680347   456878370   456949296  
457013183   457075919   457183754   457249936   457317584   457396968  
457483493   457554020   457618130   457683753   457749109    457823482   
457902328 444854319   445006794   445147036   445278021   456680651   456878396
  456949312   457013209   457075927   457183788   457249944   457317634  
457397016   457483501   457554038   457618148   457683787   457749133   
457823516    457902351 444854350   445006828   445147119   445278047   456680701
  456878412   456949320   457013225   457075968   457183804   457249951  
457317667   457397107   457483535   457554061   457618189   457683795  
457749158    457823524    457902385 444854376   445006885   445147127  
445278054   456680719   456878420   456949338   457013241   457075984  
457183853   457249977   457317709   457397115   457483618   457554178  
457618213   457683829   457749174    457823565    457902393 444854434  
445006919   445147135   445278104   456680818   456878446   456949346  
457013266   457076008   457183937   457250009   457317717   457397156  
457483667   457554186   457618262   457683860   457749182    457823607   
457902401 444854517   445006935   445147234   445278187   456680875   456878453
  456949361   457013290   457076065   457183945   457250025   457317725  
457397255   457483691   457554194   457618270   457683878   457749190   
457823623    457902427 444854574   445007099   445147291   445278195   456680917
  456878495   456949379   457013316   457076081   457183978   457250074  
457317733   457397271   457483725   457554202   457618312   457683894  
457749208    457823631    457902468 444854608   445007123   445147309  
445278203   456680933   456878503   456949395   457013357   457076099  
457184034   457250082   457317741   457397289   457483832   457554210  
457618320   457683910   457749216    457823656    457902476 444854616  
445007222   445147333   445278237   456680958   456878537   456949437  
457013365   457076115   457184067   457250090   457317808   457397339  
457483857   457554228   457618379   457683936   457749224    457823698   
457902484 444854632   445007297   445147390   445278377   456680982   456878545
  456949452   457013415   457076131   457184141   457250116   457317816  
457397362   457483899   457554236   457618411   457683951   457749257   
457823706    457902526 444854640   445007396   445147499   445278393   456681006
  456878586   456949460   457013423   457076149   457184174   457250132  
457317832   457397370   457483915   457554244   457618429   457683969  
457749299    457823789    457902534 444854889   445007446   445147507  
445278450   456681253   456878594   456949478   457013431   457076172  
457184257   457250173   457317873   457397404   457483923   457554251  
457618502   457683993   457749323    457823797    457902542 444854996  
445007511   445147515   445278468   456681303   456878628   456949494  
457013449   457076230   457184398   457250207   457317899   457397446  
457483964   457554269   457618528   457684017   457749349    457823821   
457902575 444855084   445007578   445147523   445278633   456681451   456878636
  456949544   457013472   457076263   457184505   457250223   457317907  
457397479   457483980   457554277   457618569   457684025   457749364   
457823854    457902609 444855100   445007586   445147671   445278674   456681550
  456878768   456949551   457013506   457076271   457184521   457250231  
457317915   457397487   457484004   457554301   457618593   457684041  
457749372    457823862    457902617 444855134   445007602   445147697  
445278831   456681600   456878800   456949569   457013555   457076305  
457184562   457250256   457317949   457397495   457484038   457554343  
457618643   457684058   457749414    457823870    457902633 444855167  
445007644   445147705   445278864   456681642   456878826   456949577  
457013563   457076339   457184620   457250264   457317956   442605507  
457484046   457554368   457618668   457684066   457749422    457823896   
457902666 444855308   445007784   445147804   445278930   456681774   456878842
  456949593   457013589   457076362   457184646   457250322   457317964  
442686333   457484079   457554384   457618692   457684108   457749430   
457823904    457902674 444855373   445007800   445147812   445278955   456681790
  456878867   456949619   457013597   457076370   457184737   457250330  
457318095   442720033   457484129   457554418   457618700   457684116  
457749463    457823912    457902724 444855464   445007883   445147846  
445278971   456681824   456878883   456949635   457013605   457076420  
457184794   457250348   457318145   442800504   457484137   457554442  
457618742   457684157   457749497    457823938    457902773 444855563  
445007925   445147895   445279011   456681964   456878917   456949650  
457013613   457076446   457184927   457250363   457318152   442842175  
457484236   457554459   457618775   457684173   457749505    457823961   
457902781 444855613   445007941   445147903   445279052   456682038   456878925
  456949676   457013621   457076479   457184950   457250389   457318178  
442848313   457484244   457554491   457618783   457684207   457749513   
457823979    457902831 444855787   445007990   445147929   445279086   456682061
  456878958   456949684   457013639   457076487   457185056   457250405  
457318202   442957940   457484269   457554525   457618809   457684215  
457749521    457824027    457902856 444855837   445008055   445147937  
445279185   456682210   456878974   456949726   457013647   457076495  
457185064   457250439   457318244   442978532   457484327   457554533  
457618825   457684223   457749588    457824050    457902922 444855852  
445008154   445147978   445279193   456682285   456879006   456949759  
457013654   457076537   457185163   457250447   457318277   443030663  
457484343   457554541   457618833   457684264   457749604    457824076   
457902948 444855878   445008162   445147994   445279250   456682400   456879014
  456949767   457013670   457076545   457185171   457250454   457318285  
443085063   457484384   457554582   457618841   457684272   457749620   
457824126    457902963 444855886   445008170   445148125   445279284   456682475
  456879071   456949775   457013688   457076669   457185221   457250462  
457318319   443101068   457484400   457554590   457618866   457684280  
457749653    457824175    457902971 444855928   445008196   445148174  
445279326   456682673   456879089   456949783   457013696   457076685  
457185247   457250470   457318343   443126404   457484434   457554608  
457618874   457684322   457749687    457824217    457902997 444855944  
445008253   445148257   445279342   456682798   456879139   456949791  
457013738   457076693   457185270   457250496   457318368   443165899  
457484442   457554624   457618916   457684355   457749695    457824233   
457903037 444855985   445008303   445148315   445279367   456682913   456879204
  456949809   457013746   457076701   457185312   457250546   457318376  
443166053   457484475   457554657   457618940   457684405   457749711   
457824282    457903052 444856090   445008345   445148489   445279375   456683036
  456879220   456949825   457013753   457076727   457185452   457250561  
457318392   443176060   457484483   457554665   457618965   457684421  
457749729    457824308    457903094 444856124   445008451   445148505  
445279383   456683168   456879238   456949866   457013761   457076743  
457185502   457250587   457318418   443181532   457484509   457554707  
457618981   457684462   457749745    457824316    457903102 444856157  
445008618   445148513   445279391   456683200   456879246   456949874  
457013779   457076768   457185569   457250595   457318467   443200449  
457484517   457554723   457619021   457684520   457749752    457824332   
457903110 444856173   445008634   445148547   445279441   456683218   456879253
  456949908   457013787   457076776   457185627   457250611   457318509  
443233697   457484525   457554756   457619054   457684546   457749760   
457824415    457903136 444856181   445008683   445148554   445279474   456683234
  456879303   456949924   457013795   457076784   457185643   457250629  
457318517   443261516   457484558   457554764   457619096   457684603  
457749778    457824423    457903144 444856199   445008733   445148620  
445279490   456683333   456879360   456949957   457013811   457076800  
457185650   457250637   457318525   443284849   457484566   457554798  
457619104   457684629   457749786    457824472    457903185 444856322  
445008758   445148638   445279532   456683499   456879386   456949965  
457013837   457076842   457185700   457250678   457318582   443295787  
457484574   457554806   457619153   457684637   457749802    457824498   
457903201 444856405   445008840   445148661   445279599   456683689   456879394
  456949981   457013845   457076875   457185767   457250710   457318590  
443308747   457484590   457554822   457619161   457684645   457749844   
457824506    457903219



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444856421   445008881   445148687   445279623   456683788   456879527  
456950062   457013860   457076883   457185890   457250736   457318632  
443313457   457484608   457554848   457619179   457684652   457749851   
457824522    457903227 444856439   445008998   445148778   445279656   456683853
  456879535   456950096   457013878   457076933   457186047   457250777  
457318673   443325345   457484624   457554855   457619187   457684678  
457749885    457824621    457903235 444856462   445009012   445148794  
445279664   456684323   456879543   456950120   457013886   457076958  
457186146   457250785   457318681   443328570   457484780   457554921  
457619252   457684686   457749919    457824647    457903243 444856470  
445009046   445148844   445279672   456684455   456879568   456950146  
457013894   457077022   457186153   457250793   457318699   443342753  
457484798   457554939   457619294   457684751   457749927    457824662   
457903268 444856546   445009053   445148943   445279714   456684554   456879576
  456950195   457013944   457077030   457186229   457250801   457318707  
443356654   457484806   457554988   457619310   457684793   457749935   
457824696    457903276 444856645   445009103   445148950   445279771   456684752
  456879592   456950211   457013969   457077063   457186245   457250835  
457318764   443360730   457484848   457555001   457619328   457684819  
457749992    457824795    457903300 444856702   445009137   445148984  
445279797   456685254   456879600   456950252   457013977   457077089  
457186625   457250900   457318772   443377304   457484855   457555027  
457619336   457684843   457750016    457824829    457903334 444856710  
445009152   445148992   445279821   456685593   456879618   456950278  
457014009   457077097   457186682   457250926   457318798   443385968  
457484871   457555068   457619351   457684868   457750024    457824860   
457903367 444856751   445009178   445149115   445279862   456686047   456879626
  456950310   457014017   457077105   457186716   457250934   457318814  
443395132   457484889   457555084   457619385   457684876   457750032   
457824910    457903375 444856769   445009186   445149156   445279938   456686153
  456879642   456950336   457014033   457077121   457186724   457250991  
457318871   443408539   457484905   457555118   457619393   457684884  
457750040    457824969    457903417 444856785   445009228   445149248  
445280027   456686187   456879667   456950344   457014041   457077154  
457186732   457251015   457318889   443413653   457484921   457555126  
457619419   457684892   457750107    457824985    457903441 444857007  
445009368   445149321   445280134   456686260   456879675   456950401  
457014058   457077170   457186807   457251023   457318939   443418918  
457484970   457555142   457619427   457684900   457750115    457824993   
457903458 444857056   445009418   445149420   445280183   456686278   456879683
  456950427   457014074   457077188   457186898   457251080   457318954  
443436951   457484988   457555175   457619443   457684934   457750123   
457825008    457903474 444857072   445009426   445149446   445280258   456686427
  456879725   456950435   457014082   457077196   457186914   457251130  
457318970   443440243   457485001   457555191   457619450   457684967  
457750164    457825024    457903482 444857122   445009467   445149453  
445280282   456686609   456879733   456950468   457014116   457077204  
457187060   457251171   457318996   443440904   457485050   457555217  
457619476   457684991   457750172    457825032    457903516 444857130  
445009616   445149487   445280316   456686807   456879790   456950526  
457014124   457077238   457187078   457251213   457319002   443448642  
457485092   457555241   457619500   457685014   457750230    457825081   
457903540 444857155   445009673   445149503   445280340   456686914   456879816
  456950591   457014132   457077246   457187110   457251221   457319010  
443448675   457485167   457555266   457619534   457685022   457750248   
457825115    457903581 444857296   445009715   445149529   445280415   456686989
  456879832   456950609   457014157   457077253   457187128   457251262  
457319028   443454566   457485175   457555282   457619542   457685089  
457750255    457825123    457903599 444857320   445009798   445149545  
445280423   456687003   456879840   456950617   457014207   457077279  
457187144   457251270   457319036   443465380   457485191   457555316  
457619567   457685105   457750263    457825149    457903607 444857361  
445009806   445149669   445280431   456687029   456879857   456950641  
457014215   457077287   457187185   457251288   457319044   443471529  
457485209   457555340   457619583   457685113   457750271    457825297   
457903615 444857379   445009897   445149701   445280449   456687078   456879881
  456950674   457014223   457077311   457187193   457251296   457319077  
443473996   457485217   457555373   457619617   457685154   457750305   
457825339    457903623 444857387   445010010   445149727   445280506   456687193
  456879899   456950682   457014249   457077329   457187219   457251312  
457319127   443475967   457485225   457555399   457619641   457685162  
457750313    457825354    457903649 444857395   445010028   445149743  
445280688   456687391   456879915   456950708   457014298   457077337  
457187383   457251338   457319143   443477047   457485266   457555407  
457619658   457685204   457750321    457825412    457903656 444857411  
445010069   445149834   445280753   456687516   456879931   456950716  
457014314   457077360   457187391   457251346   457319168   443488275  
457485282   457555472   457619682   457685212   457750420    457825487   
457903664 444857437   445010077   445150006   445280951   456687557   456879998
  456950724   457014363   457077386   457187490   457251379   457319192  
443490511   457485290   457555498   457619740   457685220   457750453   
457825545    457903672 444857551   445010135   445150105   445281041   456687847
  456880020   456950757   457014371   457077394   457187631   457251429  
457319200   443491709   457485332   457555555   457619807   457685238  
457750495    457825560    457903698 444857569   445010143   445150147  
445281116   456688100   456880053   456950799   457014389   457077436  
457187649   457251437   457319218   443499801   457485365   457555563  
457619815   457685246   457750503    457825685    457903706 444857650  
445010150   445150220   445281173   456688126   456880061   456950815  
457014397   457077477   457187672   457251445   457319226   443502414  
457485407   457555589   457619823   457685253   457750511    457825735   
457903714 444857668   445010333   445150246   445281249   456688134   456880137
  456950849   457014488   457077485   457187680   457251452   457319283  
443503966   457485423   457555621   457619849   457685261   457750560   
457825768    457903748 444857767   445010366   445150253   445281405   456688142
  456880145   456950864   457014504   457077501   457187714   457251460  
457319333   443504451   457485431   457555647   457619880   457685329  
457750578    457825792    457903771 444857809   445010390   445150261  
445281413   456688159   456880186   456950906   457014538   457077519  
457187763   457251486   457319341   443504642   457485449   457555688  
457619914   457685352   457750594    457825859    457903805 444857841  
445010499   445150295   445281488   456688175   456880293   456950922  
457014553   457077527   457187797   457251528   457319374   443507132  
457485456   457555696   457619922   457685402   457750602    457825883   
457903870 444857866   445010523   445150311   445281728   456688399   456880301
  456950930   457014579   457077535   457187870   457251601   457319390  
443510466   457485464   457555704   457619930   457685428   457750636   
457825891    457903888 444858013   445010564   445150360   445281850   456688464
  456880335   456950948   457014603   457077550   457188118   457251619  
457319408   443510755   457485472   457555712   457619948   457685436  
457750644    457825941    457903920 444858021   445010630   445150410  
445281959   456688597   456880350   456950955   457014611   457077576  
457188225   457251627   457319424   443512033   457485480   457555738  
457619955   457685444   457750651    457825974    457903938 444858047  
445010671   445150436   445281983   456688670   456880368   456950997  
457014629   457077592   457188316   457251635   457319457   443513932  
457485506   457555753   457619963   457685469   457750669    457826006   
457903946 444858070   445010739   445150527   445282007   456688746   456880376
  456951011   457014645   457077618   457188332   457251650   457319481  
443514021   457485514   457555803   457619971   457685519   457750701   
457826030    457903953 444858088   445010754   445150592   445282056   456688811
  456880442   456951037   457014678   457077626   457188449   457251684  
457319499   443515101   457485522   457555829   457619997   457685568  
457750727    457826113    457903961 444858104   445010820   445150618  
445282197   456688928   456880467   456951045   457014694   457077642  
457188464   457251692   457319523   443515135   457485563   457555837  
457620011   457685600   457750735    457826139    457903987 444858112  
445010853   445150642   445282213   456688977   456880475   456951052  
457014702   457077659   457188530   457251734   457319531   443523329  
457485571   457555845   457620029   457685642   457750750    457826170   
457903995 444858229   445010879   445150667   445282353   456689116   456880509
  456951060   457014736   457077667   457188571   457251759   457319556  
443523642   457485589   457555860   457620037   457685659   457750768   
457826188    457904019 444858310   445010895   445150675   445282395   456689165
  456880517   456951094   457014744   457077683   457188621   457251767  
457319614   443524137   457485613   457555878   457620060   457685667  
457750784    457826212    457904035 444858393   445010911   445150717  
445282510   456689215   456880533   456951102   457014769   457077717  
457188712   457251791   457319630   443525589   457485696   457555910  
457620136   457685675   457750800    457826246    457904076 444858583  
445010929   445150782   445282643   456689298   456880558   456951151  
457014777   457077741   457188720   457251809   457319671   443525639  
457485704   457555936   457620177   457685683   457750834    457826303   
457904100 444858708   445010978   445150790   445282684   456689314   456880582
  456951235   457014785   457077766   457188738   457251833   457319697  
443528229   457485738   457555944   457620193   457685717   457750867   
457826337    457904126 444858948   445010994   445150808   445282874   456689603
  456880590   456951268   457014793   457077774   457188753   457251841  
457319747   443531744   457485746   457555969   457620219   457685774  
457750875    457826402    457904142 444858997   445011000   445150824  
445282932   456689637   456880624   456951276   457014819   457077808  
457188845   457251858   457319754   443533237   457485761   457555977  
457620235   457685782   457750891    457826410    457904225 444859078  
445011075   445150865   445282999   456689801   456880632   456951359  
457014827   457077824   457188969   457251908   457319804   443536271  
457485779   457556009   457620284   457685808   457750917    457826428   
457904241 444859128   445011125   445150923   445283336   456689868   456880657
  456951391   457014850   457077840   457189009   457251916   457319812  
443541578   457485787   457556058   457620326   457685824   457750966   
457826477    457904290 444859136   445011174   445150998   445283484   456689900
  456880665   456951425   457014868   457077857   457189041   457251924  
457319820   443543921   457485795   457556074   457620375   457685832  
457750982    457826519    457904332 444859151   445011182   445151012  
445283674   456689926   456880707   456951458   457014892   457077899  
457189066   457251957   457319853   443546387   457485845   457556082  
457620383   457685857   457751097    457826550    457904381 444859185  
445011224   445151046   445283690   456690155   456880756   456951474  
457014918   457077907   457189090   457252005   457319887   443547880  
457485860   457556108   457620409   457685873   457751113    457826584   
457904407 444859193   445011232   445151202   445283799   456690320   456880772
  456951482   457014983   457077956   457189116   457252039   457319903  
443548136   457485936   457556116   457620417   457685931   457751147   
457826618    457904415 444859284   445011240   445151277   445283930   456690353
  456880780   456951516   457014991   457077980   457189132   457252047  
457319929   443554597   457485969   457556140   457620433   457685964  
457751162    457826626    457904423 444859318   445011422   445151400  
445284003   456690502   456880798   456951532   457015014   457078087  
457189256   457252054   457319945   443566138   457485993   457556157  
457620441   457685998   457751170    457826634    457904456 444859342  
445011489   445151475   445284193   456690510   456880806   456951581  
457015030   457078111   457189298   457252096   457319952   443567649  
457486009   457556165   457620466   457686012   457751188    457826667   
457904464 444859359   445011547   445151483   445284243   456690569   456880822
  456951607   457015048   457078160   457189314   457252138   457319960  
443570577   457486025   457556199   457620474   457686061   457751204   
457826725    457904480 444859474   445011554   445151509   445284292   456690692
  456880848   456951664   457015055   457078236   457189330   457252229  
457319986   443570908   457486058   457556215   457620508   457686103  
457751220    457826741    457904498 444859508   445011588   445151525  
445284409   456690833   456880863   456951672   457015089   457078244  
457189348   457252252   457319994   443574058   457486082   457556231  
457620516   457686129   457751238    457826808    457904514 444859581  
445011695   445151541   445284433   456690890   456880905   456951698  
457015139   457078277   457189355   457252278   457320000   443574306  
457486090   457556249   457620557   457686145   457751246    457826840   
457904522 444859623   445011711   445151558   445284532   456690973   456880913
  456951706   457015154   457078285   457189611   457252336   457320026  
443576749   457486116   457556256   457620565   457686152   457751253   
457826857    457904597 444859672   445011752   445151640   445284581   456691013
  456880970   456951714   457015204   457078293   457189629   457252369  
457320034   443577507   457486124   457556272   457620573   457686251  
457751261    457826899    457904621 444859698   445011828   445151764  
445284664   456691120   456880996   456951748   457015212   457078327  
457189637   457252377   457320059   443579255   457486157   457556280  
457620581   457686269   457751287    457826949    457904639 444859706  
445011836   445151863   445284672   456691161   456881002   456951789  
457015220   457078350   457189728   457252419   457320075   443581004  
457486173   457556348   457620599   457686301   457751295    457827061   
457904647 444859870   445011877   445151921   445284714   456691377   456881010
  456951805   457015253   457078368   457189785   457252468   457320109  
443581319   457486249   457556389   457620607   457686319   457751329   
457827145    457904654 444859896   445011893   445151947   445284730   456691443
  456881028   456951847   457015279   457078376   457189926   457252476  
457320117   443582812   457486256   457556397   457620615   457686335  
457751345    457827178    457904696 444859904   445011968   445151962  
445284797   456691484   456881093   456951912   457015287   457078400  
457189959   457252484   457320141   443585542   457486280   457556421  
457620623   457686343   457751360    457827194    457904720 444859946  
445012107   445152101   445284938   456691575   456881101   456951961  
457015295   457078434   457190007   457252500   457320174   443586607  
457486298   457556462   457620664   457686350   457751386    457827277   
457904779 444859987   445012271   445152184   445284953   456691757   456881135
  456951979   457015303   457078483   457190049   457252518   457320190  
443587456   457486314   457556488   457620698   457686384   457751402   
457827343    457904795 444860001   445012289   445152226   445284987   456691864
  456881150   456951987   457015337   457078491   457190106   457252534  
457320216   443588454   457486322   457556504   457620722   457686392  
457751428    457827467    457904803 444860126   445012321   445152242  
445284995   456691880   456881192   456951995   457015378   457078525  
457190114   457252542   457320323   443595210   457486371   457556512  
457620797   457686434   457751436    457827475    457904845 444860357  
445012339   445152325   445285000   456691914   456881200   456952019  
457015386   457078566   457190171   457252575   457320349   443596630  
457486421   457556538   457620813   457686459   457751469    457827491   
457904886 444860589   445012370   445152408   445285034   456692060   456881234
  456952068   457015485   457078616   457190262   457252591   457320356  
443597125   457486447   457556553   457620839   457686483   457751477   
457827517    457904902



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444860613   445012529   445152432   445285059   456692185   456881283  
456952092   457015493   457078673   457190379   457252609   457320372  
443597554   457486488   457556587   457620847   457686533   457751501   
457827525    457904951 444860647   445012545   445152598   445285372   456692268
  456881317   456952159   457015519   457078681   457190551   457252617  
457320380   443597703   457486496   457556629   457620854   457686582  
457751519    457827566    457904969 444860670   445012594   445152648  
445285471   456692359   456881358   456952183   457015527   457078699  
457190627   457252674   457320414   443599519   457486512   457556660  
457620870   457686590   457751550    457827616    457904977 444860779  
445012727   445152671   445285497   456692490   456881366   456952191  
457015543   457078707   457190742   457252708   457320455   443599683  
457486538   457556686   457620888   457686608   457751584    457827681   
457905008 444860811   445012800   445152820   445285521   456692680   456881382
  456952217   457015576   457078715   457190817   457252716   457320513  
443599899   457486546   457556694   457620896   457686616   457751592   
457827699    457905016 444860852   445012842   445152937   445285539   456692706
  456881390   456952233   457015592   457078780   457190940   457252773  
457320562   443600044   457486561   457556702   457620938   457686624  
457751600    457827756    457905032 444860860   445012859   445153000  
445285604   456692748   456881408   456952241   457015618   457078806  
457191013   457252799   457320570   443600705   457486603   457556751  
457620946   457686673   457751634    457827798    457905065 444860878  
445012867   445153018   445285646   456692862   456881416   456952282  
457015667   457078822   457191047   457252831   457320588   443601422  
457486611   457556819   457620953   457686699   457751642    457827814   
457905115 444860894   445012974   445153125   445285653   456693001   456881432
  456952308   457015709   457078830   457191260   457252849   457320596  
443604814   457486652   457556827   457620961   457686756   457751659   
457827863    457905123 444860993   445013014   445153133   445285752   456693043
  456881440   456952316   457015717   457078913   457191278   457252856  
457320604   443604830   457486686   457556835   457620987   457686863  
457751667    457827871    457905131 444861009   445013022   445153224  
445285794   456693100   456881507   456952332   457015733   457078962  
457191401   457252872   457320687   443604897   457486702   457556850  
457621019   457686871   457751675    457827897    457905149 444861025  
445013030   445153257   445285836   456693209   456881515   456952340  
457015741   457078970   457191443   457252906   457320695   443605274  
457486710   457556868   457621092   457686889   457751683    457827962   
457905156 444861090   445013105   445153323   445285885   456693399   456881523
  456952415   457015782   457079044   457191476   457252922   457320794  
443606553   457486728   457556918   457621100   457686921   457751725   
457827970    457905172 444861165   445013170   445153406   445286164   456693449
  456881549   456952423   457015816   457079051   457191567   457252930  
457320810   443608716   457486785   457556975   457621118   457686939  
457751758    457827988    457905198 444861181   445013188   445153422  
445286198   456693704   456881556   456952464   457015857   457079077  
457191625   457252971   457320844   443608997   457486801   457556983  
457621134   457686970   457751766    457827996    457905222 444861256  
445013204   445153497   445286206   456693969   456881564   456952506  
457015865   457079119   457191740   457253037   457320851   443609193  
457486819   457557007   457621167   457686996   457751782    457828010   
457905230 444861348   445013295   445153596   445286495   456694165   456881598
  456952548   457015899   457079127   457191849   457253052   457320877  
443610241   457486835   457557023   457621183   457687002   457751824   
457828044    457905271 444861363   445013402   445153612   445286529   456694330
  456881630   456952563   457015915   457079168   457191872   457253060  
457320901   443611009   457486843   457557031   457621191   457687028  
457751832    457828069    457905289 444861462   445013477   445153687  
445286586   456694470   456881655   456952613   457015931   457079192  
457191906   457253078   457320919   443611678   457486850   457557049  
457621233   457687036   457751840    457828093    457905412 444861470  
445013493   445153711   445286602   456694512   456881663   456952621  
457015956   457079226   457192102   457253128   457320943   443611702  
457486876   457557122   457621241   457687044   457751881    457828101   
457905420 444861538   445013501   445153760   445286701   456694629   456881671
  456952639   457016004   457079242   457192110   457253136   457320950  
443612346   457486892   457557148   457621266   457687051   457751907   
457828242    457905446 444861777   445013527   445153810   445286784   456694785
  456881705   456952647   457016053   457079259   457192219   457253151  
457320984   443612957   457486926   457557221   457621282   457687077  
457751915    457828366    457905495 444861793   445013584   445153828  
445286909   456694827   456881713   456952662   457016061   457079267  
457192318   457253177   457321073   443613849   457486942   457557239  
457621290   457687093   457751931    457828374    457905503 444861850  
445013733   445153844   445287089   456694835   456881754   456952670  
457016079   457079275   457192458   457253185   457321081   443617600  
457486967   457557262   457621308   457687135   457751964    457828382   
457905537 444861868   445013790   445153869   445287097   456694942   456881796
  456952704   457016087   457079317   457192516   457253193   457321099  
443618178   457486991   457557296   457621324   457687143   457751972   
457828408    457905552 444861876   445013931   445153893   445287139   456695055
  456881820   456952712   457016103   457079333   457192532   457253219  
457321107   443618715   457487031   457557312   457621332   457687176  
457751998    457828440    457905644 444861942   445013949   445153901  
445287154   456695154   456881838   456952720   457016111   457079366  
457192573   457253227   457321115   443619481   457487049   457557320  
457621365   457687218   457752004    457828507    457905701 444861967  
445014020   445153950   445287345   456695329   456881861   456952738  
457016145   457079374   457192599   457253243   457321149   443620208  
457487056   457557353   457621399   457687309   457752046    457828523   
457905776 444861975   445014061   445153976   445287436   456695444   456881879
  456952746   457016202   457079382   457192615   457253250   457321156  
443620281   457487155   457557361   457621423   457687317   457752061   
457828556    457905834 444861991   445014194   445154057   445287451   456695501
  456881911   456952761   457016210   457079390   457192656   457253268  
457321214   443620349   457487163   457557452   457621464   457687341  
457752079    457828614    457905842 444862015   445014202   445154065  
445287477   456695543   456881945   456952779   457016285   457079408  
457192722   457253276   457321230   443625058   457487213   457557460  
457621498   457687366   457752087    457828622    457905867 444862056  
445014228   445154149   445287493   456695600   456881960   456952837  
457016327   457079440   457192797   457253326   457321248   443625322  
457487221   457557478   457621522   457687382   457752103    457828648   
457905875 444862072   445014293   445154164   445287568   456695642   456881994
  456952860   457016335   457079457   457192862   457253334   457321263  
443625868   457487254   457557544   457621548   457687440   457752137   
457828655    457905891 444862148   445014327   445154289   445287733   456695717
  456882000   456952878   457016343   457079481   457192938   457253342  
457321297   443626866   457487379   457557569   457621613   457687457  
457752152    457828671    457905933 444862205   445014376   445154297  
445287857   456695865   456882026   456952886   457016400   457079515  
457192961   457253409   457321347   443627237   457487387   457557593  
457621621   457687465   457752178    457828697    457905941 444862270  
445014400   445154305   445287923   456695873   456882034   456952894  
457016426   457079630   457192987   457253417   457321362   443630124  
457487437   457557601   457621647   457687481   457752186    457828705   
457905982 444862346   445014418   445154339   445287980   456695899   456882083
  456952928   457016434   457079663   457192995   457253433   457321461  
443631353   457487445   457557643   457621654   457687507   457752202   
457828713    457906022 444862353   445014426   445154362   445287998   456695915
  456882091   456952936   457016475   457079671   457193019   457253441  
457321487   443632351   457487452   457557650   457621696   457687523  
457752210    457828747    457906071 444862361   445014459   445154446  
445288145   456695998   456882109   456952944   457016491   457079713  
457193118   457253458   457321503   443633599   457487478   457557692  
457621704   457687556   457752244    457828770    457906212 444862452  
445014467   445154503   445288152   456696103   456882117   456952951  
457016509   457079721   457193258   457253466   457321511   443635933  
457487502   457557718   457621712   457687580   457752251    457828788   
457906287 444862460   445014715   445154560   445288178   456696160   456882133
  456952985   457016517   457079747   457193274   457253482   457321578  
443640198   457487536   457557726   457621738   457687630   457752269   
457828796    457906345 444862494   445014764   445154610   445288210   456696194
  456882141   456953033   457016525   457079770   457193282   457253490  
457321586   443643820   457487551   457557767   457621746   457687648  
457752293    457828812    457906352 444862676   445014772   445154636  
445288236   456696277   456882158   456953041   457016541   457079804  
457193308   457253508   457321628   443644679   457487635   457557775  
457621753   457687689   457752343    457828861    457906386 444862734  
445014871   445154651   445288319   456696335   456882174   456953058  
457016566   457079812   457193324   457253532   457321685   443645395  
457487650   457557791   457621761   457687739   457752368    457828887   
457906402 444862791   445015035   445154677   445288467   456696475   456882190
  456953074   457016574   457079838   457193340   457253557   457321719  
443647045   457487718   457557817   457621795   457687747   457752384   
457828903    457906477 444862817   445015183   445154719   445288509   456696533
  456882208   456953108   457016582   457079846   457193357   457253565  
457321735   443647490   457487742   457557825   457621829   457687754  
457752392    457828911    457906519 444862841   445015266   445154735  
445288806   456696558   456882224   456953116   457016640   457079861  
457193365   457253573   457321768   443648407   457487775   457557866  
457621837   457687770   457752400    457828929    457906568 444862940  
445015308   445154800   445288814   456696640   456882240   456953173  
457016657   457079879   457193381   457253615   457321818   443649686  
457487841   457557874   457621845   457687796   457752434    457828952   
457906709 444863039   445015407   445154818   445288822   456696749   456882257
  456953181   457016665   457079895   457193431   457253631   457321883  
443651245   457487965   457557908   457621878   457687812   457752475   
457828978    457906717 444863138   445015415   445154875   445288871   456696848
  456882265   456953199   457016673   457079929   457193456   457253664  
457321891   443652144   457487999   457557924   457621902   457687879  
457752517    457829000    457906725 444863161   445015431   445155039  
445288905   456696996   456882299   456953231   457016699   457080018  
457193464   457253755   457321909   443653324   457488005   457557957  
457621928   457687895   457752558    457829018    457906733 444863179  
445015472   445155096   445288939   456697002   456882323   456953264  
457016707   457080034   457193498   457253789   457321917   443654173  
457488054   457557965   457621951   457687911   457752566    457829091   
457906741 444863195   445015522   445155161   445288947   456697119   456882331
  456953272   457016715   457080075   457193514   457253821   457321982  
443654512   457488062   457557999   457621977   457687937   457752608   
457829141    457906782 444863252   445015597   445155211   445289051   456697168
  456882349   456953280   457016723   457080091   457193530   457253839  
457321990   457397503   457488070   457558005   457621985   457687960  
457752624    457829190    457906907 444863278   445015613   445155237  
445289119   456697192   456882372   456953298   457016731   457080133  
457193548   457253847   457322006   457397545   457488112   457558039  
457621993   457688000   457752640    457829216    457906964 444863336  
445015647   445155419   445289135   456697218   456882380   456953306  
457016749   457080166   457193605   457253888   457322063   457397560  
457488138   457558054   457622009   457688042   457752657    457829224   
457907020 444863484   445015670   445155484   445289176   456697333   456882398
  456953348   457016756   457080174   457193621   457253904   457322097  
457397628   457488203   457558104   457622066   457688059   457752665   
457829240    457907038 444863559   445015696   445155500   445289465   456697341
  456882406   456953355   457016764   457080216   457193639   457253912  
457322105   457397636   457488286   457558112   457622074   457688075  
457752673    457829273    457907061 444863575   445015738   445155534  
445289556   456697465   456882414   456953363   457016772   457080232  
457193654   457253920   457322154   457397768   457488302   457558138  
457622082   457688117   457752699    457829315    457907087 444863633  
445015787   445155567   445289564   456697481   456882562   456953371  
457016798   457080273   457193688   457253946   457322212   457397818  
457488369   457558161   457622090   457688125   457752715    457829323   
457907103 444863716   445015811   445155641   445289572   456697622   456882604
  456953389   457016814   457080281   457193746   457253953   457322253  
457397867   457488385   457558187   457622108   457688133   457752764   
457829349    457907111 444863732   445015829   445155674   445289663   456697671
  456882653   456953397   457016830   457080299   457193753   457253979  
457322295   457397883   457488401   457558195   457622116   457688273  
457752848    457829372    457907160 444863823   445015886   445155690  
445289762   456697929   456882661   456953447   457016855   457080307  
457193779   457253987   457322311   457397891   457488476   457558211  
457622140   457688281   457752855    457829398    457907186 444863856  
445015944   445155708   445290067   456697937   456882679   456953470  
457016889   457080315   457193787   457254001   457322345   457397925  
457488534   457558229   457622165   457688307   457752897    457829406   
457907202 444863864   445015977   445155716   445290307   456697960   456882687
  456953488   457016897   457080331   457193795   457254050   457322394  
457398014   457488542   457558237   457622231   457688315   457752962   
457829471    457907251 444863948   445015985   445155807   445290372   456698091
  456882695   456953496   457016913   457080364   457193803   457254092  
457322410   457398022   457488559   457558245   457622272   457688380  
457752996    457829489    457907319 444863971   445016025   445155880  
445290471   456698109   456882737   456953504   457016954   457080380  
457193811   457254126   457322436   457398030   457488666   457558252  
457622280   457688414   457753002    457829505    457907327 444864110  
445016074   445155930   445290489   456698273   456882760   456953512  
457016962   457080448   457193852   457254134   457322444   457398089  
457488708   457558286   457622298   457688430   457753010    457829513   
457907335 444864136   445016215   445155955   445290513   456698604   456882786
  456953520   457016996   457080471   457193894   457254142   457322451  
457398113   457488716   457558294   457622314   457688455   457753036   
457829554    457907368 444864144   445016249   445155963   445290547   456698794
  456882794   456953538   457017002   457080521   457193902   457254159  
457322469   457398154   457488724   457558302   457622322   457688463  
457753044    457829596    457907376 444864151   445016298   445156045  
445290653   456698810   456882802   456953546   457017010   457080539  
457193936   457254175   457322626   457398170   457488732   457558310  
457622454   457688489   457753069    457829620    457907426 444864201  
445016371   445156078   445290737   456698851   456882836   456953587  
457017077   457080604   457193944   457254217   457322634   457398196  
457488740   457558336   457622488   457688505   457753093    457829638   
457907442 444864318   445016421   445156193   445290760   456698976   456882844
  456953611   457017085   457080638   457193951   457254225   457322659  
457398238   457488773   457558377   457622512   457688539   457753101   
457829679    457907467



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444864383   445016538   445156201   445290893   456699123   456882877  
456953629   457017143   457080661   457193969   457254233   457322667  
457398311   457488781   457558393   457622520   457688562   457753135   
457829737    457907491 444864482   445016603   445156219   445290935   456699370
  456882943   456953660   457017168   457080729   457193977   457254274  
457322675   457398360   457488815   457558435   457622538   457688588  
457753176    457829745    457907509 444864573   445016611   445156243  
445290984   456699420   456882950   456953678   457017192   457080745  
457194009   457254282   457322683   457398386   457488823   457558500  
457622579   457688646   457753226    457829760    457907541 444864698  
445016702   445156284   445291065   456699495   456882968   456953686  
457017200   457080752   457194041   457254290   457322733   457398428  
457488831   457558526   457622611   457688679   457753234    457829786   
457907566 444864706   445016884   445156391   445291156   456699552   456882976
  456953744   457017226   457080786   457194066   457254332   457322824  
457398436   457488849   457558617   457622645   457688687   457753259   
457829810    457907574 444864771   445016918   445156474   445291206   456699792
  456883040   456953751   457017242   457080794   457194074   457254381  
457322881   457398444   457488864   457558625   457622686   457688737  
457753275    457829828    457907624 444864797   445016983   445156516  
445291347   456699800   456883057   456953769   457017267   457080844  
457194082   457254399   457322949   457398469   457488880   457558666  
457622736   457688760   457753317    457829836    457907681 444864870  
445017031   445156557   445291578   456699867   456883073   456953777  
457017291   457080851   457194090   457254407   457322972   457398519  
457488906   457558674   457622751   457688778   457753325    457829844   
457907707 444864938   445017064   445156565   445291610   456699891   456883081
  456953793   457017309   457080869   457194116   457254415   457322980  
457398626   457488914   457558682   457622769   457688802   457753341   
457829885    457907723 444864987   445017080   445156656   445291644   456699909
  456883099   456953801   457017341   457080885   457194165   457254423  
457323004   457398667   457488948   457558690   457622785   457688810  
457753366    457829927    457907731 444864995   445017122   445156789  
445291685   456699974   456883115   456953843   457017358   457080893  
457194173   457254449   457323012   457398683   457488963   457558716  
457622827   457688836   457753374    457829950    457907749 444865141  
445017213   445156821   445291784   456700038   456883123   456953850  
457017374   457080919   457194207   457254456   457323087   457398691  
457489029   457558724   457622835   457688844   457753382    457829968   
457907772 444865182   445017221   445156888   445291800   456700442   456883149
  456953876   457017416   457080927   457194215   457254498   457323095  
457398709   457489037   457558732   457622868   457688893   457753416   
457829976    457907798 444865190   445017247   445156896   445291826   456700475
  456883206   456953918   457017424   457080984   457194231   457254514  
457323178   457398725   457489078   457558740   457622876   457688919  
457753432    457830008    457907806 444865240   445017296   445156979  
445292113   456700897   456883230   456953934   457017432   457081024  
457194272   457254548   457323186   457398741   457489086   457558773  
457622884   457688935   457753457    457830057    457907814 444865315  
445017304   445156995   445292139   456700954   456883248   456953942  
457017440   457081057   457194280   457254555   457323228   457398774  
457489102   457558781   457622892   457688943   457753465    457830073   
457907822 444865414   445017353   445157027   445292196   456700970   456883263
  456953983   457017465   457081131   457194306   457254563   457323244  
457398832   457489110   457558807   457622926   457688968   457753473   
457830180    457907830 444865588   445017411   445157076   445292246   456701366
  456883271   456953991   457017531   457081172   457194330   457254597  
457323285   457398865   457489144   457558823   457622934   457688984  
457753481    457830198    457907848 444865646   445017429   445157084  
445292253   456701465   456883297   456954007   457017564   457081198  
457194355   457254613   457323293   457398899   457489151   457558849  
457622942   457689016   457753499    457830248    457907855 444865802  
445017445   445157100   445292261   456701564   456883305   456954015  
457017614   457081214   457194363   457254621   457323301   457398964  
457489177   457558872   457622959   457689040   457753507    457830263   
457907913 444865810   445017452   445157134   445292303   456701747   456883321
  456954023   457017622   457081222   457194371   457254654   457323368  
457399053   457489193   457558898   457622975   457689065   457753556   
457830297    457907921 444865836   445017460   445157209   451406995   456701754
  456883339   456954031   457017648   457081255   457194389   457254670  
457323434   457399061   457489243   457558906   457622983   457689073  
457753580    457830313    457907954 444865877   445017486   445157217  
451451785   456701929   456883370   456954064   457017663   457081263  
457194413   457254688   457323509   457399103   457489292   457558914  
457623031   457689099   457753655    457830321    457907962 444866008  
445017536   445157308   451482723   456701978   456883404   456954080  
457017697   457081321   457194421   457254696   457323608   457399111  
457489300   457558948   457623098   457689115   457753671    457830362   
457907970 444866016   445017577   445157324   451505853   456702026   456883479
  456954148   457017713   457081347   457194439   457254704   457323624  
457399129   457489334   457558971   457623106   457689123   457753689   
457830420    457907988 444866073   445017627   445157332   452245707   456702224
  456883511   456954155   457017754   457081354   457194454   457254712  
457323632   457399137   457489342   457558989   457623114   457689131  
457753697    457830446    457907996 444866131   445017650   445157373  
452396393   456702323   456883529   456954205   457017762   457081396  
457194462   457254720   457323681   457399160   457489359   457558997  
457623130   457689149   457753721    457830487    457908002 444866289  
445017676   445157381   452713936   456702414   456883545   456954221  
457017770   457081404   457194470   457254795   457323707   457399178  
457489367   457559003   457623239   457689156   457753762    457830628   
457908010 444866354   445017718   445157456   452763691   456702513   456883552
  456954239   457017788   457081412   457194512   457254860   457323764  
457399202   457489375   457559011   457623254   457689164   457753788   
457830636    457908028 444866396   445017742   445157589   452804958   456702836
  456883560   456954247   457017804   457081438   457194553   457254894  
457323806   457399210   457489383   457559029   457623262   457689172  
457753804    457830651    457908069 444866495   445017783   445157654  
452862899   456703180   456883602   456954254   457017820   457081453  
457194561   457254936   457323871   457399293   457489391   457559037  
457623270   457689180   457753820    457830669    457908077 444866529  
445017825   445157688   453020190   456703222   456883651   456954288  
457017846   457081479   457194579   457254944   457323897   457399343  
457489409   457559060   457623288   457689214   457753853    457830719   
457908093 444866552   445017833   445157738   453273427   456703263   456883685
  456954320   457017853   457081529   457194587   457254969   457323913  
457399350   457489466   457559078   457623304   457689222   457753879   
457830727    457908101 444866610   445017858   445157779   453374522   456703339
  456883693   456954361   457017861   457081537   457194595   457254985  
457323921   457399426   457489474   457559128   457623312   457689230  
457753887    457830776    457908135 444866628   445017874   445157787  
453381600   456703560   456883701   456954387   457017895   457081545  
457194603   457255032   457323939   457399467   457489565   457559144  
457623361   457689263   457753895    457830818    457908184 444866669  
445017916   445157878   453454290   456703594   456883727   456954429  
457017903   457081628   457194611   457255065   457323947   457399475  
457489573   457559151   457623379   457689297   457753911    457830826   
457908192 444866677   445017932   445157894   453872384   456703610   456883776
  456954445   457017911   457081636   457194645   457255073   457323962  
457399517   457489581   457559169   457623395   457689305   457753929   
457830842    457908200 444866693   445017965   445157936   453922221   456703750
  456883784   456954460   457017929   457081644   457194678   457255149  
457323996   457399533   457489599   457559185   457623411   457689321  
457753952    457830859    457908226 444866727   445017981   445158017  
453922486   456704048   456883800   456954486   457017952   457081651  
457194686   457255156   457324002   457399558   457489656   457559219  
457623452   457689339   457753978    457830867    457908309 444866735  
445017999   445158025   453925943   456704139   456883818   456954502  
457017978   457081677   457194694   457255164   457324036   457399566  
457489664   457559227   457623494   457689370   457754000    457830941   
457908317 444866743   445018047   445158066   453978116   456704154   456883834
  456954510   457017986   457081685   457194710   457255255   457324051  
457399582   457489680   457559284   457623510   457689388   457754018   
457830966    457908325 444866768   445018054   445158074   453988214   456704311
  456883842   456954536   457018034   457081727   457194728   457255263  
457324069   457399699   457489748   457559292   457623528   457689446  
457754034    457830974    457908333 444866818   445018112   445158082  
453999997   456704402   456883875   456954551   457018042   457081743  
457194751   457255289   457324077   457399715   457489755   457559318  
457623585   457689453   457754067    457831048    457908341 444866875  
445018195   445158140   454013186   456704428   456883883   456954569  
457018059   457081750   457194769   457255305   457324093   457399806  
457489789   457559334   457623593   457689461   457754083    457831105   
457908382 444866925   445018211   445158157   454041088   456704444   456883966
  456954577   457018067   457081768   457194777   457255313   457324176  
457399830   457489805   457559342   457623619   457689479   457754109   
457831113    457908390 444866941   445018260   445158173   454049693   456704485
  456883974   456954619   457018117   457081776   457194793   457255321  
457324200   457399939   457489839   457559359   457623643   457689487  
457754133    457831147    457908416 444866966   445018294   445158231  
454056805   456704626   456883982   456954635   457018133   457081792  
457194801   457255339   457324218   457399962   457489854   457559367  
457623676   457689503   457754141    457831154    457908465 444867006  
445018344   445158256   454073164   456704659   456884006   456954650  
457018166   457081826   457194835   457255370   457324242   457399970  
457489870   457559383   457623726   457689529   457754158    457831170   
457908481 444867030   445018351   445158272   454089699   456704675   456884048
  456954668   457018174   457081842   457194868   457255412   457324259  
457400000   457490027   457559490   457623775   457689537   457754174   
457831188    457908507 444867071   445018401   445158314   454094749   456704790
  456884071   456954676   457018182   457081875   457194918   457255446  
457324275   457400018   457490050   457559532   457623783   457689545  
457754190    457831220    457908531 444867089   445018419   445158397  
454110875   456704808   456884139   456954718   457018190   457081883  
457194934   457255495   457324283   457400075   457490092   457559557  
457623817   457689578   457754208    457831253    457908556 444867295  
445018450   445158728   454149691   456704964   456884162   456954759  
457018208   457081909   457194959   457255511   457324291   457400158  
457490118   457559565   457623841   457689602   457754216    457831287   
457908564 444867337   445018468   445158751   454154568   456704980   456884170
  456954767   457018216   457081917   457194967   457255529   457324309  
457400174   457490126   457559573   457623874   457689644   457754257   
457831295    457908598 444867386   445018484   445158769   454214263   456705045
  456884188   456954783   457018224   457081933   457194975   457255537  
457324341   457400190   457490167   457559649   457623890   457689669  
457754273    457831303    457908606 444867402   445018518   445158777  
454361254   456705136   456884204   456954809   457018265   457081974  
457194991   457255552   457324358   457400208   457490183   457559656  
457623908   457689677   457754281    457831352    457908622 444867436  
445018526   445158868   454382201   456705235   456884220   456954825  
457018315   457082030   457195006   457255560   457324366   457400216  
457490225   457559664   457623924   457689685   457754299    457831378   
457908630 444867477   445018534   445158876   454387382   456705318   456884246
  456954858   457018364   457082055   457195048   457255578   457324408  
457400224   457490233   457559680   457623932   457689693   457754323   
457831394    457908648 444867493   445018716   445158934   454393778   456705383
  456884261   456954916   457018380   457082089   457195055   457255594  
457324465   457400315   457490266   457559698   457623965   457689735  
457754372    457831428    457908689 444867667   445018864   445158975  
454399429   456705458   456884279   456954973   457018398   457082105  
457195089   457255602   457324598   457400323   457490274   457559730  
457623981   457689743   457754430    457831436    457908697 444867691  
445018922   445159072   454406281   456705656   456884295   456955012  
457018406   457082147   457195097   457255610   457324606   457400331  
457490332   457559755   457623999   457689750   457754448    457831543   
457908705 444867717   445018948   445159106   454415365   456705847   456884303
  456955020   457018414   457082170   457195105   457255644   457324630  
457400364   457490340   457559763   457624021   457689768   457754463   
457831592    457908721 444867824   445018955   445159130   454416967   456705961
  456884311   456955053   457018430   457082188   457195113   457255693  
457324655   457400380   457490381   457559789   457624039   457689776  
457754471    457831618    457908739 444867840   445018997   445159148  
454437591   456706019   456884345   456955061   457018448   457082196  
457195154   457255727   457324663   457400398   457490415   457559805  
457624120   457689800   457754489    457831659    457908747 444867915  
445019003   445159312   454438656   456706175   456884352   456955079  
457018471   457082212   457195170   457255842   457324697   457400406  
457490522   457559813   457624187   457689859   457754505    457831667   
457908754 444867931   445019029   445159379   454443938   456706191   456884436
  456955111   457018489   457082220   457195188   457255867   457324754  
457400422   457490530   457559821   457624195   457689883   457754539   
457831683    457908788 444867980   445019060   445159387   454449315   456706241
  456884444   456955186   457018497   457082238   457195196   457255883  
457324762   457400455   457490555   457559839   457624211   457689891  
457754547    457831725    457908820 444868046   445019110   445159403  
454470568   456706332   456884451   456955228   457018505   457082261  
457195204   457255891   457324788   457400489   457490589   457559847  
457624229   457689925   457754596    457831733    457908846 444868079  
445019144   445159437   454471913   456706449   456884469   456955244  
457018521   457082287   457195212   457255933   457324796   457400497  
457490621   457559854   457624252   457689958   457754646    457831758   
457908853 444868137   445019201   445159460   454485467   456706456   456884477
  456955269   457018539   457082303   457195246   457255941   457324879  
457400513   457490670   457559862   457624294   457689966   457754661   
457831790    457908861 444868178   445019219   445159585   454509076   456706704
  456884519   456955327   457018620   457082337   457195261   457255958  
457324937   457400539   457490688   457559896   457624302   457689982  
457754679    457831907    457908879 444868186   445019227   445159767  
454519497   456706944   456884550   456955335   457018638   457082345  
457195295   457256006   457324945   457400570   457490738   457559920  
457624369   457690006   457754695    457831931    457908895 444868251  
445019250   445159965   454522400   456707264   456884584   456955376  
457018653   457082360   457195311   457256030   457324986   457400612  
457490753   457559938   457624377   457690113   457754737    457831956   
457908911 444868285   445019367   445159981   454533621   456707389   456884600
  456955384   457018679   457082394   457195337   457256055   457325058  
457400646   457490761   457559946   457624385   457690170   457754760   
457831964    457909000



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444868343   445019391   445160021   454544636   456707470   456884642  
456955442   457018695   457082451   457195345   457256089   457325199  
457400679   457490803   457559953   457624393   457690212   457754786   
457831998    457909018 444868400   445019433   445160146   454548413   456707520
  456884659   456955459   457018703   457082501   457195394   457256097  
457325207   457400711   457490811   457559961   457624419   457690238  
457754810    457832020    457909034 444868426   445019490   445160153  
454552209   456707942   456884667   456955475   457018729   457082519  
457195402   457256105   457325215   457400737   457490829   457559979  
457624476   457690246   457754877    457832087    457909075 444868459  
445019524   445160179   454557877   456708080   456884691   456955483  
457018745   457082527   457195428   457256147   457325223   457400752  
457490852   457559995   457624500   457690261   457754893    457832095   
457909109 444868467   445019557   445160195   454559139   456708098   456884709
  456955509   457018760   457082550   457195444   457256188   457325298  
457400836   457490902   457560035   457624518   457690345   457754927   
457832111    457909117 444868475   445019631   445160237   454580325   456708346
  456884725   456955541   457018778   457082600   457195485   457256204  
457325306   457400844   457490910   457560084   457624526   457690493  
457754935    457832137    457909141 444868517   445019706   445160393  
454585985   456708510   456884766   456955566   457018810   457082618  
457195493   457256246   457325355   457400893   457490936   457560118  
457624534   457690543   457754968    457832186    457909174 444868525  
445019755   445160427   454586918   456708742   456884774   456955582  
457018851   457082667   457195501   457256329   457325371   457400901  
457490951   457560183   457624542   457690618   457754984    457832194   
457909182 444868558   445019771   445160435   454591405   456708957   456884782
  456955590   457018885   457082675   457195535   457256345   457325397  
457400927   457491082   457560191   457624583   457690634   457755015   
457832202    457909216 444868566   445019847   445160484   454610726   456709120
  456884816   456955624   457018893   457082709   457195550   457256394  
457325413   457400943   457491116   457560241   457624591   457690659  
457755031    457832251    457909224 444868608   445019961   445160534  
454612607   456709260   456884873   456955632   457018927   457082717  
457195568   457256436   457325439   457400950   457491256   457560266  
457624609   457690675   457755049    457832285    457909240 444868673  
445019987   445160633   454613738   456709286   456884899   456955640  
457018935   457082733   457195584   457256469   457325488   457400968  
457491272   457560274   457624641   457690709   457755056    457832293   
457909273 444868731   445019995   445160732   454614603   456709328   456884907
  456955681   457018943   457082758   457195592   457256493   457325496  
457400992   457491314   457560290   457624690   457690717   457755064   
457832301    457909349 444868772   445020001   445160815   454640541   456709609
  456884923   456955707   457018950   457082766   457195618   457256501  
457325546   457401214   457491322   457560373   457624716   457690733  
457755072    457832343    457909364 444868822   445020019   445161086  
454651753   456709617   456884964   456955756   457018968   457082782  
457195634   457256550   457325629   457401255   457491348   457560415  
457624757   457690758   457755130    457832350    457909430 444868855  
445020027   445161185   454652256   456709682   456884972   456955764  
457018992   457082790   457195667   457256576   457325645   457401289  
457491371   457560423   457624765   457690774   457755189    457832384   
457909448 444868897   445020043   445161193   454665605   456709724   456884998
  456955780   457019016   457082816   457195683   457256618   457325660  
457401321   457491389   457560449   457624773   457690790   457755197   
457832400    457909489 444868905   445020175   445161243   454668179   456709757
  456885011   456955798   457019024   457082840   457195733   457256634  
457325686   457401339   457491397   457560456   457624807   457690808  
457755205    457832533    457909505 444868939   445020274   445161292  
454669011   456709849   456885029   456955830   457019032   457082899  
457195741   457256667   457325710   457401446   457491421   457560480  
457624823   457690824   457755213    457832574    457909513 444868970  
445020381   445161318   454677113   456709872   456885045   456955848  
457019057   457082907   457195766   457256683   457325769   457401479  
457491439   457560506   457624831   457690832   457755221    457832723   
457909539 444869036   445020423   445161367   454686809   456709997   456885052
  456955871   457019065   457082931   457195774   457256691   457325777  
457401503   457491454   457560530   457624849   457690865   457755262   
457832731    457909547 444869119   445020464   445161441   454687195   456710235
  456885060   456955947   457019081   457082949   457195782   457256774  
457325793   457401537   457491488   457560548   457624856   457690881  
457755270    457832756    457909554 444869309   445020480   445161458  
454696188   456710243   456885110   456956010   457019099   457082956  
457195790   457256782   457325835   457401560   457491504   457560571  
457624872   457690915   457755296    457832780    457909562 444869325  
445020514   445161466   454699844   456710292   456885128   456956036  
457019115   457082980   457195832   457256790   457325868   457401719  
457491561   457560589   457624948   457690923   457755304    457832798   
457909596 444869424   445020555   445161516   454700188   456710300   456885144
  456956051   457019149   457083053   457195840   457256832   457325876  
457401727   457491579   457560621   457624971   457690980   457755320   
457832806    457909620 444869457   445020621   445161524   454713447   456710326
  456885201   456956085   457019156   457083061   457195865   457256840  
457325918   457401743   457491587   457560662   457625010   457690998  
457755361    457832830    457909661 444869473   445020688   445161599  
454719055   456710508   456885235   456956093   457019172   457083087  
457195881   457256881   457325942   457401750   457491611   457560670  
457625036   457691004   457755379    457832848    457909737 444869564  
445020720   445161748   454728809   456710557   456885250   456956101  
457019206   457083095   457195899   457256899   457326015   457401776  
457491637   457560696   457625069   457691038   457755387    457832871   
457909745 444869572   445020738   445161771   454741703   456710672   456885292
  456956168   457019214   457083111   457195915   457256915   457326023  
457401800   457491652   457560712   457625127   457691061   457755395   
457832939    457909760 444869598   445020803   445161839   454749433   456710714
  456885300   456956176   457019248   457083228   457195923   457256931  
457326056   457401818   457491694   457560720   457625150   457691111  
457755478    457832954    457909786 444869739   445020837   445161946  
454750712   456711092   456885318   456956184   457019263   457083269  
457195931   457256956   457326072   457401883   457491728   457560746  
457625168   457691129   457755585    457832970    457909794 444869820  
445020845   445162084   454785015   456711134   456885334   456956317  
457019271   457083277   457195956   457256972   457326080   457401933  
457491736   457560761   457625184   457691194   457755619    457832988   
457909828 444869879   445020860   445162118   454808106   456711282   456885342
  456956325   457019289   457083285   457195980   457256998   457326148  
457401974   457491769   457560845   457625192   457691277   457755627   
457833010    457909836 444869903   445020951   445162134   454817628   456711936
  456885367   456956366   457019297   457083301   457195998   457257079  
457326197   457401990   457491777   457560860   457625234   457691327  
457755643    457833044    457909877 444869929   445020977   445162282  
454833518   456712173   456885441   456956382   457019305   457083327  
457196004   457257087   457326213   457402014   457491801   457560886  
457625242   457691335   457755676    457833093    457909885 444869945  
445021033   445162316   455065060   456712215   456885458   456956408  
457019313   457083350   457196046   457257129   457326221   457402022  
457491835   457560894   457625283   457691384   457755718    457833119   
457909901 444869952   445021041   445162449   455065425   456712355   456885474
  456956416   457019339   457083392   457196079   457257137   457326247  
457402105   457491843   457560936   457625341   457691418   457755742   
457833226    457909968 444869994   445021082   445162548   455066985   456712371
  456885482   456956432   457019347   457083418   457196095   457257145  
457326254   457402113   457491926   457560944   457625358   457691517  
457755825    457833275    457909976 444870026   445021108   445162555  
455070276   456712504   456885490   456956440   457019354   457083426  
457196129   457257178   457326262   457402139   457491934   457560969  
457625382   457691541   457755908    457833291    457909984 444870075  
445021124   445162654   455072876   456712678   456885516   456956465  
457019362   457083442   457196152   457257186   457326288   457402154  
457491942   457560985   457625424   457691574   457755924    457833309   
457910008 444870125   445021223   445162688   455074393   456712843   456885573
  456956523   457019388   457083459   457196160   457257194   457326296  
457402196   457491959   457560993   457625440   457691665   457755940   
457833317    457910016 444870174   445021249   445162696   455075754   456712876
  456885581   456956531   457019404   457083467   457196178   457257202  
457326312   457402204   457491975   457561009   457625473   457691673  
457756013    457833341    457910032 444870307   445021330   445162795  
455081687   456712983   456885656   456956556   457019461   457083541  
457196186   457257228   457326320   457402212   457492023   457561041  
457625481   457691707   457756021    457833366    457910073 444870422  
445021348   445162803   455082792   456713056   456885672   456956572  
457019479   457083566   457196202   457257236   457326346   457402246  
457492056   457561074   457625499   457691756   457756054    457833390   
457910115 444870471   445021462   445162860   455085746   456713072   456885680
  456956580   457019511   457083574   457196228   457257251   457326353  
457402253   457492064   457561082   457625515   457691764   457756088   
457833424    457910131 444870497   445021538   445162977   455088690   456713114
  456885706   456956598   457019586   457083608   457196236   457257293  
457326379   457402311   457492072   457561108   457625531   457691772  
457756112    457833440    457910156 444870596   445021561   445163041  
455091009   456713213   456885755   456956614   457019602   457083665  
457196251   457257350   457326387   457402345   457492114   457561140  
457625549   457691798   457756120    457833465    457910172 444870620  
445021645   445163074   455095083   456713312   456885763   456956630  
457019628   457083673   457196269   457257376   457326395   457402352  
457492122   457561207   457625556   457691806   457756179    457833549   
457910198 444870661   445021728   445163082   455096289   456713577   456885789
  456956648   457019651   457083681   457196293   457257400   457326411  
457402493   457492155   457561264   457625564   457691814   457756211   
457833598    457910255 444870737   445021850   445163140   455097543   456713601
  456885797   456956655   457019669   457083707   457196301   457257418  
457326429   457402550   457492189   457561280   457625580   457691822  
457756252    457833663    457910271 444870844   445021900   445163181  
455099770   456713668   456885821   456956705   457019701   457083723  
457196368   457257434   457326452   457402568   457492205   457561371  
457625614   457691855   457756278    457833689    457910289 444870885  
445022031   445163231   455105924   456713726   456885854   456956713  
457019719   457083749   457196384   457257459   457326486   457402576  
457492213   457561389   457625630   457691863   457756294    457833739   
457910313 444871016   445022148   445163264   455108258   456713775   456885862
  456956721   457019743   457083764   457196392   457257509   457326494  
457402584   457492262   457561397   457625689   457691871   457756310   
457833747    457910321 444871065   445022395   445163496   455113878   456713783
  456885912   456956820   457019750   457083780   457196400   457257541  
457326510   457402592   457492346   457561421   457625705   457692051  
457756328    457833853    457910354 444871107   445022452   445163520  
455114835   456713866   456885920   456956846   457019768   457083814  
457196434   457257574   457326544   457402600   457492379   457561439  
457625713   457692085   457756336    457833861    457910362 444871321  
445022502   445163538   455115311   456713874   456885938   456956879  
457019776   457083822   457196558   457257590   457326577   457402626  
457492387   457561454   457625721   457692093   457756393    457833937   
457910412 444871354   445022536   445163553   455117994   456713908   456885961
  456956895   457019792   457083830   457196574   457257632   457326601  
457402634   457492437   457561470   457625739   457692119   457756419   
457834018    457910420 444871404   445022692   445163652   455118786   456714047
  456885995   456956937   457019800   457083848   457196582   457257640  
457326619   457402667   457492510   457561520   457625747   457692127  
457756500    457834067    457910479 444871453   445022783   445163678  
455119792   456714310   456886027   456956960   457019818   457083855  
457196590   457257657   457326627   457402683   457492528   457561553  
457625762   457692150   457756526    457834075    457910487 444871701  
445022809   445163736   455131359   456714344   456886092   456957059  
457019826   457083889   457196616   457257665   457326635   457402691  
457492536   457561561   457625820   457692184   457756542    457834083   
457910503 444871750   445022833   445163785   455143867   456714633   456886142
  456957067   457019867   457083905   457196657   457257699   457326650  
457402709   457492585   457561579   457625838   457692200   457756567   
457834117    457910511 444871792   445022841   445163793   455147611   456714658
  456886167   456957117   457019875   457083913   457196665   457257731  
457326692   457402733   457492619   457561587   457625846   457692226  
457756591    457834133    457910529 444871925   445022932   445163827  
455152843   456714773   456886175   456957133   457019891   457083988  
457196673   457257764   457326700   457402766   457492650   457561595  
457625887   457692234   457756625    457834166    457910537 444871933  
445022940   445163884   455155796   456714872   456886191   456957141  
457019909   457083996   457196699   457257806   457326718   457402816  
457492668   457561645   457625895   457692242   457756633    457834182   
457910545 444871966   445022957   445163975   455159665   456714914   456886217
  456957158   457019925   457084002   457196707   457257939   457326767  
457402865   457492700   457561652   457625986   457692275   457756641   
457834190    457910560 444871974   445023054   445163983   455163303   456714963
  456886233   456957166   457019933   457084010   457196715   457257954  
457326775   457402873   457492718   457561702   457626000   457692291  
457756658    457834208    457910578 444872030   445023104   445164007  
455164426   456715069   456886258   456957174   457019941   457084028  
457196723   457257970   457326809   457402949   457492726   457561710  
457626018   457692317   457756666    457834216    457910594 444872048  
445023146   445164031   455167114   456715093   456886266   456957182  
457019966   457084044   457196764   457258002   457326833   457402956  
457492791   457561728   457626026   457692325   457756690    457834240   
457910610 444872055   445023203   445164056   455171033   456715192   456886274
  456957208   457019982   457084051   457196772   457258051   457326841  
457403038   457492809   457561744   457626034   457692333   457756781   
457834257    457910636 444872097   445023286   445164080   455176826   456715200
  456886308   456957224   457019990   457084077   457196798   457258093  
457326858   457403111   457492858   457561777   457626109   457692382  
457756799    457834265    457910644 444872105   445023344   445164098  
455177964   456715226   456886324   456957240   457020014   457084093  
457196814   457258143   457326882   457403145   457492866   457561819  
457626141   457692408   457756807    457834281    457910651 444872204  
445023435   445164122   455179150   456715234   456886357   456957273  
457020030   457084101   457196822   457258192   457326924   457403160  
457492916   457561827   457626158   457692416   457756831    457834315   
457910669 444872287   445023468   445164213   455181453   456715473   456886373
  456957323   457020048   457084119   457196855   457258200   457326932  
457403202   457492932   457561843   457626174   457692424   457756849   
457834356    457910735



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444872337   445023484   445164239   455181768   456715531   456886381  
456957356   457020063   457084127   457196921   457258226   457326940  
457403269   457492973   457561876   457626182   457692432   457756864   
457834372    457910800 444872386   445023534   445164247   455184267   456715572
  456886399   456957380   457020071   457084135   457196939   457258242  
457326957   457403293   457492981   457561918   457626190   457692481  
457756872    457834398    457910826 444872402   445023559   445164353  
455185595   456715580   456886407   456957463   457020097   457084143  
457196947   457258259   457326965   457403350   457493013   457561975  
457626208   457692507   457756906    457834406    457910867 444872451  
445023575   445164361   455186122   456715622   456886415   456957562  
457020121   457084176   457196962   457258317   457326981   457403459  
457493054   457561991   457626232   457692523   457756948    457834448   
457910925 444872535   445023641   445164395   455191411   456715630   456886423
  456957646   457020147   457084184   457196970   457258358   457327005  
457403483   457493120   457562031   457626265   457692549   457756955   
457834489    457910990 444872568   445023740   445164403   455195891   456716109
  456886456   456957737   457020154   457084218   457196988   457258366  
457327047   457403517   457493179   457562056   457626281   457692556  
457756971    457834554    457911006 444872584   445023757   445164411  
455196931   456716273   456886472   456957786   457020170   457084242  
457196996   457258473   457327088   457403558   457493187   457562064  
457626299   457692572   457756989    457834588    457911014 444872618  
445023773   445164494   455206987   456716356   456886498   456957794  
457020261   457084267   457197002   457258507   457327104   457403566  
457493260   457562098   457626315   457692598   457757045    457834604   
457911048 444872691   445023815   445164502   455207118   456716398   456886506
  456957844   457020279   457084275   457197010   457258531   457327120  
457403574   457493278   457562106   457626323   457692606   457757086   
457834638    457911089 444872733   445023849   445164510   455218685   456716612
  456886548   456957950   457020287   457084309   457197028   457258556  
457327146   457403624   457493286   457562122   457626349   457692614  
457757094    457834737    457911097 444872857   445023856   445164528  
455222281   456716711   456886563   456957968   457020295   457084408  
457197036   457258598   457327153   457403632   457493294   457562155  
457626364   457692630   457757128    457834752    457911105 444872865  
445023880   445164536   455228296   456716737   456886654   456957992  
457020303   457084424   457197044   457258622   457327179   457403657  
457493302   457562189   457626372   457692648   457757177    457834786   
457911121 444872881   445023922   445164544   455233858   456716745   456886688
  456958040   457020329   457084432   457197085   457258630   457327203  
457403673   457493310   457562197   457626422   457692655   457757185   
457834869    457911154 444872899   445023955   445164619   455243980   456716810
  456886704   456958099   457020345   457084523   457197101   457258663  
457327211   457403707   457493328   457562213   457626430   457692663  
457757193    457834893    457911162 444872923   445024011   445164684  
455245241   456716828   456886738   456958123   457020386   457084572  
457197119   457258697   457327278   457403806   457493336   457562254  
457626455   457692671   457757201    457834901    457911170 444873012  
445024151   445164742   455255554   456716935   456886746   456958172  
457020394   457084630   457197127   457258713   457327294   457403822  
457493344   457562262   457626471   457692689   457757227    457834919   
457911212 444873038   445024177   445164841   455256206   456717149   456886753
  456958180   457020428   457084648   457197143   457258770   457327302  
457403848   457493450   457562270   457626497   457692721   457757268   
457834943    457911220 444873186   445024227   445164973   455264457   456717180
  456886761   456958230   457020444   457084689   457197150   457258788  
457327328   457403855   457493476   457562288   457626521   457692788  
457757276    457834950    457911238 444873939   445024250   445165046  
455265371   456717222   456886811   456958255   457020451   457084705  
457197192   457258796   457327344   457403871   457493542   457562296  
457626562   457692804   457757292    457834992    457911246 444873962  
445024284   445165087   455271437   456717446   456886852   456958396  
457020469   457084796   457197226   457258804   457327351   457403897  
457493575   457562320   457626661   457692812   457757326    457835007   
457911253 444873996   445024292   445165236   455273847   456717511   456886894
  456958503   457020493   457084853   457197234   457258812   457327377  
457403939   457493591   457562346   457626687   457692846   457757342   
457835049    457911261 444874259   445024318   445165277   455273888   456717545
  456886936   456958529   457020501   457084861   457197242   457258838  
457327385   457403996   457493641   457562353   457626737   457692861  
457757359    457835098    457911287 444874424   445024391   445165301  
455277160   456717701   456886985   456958545   457020527   457084895  
457197259   457258846   457327468   457404044   457493666   457562361  
457626752   457692879   457757367    457835106    457911337 444874432  
445024425   445165368   455277210   456717743   456887017   456958552  
457020543   457084911   457197275   457258895   457327492   457404150  
457493674   457562395   457626810   457692887   457757375    457835189   
457911345 444874655   445024516   445165459   455280453   456717792   456887025
  456958578   457020550   457084937   457197291   457258903   457327500  
457404168   457493682   457562411   457626893   457692903   457757409   
457835205    457911352 444874762   445024524   445165467   455305870   456717917
  456887058   456958651   457020568   457085017   457197309   457258937  
457327518   457404242   457493716   457562429   457626943   457692945  
457757417    457835213    457911386 444874796   445024573   445165533  
455314518   456717941   456887082   456958677   457020584   457085025  
457197317   457259026   457327534   457404267   457493773   457562445  
457626968   457692952   457757441    457835221    457911394 444874861  
445024581   445165566   455325209   456717982   456887090   456958685  
457020634   457085082   457197333   457259182   457327542   457404283  
457493815   457562452   457626976   457692986   457757490    457835239   
457911402 444874911   445024623   445165574   455335794   456718048   456887124
  456958792   457020642   457085157   457197341   457259216   457327559  
457404341   457493823   457562510   457626984   457693000   457757581   
457835254    457911410 444874978   445024649   445165616   455339689   456718113
  456887140   456958826   457020675   457085165   457197440   457259224  
457327567   457404374   457493831   457562551   457626992   457693018  
457757599    457835288    457911428 444875264   445024672   445165632  
455345645   456718279   456887207   456958925   457020683   457085173  
457197473   457259240   457327583   457404432   457493864   457562577  
457627024   457693067   457757615    457835296    457911477 444875272  
445024037   445165657   455361543   456718345   456887231   456958933  
457020717   457085207   457197481   457259281   457327633   457404564  
457493872   457562585   457627032   457693075   457757649    457835338   
457911493 444875413   445024052   445165681   455366591   456718493   456887272
  456958966   457020733   457085215   457197515   457259299   457327658  
457404630   457493880   457562593   457627040   457693109   457757680   
457835379    457911501 444875454   445024060   445165715   455371641   456718592
  456887363   456958974   457020766   457085256   457197523   457259307  
457327666   457404648   457493930   457562601   457627057   457693133  
457757730    457835387    457911550 444875470   445024128   445165772  
455395442   456718790   456887371   456958982   457020774   457085264  
457197531   457259315   457327690   457404671   457493989   457562619  
457627081   457693158   457757748    457835403    457911576 444875504  
445024714   445165780   455395525   456718824   456887413   456959022  
457020782   457085355   457197598   457259323   457327724   457404689  
457493997   457562627   457627099   457693174   457757755    457835429   
457911600 444875587   445024755   445165863   455415877   456718923   456887447
  456959030   457020857   457085371   457197606   457259349   457327765  
457404697   457494078   457562668   457627149   457693190   457757771   
457835445    457911667 444875702   445024763   445165889   455417253   456718949
  456887462   456959055   457020865   457085389   457197630   457259448  
457327773   457404747   457494136   457562692   457627156   457693208  
457757805    457835452    457911709 444875785   445024839   445165988  
455418905   456719129   456887470   456959105   457020915   457085397  
457197655   457259505   457327781   457404754   457494144   457562700  
457627198   457693232   457757821    457835494    457911717 444875793  
445024847   445166002   455419580   456719384   456887504   456959147  
457020931   457085405   457197689   457259521   457327872   457404804  
457494169   457562718   457627206   457693265   457757839    457835502   
457911782 444875959   445024870   445166028   455421412   456719483   456887520
  456959154   457020949   457085413   457197713   457259547   457327914  
457404853   457494185   457562742   457627214   457693273   457757854   
457835536    457911790 444875975   445024987   445166085   455441618   456719525
  456887561   456959196   457020972   457085454   457197721   457259554  
457327922   457404879   457494193   457562775   457627222   457693281  
457757862    457835544    457911816 444875983   445025034   445166127  
455445742   456719541   456887579   456959220   457021012   457085488  
457197739   457259570   457327948   457404911   457494227   457562791  
457627230   457693307   457757870    457835593    457911840 444876007  
445025042   445166184   455447888   456719590   456887587   456959246  
457021053   457085496   457197747   457259588   457327963   457404929  
457494284   457562825   457627248   457693315   457757912    457835619   
457911873 444876031   445025075   445166309   455450353   456719772   456887595
  456959253   457021111   457085520   457197788   457259612   457327971  
457404960   457494292   457562833   457627297   457693331   457757987   
457835643    457911923 444876056   445025083   445166317   455459495   456719897
  456887629   456959329   457021129   457085538   457197804   457259620  
457327997   457405033   457494342   457562841   457627339   457693356  
457757995    457835668    457912004 444876098   445025257   445166325  
455465427   456719970   456887637   456959386   457021145   457085579  
457197895   457259653   457328011   457405066   457494409   457562858  
457627354   457693372   457758001    457835676    457912079 444876114  
445025414   445166333   455472258   456720192   456887645   456959410  
457021186   457085587   457197929   457259687   457328029   457405108  
457494417   457562916   457627388   457693380   457758019    457835718   
457912087 444876155   445025422   445166473   455473785   456720234   456887660
  456959451   457021194   457085629   457197937   457259703   457328045  
457405116   457494433   457562973   457627412   457693398   457758035   
457835767    457912095 444876221   445025463   445166614   455481614   456720275
  456887678   456959469   457021202   457085686   457197945   457259729  
457328060   457405124   457494466   457562999   457627453   457693448  
457758043    457835791    457912103 444876239   445025489   445166655  
455489088   456720358   456887702   456959477   457021210   457085694  
457198018   457259737   457328086   457405173   457494524   457563021  
457627461   457693455   457758076    457835809    457912129 444876247  
445025497   445166739   455511535   456720515   456887728   456959485  
457021228   457085728   457198026   457259745   457328169   457405181  
457494540   457563054   457627495   457693463   457758092    457835817   
457912137 444876254   445025505   445166770   455517854   456720523   456887736
  456959501   457021269   457085751   457198034   457259836   457328177  
457405199   457494573   457563104   457627503   457693497   457758100   
457835841    457912194 444876296   445025547   445166861   455518969   456720531
  456887751   456959543   457021277   457085793   457198042   457259844  
457328185   457405207   457494581   457563146   457627578   457693505  
457758167    457835858    457912202 444876361   445025562   445166887  
455523571   456720556   456887785   456959550   457021293   457085801  
457198059   457259869   457328193   457405215   457494599   457563179  
457627594   457693539   457758175    457835874    457912236 444876452  
445025570   445166895   455527200   456720796   456887793   456959584  
457021319   457085819   457198067   457259893   457328227   457405249  
457494615   457563187   457627602   457693547   457758183    457835890   
457912269 444876528   445025604   445166986   455533844   456720846   456887819
  456959634   457021368   457085843   457198075   457259943   457328250  
457405280   457494623   457563245   457627750   457693562   457758191   
457835908    457912285 444876551   445025620   445167075   455542597   456721034
  456887827   456959642   457021384   457085868   457198109   457259950  
457328268   457405314   457494748   457563294   457627776   457693588  
457758217    457836005    457912293 444876577   445025646   445167083  
455565259   456721091   456887835   456959667   457021459   457085876  
457198166   457259968   457328276   457405439   457494789   457563351  
457627818   457693604   457758225    457836039    457912376 444876619  
445025711   445167240   455604223   456721109   456887850   456959683  
457021475   457085884   457198208   457260008   457328383   457405488  
457494847   457563377   457627826   457693620   457758233    457836070   
457912426 444876684   445025786   445167281   455611442   456721216   456887900
  456959709   457021483   457085900   457198216   457260016   457328391  
457405504   457494862   457563385   457627867   457693653   457758258   
457836112    457912434 444876692   445025851   445167331   455648014   456721240
  456887926   456959725   457021491   457085918   457198232   457260024  
457328409   457405561   457494888   457563393   457627883   457693703  
457758266    457836161    457912459 444876718   445025877   445167372  
455660514   456721463   456887942   456959741   457021509   457085934  
457198240   457260032   457328417   457405579   457494896   457563401  
457627909   457693729   457758274    457836187    457912475 444876734  
445025919   445167398   455661546   456721596   456887959   456959766  
457021525   457085967   457198257   457260081   457328433   457405595  
457494920   457563419   457627925   457693752   457758290    457836195   
457912483 444876858   445025976   445167505   455671875   456721620   456887967
  456959774   457021533   457085975   457198265   457260099   457328458  
457405637   457494946   457563435   457627941   457693778   457758316   
457836229    457912533 444876908   445026024   445167521   455708461   456721653
  456887983   456959790   457021541   457085983   457198281   457260107  
457328474   457405686   457494979   457563476   457627982   457693802  
457758373    457836252    457912558 444876932   445026032   445167604  
455722637   456721661   456887991   456959808   457021558   457085991  
457198307   457260131   457328490   457405694   457495026   457563484  
457628014   457693828   457758415    457836286    457912574 444876957  
445026107   445167695   455742304   456722008   456888015   456959816  
457021566   457086023   457198315   457260156   457328516   457405710  
457495059   457563492   457628022   457693869   457758449    457836310   
457912582 444876973   445026131   445167752   455769810   456722024   456888064
  456959824   457021574   457086031   457198323   457260172   457328524  
457405835   457495067   457563534   457628030   457693885   457758456   
457836328    457912608 444877013   445026149   445167760   455779207   456722214
  456888072   456959832   457021624   457086056   457198331   457260180  
457328557   457405892   457495083   457563567   457628048   457693893  
457758472    457836385    457912616 444877021   445026271   445167786  
455868703   456722263   456888098   456959873   457021657   457086080  
457198364   457260206   457328565   457405918   457495281   457563583  
457628089   457693901   457758506    457836450    457912624 444877062  
445026313   445167810   455887612   456722412   456888130   456959881  
457021673   457086114   457198372   457260289   457328623   457405959  
457495414   457563591   457628097   457693919   457758548    457836468   
457912632 444877146   445026388   445167836   455888156   456722560   456888189
  456959907   457021723   457086148   457198380   457260313   457328656  
457405983   457495430   457563658   457628105   457693927   457758589   
457836476    457912657



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444877245   445026396   445167869   455890665   456722651   456888205  
456959915   457021731   457086155   457198398   457260321   457328664  
457405991   457495463   457563674   457628121   457693943   457758621   
457836484    457912673 444877278   445026420   445167968   455890889   456722677
  456888288   456959964   457021749   457086163   457198414   457260354  
457328714   457406031   457495471   457563690   457628139   457693950  
457758639    457836492    457912681 444877302   445026487   445168016  
455891085   456722685   456888304   456959972   457021756   457086197  
457198422   457260438   457328730   457406064   457495505   457563708  
457628147   457693968   457758647    457836500    457912707 444877310  
445026529   445168057   455891630   456722768   456888361   456959980  
457021764   457086239   457198455   457260446   457328789   457406205  
457495513   457563716   457628154   457694024   457758688    457836526   
457912764 444877336   445026537   445168123   455891762   456723378   456888379
  456959998   457021772   457086288   457198489   457260453   457328805  
457406239   457495554   457563724   457628162   457694057   457758829   
457836534    457912806 444877393   445026586   445168131   455892414   456723550
  456888387   456960012   457021798   457086379   457198497   457260479  
457328821   457406247   457495562   457563740   457628204   457694073  
457758902    457836724    457912822 444877468   445026693   445168156  
455893743   456723956   456888460   456960020   457021806   457086387  
457198505   457260487   457328847   457406254   457495588   457563757  
457628220   457694107   457758928    457836831    457912905 444877526  
445026719   445168164   455894618   456724038   456888569   456960038  
457021814   457086411   457198513   457260503   457328862   457406262  
457495596   457563765   457628246   457694115   457758936    457836856   
457912921 444877781   445026743   445168180   455894808   456724293   456888619
  456960061   457021830   457086452   457198554   457260511   457328870  
457406361   457495653   457563807   457628287   457694123   457758944   
457836872    457912954 444877815   445026750   445168206   455895052   456724301
  456888635   456960095   457021848   457086478   457198570   457260552  
457328888   457406379   457495679   457563823   457628295   457694149  
457758951    457836880    457912970 444878052   445026776   445168214  
455895177   456724418   456888643   456960103   457021863   457086502  
457198596   457260560   457328946   457406411   457495729   457563849  
457628303   457694156   457758985    457836963    457913010 444878078  
445026883   445168339   455896365   456724467   456888684   456960111  
457021889   457086528   457198604   457260610   457329019   457406429  
457495737   457563856   457628311   457694164   457759009    457837029   
457913044 444878219   445026925   445168370   455896472   456724590   456888700
  456960129   457021947   457086544   457198620   457260644   457329043  
457406478   457495745   457563922   457628337   457694180   457759017   
457837045    457913077 444878243   445026982   445168388   455897769   456724624
  456888767   456960145   457021954   457086601   457198679   457260651  
457329068   457406528   457495752   457563930   457628345   457694198  
457759033    457837177    457913093 444878268   445027006   445168420  
455897884   456724640   456888775   456960152   457021962   457086650  
457198695   457260669   457329084   457406569   457495810   457563955  
457628352   457694263   457759066    457837185    457913101 444878334  
445027063   445168511   455897934   456724723   456888825   456960194  
457021988   457086668   457198703   457260685   457329092   457406627  
457495828   457563971   457628378   457694297   457759074    457837227   
457913119 444878581   445027071   445168628   455898254   456724798   456888841
  456960202   457021996   457086692   457198711   457260701   457329118  
457406676   457495836   457563989   457628410   457694305   457759140   
457837235    457913143 444878748   445027089   445168636   455898262   456724822
  456888866   456960228   457022002   457086700   457198745   457260719  
457329159   457406700   457495893   457563997   457628436   457694313  
457759157    457837243    457913176 444878771   445027113   445168644  
455898635   456725167   456888908   456960251   457022036   457086809  
457198752   457260727   457329167   457406718   457495968   457564003  
457628451   457694347   457759181    457837284    457913184 444878847  
445027196   445168669   455899336   456725241   456888932   456960301  
457022077   457086841   457198786   457260750   457329175   457406734  
457495984   457564011   457628469   457694370   457759223    457837359   
457913192 444878862   445027329   445168693   455900886   456725308   456888940
  456960319   457022085   457086858   457198802   457260776   457329191  
457406809   457495992   457564037   457628477   457694420   457759231   
457837367    457913218 444878888   445027345   445168719   455901165   456725357
  456888965   456960350   457022184   457086866   457198828   457260784  
457329217   457406841   457496008   457564078   457628485   457694446  
457759280    457837375    457913226 444878896   445027428   445168776  
455901223   456725589   456888973   456960368   457022218   457086874  
457198836   457260792   457329241   457406858   457496024   457564094  
457628493   457694487   457759298    457837391    457913267 444878953  
445027493   445168818   455901686   456725647   456888981   456960376  
457022226   457086916   457198851   457260826   457329282   457406916  
457496057   457564144   457628501   457694503   457759314    457837482   
457913291 444878979   445027501   445168875   455901959   456725712   456889005
  456960384   457022267   457086940   457198885   457260867   457329290  
457406924   457496073   457564177   457628527   457694511   457759330   
457837540    457913341 444879043   445027543   445168891   455902494   456725738
  456889070   456960392   457022283   457086957   457198919   457260875  
457329308   457406940   457496131   457564219   457628535   457694529  
457759355    457837557    457913358 444879159   445027550   445168909  
455902700   456725795   456889088   456960434   457022291   457086965  
457198935   457260933   457329324   457406973   457496149   457564227  
457628576   457694545   457759363    457837599    457913382 444879191  
445027584   445168925   455904284   456726041   456889112   456960459  
457022309   457086999   457198968   457260941   457329340   457407179  
457496172   457564243   457628600   457694594   457759397    457837664   
457913390 444879217   445027592   445168941   455906008   456726181   456889138
  456960475   457022325   457087013   457199032   457260958   457329381  
457407187   457496180   457564292   457628626   457694636   457759421   
457837722    457913432 444879258   445027741   445168966   455906032   456726231
  456889179   456960483   457022333   457087047   457199057   457260966  
457329431   457407195   457496248   457564300   457628634   457694644  
457759439    457837748    457913473 444879266   445027808   445168982  
455907097   456726439   456889211   456960517   457022382   457087088  
457199073   457261014   457329506   457407203   457496271   457564318  
457628642   457694677   457759447    457837789    457913507 444879308  
445027816   445169014   455907386   456726488   456889237   456960525  
457022390   457087112   457199099   457261055   457329514   457407252  
457496289   457564334   457628675   457694685   457759454    457837797   
457913515 444879316   445027899   445169030   455910190   456726561   456889286
  456960624   457022408   457087138   457199107   457261063   457329522  
457407260   457496297   457564359   457628725   457694693   457759462   
457837870    457913549 444879324   445027907   445169055   455911149   456726728
  456889294   456960640   457022440   457087153   457199115   457261147  
457329548   457407336   457496354   457564367   457628758   457694701  
457759470    457837896    457913564 444879449   445027972   445169089  
455911941   456726876   456889369   456960756   457022465   457087179  
457199123   457261162   457329571   457407344   457496388   457564375  
457628774   457694750   457759488    457837904    457913606 444879522  
445028004   445169139   455912030   456726918   456889377   456960764  
457022481   457087187   457199172   457261188   457329589   457407377  
457496453   457564409   457628790   457694784   457759504    457837912   
457913614 444879605   445028038   445169147   455912618   456727023   456889385
  456960772   457022499   457087211   457199198   457261204   457329613  
457407385   457496461   457564425   457628816   457694792   457759520   
457837946    457913630 444879621   445028046   445169170   455914432   456727114
  456889393   456960780   457022523   457087294   457199206   457261220  
457329662   457407393   457496479   457564433   457628832   457694834  
457759561    457837979    457913655 444879738   445028061   445169188  
455917716   456727148   456889419   456960822   457022531   457087302  
457199248   457261253   457329704   457407401   457496487   457564458  
457628840   457694842   457759611    457837995    457913671 444879746  
445028129   445169212   455918383   456727189   456889534   456960830  
457022549   457087328   457199255   457261261   457329720   457407435  
457496503   457564508   457628857   457694867   457759694    457838050   
457913689 444879803   445028178   445169261   455919373   456727205   456889583
  456960848   457022572   457087336   457199263   457261287   457329753  
457407443   457496511   457564532   457628865   457694909   457759702   
457838076    457913713 444879837   445028210   445169295   455919555   456727304
  456889609   456960863   457022598   457087377   457199305   457261303  
457329795   457407484   457496537   457564557   457628899   457694917  
457759736    457838118    457913721 444879845   445028400   445169311  
455919779   456727338   456889617   456960871   457022630   457087385  
457199313   457261311   457329829   457407534   457496578   457564565  
457628923   457694941   457759793    457838191    457913747 444879878  
445028509   445169386   455921288   456727544   456889757   456960913  
457022648   457087401   457199321   457261352   457329845   457407559  
457496610   457564581   457628949   457694958   457759835    457838225   
457913762 444879928   445028541   445169402   455922039   456727627   456889765
  456960921   457022655   457087427   457199339   457261386   457329878  
457407658   457496644   457564607   457628964   457694966   457759926   
457838233    457913796 444880017   445028558   445169501   455923060   456727650
  456889823   456960954   457022671   457087435   457199362   457261402  
457329886   457407674   457496701   457564615   457628980   457695039  
457759959    457838241    457913804 444880090   445028616   445169527  
455923649   456727783   456889831   456960962   457022689   457087450  
457199388   457261451   457329894   457407708   457496719   457564631  
457628998   457695047   457759975    457838324    457913838 444880108  
445028665   445169535   455924068   456727833   456889880   456961036  
457022739   457087468   457199396   457261469   457329928   457407781  
457496735   457564649   457629004   457695054   457760031    457838332   
457913846 444880116   445028707   445169568   455924894   456727841   456889930
  456961069   457022747   457087476   457199412   457261477   457329936  
457407799   457496750   457564664   457629038   457695062   457760080   
457838340    457913861 444880157   445028723   445169667   455925867   456728294
  456889955   456961077   457022796   457087492   457199420   457261493  
457329951   457407849   457496768   457564698   457629079   457695088  
457760114    457838357    457913879 444880199   445028756   445169675  
455927319   456728369   456889989   456961085   457022812   457087542  
457199446   457261527   457329969   457407880   457496776   457564722  
457629103   457695096   457760122    457838407    457913887 444880264  
445028806   445169683   455927830   456728567   456890003   456961093  
457022820   457087567   457199453   457261543   457330025   457407898  
457496784   457564730   457629111   457695112   457760221    457838415   
457913903 444880322   445028905   445169691   455928879   456728724   456890078
  456961119   457022853   457087583   457199487   457261550   457330058  
457407971   457496800   457564763   457629129   457695146   457760247   
457838431    457913929 444880330   445029010   445169725   455929422   456728781
  456890094   456961143   457022879   457087617   457199495   457261568  
457330066   457408029   457496818   457564789   457629152   457695179  
457760288    457838449    457913945 444880389   445029028   445169758  
455930537   456729235   456890110   456961150   457022945   457087633  
457199511   457261618   457330082   457408037   457496859   457564896  
457629160   457695187   457760304    457838456    457913952 444880413  
445029051   445169832   455931618   456729284   456890151   456961184  
457022978   457087641   457199529   457261634   457330140   457408052  
457496867   457564904   457629178   457695211   457760320    457838464   
457913986 444880470   445029069   445169865   455933994   456729334   456890177
  456961192   457022986   457087658   457199560   457261659   457330157  
457408078   457496883   457564920   457629210   457695229   457760338   
457838514    457913994 444880561   445029085   445169907   455934265   456729359
  456890193   456961200   457023026   457087674   457199578   457261683  
457330165   457408086   457496909   457564961   457629244   457695260  
457760379    457838555    457914026 444880629   445029135   445169915  
455934810   456729391   456890201   456961218   457023034   457087740  
457199594   457261709   457330207   457408110   457496933   457564987  
457629285   457695294   457760395    457838613    457914067 444880645  
445029143   445169949   455935759   456729409   456890219   456961226  
457023067   457087781   457199610   457261717   457330280   457408227  
457496941   457564995   457629301   457695328   457760403    457838662   
457914125 444880660   445029184   445170079   455935791   456729680   456890227
  456961242   457023091   457087799   457199628   457261733   457330306  
457408268   457496966   457565034   457629319   457695344   457760437   
457838688    457914166 444880728   445029200   445170137   455937409   456729722
  456890250   456961259   457023125   457087815   457199636   457261758  
457330363   457408342   457496982   457565109   457629343   457695351  
457760445    457838746    457914174 444880769   445029267   445170145  
455937466   456729748   456890268   456961267   457023133   457087831  
457199669   457261782   457330371   457408417   457497022   457565117  
457629392   457695401   457760452    457838878    457914190 444880801  
445029291   445170152   455938084   456729755   456890292   456961275  
457023141   457087849   457199727   457261808   457330454   457408474  
457497055   457565125   457629442   457695419   457760486    457838886   
457914224 444880900   445029309   445170210   455938639   456729763   456890300
  456961283   457023174   457087856   457199768   457261824   457330462  
457408482   457497071   457565141   457629483   457695443   457760494   
457838894    457914232 444880959   445029317   445170343   455940213   456729862
  456890375   456961291   457023208   457087880   457199818   457261899  
457330470   457408508   457497105   457565166   457629491   457695492  
457760551    457838910    457914240 444880975   445029382   445170350  
455940361   456730100   456890383   456961309   457023216   457087906  
457199842   457261907   457330488   457408532   457497147   457565216  
457629533   457695500   457760585    457838928    457914299 444881015  
445029390   445170368   455940403   456730118   456890391   456961317  
457023232   457087930   457199867   457261923   457330496   457408581  
457497154   457565232   457629541   457695526   457760601    457838944   
457914307 444881023   445029556   445170376   455941286   456730159   456890441
  456961333   457023273   457087948   457199883   457261931   457330512  
457408599   457497188   457565240   457629558   457695534   457760635   
457838951    457914315 444881122   445029580   445170384   455941542   456730217
  456890458   456961358   457023281   457087971   457199917   457261949  
457330546   457408607   457497212   457565265   457629566   457695567  
457760668    457838985    457914349 444881262   445029671   445170475  
455941864   456730233   456890482   456961366   457023299   457087989  
457199933   457261956   457330553   457408680   457497220   457565273  
457629574   457695575   457760676    457838993    457914356 444881288  
445029747   445170541   455942144   456730241   456890532   456961382  
457023307   457087997   457199966   457261972   457330587   457408698  
457497238   457565299   457629582   457695591   457760700    457839033   
457914380 444881296   445029754   445170558   455942847   456730316   456890573
  456961390   457023315   457088003   457199982   457261998   457330603  
457408722   457497253   457565307   457629616   457695625   457760742   
457839041    457914422



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444881320   445029804   445170657   455945485   456730340   456890599  
456961408   457023364   457088029   457200020   457262020   457330629  
457408771   457497261   457565364   457629657   457695641   457760791   
457839082    457914448 444881338   445029879   445170764   455947465   456730357
  456890607   456961432   457023380   457088037   457200087   457262038  
457330637   457408813   457497295   457565406   457629673   457695658  
457760809    457839132    457914455 444881437   445029945   445170863  
455948653   456730373   456890615   456961440   457023406   457088045  
457200103   457262046   457330645   457408839   457497329   457565463  
457629707   457695682   457760817    457839181    457914463 444881445  
445030026   445171036   455948695   456730415   456890631   456961465  
457023455   457088052   457200145   457262053   457330660   457408862  
457497352   457565489   457629723   457695708   457760858    457839199   
457914471 444881494   445030042   445171077   455949032   456730514   456890656
  456961473   457023463   457088060   457200202   457262061   457330678  
457408870   457497386   457565497   457629731   457695732   457760924   
457839215    457914489 444881544   445030174   445171085   455949081   456730555
  456890664   456961499   457023471   457088094   457200228   457262095  
457330736   457408961   457497477   457565521   457629749   457695740  
457760932    457839223    457914513 444881577   445030265   445171135  
455949305   456730639   456890672   456961507   457023505   457088128  
457200301   457262129   457330744   457409035   457497485   457565588  
457629780   457695757   457760957    457839231    457914521 444881684  
445030422   445171168   455949362   456730696   456890680   456961515  
457023521   457088144   457200319   457262137   457330769   457409043  
457497501   457565596   457629798   457695765   457760965    457839264   
457914570 444881700   445030448   445171234   455950899   456730902   456890714
  456961572   457023547   457088151   457200335   457262145   457330785  
457409092   457497519   457565653   457629806   457695807   457760981   
457839272    457914588 444881809   445030497   445171291   455951129   456730936
  456890730   456961598   457023562   457088169   457200343   457262178  
457330819   457409159   457497568   457565661   457629822   457695815  
457760999    457839298    457914596 444881858   445030596   445171317  
455951269   456730944   456890748   456961606   457023570   457088185  
457200350   457262186   457330835   457409175   457497592   457565711  
457629848   457695823   457761013    457839306    457914604 444881973  
445030646   445171382   455951707   456731157   456890771   456961622  
457023588   457088193   457200418   457262251   457330843   457409217  
457497600   457565760   457629855   457695831   457761039    457839330   
457914612 444882039   445030687   445171416   455952002   456731330   456890821
  456961648   457023596   457088201   457200426   457262269   457330868  
457409225   457497626   457565778   457629863   457695856   457761047   
457839348    457914638 444882054   445030760   445171531   455952689   456731348
  456890839   456961663   457023620   457088227   457200434   457262285  
457330876   457409241   457497634   457565828   457629871   457695864  
457761062    457839413    457914653 444882120   445030844   445171580  
455952937   456731611   456890870   456961689   457023745   457088268  
457200442   457262293   457330884   457409282   457497642   457565836  
457629889   457695914   457761070    457839462    457914679 444882278  
445030901   445171614   455955153   456731702   456890896   456961697  
457023752   457088284   457200483   457262319   457330926   457409381  
457497667   457565869   457629905   457695922   457761104    457839496   
457914687 444882286   445031008   445171630   455955781   456731876   456890920
  456961705   457023760   457088318   457200509   457262327   457330959  
457409431   457497675   457565901   457629913   457695963   457761120   
457839512    457914695 444882302   445031057   445171663   455956110   456731942
  456890938   456961721   457023877   457088391   457200517   457262335  
457330967   457409456   457497691   457565927   457629939   457695971  
457761161    457839579    457914711 444882310   445031081   445171671  
455956656   456731967   456890979   456961770   457023885   457088417  
457200541   457262343   457330983   457409498   457497725   457565935  
457629947   457696003   457761195    457839587    457914729 444882419  
445031172   445171689   455959015   456732023   456890995   456961796  
457023901   457088425   457200566   457262350   457331023   457409506  
457497758   457566115   457629962   457696037   457761203    457839603   
457914745 444882435   445031180   445171788   455959700   456732296   456891019
  456961804   457023927   457088441   457200574   457262384   457331049  
457409522   457497766   457566123   457629996   457696045   457761211   
457839652    457914778 444882518   445031214   445171952   455960138   456732346
  456891068   456961812   457023976   457088474   457200582   457262392  
457331098   457409555   457497774   457566164   457630036   457696060  
457761229    457839694    457914802 444882633   445031248   445172000  
455960559   456732643   456891084   456961838   457024040   457088482  
457200665   457262418   457331106   457409563   457497790   457566180  
457630069   457696078   457761245    457839868    457914810 444882708  
445031339   445172034   455960583   456732684   456891118   456961846  
457024057   457088490   457200673   457262426   457331122   457409589  
457497816   457566214   457630077   457696086   457761260    457839892   
457914828 444882716   445031420   445172042   455961862   456732767   456891126
  456961853   457024107   457088532   457200681   457262434   457331130  
457409613   457497873   457566222   457630085   457696094   457761278   
457839926    457914836 444882807   445031503   445172133   455962209   456732791
  456891217   456961861   457024123   457088540   457200699   457262442  
457331148   457409621   457497899   457566297   457630119   457696102  
457761286    457839934    457914844 444882815   445031511   445172166  
455963579   456732858   456891225   456961887   457024164   457088557  
457200707   457262467   457331155   457409647   457497907   457566305  
457630135   457696128   457761294    457839942    457914869 444882831  
445031545   445172265   455964015   456732908   456891233   456961903  
457024172   457088615   457200723   457262491   457331163   457409654  
457497931   457566321   457630168   457696136   457761310    457839959   
457914877 444882856   445031578   445172281   455964080   456732916   456891241
  456961929   457024206   457088623   457200731   457262509   457331171  
457409662   457497956   457566347   457630192   457696193   457761328   
457839991    457914901 444882880   445031727   445172331   455965848   456732924
  456891282   456961960   457024214   457088631   457200749   457262533  
457331197   457409704   457497972   457566388   457630226   457696219  
457761344    457840007    457914935 444882906   445031776   445172380  
455969816   456732973   456891316   456961978   457024248   457088649  
457200756   457262541   457331213   457409746   457497980   457566404  
457630283   457696227   457761351    457840023    457914950 444882955  
445031800   445172414   455971242   456733112   456891332   456962034  
457024263   457088664   457200764   457262608   457331239   457409845  
457498079   457566412   457630333   457696235   457761377    457840056   
457914968 444882997   445031818   445172471   455971648   456733153   456891431
  456962059   457024271   457088672   457200780   457262632   457331247  
457409894   457498111   457566420   457630374   457696326   457761385   
457840072    457914976 444883037   445031826   445172505   455971929   456733203
  456891522   456962067   457024321   457088680   457200806   457262657  
457331288   457409951   457498137   457566446   457630382   457696391  
457761393    457840114    457915007 444883060   445031867   445172554  
455972034   456733450   456891530   456962075   457024339   457088706  
457200814   457262681   457331304   457410017   457498145   457566461  
457630408   457696417   457761401    457840122    457915015 444883185  
445031909   445172588   455973248   456733617   456891613   456962083  
457024370   457088730   457200830   457262699   457331320   457410058  
457498160   457566479   457630416   457696425   457761476    457840148   
457915031 444883193   445031966   445172638   455975854   456733872   456891662
  456962208   457024396   457088763   457200848   457262749   457331353  
457410082   457498178   457566495   457630440   457696433   457761518   
457840155    457915049 444883201   445031982   445172661   455976571   456734193
  456891670   456962216   457024420   457088771   457200863   457262764  
457331361   457410116   457498194   457566503   457630457   457696441  
457761542    457840189    457915064 444883219   445032170   445172679  
455977298   456734219   456891688   456962273   457024438   457088789  
457200871   457262780   457331379   457410165   457498269   457566529  
457630499   457696482   457761633    457840197    457915080 444883250  
445032253   445172802   455977926   456734318   456891704   456962299  
457024453   457088813   457200889   457262806   457331403   457410181  
457498285   457566537   457630531   457696490   457761666    457840221   
457915106 444883292   445032261   445172893   455978759   456734342   456891712
  456962307   457024487   457088870   457200897   457262814   457331429  
457410207   457498343   457566552   457630556   457696508   457761682   
457840239    457915122 444883359   445032303   445172935   455980284   456734425
  456891720   456962315   457024495   457088888   457200905   457262822  
457331494   457410314   457498368   457566586   457630564   457696516  
457761716    457840254    457915148 444883417   445032329   445173081  
455980615   456734466   456891738   456962323   457024529   457088979  
457200939   457262830   457331510   457410389   457498392   457566610  
457630572   457696540   457761740    457840270    457915155 444883425  
445032394   445173099   455982066   456734516   456891787   456962349  
457024537   457088987   457200947   457262863   457331528   457410397  
457498400   457566685   457630598   457696573   457761765    457840320   
457915163 444883557   445032501   445173107   455982793   456734581   456891795
  456962356   457024545   457088995   457200970   457262897   457331536  
457410421   457498418   457566768   457630606   457696615   457761781   
457840361    457915213 444883615   445032543   445173115   455983072   456734656
  456891803   456962364   457024560   457089043   457200988   457262939  
457331544   457410470   457498434   457566784   457630614   457696631  
457761930    457840395    457915221 444883656   445032550   445173131  
455983403   456734870   456891811   456962398   457024602   457089076  
457201002   457262962   457331569   457410504   457498475   457566792  
457630648   457696656   457762086    457840403    457915239 444883664  
445032618   445173149   455985036   456734904   456891829   456962406  
457024628   457089084   457201044   457262970   457331585   457410520  
457498483   457566800   457630655   457696672   457762128    457840445   
457915247 444883680   445032907   445173172   455986794   456734946   456891845
  456962422   457024651   457089100   457201085   457263051   457331601  
457410603   457498491   457566826   457630663   457696680   457762151   
457840585    457915288 444883706   445033061   445173222   455987636   456735000
  456891902   456962430   457024669   457089175   457201093   457263093  
457331627   457410645   457498509   457566834   457630671   457696698  
457762169    457840619    457915296 444883763   445033129   445173230  
455987644   456735109   456891936   456962455   457024685   457089183  
457201143   457263127   457331676   457410710   457498517   457566867  
457630689   457696706   457762235    457840627    457915320 444883771  
445033160   445173313   455988014   456735216   456891944   456962471  
457024693   457089209   457201150   457263143   457331734   457410744  
457498558   457566875   457630705   457696730   457762243    457840635   
457915346 444883805   445033319   445173420   455988915   456735273   456891969
  456962513   457024701   457089225   457201168   457263150   457331759  
457410850   457498566   457566883   457630739   457696748   457762250   
457840643    457915361 444883821   445033327   445173602   455990564   456735430
  456891977   456962521   457024727   457089266   457201176   457263168  
457331825   457410884   457498574   457566909   457630747   457696797  
457762276    457840650    457915387 444883847   445033350   445173628  
455990887   456735570   456891993   456962539   457024750   457089282  
457201192   457263184   457331833   457410892   457498582   457566925  
457630762   457696805   457762342    457840676    457915403 444883904  
445033368   445173677   455991919   456735711   456892017   456962604  
457024768   457089316   457201200   457263234   457331874   457410975  
457498608   457566958   457630788   457696813   457762359    457840684   
457915429 444884001   445033376   445173727   455992446   456735828   456892074
  456962612   457024842   457089332   457201218   457263259   457331890  
457411031   457498632   457566966   457630820   457696839   457762367   
457840700    457915452 444884027   445033467   445173768   455993832   456735927
  456892082   456962620   457024859   457089340   457201291   457263267  
457331932   457411098   457498640   457566974   457630853   457696847  
457762375    457840718    457915460 444884068   445033483   445173784  
455993931   456735943   456892090   456962687   457024867   457089373  
457201309   457263309   457331999   457411114   457498673   457566982  
457630879   457696854   457762409    457840783    457915478 444884134  
445033541   445173800   455994806   456735992   456892132   456962695  
457024891   457089381   457201317   457263317   457332005   457411122  
457498681   457566990   457630911   457696862   457762425    457840791   
457915502 444884142   445033574   445173826   455995266   456736008   456892140
  456962703   457024925   457089399   457201325   457263333   457332013  
457411130   457498707   457567006   457630937   457696870   457762508   
457840825    457915510 444884183   445033624   445173834   455995522   456736024
  456892157   456962752   457024933   457089415   457201333   457263358  
457332039   457411197   457498715   457567022   457630952   457696896  
457762532    457840866    457915536 444884191   445033681   445173842  
455995688   456736057   456892165   456962778   457024966   457089449  
457201382   457263382   457332054   457411221   457498723   457567030  
457630960   457696938   457762540    457840908    457915544 444884308  
445033715   445173891   455997007   456736123   456892173   456962794  
457024974   457089464   457201390   457263390   457332120   457411239  
457498756   457567055   457630978   457696987   457762599    457840940   
457915551 444884357   445033756   445173917   455997940   456736172   456892181
  456962844   457024982   457089480   457201473   457263408   457332179  
457411254   457498772   457567121   457631042   457697043   457762623   
457840965    457915569 444884365   445033764   445173933   455999235   456736297
  456892199   456962851   457024990   457089498   457201499   457263416  
457332211   457411304   457498780   457567147   457631059   457697068  
457762631    457840999    457915593 444884407   445033814   445173990  
455999649   456736347   456892207   456962885   457025039   457089555  
457201531   457263424   457332245   457411338   457498798   457567188  
457631083   457697076   457762656    457841039    457915627 444884464  
445033822   445174063   456000785   456737030   456892363   456962919  
457025070   457089563   457201580   457263457   457332252   457411403  
457498814   457567204   457631109   457697100   457762664    457841047   
457915643 444884498   445033830   445174089   456001809   456737063   456892371
  456962935   457025096   457089613   457201598   457263473   457332336  
457411460   457498855   457567212   457631133   457697126   457762680   
457841062    457915676 444884506   445033871   445174154   456002195   456737337
  456892389   456962950   457025104   457089621   457201630   457263481  
457332385   457411544   457498905   457567220   457631141   457697142  
457762722    457841120    457915775 444884571   445033970   445174196  
456004472   456737386   456892421   456962984   457025112   457089647  
457201648   457263515   457332393   457411569   457498962   457567253  
457631158   457697191   457762748    457841187    457915809 444884654  
445033988   445174204   456004639   456737428   456892439   456963065  
457025120   457089662   457201655   457263549   457332401   457411619  
457498970   457567261   457631174   457697209   457762797    457841203   
457915825 444884696   445034176   445174220   456004928   456737519   456892496
  456963073   457025138   457089670   457201663   457263572   457332450  
457411635   457499010   457567279   457631216   457697225   457762821   
457841229    457915841



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444884779   445034184   445174238   456005867   456737642   456892504  
456963081   457025146   457089688   457201689   457263580   457332468  
457411650   457499028   457567295   457631240   457697233   457762847   
457841278    457915866 444884910   445034242   445174246   456006345   456737758
  456892512   456963107   457025153   457089704   457201705   457263598  
457332476   457411825   457499036   457567303   457631265   457697282  
457762870    457841286    457915916 444885032   445034283   445174279  
456006477   456737824   456892520   456963115   457025179   457089712  
457201770   457263630   457332484   457411858   457499044   457567337  
457631299   457697332   457762912    457841336    457915924 444885040  
445034333   445174337   456007970   456737832   456892538   456963123  
457025187   457089738   457201796   457263655   457332500   457411916  
457499069   457567345   457631331   457697340   457762920    457841344   
457915957 444885131   445034408   445174345   456010651   456737931   456892553
  456963131   457025195   457089746   457201812   457263671   457332559  
457411924   457499085   457567360   457631356   457697407   457762987   
457841427    457915973 444885248   445034457   445174378   456011923   456738053
  456892603   456963164   457025211   457089753   457201820   457263747  
457332575   457411932   457499093   457567402   457631364   457697415  
457763019    457841450    457916005 444885388   445034598   445174436  
456012822   456738269   456892637   456963180   457025229   457089761  
457201861   457263754   457332591   457411940   457499119   457567428  
457631372   457697423   457763050    457841468    457916021 444885438  
445034648   445174477   456012954   456738343   456892645   456963214  
457025252   457089787   457201887   457263762   457332617   457412005  
457499143   457567469   457631380   457697449   457763092    457841500   
457916062 444885487   445034762   445174501   456014224   456738517   456892660
  456963222   457025260   457089803   457201945   457263796   457332625  
457412013   457499176   457567477   457631430   457697456   457763159   
457841526    457916070 444885586   445034853   445174618   456014471   456738590
  456892686   456963248   457025278   457089811   457201952   457263812  
457332633   457412039   457499184   457567485   457631455   457697464  
457763183    457841542    457916088 444885602   445034994   445174758  
456014935   456738731   456892702   456963263   457025294   457089829  
457201978   457263846   457332641   457412054   457499192   457567493  
457631471   457697506   457763209    457841567    457916104 444885669  
445035116   445174782   456017177   456739168   456892728   456963297  
457025302   457089837   457201994   457263861   457332658   457412120  
457499226   457567501   457631489   457697514   457763233    457841575   
457916112 444885735   445035124   445174832   456017482   456739457   456892777
  456963305   457025310   457089845   457202000   457263879   457332674  
457412229   457499242   457567527   457631604   457697530   457763266   
457841591    457916120 444885818   445035231   445174873   456021153   456739564
  456892801   456963313   457025351   457089860   457202034   457263887  
457332682   457412260   457499309   457567535   457631620   457697621  
457763274    457841633    457916138 444885974   445035264   445174956  
456023639   456739879   456892835   456963321   457025401   457089902  
457202042   457263895   457332716   457412302   457499325   457567543  
457631646   457697639   457763282    457841641    457916161 444886006  
445035397   445174972   456024314   456740133   456892843   456963339  
457025419   457089910   457202075   457263929   457332765   457412344  
457499341   457567568   457631653   457697670   457763290    457841658   
457916179 444886048   445035413   445175052   456024579   456740158   456892884
  456963354   457025468   457089928   457202091   457263937   457332773  
457412559   457499424   457567584   457631711   457697688   457763308   
457841674    457916187 444886055   445035439   445175060   456025279   456740190
  456892918   456963388   457025476   457089944   457202141   457263952  
457332781   457412682   457499440   457567618   457631737   457697720  
457763316    457841682    457916211 444886170   445035488   445175078  
456025402   456740216   456892926   456963396   457025484   457089977  
457202190   457263960   457332799   457412807   457499465   457567642  
457631752   457697738   457763357    457841708    457916229 444886295  
445035504   445175110   456027382   456740273   456892983   456963453  
457025492   457090025   457202208   457263978   457332831   457412856  
457499481   457567675   457631760   457697746   457763373    457841757   
457916245 444886386   445035538   445175136   456027515   456740448   456893007
  456963461   457025526   457090033   457202216   457263994   457332864  
457412880   457499499   457567717   457631778   457697787   457763407   
457841773    457916260 444886493   445035595   445175144   456028653   456740497
  456893031   456963479   457025534   457090074   457202265   457264018  
457332872   457412930   457499556   457567758   457631786   457697795  
457763480    457841781    457916310 444886568   445035629   445175151  
456029545   456740521   456893049   456963495   457025591   457090116  
457202299   457264026   457332906   457413011   457499614   457567766  
457631810   457697803   457763571    457841815    457916336 444886576  
445035678   445175177   456030709   456740547   456893056   456963503  
457025609   457090124   457202307   457264059   457332930   457413094  
457499630   457567774   457631836   457697837   457763605    457841849   
457916369 444886592   445035702   445175201   456031699   456740596   456893098
  456963511   457025617   457090264   457202349   457264117   457332955  
457413128   457499671   457567790   457631844   457697845   457763647   
457841864    457916435 444886717   445035843   445175227   456032077   456740646
  456893114   456963529   457025716   457090272   457202356   457264125  
457332997   457413193   457499689   457567816   457631851   457697860  
457763688    457841914    457916443 444886741   445035884   445175250  
456032598   456740687   456893122   456963545   457025757   457090322  
457202372   457264133   457333037   457413201   457499697   457567824  
457631869   457697878   457763720    457841922    457916450 444886766  
445035900   445175292   456034131   456740737   456893148   456963552  
457025773   457090355   457202398   457264158   457333052   457413227  
457499721   457567915   457631877   457697902   457763761    457841955   
457916484 444886899   445035918   445175318   456034511   456740786   456893155
  456963578   457025781   457090363   457202414   457264166   457333078  
457413235   457499770   457567923   457631901   457697944   457763795   
457841971    457916492 444886923   445036007   445175334   456035286   456740893
  456893163   456963586   457025807   457090397   457202422   457264182  
457333086   457413250   457499796   457567949   457631919   457697951  
457763803    457841997    457916518 444886931   445036189   445175375  
456035724   456740901   456893171   456963602   457025815   457090439  
457202448   457264216   457333136   457413292   457499804   457567956  
457631927   457697969   457763811    457842003    457916526 444886964  
445036205   445175417   456036193   456741032   456893221   456963610  
457025849   457090454   457202455   457264224   457333169   457413375  
457499812   457567964   457631935   457697977   457763878    457842011   
457916534 444887004   445036239   445175565   456036318   456741040   456893239
  456963677   457025856   457090496   457202471   457264240   457333235  
457413482   457499853   457567980   457631943   457697993   457763902   
457842094    457916542 444887020   445036288   445175607   456038876   456741107
  456893247   456963701   457025872   457090538   457202497   457264257  
457333243   457413516   457499879   457568004   457631992   457698009  
457763928    457842102    457916575 444887095   445036338   445175672  
456039601   456741172   456893288   456963719   457025880   457090660  
457202521   457264307   457333268   457413532   457499887   457568012  
457632008   457698066   457763936    457842110    457916591 444887137  
445036361   445175706   456041284   456741230   456893304   456963727  
457025906   457090678   457202547   457264315   457333292   457413573  
457499895   457568020   457632065   457698082   457763944    457842151   
457916609 444887178   445036437   445175771   456041524   456741446   456893312
  456963735   457025914   457090686   457202562   457264331   457333318  
457413672   457499903   457568046   457632107   457698090   457763985   
457842177    457916617 444887335   445036486   445176019   456042605   456741495
  456893338   456963743   457025930   457090702   457202604   457264356  
457333383   457413680   457499929   457568053   457632115   457698116  
457763993    457842185    457916633 444887350   445036494   445176043  
456043751   456741586   456893346   456963768   457025955   457090710  
457202638   457264364   457333425   457413748   457499945   457568095  
457632164   457698140   457764009    457842219    457916641 444887475  
445036536   445176084   456044965   456741602   456893361   456963784  
457025963   457090736   457202646   457264406   457333466   457413847  
457499986   457568103   457632172   457698165   457764074    457842250   
457916740 444887558   445036551   445176092   456047158   456741644   456893395
  456963792   457025989   457090801   457202653   457264422   457333490  
457413854   457499994   457568129   457632180   457698173   457764116   
457842268    457916757 444887616   445036692   445176191   456047588   456741735
  456893429   456963818   457026011   457090819   457202679   457264463  
457333508   457413870   457500007   457568178   457632214   457698181  
457764132    457842284    457916773 444887624   445036700   445176209  
456048024   456741859   456893478   456963826   457026037   457090827  
457202695   457264505   457333516   457413912   457500080   457568186  
457632222   457698223   457764140    457842292    457916781 444887657  
445036742   445176225   456048040   456741982   456893486   456963834  
457026078   457090884   457202711   457264539   457333524   457413920  
457500122   457568194   457632255   457698298   457764157    457842326   
457916831 444887681   445036759   445176274   456048123   456742287   456893528
  456963842   457026128   457090892   457202729   457264547   457333581  
457413938   457500155   457568210   457632289   457698314   457764199   
457842334    457916872 444887749   445036775   445176324   456048800   456742501
  456893569   456963891   457026136   457090967   457202737   457264554  
457333649   457413987   457500189   457568236   457632305   457698348  
457764207    457842342    457916898 444887764   445036866   445176431  
456048917   456742535   456893577   456963958   457026169   457091007  
457202752   457264562   457333664   457414019   457500197   457568244  
457632321   457698363   457764264    457842359    457916914 444887772  
445036908   445176480   456048941   456742667   456893601   456964022  
457026219   457091049   457202760   457264588   457333706   457414027  
457500205   457568277   457632347   457698371   457764306    457842375   
457916930 444887814   445036940   445176498   456049022   456742717   456893635
  456964030   457026250   457091080   457202778   457264612   457333714  
457414035   457500312   457568319   457632388   457698413   457764314   
457842383    457916955 444887863   445037005   445176522   456049717   456742816
  456893684   456964055   457026276   457091114   457202794   457264638  
457333730   457414068   457500361   457568350   457632396   457698439  
457764322    457842433    457916963 444887889   445037153   445176548  
456050004   456742964   456893726   456964071   457026284   457091122  
457202927   457264661   457333748   457414134   457500379   457568368  
457632404   457698447   457764330    457842466    457916971 444887897  
445037179   445176688   456051267   456743145   456893734   456964089  
457026292   457091130   457202943   457264679   457333755   457414175  
457500395   457568384   457632438   457698454   457764355    457842474   
457916989 444887939   445037187   445176746   456051382   456743152   456893767
  456964097   457026326   457091155   457202984   457264695   457333763  
457414217   457500437   457568392   457632446   457698488   457764363   
457842508    457916997 444888010   445037302   445176761   456052158   456743228
  456893775   456964105   457026334   457091163   457203024   457264752  
457333771   457414233   457500445   457568400   457632487   457698512  
457764371    457842516    457917003 444888044   445037310   445176845  
456052208   456743244   456893817   456964121   457026342   457091197  
457203065   457264760   457333789   457414324   457500460   457568434  
457632495   457698520   457764405    457842524    457917037 444888051  
445037351   445176860   456052695   456743293   456893890   456964162  
457026375   457091247   457203115   457264794   457333805   457414332  
457500502   457568442   457632503   457698538   457764421    457842540   
457917045 444888127   445037401   445176878   456052778   456743368   456893908
  456964170   457026417   457091254   457203206   457264828   457333847  
457414365   457500544   457568467   457632529   457698553   457764447   
457842557    457917086 444888176   445037427   445176886   456052943   456743400
  456893916   456964279   457026441   457091262   457203214   457264869  
457333854   457414407   457500569   457568475   457632552   457698579  
457764462    457842565    457917094 444888234   445037468   445176902  
456055052   456743525   456893924   456964311   457026458   457091270  
457203230   457264877   457333946   457414415   457500619   457568491  
457632669   457698587   457764470    457842672    457917110 444888242  
445037542   445176969   456056555   456743541   456893940   456964329  
457026474   457091288   457203248   457264919   457333961   457414498  
457500643   457568517   457632693   457698595   457764520    457842706   
457917128 444888275   445037591   445176985   456057702   456743566   456893957
  456964352   457026482   457091304   457203255   457264935   457334001  
457414555   457500676   457568525   457632701   457698603   457764553   
457842714    457917136 444888325   445037625   445177025   456058106   456743582
  456893965   456964360   457026490   457091320   457203263   457264943  
457334019   457414563   457500700   457568558   457632719   457698645  
457764595    457842771    457917144 444888416   445037666   445177116  
456058353   456743814   456893999   456964378   457026516   457091338  
457203289   457264968   457334035   457414589   457500726   457568566  
457632834   457698678   457764660    457842789    457917169 444888432  
445037690   445177322   456058379   456743871   456894013   456964386  
457026532   457091346   457203305   457264976   457334068   457414688  
457500742   457568574   457632875   457698686   457764678    457842805   
457917177 444888549   445037773   445177363   456058577   456743939   456894039
  456964402   457026540   457091361   457203313   457264984   457334084  
457414712   457500759   457568582   457632917   457698710   457764694   
457842813    457917185 444888598   445037781   445177397   456058916   456744093
  456894047   456964451   457026573   457091379   457203321   457264992  
457334126   457414753   457500767   457568608   457632933   457698769  
457764702    457842847    457917201 444888606   445037856   445177470  
456058999   456744101   456894062   456964493   457026581   457091395  
457203339   457265015   457334134   457414787   457500791   457568616  
457632941   457698785   457764744    457842904    457917227 444888648  
445037898   445177546   456059062   456744283   456894104   456964519  
457026599   457091429   457203362   457265023   457334191   457414803  
457500809   457568632   457632982   457698793   457764751    457842946   
457917243 444888770   445037930   445177637   456059153   456744424   456894153
  456964527   457026623   457091437   457203370   457265122   457334241  
457414944   457500833   457568665   457632990   457698801   457764777   
457842953    457917284 444888820   445037989   445177702   456059237   456744531
  456894203   456964584   457026631   457091452   457203388   457265130  
457334266   457414969   457501013   457568673   457633030   457698819  
457764793    457842987    457917292 444888846   445038029   445177710  
456061639   456744671   456894211   456964600   457026672   457091486  
457203396   457265155   457334274   457414985   457501039   457568699  
457633048   457698843   457764801    457843019    457917300 444888887  
445038078   445177819   456062066   456744770   456894229   456964618  
457026714   457091528   457203412   457265189   457334308   457414993  
457501054   457568723   457633063   457698850   457764827    457843050   
457917342 444888978   445038110   445177959   456062306   456744804   456894237
  456964626   457026755   457091544   457203420   457265205   457334324  
457415008   457501062   457568772   457633089   457698868   457764876   
457843100    457917359



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444888986   445038151   445177967   456062637   456744887   456894245  
456964675   457026763   457091601   457203438   457265239   457334340  
457415016   457501096   457568780   457633105   457698876   457764900   
457843126    457917391 444888994   445038227   445177975   456062801   456744929
  456894344   456964691   457026771   457091775   457203446   457265247  
457334381   457415032   457501104   457568798   457633113   457698884  
457764926    457843142    457917466 444889067   445038326   445177991  
456062827   456744960   456894351   456964725   457026789   457091833  
457203453   457265254   457334407   457415073   457501112   457568830  
457633147   457698892   457764934    457843159    457917482 444889109  
445038359   445178015   456064484   456745009   456894369   456964782  
457026805   457091866   457203461   457265288   457334506   457415081  
457501187   457568848   457633170   457698900   457764967    457843175   
457917516 444889158   445038367   445178106   456064971   456745017   456894401
  456964824   457026813   457091890   457203487   457265304   457334514  
457415099   457501252   457568855   457633188   457698918   457764983   
457843191    457917557 444889174   445038391   445178122   456064997   456745090
  456894419   456964832   457026847   457091916   457203503   457265387  
457334571   457415115   457501278   457568897   457633196   457698926  
457765014    457843209    457917615 444889232   445038417   445178148  
456065077   456745108   456894443   456964865   457026854   457092005  
457203529   457265411   457334605   457415131   457501286   457568905  
457633220   457698942   457765022    457843225    457917623 444889257  
445038425   445178155   456065234   456745116   456894468   456964899  
457026862   457092021   457203552   457265429   457334621   457415156  
457501336   457568988   457633246   457698967   457765055    457843233   
457917664 444889364   445038441   445178213   456065598   456745132   456894484
  456964907   457026912   457092039   457203578   457265445   457334670  
457415198   457501344   457569036   457633261   457698975   457765063   
457843274    457917672 444889372   445038474   445178221   456066265   456745140
  456894500   456964915   457026953   457092054   457203594   457265460  
457334688   457415222   457501401   457569051   457633329   457699015  
457765071    457843332    457917680 444889414   445038482   445178247  
456066810   456745173   456894534   456964923   457026995   457092062  
457203602   457265486   457334720   457415230   457501419   457569077  
457633360   457699023   457765105    457843340    457917698 444889455  
445038524   445178288   456067032   456745355   456894567   456964949  
457027019   457092070   457203610   457265502   457334753   457415263  
457501450   457569085   457633378   457699072   457765147    457843357   
457917706 444889471   445038540   445178296   456067438   456745496   456894583
  456964964   457027027   457092161   457203628   457265510   457334779  
457415289   457501468   457569143   457633386   457699080   457765246   
457843365    457917714 444889505   445038631   445178387   456067727   456745603
  456894609   456964980   457027068   457092211   457203636   457265528  
457334829   457415305   457501492   457569168   457633410   457699106  
457765253    457843373    457917748 444889547   445038656   445178411  
456069301   456745645   456894682   456965003   457027084   457092260  
457203644   457265569   457334852   457415313   457501526   457569200  
457633444   457699114   457765295    457843381    457917755 444889554  
445038664   445178452   456070507   456745702   456894724   456965011  
457027100   457092310   457203651   457265585   457334878   457415339  
457501559   457569234   457633451   457699122   457765303    457843407   
457917813 444889596   445038722   445178486   456071067   456745983   456894757
  456965029   457027126   457092328   457203677   457265619   457334902  
457415347   457501583   457569259   457633469   457699130   457765311   
457843415    457917821 444889620   445038730   445178635   456071448   456746452
  456894773   456965060   457027142   457092336   457203685   457265627  
457334928   457415370   457501625   457569267   457633477   457699148  
457765345    457843506    457917839 444889638   445038789   445178643  
456073253   456746585   456894807   456965086   457027167   457092344  
457203693   457265643   457334977   457415404   457501641   457569283  
457633535   457699163   457765394    457843514    457917847 444889703  
445038847   445178718   456073618   456746635   456894823   456965102  
457027183   457092351   457203701   457265668   457334985   457415420  
457501708   457569291   457633543   457699189   457765436    457843522   
457917854 444889711   445038854   445178759   456074012   456747021   456894831
  456965144   457027191   457092369   457203784   457265676   457334993  
457415446   457501740   457569317   457633576   457699221   457765444   
457843530    457917912 444889760   445038896   445178825   456075027   456747138
  456894898   456965169   457027209   457092450   457203792   457265700  
457335008   457415461   457501781   457569325   457633618   457699247  
457765493    457843548    457917946 444889794   445038912   445179039  
456075282   456747369   456894914   456965177   457027225   457092468  
457203859   457265726   457335032   457415487   457501807   457569341  
457633659   457699270   457765519    457843563    457917953 444889844  
445038920   445179047   456075894   456747427   456894948   456965185  
457027233   457092484   457203867   457265742   457335040   457415495  
457501815   457569358   457633667   457699296   457765527    457843597   
457917987 444889851   445038995   445179112   456076298   456747450   456894989
  456965193   457027258   457092500   457203875   457265767   457335057  
457415511   457501823   457569366   457633675   457699312   457765543   
457843613    457917995 444889919   445039118   445179211   456076538   456747690
  456895002   456965227   457027282   457092518   457203891   457265775  
457335073   457415529   457501880   457569374   457633733   457699320  
457765568    457843621    457918001 444890040   445039159   445179252  
456078997   456747765   456895085   456965276   457027290   457092567  
457203909   457265817   457335115   457415578   457501914   457569382  
457633741   457699387   457765584    457843639    457918019 444890149  
445039167   445179294   456079755   456747799   456895101   456965300  
457027308   457092591   457203917   457265833   457335123   457415594  
457501922   457569390   457633766   457699395   457765592    457843662   
457918118 444890198   445039308   445179427   456081520   456747880   456895150
  456965318   457027316   457092609   457203933   457265874   457335149  
457415610   457501930   457569408   457633782   457699429   457765600   
457843670    457918126 444890305   445039357   445179484   456081561   456747955
  456895184   456965334   457027340   457092682   457203958   457265882  
457335198   457415644   457501955   457569440   457633824   457699437  
457765618    457843688    457918134 444890438   445039373   445179492  
456082015   456747963   456895200   456965342   457027365   457092690  
457203982   457265890   457335321   457415669   457501963   457569457  
457633832   457699452   457765626    457843696    457918142 444890453  
445039431   445179534   456082213   456748045   456895218   456965359  
457027373   457092708   457203990   457265908   457335370   457415677  
457501997   457569465   457633865   457699544   457765659    457843712   
457918159 444890461   445039597   445179559   456084268   456748060   456895275
  456965367   457027415   457092799   457204030   457265916   457335404  
457415685   457502003   457569473   457633881   457699585   457765667   
457843761    457918175 444890487   445039654   445179575   456084342   456748086
  456895291   456965383   457027423   457092815   457204048   457265940  
457335412   457415693   457502086   457569499   457633980   457699593  
457765675    457843779    457918191 444890495   445039670   445179658  
456084722   456748094   456895382   456965391   457027431   457092831  
457204063   457266013   457335420   457415701   457502102   457569523  
457634012   457699601   457765733    457843795    457918209 444890529  
445039712   445179674   456087196   456748193   456895390   456965417  
457027464   457092856   457204113   457266039   457335453   457415735  
457502128   457569549   457634020   457699619   457765758    457843803   
457918225 444890545   445039720   445179716   456087857   456748409   456895424
  456965425   457027472   457092898   457204121   457266062   457335495  
457415784   457502136   457569556   457634038   457699627   457765766   
457843951    457918258 444890578   445039761   445179732   456088780   456748516
  456895440   456965433   457027480   457092906   457204147   457266070  
457335529   457415792   457502169   457569572   457634079   457699635  
457765782    457843977    457918266 444890628   445039803   445179781  
456089937   456748540   456895465   456965441   457027522   457092922  
457204154   457266088   457335594   457415800   457502185   457569580  
457634087   457699650   457765790    457843993    457918274 444890685  
445039886   445179807   456090844   456748557   456895473   456965458  
457027530   457092971   457204170   457266096   457335636   457415891  
457502227   457569598   457634103   457699676   457765808    457844017   
457918316 444890701   445039894   445179849   456090877   456748813   456895481
  456965482   457027548   457093003   457204188   457266104   457335677  
457415909   457502235   457569648   457634129   457699692   457765857   
457844025    457918332 444890743   445039944   445179864   456090950   456748839
  456895499   456965490   457027555   457093052   457204196   457266120  
457335743   457415990   457502243   457569655   457634152   457699700  
457765865    457844041    457918340 444890958   445039985   445179872  
456093947   456748938   456895507   456965532   457027571   457093060  
457204212   457266138   457335750   457416022   457502276   457569671  
457634186   457699734   457765899    457844066    457918365 444891147  
445040041   445179955   456094366   456749100   456895523   456965565  
457027589   457093078   457204246   457266153   457335818   457416162  
457502292   457569697   457634202   457699742   457765907    457844082   
457918373 444891378   445040058   445180037   456095348   456749142   456895531
  456965607   457027597   457093086   457204253   457266195   457335834  
457416188   457502300   457569713   457634210   457699759   457765931   
457844090    457918407 444891469   445040074   445180045   456095660   456749266
  456895549   456965631   457027605   457093102   457204261   457266211  
457335867   457416196   457502342   457569721   457634236   457699767  
457765949    457844173    457918514 444891550   445040108   445180086  
456096924   456749274   456895556   456965649   457027639   457093110  
457204287   457266237   457335933   457416345   457502383   457569739  
457634244   457699809   457765956    457844181    457918522 444891600  
445040157   445180185   456097161   456749456   456895564   456965656  
457027647   457093128   457204303   457266260   457335941   457416451  
457502417   457569754   457634269   457699817   457765964    457844199   
457918571 444891709   445040249   445180201   456099787   456749480   456895614
  456965680   457027670   457093136   457204311   457266294   457335966  
457416477   457502425   457569812   457634285   457699841   457765972   
457844207    457918589 444891733   445040256   445180235   456099944   456749589
  456895648   456965706   457027688   457093151   457204345   457266302  
457336006   457416576   457502466   457569820   457634319   457699866  
457765998    457844249    457918597 444891832   445040322   445180292  
456100106   456749597   456895697   456965730   457027712   457093177  
457204352   457266310   457336030   457416592   457502474   457569861  
457634327   457699890   457766012    457844256    457918621 444892004  
445040389   445180300   456100361   456749670   456895721   456965805  
457027720   457093359   457204378   457266328   457336048   457416618  
457502508   457569887   457634335   457699932   457766053    457844298   
457918654 444892194   445040421   445180375   456100999   456749738   456895739
  456965821   457027746   457093383   457204444   457266369   457336063  
457416642   457502516   457569895   457634350   457699940   457766095   
457844355    457918670 444892277   445040454   445180383   456102086   456749886
  456895747   456965847   457027829   457093441   457204451   457266385  
457336089   457416733   457502540   457569903   457634368   457700151  
457766103    457844371    457918712 444892350   445040462   445180409  
456102599   456749936   456895762   456965854   457027845   457093474  
457204501   457266401   457336097   457416741   457502557   457569929  
457634426   457700177   457766137    457844389    457918720 444892434  
445040561   445180458   456103050   456749969   456895788   456965888  
457027860   457093482   457204527   457266419   457336147   457416790  
457502599   457569937   457634434   457700201   457766186    457844397   
457918746 444892459   445040678   445180524   456103829   456750033   456895820
  456965912   457027878   457093508   457204543   457266435   457336154  
457416824   457502615   457569960   457634459   457700227   457766194   
457844405    457918761 444892533   445040728   445180565   456104488   456750231
  456895846   456965938   457027894   457093524   457204550   457266492  
457336188   457416840   457502664   457569994   457634475   457700235  
457766228    457844447    457918779 444892566   445040884   445180664  
456104561   456750348   456895903   456965946   457027902   457093565  
457204576   457266500   457336220   457416923   457502680   457570000  
457634483   457700268   457766301    457844454    457918795 444892640  
445040892   445180706   456104595   456750504   456895911   456965961  
457027936   457093631   457204618   457266526   457336287   457416931  
457502748   457570059   457634558   457700276   457766335    457844462   
457918837 444892657   445040942   445180714   456104868   456750512   456896000
  456966001   457027969   457093664   457204626   457266534   457336402  
457416956   457502755   457570067   457634582   457700284   457766368   
457844488    457918845 444892772   445040975   445180722   456105600   456750520
  456896042   456966027   457027977   457093672   457204642   457266542  
457336410   457416964   457502797   457570075   457634640   457700292  
457766392    457844504    457918928 444892855   445041015   445180748  
456106665   456750686   456896059   456966068   457027985   457093730  
457204675   457266641   457336451   457416998   457502805   457570109  
457634723   457700326   457766400    457844512    457918969 444892871  
445041023   445180839   456107705   456750850   456896083   456966084  
457028025   457093755   457204683   457266658   457336493   457417038  
457502847   457570166   457634764   457700342   457766426    457844579   
457918993 444892897   445041049   445180896   456108851   456750892   456896117
  456966092   457028041   457093789   457204691   457266666   457336501  
457417053   457502854   457570174   457634780   457700433   457766459   
457844645    457919017 444892954   445041064   445180961   456109677   456751015
  456896133   456966100   457028058   457093805   457204709   457266682  
457336519   457417111   457502896   457570232   457634798   457700508  
457766467    457844660    457919058 444892996   445041072   445180987  
456110162   456751122   456896158   456966118   457028082   457093821  
457204717   457266716   457336535   457417160   457502904   457570257  
457634830   457700516   457766483    457844694    457919066 444893051  
445041098   445181068   456110204   456751148   456896174   456966126  
457028090   457093870   457204733   457266732   457336543   457417178  
457502946   457570265   457634863   457700540   457766509    457844728   
457919082 444893226   445041197   445181159   456110337   456751213   456896182
  456966175   457028116   457093912   457204766   457266740   457336584  
457417210   457502961   457570315   457634889   457700573   457766533   
457844751    457919090 444893242   445041221   445181217   456110972   456751270
  456896216   456966183   457028132   457093961   457204774   457266757  
457336592   457417228   457502979   457570331   457634897   457700607  
457766541    457844777    457919108 444893275   445041288   445181233  
456111624   456751353   456896232   456966191   457028157   457094043  
457204782   457266773   457336667   457417269   457502987   457570364  
457634905   457700615   457766558    457844785    457919116 444893283  
445041346   445181290   456112580   456751551   456896257   456966209  
457028181   457094084   457204816   457266849   457336683   457417277  
457502995   457570406   457634913   457700631   457766566    457844793   
457919124 444893374   445041395   445181308   456112929   456751577   456896265
  456966217   457028264   457094092   457204824   457266872   457336709  
457417285   457503001   457570463   457634962   457700649   457766616   
457844819    457919132



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444893390   445041429   445181316   456113232   456751676   456896281  
456966225   457028348   457094118   457204832   457266880   457336725  
457417293   457503019   457570513   457634970   457700656   457766624   
457844827    457919215 444893580   445041437   445181415   456113323   456751809
  456896307   456966241   457028363   457094126   457204873   457266898  
457336758   457417301   457503035   457570554   457634996   457700664  
457766681    457844876    457919223 444893598   445041494   445181423  
456113497   456751874   456896315   456966266   457028389   457094134  
457204881   457266914   457336816   457417327   457503092   457570562  
457635068   457700698   457766715    457844892    457919249 444893648  
445041569   445181431   456113927   456751916   456896349   456966316  
457028397   457094142   457204899   457266963   457336899   457417368  
457503100   457570604   457635076   457700706   457766723    457844900   
457919256 444893689   445041676   445181555   456114198   456751973   456896356
  456966324   457028488   457094175   457204915   457266971   457336907  
457417418   457503118   457570638   457635084   457700714   457766814   
457844926    457919264 444893713   445041684   445181613   456114354   456752005
  456896364   456966357   457028496   457094209   457204923   457266989  
457336915   457417426   457503175   457570661   457635118   457700730  
457766822    457844942    457919272 444893838   445041767   445181639  
456115260   456752054   456896406   456966415   457028504   457094217  
457204949   457267011   457336964   457417467   457503233   457570711  
457635175   457700748   457766897    457844983    457919298 444893853  
445041817   445181654   456115823   456752088   456896455   456966456  
457028587   457094241   457204980   457267029   457337020   457417475  
457503241   457570737   457635183   457700755   457766905    457844991   
457919306 444893929   445041874   445181738   456116094   456752112   456896463
  456966464   457028595   457094258   457204998   457267078   457337038  
457417509   457503290   457570745   457635191   457700763   457766947   
457845022    457919314 444893994   445041940   445181746   456117548   456752120
  456896497   456966472   457028637   457094308   457205003   457267086  
457337095   457417517   457503316   457570752   457635209   457700771  
457766962    457845048    457919322 444894083   445041999   445181845  
456117936   456752146   456896505   456966480   457028660   457094324  
457205029   457267094   457337111   457417541   457503332   457570810  
457635225   457700789   457766996    457845063    457919330 444894158  
445042070   445181860   456119353   456752336   456896596   456966506  
457028678   457094332   457205037   457267102   457337160   457417566  
457503340   457570828   457635258   457700797   457767002    457845089   
457919355 444894265   445042088   445181878   456119569   456752419   456896604
  456966514   457028694   457094340   457205045   457267110   457337178  
457417590   457503357   457570844   457635274   457700821   457767069   
457845121    457919363 444894299   445042096   445181902   456121540   456752427
  456896620   456966522   457028710   457094357   457205052   457267144  
457337194   457417616   457503373   457570885   457635282   457700854  
457767077    457845139    457919371 444894372   445042104   445181928  
456121854   456752526   456896638   456966530   457028728   457094365  
457205060   457267169   457337210   457417624   457503399   457570893  
457635324   457700912   457767101    457845162    457919397 444894380  
445042120   445182058   456122324   456752690   456896646   456966548  
457028736   457094399   457205086   457267177   457337236   457417657  
457503407   457570901   457635332   457700938   457767135    457845170   
457919462 444894422   445042229   445182157   456122555   456752807   456896653
  456966555   457028884   457094464   457205094   457267185   457337244  
457417681   457503415   457570950   457635340   457701001   457767192   
457845196    457919488 444894448   445042294   445182165   456122563   456752815
  456896661   456966563   457028892   457094506   457205102   457267201  
457337277   457417723   457503423   457570984   457635365   457701027  
457767259    457845253    457919496 444894463   445042336   445182199  
456123199   456752864   456896679   456966571   457028918   457094514  
457205128   457267219   457337301   457417756   457503431   457570992  
457635373   457701035   457767309    457845279    457919504 444894661  
445042369   445182272   456124932   456752880   456896695   456966621  
457028967   457094530   457205136   457267227   457337327   457417806  
457503449   457571024   457635399   457701100   457767366    457845295   
457919520 444894687   445042385   445182280   456125012   456752906   456896711
  456966639   457028975   457094548   457205144   457267318   457337335  
457417830   457503472   457571099   457635407   457701183   457767390   
457845311    457919538 444894745   445042443   445182405   456125632   456753029
  456896752   456966647   457029015   457094563   457205151   457267367  
457337368   457417855   457503498   457571123   457635423   457701217  
457767416    457845337    457919546 444894786   445042476   445182462  
456127083   456753102   456896810   456966654   457029064   457094589  
457205177   457267383   457337434   457417871   457503530   457571131  
457635449   457701241   457767465    457845345    457919561 444894901  
445042542   445182488   456127216   456753110   456896844   456966688  
457029072   457094597   457205219   457267409   457337491   457417889  
457503563   457571214   457635456   457701258   457767473    457845352   
457919629 444894935   445042682   445182561   456127695   456753151   456896877
  456966720   457029080   457094605   457205243   457267425   457337533  
457417905   457503571   457571248   457635498   457701266   457767523   
457845378    457919637 444894943   445042690   445182587   456129162   456753300
  456896984   456966738   457029098   457094613   457205250   457267466  
457337541   457417913   457503597   457571289   457635522   457701274  
457767531    457845410    457919652 444895049   445042708   445182595  
456129642   456753417   456897024   456966746   457029155   457094639  
457205268   457267490   457337558   457417921   457503621   457571297  
457635530   457701282   457767580    457845428    457919686 444895148  
445042716   445182652   456130087   456753433   456897032   456966753  
457029171   457094647   457205276   457267508   457337566   457418044  
457503639   457571305   457635563   457701308   457767598    457845477   
457919694 444895163   445042732   445182660   456130244   456753458   456897057
  456966761   457029189   457094662   457205359   457267516   457337574  
457418051   457503704   457571313   457635647   457701324   457767614   
457845485    457919710 444895189   445042799   445182678   456131291   456753474
  456897164   456966779   457029197   457094670   457205375   457267557  
457337582   457418101   457503712   457571321   457635662   457701332  
457767648    457845501    457919751 444895353   445042807   445182769  
456131390   456753557   456897172   456966795   457029205   457094688  
457205391   457267573   457337590   457418184   457503738   457571339  
457635688   457701365   457767671    457845527    457919793 444895395  
445042815   445182835   456132158   456753664   456897206   456966811  
457029213   457094712   457205409   457267599   457337608   457418200  
457503795   457571354   457635761   457701381   457767721    457845550   
457919835 444895502   445042872   445182918   456132992   456753706   456897214
  456966837   457029221   457094753   457205433   457267649   457337616  
457418242   457503803   457571362   457635795   457701415   457767754   
457845568    457919884 444895536   445042922   445183015   456133479   456753748
  456897263   456966845   457029247   457094761   457205458   457267672  
457337640   457418275   457503829   457571370   457635803   457701423  
457767796    457845576    457919892 444895544   445042930   445183031  
456134477   456753946   456897289   456966878   457029270   457094795  
457205466   457267680   457337657   457418283   457503837   457571446  
457635829   457701456   457767820    457845618    457919967 444895650  
445042963   445183098   456134816   456754332   456897388   456966886  
457029304   457094811   457205508   457267763   457337673   457418317  
457503886   457571487   457635860   457701472   457767838    457845667   
457919983 444895726   445042989   445183130   456138247   456754340   456897438
  456966902   457029320   457094837   457205540   457267805   457337681  
457418432   457503910   457571503   457635878   457701480   457767879   
457845758    457920007 444895775   445043003   445183197   456138460   456754373
  456897453   456966928   457029346   457094860   457205557   457267821  
457337723   457418457   457503985   457571511   457635894   457701498  
457767895    457845774    457920023 444895841   445043029   445183205  
456139021   456754464   456897461   456966936   457029353   457094878  
457205565   457267847   457337749   457418549   457503993   457571529  
457635902   457701506   457767903    457845782    457920080 444895916  
445043052   445183296   456140292   456754472   456897511   456966944  
457029395   457094886   457205573   457267854   457337756   457418564  
457504017   457571537   457635944   457701522   457767929    457845790   
457920098 444895932   445043276   445183460   456140508   456754514   456897560
  456966951   457029403   457094894   457205581   457267862   457337764  
457418580   457504025   457571545   457635951   457701548   457767937   
457845824    457920106 444895965   445043292   445183494   456140722   456754803
  456897594   456966969   457029411   457094902   457205599   457267888  
457337798   457418622   457504033   457571552   457635977   457701571  
457767978    457845840    457920114 444895973   445043300   445183528  
456141183   456754837   456897636   456966985   457029445   457094928  
457205607   457267912   457337814   457418630   457504074   457571560  
457635985   457701589   457767986    457845857    457920148 444896005  
445043417   445183668   456141357   456754902   456897685   456966993  
457029452   457094936   457205656   457267938   457337830   457418663  
457504116   457571578   457635993   457701597   457768018    457845865   
457920155 444896062   445043433   445183692   456142082   456754910   456897701
  456967108   457029494   457094951   457205672   457267979   457337848  
457418689   457504157   457571586   457636009   457701670   457768042   
457845899    457920205 444896161   445043441   445183783   456142744   456755024
  456897719   456967116   457029502   457094969   457205714   457267987  
457337855   457418697   457504223   457571594   457636058   457701696  
457768075    457845915    457920254 444896179   445043466   445183817  
456143163   456755057   456897735   456967124   457029536   457095032  
457205730   457268001   457337863   457418721   457504264   457571602  
457636066   457701712   457768091    457845980    457920262 444896344  
445043599   445183825   456143403   456755156   456897792   456967132  
457029577   457095065   457205748   457268019   457337871   457418754  
457504280   457571610   457636074   457701746   457768109    457845998   
457920361 444896369   445043649   445183858   456143981   456755230   456897800
  456967173   457029593   457095107   457205763   457268027   457337889  
457418762   457504298   457571669   457636090   457701761   457768117   
457846012    457920379 444896435   445043680   445183932   456144468   456755305
  456897826   456967215   457029619   457095123   457205789   457268043  
457337913   457418788   457504306   457571719   457636108   457701787  
457768125    457846020    457920395 444896526   445043698   445183965  
456145143   456755495   456897842   456967223   457029643   457095164  
457205797   457268050   457337921   457418796   457504314   457571743  
457636140   457701811   457768133    457846079    457920411 444896591  
445043714   445183981   456145432   456755503   456897909   456967231  
457029650   457095172   457205813   457268076   457337939   457418804  
457504348   457571750   457636223   457701852   457768190    457846103   
457920429 444896617   445043821   445184070   456145606   456755511   456897917
  456967249   457029668   457095198   457205839   457268084   457337947  
457418879   457504355   457571768   457636264   457701894   457768257   
457846145    457920445 444896658   445043854   445184096   456147693   456755586
  456897925   456967264   457029700   457095289   457205847   457268100  
457337996   457418887   457504389   457571792   457636298   457701902  
457768265    457846178    457920460 444896682   445043938   445184138  
456148428   456755636   456897966   456967322   457029734   457095305  
457205862   457268126   457338036   457418911   457504405   457571818  
457636314   457701910   457768349    457846194    457920478 444896716  
445044092   445184146   456149103   456755693   456897974   456967355  
457029742   457095321   457205870   457268159   457338044   457418937  
457504421   457571859   457636363   457701969   457768356    457846202   
457920528 444896724   445044118   445184153   456150044   456755776   456898048
  456967371   457029759   457095347   457205888   457268217   457338069  
457418945   457504462   457571941   457636371   457702017   457768380   
457846269    457920551 444896732   445044167   445184187   456150127   456755925
  456898089   456967389   457029767   457095370   457205904   457268266  
457338077   457419018   457504488   457571974   457636439   457702041  
457768398    457846277    457920635 444896740   445044324   445184195  
456150176   456756097   456898113   456967397   457029783   457095487  
457205912   457268282   457338085   457419042   457504504   457572014  
457636488   457702074   457768414    457846293    457920668 444896757  
445044373   445184237   456150549   456756287   456898147   456967439  
457029791   457095495   457205920   457268316   457338093   457419059  
457504553   457572030   457636553   457702132   457768422    457846335   
457920692 444896906   445044381   445184260   456151273   456756311   456898170
  456967462   457029809   457095503   457205961   457268332   457338119  
457419091   457504629   457572055   457636561   457702199   457768448   
457846343    457920767 444896948   445044399   445184278   456152008   456756428
  456898188   456967470   457029817   457095511   457205979   457268373  
457338143   457419109   457504660   457572063   457636587   457702223  
457768463    457846350    457920874 444896963   445044407   445184286  
456152628   456756469   456898246   456967488   457029833   457095537  
457205995   457268381   457338168   457419166   457504686   457572071  
457636595   457702280   457768513    457846400    457920882 444897052  
445044431   445184336   456153188   456756519   456898253   456967504  
457029874   457095560   457206001   457268449   457338184   457419216  
457504694   457572089   457636629   457702298   457768554    457846426   
457920932 444897144   445044480   445184344   456154095   456756584   456898261
  456967512   457029908   457095602   457206050   457268472   457338192  
457419224   457504785   457572105   457636637   457702306   457768570   
457846434    457920965 444897151   445044522   445184351   456154566   456756592
  456898311   456967538   457029924   457095685   457206068   457268514  
457338218   457419232   457504827   457572121   457636652   457702330  
457768588    457846483    457920973 444897169   445044548   445184427  
456154681   456756725   456898329   456967546   457029940   457095701  
457206092   457268530   457338226   457419240   457504835   457572154  
457636660   457702371   457768612    457846509    457920981 444897193  
445044563   445184443   456154822   456756774   456898378   456967553  
457029965   457095727   457206100   457268555   457338259   457419273  
457504850   457572170   457636736   457702389   457768620    457846525   
457920999 444897250   445044621   445184518   456155266   456757145   456898394
  456967579   457029981   457095743   457206134   457268621   457338267  
457419323   457504876   457572188   457636769   457702413   457768653   
457846566    457921039 444897268   445044845   445184542   456155464   456757194
  456898410   456967587   457029999   457095776   457206142   457268639  
457338275   457419356   457504918   457572196   457636785   457702421  
457768661    457846632    457921062 444897359   445044852   445184575  
456155894   456757202   456898436   456967629   457030005   457095792  
457206175   457268647   457338291   457419364   457504934   457572204  
457636793   457702439   457768679    457846665    457921088 444897367  
445044886   445184716   456158344   456757277   456898444   456967652  
457030054   457095842   457206183   457268670   457338341   457419471  
457504959   457572212   457636801   457702462   457768695    457846715   
457921104 444897417   445044977   445184757   456158997   456757319   456898485
  456967678   457030062   457095875   457206209   457268696   457338366  
457419505   457504967   457572246   457636843   457702504   457768703   
457846731    457921179



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444897458   445045057   445184807   456159821   456757327   456898501  
456967686   457030070   457095909   457206274   457268704   457338382  
457419513   457504983   457572253   457636876   457702520   457768729   
457846780    457921187 444897581   445045115   445184831   456160357   456757541
  456898527   456967694   457030088   457095966   457206316   457268720  
457338390   457419547   457505014   457572279   457636918   457702546  
457768745    457846806    457921203 444897615   445045248   445184930  
456160498   456757814   456898535   456967728   457030096   457096022  
457206324   457268746   457338424   457419554   457505022   457572287  
457636934   457702553   457768844    457846814    457921211 444897706  
445045289   445184955   456160688   456757921   456898576   456967736  
457030112   457096048   457206332   457268779   457338432   457419562  
457505030   457572311   457636983   457702561   457768851    457846848   
457921260 444897748   445045297   445184963   456160753   456757939   456898584
  456967744   457030146   457096063   457206340   457268811   457338457  
457419570   457505055   457572345   457636991   457702579   457768869   
457846855    457921351 444897847   445045347   445185010   456161207   456757996
  456898626   456967769   457030179   457096147   457206365   457268886  
457338465   457419653   457505063   457572378   457637015   457702611  
457768877    457846921    457921377 444897870   445045388   445185085  
456161553   456758002   456898634   456967777   457030187   457096162  
457206373   457268894   457338481   457419687   457505071   457572394  
457637148   457702660   457768885    457846947    457921393 444897920  
445045404   445185176   456161785   456758051   456898667   456967793  
457030195   457096170   457206381   457268910   457338507   457419695  
457505089   457572402   457637189   457702694   457768927    457847010   
457921419 444897938   445045420   445185218   456162445   456758093   456898683
  456967819   457030211   457096204   457206407   457268936   457338515  
457419703   457505097   457572410   457637213   457702736   457768984   
457847051    457921450 444898019   445045503   445185259   456162759   456758101
  456898725   456967868   457030252   457096238   457206456   457268944  
457338531   457419711   457505139   457572428   457637254   457702751  
457769008    457847077    457921468 444898027   445045511   445185275  
456162809   456758200   456898733   456967876   457030260   457096253  
457206464   457268977   457338549   457419729   457505154   457572436  
457637304   457702769   457769032    457847143    457921492 444898050  
445045545   445185390   456162965   456758275   456898790   456967884  
457030302   457096295   457206472   457268993   457338556   457419745  
457505196   457572444   457637346   457702785   457769040    457847168   
457921617 444898167   445045628   445185465   456163146   456758416   456898808
  456967934   457030310   457096337   457206480   457269074   457338572  
457419760   457505204   457572501   457637387   457702801   457769057   
457847192    457921625 444898209   445045644   445185473   456164052   456758481
  456898832   456967942   457030336   457096345   457206498   457269090  
457338598   457419778   457505261   457572535   457637403   457702819  
457769123    457847218    457921641 444898233   445045651   445185515  
456164722   456758572   456898840   456967975   457030344   457096352  
457206522   457269108   457338606   457419786   457505279   457572543  
457637437   457702827   457769131    457847291    457921674 444898258  
445045784   445185705   456166495   456758648   456898915   456967983  
457030377   457096360   457206548   457269124   457338630   457419794  
457505287   457572576   457637452   457702835   457769172    457847309   
457921690 444898316   445045800   445185721   456167261   456758788   456898956
  456968015   457030385   457096402   457206563   457269140   457338671  
457419802   457505295   457572584   457637478   457702843   457769180   
457847325    457921708 444898324   445045842   445185739   456167337   456759059
  456898964   456968064   457030393   457096410   457206597   457269199  
457338689   457419836   457505311   457572592   457637528   457702850  
457769214    457847366    457921765 444898357   445045909   445185754  
456167733   456759141   456898972   456968072   457030419   457096428  
457206605   457269223   457338705   457419844   457505337   457572600  
457637544   457702868   457769263    457847382    457921773 444898365  
445045933   445185796   456168194   456759281   456898980   456968080  
457030435   457096451   457206613   457269231   457338721   457419851  
457505345   457572626   457637585   457702900   457769289    457847390   
457921823 444898381   445045958   445185846   456168301   456759380   456899004
  456968098   457030443   457096477   457206621   457269256   457338762  
457419869   457505352   457572634   457637593   457702934   457769305   
457847408    457921831 444898464   445045982   445185861   456169465   456759497
  456899020   456968122   457030500   457096485   457206647   457269264  
457338796   457419877   457505360   457572642   457637627   457702959  
457769313    457847440    457921898 444898571   445046014   445185887  
456169960   456759638   456899046   456968130   457030559   457096527  
457206696   457269306   457338804   457419885   457505386   457572659  
457637692   457702975   457769339    457847465    457921948 444898589  
445046063   445185945   456170745   456759646   456899061   456968163  
457030583   457096592   457206704   457269355   457338820   457419893  
457505402   457572683   457637726   457702983   457769347    457847473   
457921997 444898654   445046071   445185952   456171578   456759679   456899103
  456968171   457030609   457096600   457206712   457269371   457338838  
457419919   457505485   457572725   457637759   457702991   457769354   
457847507    457922110 444898720   445046246   445185960   456171610   456759687
  456899152   456968189   457030617   457096626   457206746   457269389  
457338861   457419943   457505501   457572733   457637775   457703007  
457769388    457847531    457922227 444898746   445046253   445186000  
456172378   456759786   456899160   456968197   457030674   457096758  
457206787   457269405   457338879   457419950   457505519   457572741  
457637809   457703056   457769396    457847572    457922276 444898837  
445046329   445186026   456172568   456759794   456899202   456968205  
457030682   457096766   457206795   457269413   457338911   457420008  
457505543   457572790   457637866   457703098   457769420    457847606   
457922300 444898878   445046428   445186034   456175090   456759810   456899228
  456968213   457030690   457096782   457206845   457269439   457338937  
457420032   457505550   457572857   457637908   457703106   457769461   
457847622    457922342 444898894   445046436   445186075   456175504   456759893
  456899301   456968221   457030708   457096808   457206902   457269454  
457338945   457420149   457505576   457572865   457637932   457703130  
457769487    457847655    457922425 444898928   445046485   445186174  
456176148   456759927   456899335   456968247   457030724   457096824  
457206910   457269470   457338952   457420164   457505584   457572873  
457637940   457703148   457769529    457847663    457922433 444899025  
445046493   445186232   456176619   456760099   456899350   456968288  
457030799   457096857   457206944   457269488   457338986   457420206  
457505600   457572881   457637981   457703155   457769610    457847697   
457922441 444899033   445046584   445186240   456177898   456760123   456899368
  456968312   457030823   457096881   457206951   457269496   457339091  
457420230   457505618   457572907   457637999   457703163   457769628   
457847713    457922482 444899058   445046675   445186331   456179589   456760149
  456899400   456968346   457030831   457096931   457207025   457269504  
457339133   457420263   457505626   457572923   457638021   457703171  
457769636    457847721    457922490 444899090   445046709   445186398  
456180025   456760156   456899459   456968353   457030880   457096964  
457207033   457269512   457339166   457420271   457505675   457572949  
457638054   457703189   457769677    457847739    457922623 444899207  
445046790   445186679   456180090   456760321   456899491   456968361  
457030906   457096972   457207058   457269520   457339174   457420289  
457505683   457572956   457638138   457703239   457769701    457847747   
457922649 444899249   445046808   445186695   456180892   456760628   456899608
  456968379   457030914   457097046   457207090   457269553   457339182  
457420339   457505691   457572998   457638179   457703270   457769727   
457847770    457922672 444899470   445046857   445186760   456181072   456760800
  456899665   456968387   457030922   457097061   457207116   457269561  
457339208   457420354   457505725   457573012   457638187   457703353  
457769750    457847788    457922714 444899496   445046915   445186778  
456182567   456760842   456899673   456968403   457030963   457097079  
457207124   457269579   457339224   457420370   457505733   457573020  
457638237   457703379   457769776    457847838    457922730 444899520  
445046980   445186810   456182674   456760867   456899699   456968411  
457030971   457097145   457207140   457269603   457339240   457420388  
457505758   457573038   457638278   457703387   457769834    457847903   
457922797 444899553   445047152   445186828   456182823   456760982   456899723
  456968429   457031003   457097152   457207157   457269611   457339273  
457420412   457505782   457573046   457638310   457703395   457769842   
457847929    457922805 444899611   445047194   445186844   456184043   456761071
  456899731   456968445   457031011   457097186   457207165   457269637  
457339299   457420461   457505790   457573095   457638369   457703411  
457769875    457847952    457922821 444899645   445047392   445186885  
456184399   456761204   456899798   456968452   457031037   457097194  
457207173   457269645   457339380   457420511   457505832   457573103  
457638401   457703429   457769917    457847960    457922862 444899736  
445047426   445186935   456184431   456761345   456899814   456968460  
457031045   457097228   457207181   457269678   457339406   457420545  
457505840   457573145   457638419   457703445   457769933    457847978   
457922870 444899744   445047442   445187065   456185388   456761543   456899830
  456968486   457031078   457097236   457207207   457269728   457339448  
457420560   457505857   457573152   457638427   457703452   457769941   
457848133    457922888 444899751   445047509   445187156   456186535   456761667
  456899848   456968494   457031086   457097244   457207215   457269736  
457339463   457420586   457505865   457573186   457638450   457703486  
457769982    457848166    457922904 444899850   445047632   445187172  
456186576   456761766   456899913   456968510   457031136   457097343  
457207223   457269744   457339471   457420610   457505923   457573194  
457638476   457703510   457770006    457848174    457922946 444899876  
445047707   445187214   456187400   456761774   456900000   456968528  
457031177   457097350   457207231   457269769   457339539   457420677  
457505956   457573228   457638484   457703528   457770014    457848224   
457922987 444899934   445047731   445187255   456187798   456761832   456900018
  456968536   457031201   457097368   457207280   457269777   457339554  
457420701   457505998   457573236   457638625   457703536   457770063   
457848265    457923019 444900054   445047764   445187263   456187848   456762285
  456900026   456968585   457031219   457097384   457207306   457269835  
457339588   457420735   457506004   457573301   457638633   457703551  
457770097    457848323    457923050 444900138   445047798   445187289  
456188168   456762459   456900067   456968601   457031235   457097392  
457207314   457269868   457339604   457420743   457506012   457573319  
457638674   457703569   457770162    457848331    457923068 444900195  
445047814   445187305   456188986   456762491   456900117   456968619  
457031268   457097400   457207322   457269876   457339653   457420768  
457506079   457573418   457638682   457703577   457770170    457848349   
457923118 444900211   445047855   445187487   456189083   456762509   456900125
  456968627   457031383   457097467   457207330   457269884   457339695  
457420818   457506103   457573467   457638716   457703593   457770212   
457848364    457923159 444900310   445047897   445187495   456190297   456762830
  456900166   456968668   457031391   457097491   457207371   457269926  
457339703   457420834   457506129   457573533   457638807   457703619  
457770238    457848372    457923167 444900328   445048044   445187529  
456190404   456762855   456900174   456968676   457031409   457097509  
457207389   457269934   457339737   457420842   457506145   457573574  
457638849   457703627   457770279    457848398    457923183 444900450  
445048085   445187537   456191931   456762897   456900182   456968767  
457031433   457097541   457207397   457269967   457339752   457420867  
457506152   457573590   457638864   457703635   457770287    457848406   
457923209 444900484   445048150   445187545   456192764   456762921   456900224
  456968775   457031441   457097558   457207405   457269991   457339760  
457420883   457506160   457573616   457638880   457703643   457770295   
457848414    457923308 444900492   445048176   445187578   456193218   456763051
  456900240   456968817   457031458   457097574   457207413   457270007  
457339786   457420917   457506210   457573624   457638922   457703650  
457770303    457848422    457923316 444900534   445048226   445187594  
456193655   456763069   456900257   456968841   457031474   457097590  
457207447   457270031   457339828   457420958   457506251   457573665  
457638948   457703668   457770337    457848430    457923399 444900591  
445048283   445187693   456194257   456763101   456900265   456968858  
457031482   457097616   457207462   457270072   457339844   457420974  
457506269   457573699   457638971   457703676   457770345    457848521   
457923431 444900633   445048333   445187743   456195114   456763127   456900273
  456968866   457031508   457097715   457207470   457270114   457339893  
457421006   457506293   457573707   457638997   457703742   457770352   
457848638    457923472 444900641   445048416   445187750   456196328   456763135
  456900315   456968874   457031557   457097723   457207496   457270122  
457339943   457421014   457506319   457573715   457639011   457703759  
457770360    457848646    457923480 444900732   445048515   445187792  
456197763   456763168   456900331   456968890   457031565   457097749  
457207561   457270130   457339984   457421022   457506335   457573723  
457639037   457703783   457770394    457848679    457923498 444900823  
445048549   445187867   456200062   456763184   456900349   456968908  
457031599   457097756   457207587   457270155   457340016   457421030  
457506343   457573749   457639052   457703791   457770402    457848687   
457923605 444900849   445048564   445187883   456200583   456763283   456900356
  456968924   457031607   457097855   457207603   457270163   457340065  
457421071   457506368   457573798   457639086   457703809   457770485   
457848695    457923654 444900872   445048580   445187891   456201565   456763309
  456900372   456968932   457031649   457097863   457207611   457270254  
457340073   457421097   457506418   457573806   457639110   457703825  
457770493    457848729    457923852 444900880   445048630   445187909  
456204304   456763366   456900398   456968940   457031656   457097897  
457207686   457270262   457340115   457421147   457506434   457573814  
457639136   457703841   457770501    457848752    457923860 444900914  
445048713   445187974   456204676   456763507   456900406   456968957  
457031698   457097913   457207710   457270288   457340131   457421170  
457506442   457573822   457639177   457703858   457770550    457848778   
457923878 444900930   445048788   445187990   456207158   456763705   456900414
  456968965   457031706   457097939   457207736   457270346   457340164  
457421261   457506475   457573830   457639193   457703882   457770634   
457848810    457923886 444900971   445048895   445188055   456210590   456763713
  456900422   456968973   457031722   457097947   457207751   457270411  
457340180   457421279   457506525   457573848   457639201   457703908  
457770642    457848828    457923894 444900997   445048911   445188105  
456210640   456763804   456900448   456968981   457031730   457097996  
457207769   457270429   457340198   457421287   457506558   457573863  
457639227   457703924   457770675    457848919    457923902 444901151  
445049075   445188147   456212067   456763838   456900455   456969005  
457031755   457098002   457207785   457270445   457340222   457421329  
457506566   457573871   457639235   457703940   457770691    457848968   
457923969 444901169   445049133   445188154   456213149   456764026   456900463
  456969013   457031771   457098010   457207801   457270452   457340230  
457421386   457506608   457573889   457639243   457703965   457770709   
457848976    457924033



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444901177   445049141   445188253   456213644   456764117   456900497  
456969021   457031797   457098036   457207819   457270460   457340248  
457421402   457506749   457573897   457639300   457703973   457770717   
457848992    457924066 444901284   445049182   445188303   456213826   456764224
  456900513   456969062   457031813   457098044   457207827   457270486  
457340255   457421410   457506764   457573905   457639367   457703981  
457770733    457849065    457924108 444901292   445049273   445188311  
456214311   456764257   456900539   456969070   457031854   457098069  
457207868   457270536   457340289   457421428   457506798   457573913  
457639409   457703999   457770758    457849099    457924132 444901367  
445049372   445188402   456215805   456764307   456900554   456969088  
457031862   457098077   457207942   457270544   457340297   457421469  
457506863   457573939   457639417   457704013   457770824    457849115   
457924249 444901417   445049406   445188436   456217447   456764430   456900588
  456969096   457031896   457098093   457207967   457270569   457340313  
457421485   457506871   457573947   457639474   457704021   457770881   
457849180    457924256 444901425   445049471   445188550   456217645   456764455
  456900620   456969120   457031904   457098101   457207991   457270601  
457340321   457421519   457506897   457573962   457639524   457704070  
457770907    457849198    457924322 444901631   445049521   445188568  
456218056   456764653   456900661   456969195   457031912   457098168  
457208007   457270619   457340362   457421527   457506905   457573970  
457639540   457704088   457770915    457849214    457924439 444901656  
445049554   445188576   456219328   456764760   456900687   456969203  
457031938   457098176   457208023   457270627   457340370   457421535  
457506913   457574077   457639557   457704112   457770931    457849222   
457924447 444901730   445049570   445188592   456219351   456764851   456900760
  456969211   457031979   457098218   457208049   457270635   457340404  
457421543   457506921   457574085   457639565   457704146   457770949   
457849248    457924454 444901789   445049620   445188634   456219435   456764885
  456900778   456969229   457031987   457098226   457208056   457270643  
457340412   457421592   457506947   457574119   457639573   457704153  
457770972    457849255    457924520 444901813   445049687   445188667  
456220185   456764919   456900786   456969245   457031995   457098234  
457208072   457270650   457340446   457421618   457506996   457574143  
457639615   457704187   457770980    457849297    457924579 444901904  
445049695   445188691   456220946   456764950   456900802   456969252  
457032019   457098242   457208080   457270676   457340461   457421626  
457507010   457574150   457639631   457704195   457771004    457849339   
457924629 444902019   445049711   445188774   456223460   456765064   456900828
  456969260   457032027   457098259   457208098   457270726   457340511  
457421642   457507028   457574168   457639649   457704203   457771012   
457849354    457924645 444902092   445049745   445188808   456223817   456765122
  456900851   456969286   457032050   457098267   457208106   457270775  
457340529   457421733   457507051   457574184   457639656   457704260  
457771038    457849362    457924686 444902134   445049810   445188816  
456225556   456765197   456900893   456969294   457032092   457098283  
457208197   457270783   457340610   457421741   457507069   457574226  
457639664   457704294   457771061    457849412    457924694 444902142  
445049836   445189020   456226703   456765239   456900919   456969302  
457032100   457098291   457208254   457270809   457340628   457421758  
457507101   457574242   457639672   457704302   457771095    457849438   
457924710 444902159   445049844   445189038   456226802   456765486   456900950
  456969344   457032118   457098309   457208270   457270874   457340651  
457421832   457507119   457574267   457639706   457704310   457771103   
457849446    457924728 444902167   445049851   445189103   456227081   456765502
  456900992   456969369   457032175   457098465   457208288   457270882  
457340677   457421857   457507127   457574283   457639714   457704328  
457771111    457849495    457924751 444902175   445049950   445189152  
456227784   456765551   456901024   456969377   457032225   457098473  
457208296   457270908   457340719   457421881   457507135   457574291  
457639748   457704336   457771129    457849529    457924835 444902209  
445049992   445189269   456230036   456765973   456901065   456969385  
457032266   457098556   457208338   457270932   457340727   457421899  
457507143   457574341   457639763   457704450   457771145    457849578   
457924868 444902241   445050115   445189319   456230093   456765999   456901099
  456969393   457032274   457098598   457208346   457270999   457340826  
457421907   457507176   457574366   457639771   457704468   457771152   
457849602    457924892 444902282   445050123   445189327   456230689   456766153
  456901107   456969419   457032282   457098630   457208387   457271021  
457340867   457421923   457507192   457574408   457639789   457704484  
457771160    457849610    457924926 444902340   445050172   445189350  
456231331   456766211   456901115   456969443   457032308   457098663  
457208395   457271039   457340891   457421931   457507226   457574416  
457639805   457704500   457771194    457849651    457925121 444902381  
445050214   445189400   456231422   456766286   456901149   456969450  
457032332   457098697   457208429   457271062   457340917   457421956  
457507234   457574457   457639813   457704518   457771236    457849669   
457925154 444902399   445050248   445189442   456232115   456766377   456901172
  456969468   457032357   457098713   457208452   457271096   457340974  
457422004   457507275   457574481   457639904   457704534   457771251   
457849685    457925196 444902555   445050255   445189467   456232636   456766419
  456901230   456969476   457032373   457098747   457208460   457271104  
457340982   457422046   457507283   457574499   457639912   457704559  
457771269    457849735    457925212 444902563   445050404   445189483  
456233055   456766526   456901255   456969526   457032423   457098754  
457208478   457271112   457341006   457422053   457507291   457574515  
457639938   457704567   457771285    457849768    457925253 444902589  
445050438   445189509   456233576   456766690   456901271   456969534  
457032431   457098762   457208494   457271120   457341022   457422061  
457507309   457574523   457639953   457704591   457771301    457849792   
457925279 444902639   445050479   445189541   456233998   456766898   456901362
  456969542   457032464   457098788   457208536   457271138   457341089  
457422087   457507325   457574556   457639987   457704609   457771343   
457849800    457925287 444902712   445050545   445189574   456236702   456766963
  456901404   456969567   457032472   457098804   457208577   457271153  
457341147   457422111   457507333   457574572   457640001   457704617  
457771376    457849818    457925311 444902738   445050578   445189590  
456237940   456766997   456901438   456969591   457032480   457098812  
457208593   457271187   457341170   457422160   457507341   457574580  
457640035   457704633   457771400    457849826    457925329 444902779  
445050628   445189632   456239169   456767045   456901453   456969617  
457032530   457098911   457208601   457271195   457341212   457422178  
457507358   457574606   457640068   457704658   457771541    457849834   
457925394 444902787   445050677   445189657   456241876   456767235   456901461
  456969674   457032548   457098952   457208619   457271203   457341246  
457422194   457507374   457574630   457640092   457704682   457771558   
457849842    457925410 444902795   445050685   445189723   456243849   456767268
  456901479   456969682   457032555   457098978   457208635   457271211  
457341253   457422228   457507390   457574648   457640118   457704690  
457771574    457849891    457925477 444902811   445050719   445189749  
456243880   456767276   456901495   456969716   457032589   457099000  
457208692   457271237   457341279   457422236   457507408   457574655  
457640167   457704708   457771582    457849933    457925501 444902894  
445050743   445189756   456244011   456767318   456901529   456969740  
457032605   457099018   457208767   457271245   457341287   457422244  
457507432   457574663   457640233   457704716   457771616    457849941   
457925527 444903041   445050784   445189772   456244268   456767326   456901537
  456969757   457032613   457099042   457208783   457271252   457341303  
457422277   457507481   457574671   457640266   457704724   457771624   
457849966    457925535 444903066   445050800   445189780   456245059   456767631
  456901545   456969781   457032639   457099075   457208817   457271294  
457341311   457422293   457507507   457574697   457640282   457704732  
457771632    457849974    457925576 444903090   445051055   445189806  
456245919   456767706   456901560   456969799   457032647   457099190  
457208833   457271302   457341329   457422301   457507531   457574713  
457640308   457704765   457771657    457850014    457925618 444903165  
445051063   445189814   456246990   456767821   456901586   456969823  
457032654   457099240   457208866   457271351   457341378   457422319  
457507556   457574721   457640316   457704799   457771673    457850048   
457925659 444903173   445051121   445189848   456249051   456768076   456901594
  456969856   457032670   457099299   457208874   457271369   457341394  
457422376   457507572   457574747   457640324   457704815   457771681   
457850055    457925667 444903181   445051139   445189855   456249226   456768100
  456901610   456969864   457032704   457099356   457208916   457271385  
457341402   457422400   457507606   457574788   457640373   457704849  
457771707    457850113    457925691 444903199   445051162   445189863  
456249606   456768183   456901628   456969872   457032712   457099364  
457208932   457271393   457341444   457422442   457507614   457574812  
457640407   457704948   457771749    457850147    457925733 444903272  
445051204   445189913   456250174   456768357   456901669   456969880  
457032720   457099398   457208965   457271401   457341469   457422467  
457507622   457574838   457640423   457704971   457771756    457850154   
457925766 444903306   445051238   445189947   456250794   456769009   456901677
  456969906   457032761   457099406   457208981   457271427   457341485  
457422509   457507663   457574846   457640431   457704989   457771798   
457850279    457925782 444903355   445051261   445189954   456251909   456769082
  456901685   456969930   457032795   457099430   457209047   457271435  
457341519   457422608   457507671   457574853   457640456   457705002  
457771806    457850287    457925790 444903389   445051311   445189970  
456251958   456769116   456901693   456969948   457032811   457099455  
457209104   457271468   457341576   457422707   457507689   457574861  
457640498   457705010   457771814    457850295    457925824 444903421  
445051352   445190044   456252618   456769504   456901735   456969955  
457032829   457099497   457209112   457271476   457341592   457422731  
457507697   457574879   457640506   457705127   457771889    457850303   
457925972 444903454   445051410   445190051   456253137   456769686   456901800
  456969997   457032837   457099513   457209120   457271492   457341600  
457422756   457507739   457574887   457640522   457705143   457771905   
457850337    457926004 444903504   445051493   445190218   456253822   456769736
  456901826   456970003   457032845   457099547   457209146   457271526  
457341634   457422764   457507762   457574895   457640530   457705168  
457771913    457850360    457926020 444903587   445051535   445190226  
456253863   456769777   456901834   456970029   457032852   457099612  
457209195   457271542   457341659   457422780   457507804   457574903  
457640548   457705176   457771947    457850386    457926046 444903595  
445051550   445190291   456255520   456769827   456901842   456970037  
457032878   457099620   457209211   457271567   457341691   457422798  
457507812   457574911   457640571   457705184   457771970    457850394   
457926103 444903660   445051618   445190317   456256783   456770064   456901875
  456970052   457032944   457099653   457209245   457271583   457341717  
457422814   457507820   457574929   457640589   457705192   457771988   
457850519    457926160 444903678   445051626   445190333   456257385   456770213
  456901909   456970094   457032977   457099679   457209252   457271591  
457341733   457422871   457507846   457574952   457640597   457705309  
457772028    457850576    457926301 444903710   445051642   445190341  
456258151   456770650   456901925   456970102   457032993   457099687  
457209278   457271617   457341766   457422905   457507853   457574960  
457640621   457705333   457772036    457850584    457926384 444903728  
445051691   445190358   456258243   456770726   456901933   456970110  
457033009   457099711   457209286   457271633   457341774   457422913  
457507861   457574978   457640704   457705358   457772069    457850626   
457926392 444903769   445051733   445190440   456258474   456770759   456901966
  456970128   457033017   457099729   457209310   457271658   457341782  
457422939   457507887   457574994   457640738   457705374   457772077   
457850642    457926400 444903785   445051816   445190465   456258649   456770916
  456901974   456970144   457033033   457099760   457209328   457271674  
457341816   457422947   457507895   457575017   457640787   457705416  
457772085    457850683    457926426 444903975   445051840   445190515  
456259399   456770932   456901982   456970151   457033058   457099778  
457209336   457271708   457341840   457422954   457507903   457575124  
457640811   457705440   457772127    457850691    457926434 444903983  
445051873   445190572   456259852   456771260   456902014   456970169  
457033108   457099828   457209369   457271716   457341857   457422988  
457507911   457575132   457640845   457705465   457772135    457850717   
457926442 444903991   445051931   445190630   456260512   456771393   456902030
  456970193   457033132   457099836   457209377   457271732   457341865  
457422996   457507937   457575173   457640852   457705473   457772143   
457850733    457926533 444904080   445051998   445190689   456260520   456771468
  456902055   456970219   457033140   457099844   457209401   457271740  
457341881   457423051   457507952   457575199   457640860   457705515  
457772168    457850766    457926558 444904197   445052079   445190762  
456261536   456771559   456902071   456970243   457033157   457099893  
457209419   457271773   457341907   457423101   457507994   457575207  
457640878   457705556   457772176    457850808    457926582 444904270  
445052129   445190770   456264456   456771617   456902097   456970250  
457033165   457099919   457209435   457271781   457341923   457423119  
457508026   457575215   457640910   457705572   457772192    457850857   
457926624 444904353   445052178   445190879   456268689   456771740   456902105
  456970268   457033199   457099950   457209443   457271799   457341980  
457423168   457508042   457575256   457640936   457705580   457772226   
457850881    457926657 444904361   445052285   445190903   456269489   456771914
  456902139   456970284   457033215   457099976   457209450   457271815  
457341998   457423200   457508059   457575298   457640944   457705598  
457772275    457850899    457926707 444904403   445052301   445190937  
456269711   456772003   456902162   456970292   457033223   457099984  
457209518   457271872   457342004   457423218   457508067   457575306  
457640985   457705606   457772283    457850907    457926723 444904411  
445052467   445190978   456269752   456772300   456902188   456970318  
457033231   457100006   457209534   457271880   457342012   457423226  
457508075   457575330   457640993   457705622   457772309    457850964   
457926731 444904486   445052483   445190994   456270180   456772441   456902196
  456970342   457033249   457100022   457209542   457271898   457342020  
457423275   457508083   457575363   457641009   457705648   457772333   
457850972    457926756 444904577   445052509   445191067   456271667   456772540
  456902220   456970367   457033256   457100055   457209567   457271906  
457342038   457423283   457508133   457575371   457641025   457705671  
457772341    457850998    457926780 444904593   445052624   445191125  
456272012   456772607   456902261   456970383   457033272   457100063  
457209575   457271948   457342061   457423291   457508141   457575389  
457641041   457705689   457772358    457851004    457926830 444904601  
445052640   445191133   456273036   456772847   456902279   456970391  
457033280   457100089   457209583   457271955   457342103   457423366  
457508158   457575397   457641090   457705721   457772366    457851012   
457926863 444904643   445052756   445191190   456275361   456772979   456902295
  456970417   457033298   457100121   457209641   457271989   457342137  
457423390   457508182   457575439   457641181   457705739   457772390   
457851020    457926897



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444904791   445052913   445191356   456275957   456773076   456902303  
456970425   457033314   457100162   457209666   457271997   457342145  
457423416   457508224   457575470   457641199   457705747   457772424   
457851038    457927010 444904866   445052939   445191380   456276732   456773217
  456902311   456970433   457033330   457100246   457209682   457272011  
457342160   457423432   457508257   457575504   457641223   457705762  
457772457    457851053    457927036 444904890   445052996   445191406  
456278779   456773381   456902352   456970441   457033355   457100261  
457209708   457272045   457342178   457423440   457508273   457575553  
457641231   457705770   457772481    457851079    457927044 444904924  
445053085   445191448   456279256   456773498   456902386   456970508  
457033405   457100287   457209732   457272078   457342210   457423457  
457508281   457575561   457641249   457705846   457772499    457851087   
457927069 444904957   445053119   445191455   456280213   456773738   456902402
  456970516   457033439   457100303   457209740   457272110   457342228  
457423531   457508307   457575595   457641272   457705879   457772507   
457851103    457927077 444904973   445053135   445191497   456282698   456773860
  456902451   456970532   457033447   457100345   457209757   457272136  
457342269   457423549   457508323   457575603   457641298   457705887  
457772515    457851145    457927135 444905020   445053226   445191505  
456283076   456773910   456902469   456970557   457033488   457100394  
457209765   457272169   457342285   457423572   457508349   457575629  
457641306   457705945   457772523    457851152    457927143 444905061  
445053275   445191539   456283571   456773928   456902493   456970581  
457033496   457100436   457209773   457272185   457342335   457423580  
457508364   457575637   457641314   457705952   457772556    457851160   
457927150 444905145   445053374   445191570   456284173   456774116   456902501
  456970599   457033504   457100501   457209781   457272235   457342343  
457423655   457508372   457575660   457641322   457705978   457772622   
457851178    457927184 444905178   445053499   445191604   456284280   456774264
  456902550   456970631   457033512   457100527   457209831   457272250  
457342368   457423697   457508406   457575678   457641363   457705986  
457772630    457851194    457927192 444905277   445053523   445191679  
456284454   456774918   456902568   456970656   457033520   457100535  
457209849   457272284   457342418   457423721   457508455   457575702  
457641389   457705994   457772663    457851210    457927218 444905368  
445053564   445191695   456287200   456774926   456902576   456970680  
457033538   457100568   457209856   457272318   457342426   457423747  
457508489   457575710   457641397   457706042   457772689    457851269   
457927226 444905459   445053598   445191703   456288539   456774942   456902592
  456970698   457033553   457100576   457209864   457272334   457342442  
457423754   457508539   457575728   457641421   457706117   457772713   
457851285    457927267 444905483   445053614   445191711   456288802   456775022
  456902618   456970706   457033579   457100584   457209880   457272342  
457342475   457423846   457508588   457575744   457641439   457706125  
457772721    457851293    457927283 444905541   445053655   445191729  
456289925   456775063   456902626   456970714   457033611   457100683  
457209898   457272367   457342541   457423853   457508596   457575751  
457641447   457706828   457772739    457851327    457927416 444905608  
445053671   445191737   456290337   456775162   456902667   456970722  
457033637   457100717   457209948   457272375   457342582   457423879  
457508604   457575777   457641454   457706901   457772770    457851335   
457927440 444905657   445053713   445191778   456290758   456775600   456902683
  456970730   457033645   457100758   457209997   457272409   457342590  
457423895   457508620   457575793   457641462   457706919   457772812   
457851376    457927457 444905681   445053739   445191786   456292424   456775675
  456902691   456970755   457033678   457100774   457210003   457272425  
457342608   457423911   457508638   457575801   457641470   457706935  
457772838    457851384    457927465 444905715   445053747   445191810  
456293117   456775840   456902725   456970797   457033686   457100782  
457210060   457272482   457342616   457423929   457508646   457575827  
457641488   457706968   457772846    457851392    457927481 444905723  
445053853   445191836   456294867   456775915   456902733   456970805  
457033728   457100790   457210078   457272524   457342640   457423937  
457508661   457575835   457641496   457706984   457772861    457851426   
457927523 444905772   445053929   445191844   456296409   456775949   456902758
  456970839   457033744   457100808   457210128   457272607   457342681  
457423945   457508679   457575843   457641512   457706992   457772903   
457851491    457927549 444905996   445053945   445191885   456297191   456775972
  456902766   456970847   457033777   457100816   457210136   457272615  
457342723   457423952   457508687   457575876   457641538   457707008  
457772929    457851517    457927556 444906119   445053978   445191919  
456297902   456776046   456902782   456970862   457033793   457100865  
457210144   457272623   457342731   457423994   457508695   457575942  
457641561   457707016   457772945    457851558    457927630 444906424  
445053986   445191976   456298413   456776111   456902790   456970870  
457033819   457100873   457210185   457272649   457342749   457424018  
457508737   457575991   457641579   457707024   457772952    457851574   
457927648 444906432   445054109   445192123   456298769   456776194   456902816
  456970896   457033827   457100907   457210193   457272698   457342756  
457424067   457508836   457576007   457641595   457707040   457772960   
457851665    457927663 444906499   445054158   445192172   456300367   456776202
  456902824   456970920   457033843   457100923   457210201   457272706  
457342798   457424083   457508869   457576015   457641629   457707065  
457772978    457851715    457927697 444906515   445054240   445192263  
456300557   456776350   456902840   456970938   457033850   457100949  
457210227   457272722   457342848   457424091   457508935   457576023  
457641652   457707073   457772986    457851723    457927804 444906580  
445054257   445192347   456301795   456776368   456902857   456970946  
457033884   457100956   457210276   457272771   457342871   457424117  
457508968   457576031   457641660   457707081   457773034    457851756   
457927879 444906705   445054299   445192354   456302371   456776632   456902865
  456970953   457033892   457100964   457210284   457272789   457342905  
457424133   457508976   457576049   457641686   457707099   457773067   
457851764    457927903 444906739   445054596   445192370   456302512   456776723
  456902899   456970961   457033926   457100980   457210300   457272797  
457342939   457424141   457508984   457576098   457641694   457707123  
457773075    457851798    457927945 444906747   445054711   445192453  
456302975   456776731   456902980   456970987   457033934   457101038  
457210318   457272821   457342996   457424158   457508992   457576106  
457641710   457707149   457773091    457851863    457927952 444906804  
445054901   445192479   456305218   456776806   456903004   456970995  
457033983   457101087   457210342   457272839   457343002   457424166  
457509065   457576155   457641736   457707172   457773109    457851871   
457927986 444906846   445054968   445192537   456305267   456776822   456903053
  456971027   457033991   457101095   457210409   457272847   457343069  
457424174   457509073   457576163   457641769   457707180   457773117   
457851954    457927994 444906853   445054976   445192545   456306000   456776848
  456903087   456971043   457034064   457101103   457210417   457272979  
457343085   457424182   457509099   457576171   457641785   457707198  
457773141    457852044    457928000 444906887   445055015   445192594  
456306414   456781681   456903137   456971050   457034072   457101111  
457210433   457272987   457343143   457424190   457509107   457576189  
457641819   457707206   457773232    457852051    457928042 444907026  
445055049   445192628   456307321   456794387   456903145   456971068  
457034080   457101152   457210441   457272995   457343168   457424208  
457509115   457576197   457641843   457707214   457773273    457852077   
457928091 444907091   445055056   445192651   456309160   456796366   456903178
  456971100   457034098   457101160   457210458   457273001   457343192  
457424216   457509149   457576205   457641868   457707230   457773281   
457852168    457928125 444907125   445055080   445192669   456309376   456797679
  456903186   456971126   457034106   457101186   457210474   457273019  
457343218   457424224   457509164   457576247   457641876   457707248  
457773299    457852226    457928166 444907174   445055239   445192719  
456310465   456797729   456903210   456971167   457034122   457101194  
457210482   457273027   457343259   457424257   457509172   457576270  
457641892   457707263   457773349    457852291    457928174 444907190  
445055486   445192727   456311000   456798834   456903285   456971175  
457034130   457101293   457210490   457273035   457343275   457424299  
457509198   457576288   457641918   457707289   457773364    457852374   
457928190 444907224   445055551   445192735   456311711   456799857   456903293
  456971191   457034189   457101368   457210516   457273050   457343283  
457424315   457509214   457576304   457642064   457707297   457773372   
457852382    457928224 444907448   445055635   445192750   456312339   456802339
  456903335   456971274   457034205   457101459   457210557   457273159  
457343291   457424406   457509222   457576320   457642072   457707305  
457773430    457852408    457928240 444907471   445055734   445192776  
456314772   456802628   456903376   456971290   457034221   457101533  
457210565   457273175   457343317   457424430   457509347   457576353  
457642080   457707321   457773539    457852416    457928323 444907497  
445055791   445192859   456315449   456802867   456903384   456971308  
457034247   457101566   457210581   457273183   457343358   457424448  
457509453   457576361   457642098   457707339   457773570    457852432   
457928356 444907554   445055882   445192883   456316827   456806066   456903392
  456971316   457034254   457101582   457210607   457273225   457343374  
457424463   457509487   457576379   457642106   457707354   457773588   
457852507    457928422 444907604   445055940   445192917   456317312   456806108
  456903426   456971332   457034270   457101749   457210631   457273241  
457343382   457424471   457509503   457576387   457642171   457707370  
457773596    457852515    457928463 444907638   445055965   445192941  
456317437   456817527   456903442   456971357   457034296   457101756  
457210649   457273274   457343390   457424489   457509511   457576411  
457642189   457706133   457773620    457852556    457928505 444907695  
445056039   445193022   456320100   456817766   456903475   456971373  
457034304   457101772   457210656   457273290   457343432   457424554  
457509529   457576429   457642205   457706141   457773695    457852564   
457928554 444907794   445056054   445193097   456320969   456818020   456903483
  456971381   457034338   457101780   457210672   457273316   457343440  
457424596   457509537   457576452   457642221   457706158   457773711   
457852580    457928588 444907885   445056104   445193162   456322783   456818939
  456903509   456971399   457034361   457101848   457210706   457273324  
457343523   457424612   457509552   457576478   457642254   457706174  
457773745    457852598    457928620 444907919   445056203   445193188  
456324714   456820869   456903525   456971415   457034379   457101863  
457210714   457273365   457343556   457424620   457509602   457576502  
457642288   457706182   457773760    457852606    457928653 444908115  
445056278   445193287   456324961   456821743   456903574   456971423  
457034387   457101871   457210722   457273399   457343598   457424729  
457509610   457576510   457642296   457706190   457773786    457852689   
457928687 444908198   445056302   445193303   456325067   456822089   456903582
  456971431   457034395   457101889   457210755   457273407   457343705  
457424745   457509636   457576569   457642304   457706208   457773810   
457852770    457928729 444908214   445056369   445193402   456325364   456824507
  456903624   456971456   457034429   457101939   457210763   457273415  
457343762   457424802   457509669   457576577   457642346   457706216  
457773828    457852796    457928745 444908230   445056443   445193410  
456326214   456824598   456903632   456971464   457034460   457101947  
457210805   457273423   457343838   457424810   457509727   457576593  
457642353   457706240   457773844    457852804    457928810 444908297  
445056484   445193444   456327931   456824994   456903699   456971480  
457034478   457101988   457210847   457273449   457343861   457424836  
457509750   457576601   457642379   457706281   457773877    457852812   
457928919 444908305   445056518   445193519   456328533   456825066   456903723
  456971514   457034486   457101996   457210854   457273464   457343911  
457424844   457509776   457576627   457642387   457706315   457773885   
457852820    457929024 444908362   445056658   445193527   456328574   456825181
  456903749   456971522   457034502   457102002   457210870   457273498  
457343929   457424851   457509792   457576643   457642395   457706349  
457773901    457852838    457929040 444908370   445056666   445193592  
456329978   456825256   456903756   456971555   457034510   457102085  
457210896   457273506   457343945   457424869   457509859   457576650  
457642445   457706364   457773976    457852911    457929156 444908446  
445056674   445193600   456331289   456825264   456903780   456971563  
457034528   457102101   457210912   457273589   457343994   457424877  
457509891   457576676   457642478   457706372   457774040    457852929   
457929255 444908453   445056716   445193667   456331966   456825322   456903806
  456971605   457034569   457102143   457210920   457273605   457344182  
457424885   457509941   457576718   457642502   457706380   457774065   
457852952    457929297 444908479   445056856   445193717   456333020   456825363
  456903814   456971647   457034577   457102176   457210938   457273621  
457344190   457424927   457509990   457576726   457642544   457706414  
457774081    457852960    457929313 444908487   445056864   445193741  
456333236   456825553   456903830   456971662   457034593   457102192  
457210987   457273639   457344208   457424950   457510006   457576734  
457642551   457706422   457774107    457852978    457929321 444908495  
445056906   445193824   456333343   456825611   456903848   456971688  
457034619   457102218   457211027   457273662   457344216   457424976  
457510048   457576759   457642577   457706430   457774131    457853000   
457929404 444908511   445056914   445193857   456338573   456825736   456903855
  456971712   457034668   457102234   457211043   457273696   457344257  
457424992   457510063   457576775   457642585   457706448   457774156   
457853042    457929412 444908529   445056930   445193907   456338755   456825876
  456903863   456971720   457034676   457102416   457211100   457273712  
457344265   457425007   457510071   457576783   457642627   457706463  
457774164    457853059    457929438 444908594   445056948   445193964  
456339001   456825983   456903871   456971746   457034684   457102424  
457211167   457273738   457344299   457425015   457510147   457576809  
457642676   457706489   457774172    457853067    457929529 444908628  
445056955   445194004   456343458   456826049   456903889   456971761  
457034700   457102457   457211175   457273753   457344323   457425114  
457510162   457576817   457642692   457706497   457774230    457853083   
457929545 444908644   445057003   445194012   456344381   456826239   456903921
  456971811   457034718   457102465   457211191   457273761   457344331  
457425189   457510196   457576841   457642700   457706513   457774248   
457853091    457929594 444908743   445057045   445194087   456346220   456826270
  456903939   456971829   457034726   457102515   457211225   457273787  
457344364   457425213   457510204   457576866   457642726   457706539  
457774263    457853166    457929602 444908800   445057102   445194103  
456347038   456826312   456904010   456971837   457034767   457102614  
457211258   457273829   457344372   457425262   457510212   457576882  
457642734   457706547   457774289    457853182    457929651 444908883  
445057110   445194145   456349828   456826403   456904028   456971845  
457034775   457102689   457211282   457273845   457344380   457425296  
457510246   457576940   457642742   457706554   457774297    457853190   
457929669 444908933   445057177   445194384   456351550   456826544   456904036
  456971860   457034783   457102697   457211290   457273852   457344398  
457425304   457510303   457576973   457642775   457706570   457774313   
457853208    457929727



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444908941   445057185   445194418   456354455   456826577   456904044  
456971910   457034791   457102762   457211332   457273860   457344430  
457425338   457510352   457576999   457642783   457706612   457774339   
457853356    457929768 444908958   445057193   445194509   456355072   456827005
  456904051   456971928   457034809   457102846   457211407   457273936  
457344463   457425346   457510378   457577021   457642809   457706638  
457774347    457853372    457929826 444909139   445057219   445194541  
456358076   456827351   456904069   456971951   457034841   457102853  
457211431   457273951   457344539   457425353   457510402   457577070  
457642833   457706646   457774354    457853398    457929867 444909196  
445057227   445194558   456358399   456827591   456904077   456971977  
457034882   457102887   457211449   457273985   457344547   457425361  
457510485   457577112   457642841   457706679   457774370    457853422   
457929875 444909204   445057326   445194715   456359157   456827948   456904093
  456972066   457034916   457102903   457211456   457273993   457344562  
457425379   457510501   457577120   457642916   457706703   457774388   
457853463    457930006 444909287   445057334   445194764   456360957   456828151
  456904119   456972082   457034924   457102929   457211506   457274009  
457344570   457425411   457510527   457577138   457642924   457706711  
457774420    457853513    457930048 444909337   445057342   445194772  
456361674   456828466   456904127   456972116   457034940   457102945  
457211514   457274033   457344596   457425460   457510543   457577146  
457642932   457706729   457774446    457853554    457930147 444909394  
445057391   445194830   456362003   456828573   456904135   456972157  
457034973   457102952   457211522   457274041   457344604   457425478  
457510592   457577179   457642981   457706810   457774453    457853570   
457930287 444909410   445057490   445194863   456362060   456828664   456904143
  456972199   457034999   457102978   457211555   457274058   457344638  
457425486   457510634   457577203   457642999   457707396   457774461   
457853588    457930303 444909451   445057516   445194897   456362276   456828862
  456904168   456972207   457035012   457102986   457211563   457274066  
457344687   457425494   457510642   457577211   457643013   457707412  
457774487    457853620    457930329 444909493   445057573   445194962  
456362664   456828896   456904226   456972215   457035053   457102994  
457211597   457274074   457344703   457425502   457510659   457577229  
457643047   457707420   457774495    457853661    457930352 444909543  
445057607   445195035   456363761   456829100   456904242   456972249  
457035087   457103000   457211639   457274157   457344729   457425528  
457510683   457577237   457643062   457707453   457774511    457853729   
457930386 444909550   445057649   445195043   456364082   456829134   456904309
  456972256   457035103   457103018   457211662   457274181   457344752  
457425536   457510717   457577260   457643070   457707503   457774552   
457853737    457930402 444909600   445057706   445195050   456366780   456829381
  456904317   456972264   457035129   457103059   457211670   457274199  
457344786   457425544   457510733   457577278   457643112   457707511  
457774578    457853745    457930428 444909618   445057714   445195084  
456366863   456829548   456904325   456972272   457035137   457103067  
457211688   457274215   457344836   457425569   457510741   457577310  
457643138   457707537   457774602    457853760    457930436 444909642  
445057755   445195126   456366939   456830504   456904341   456972298  
457035152   457103091   457211712   457274223   457344844   457425650  
457510782   457577328   457643146   457707552   457774610    457853786   
457930493 444909667   445057805   445195225   456368406   456830579   456904358
  456972314   457035160   457103141   457211720   457274231   457344851  
457425684   457510832   457577377   457643161   457707578   457774636   
457853802    457930527 444909683   445057813   445195274   456369008   456830629
  456904382   456972322   457035210   457103166   457211738   457274306  
457344984   457425742   457510840   457577385   457643179   457707594  
457774651    457853844    457930568 444909691   445057987   445195316  
456369826   456830793   456904390   456972330   457035244   457103208  
457211753   457274314   457344992   457425767   457510873   457577401  
457643203   457707610   457774669    457853869    457930584 444909741  
445058035   445195332   456371012   456830801   456904408   456972348  
457035251   457103224   457211761   457274330   457345007   457425791  
457510881   457577468   457643260   457707636   457774677    457853943   
457930626 444909782   445058050   445195381   456371244   456830827   456904457
  456972355   457035277   457103240   457211779   457274363   457345031  
457425809   457510949   457577476   457643286   457707651   457774693   
457853968    457930675 444909790   445058076   445195399   456371558   456830843
  456904507   456972371   457035285   457103281   457211803   457274371  
457345197   457425817   457510956   457577500   457643294   457707701  
457774701    457853976    457930709 444909865   445058126   445195449  
456373984   456830850   456904523   456972397   457035301   457103364  
457211837   457274389   457345205   457425833   457510964   457577518  
457643302   457707735   457774719    457854057    457930725 444909881  
445058134   445195456   456374180   456830868   456904556   456972421  
457035343   457103372   457211845   457274397   457345247   457425858  
457510972   457577534   457643310   457707743   457774750    457854073   
457930741 444909907   445058191   445195498   456375294   456830926   456904572
  456972447   457035350   457103406   457211852   457274413   457345338  
457425916   457511020   457577542   457643328   457707800   457774800   
457854107    457930766 444909949   445058217   445195530   456377670   456830967
  456904580   456972470   457035368   457103448   457211860   457274421  
457345353   457425999   457511046   457577567   457643336   457707826  
457774875    457854131    457930808 444910095   445058241   445195589  
456379197   456830975   456904648   456972512   457035376   457103455  
457211886   457274439   457345403   457426005   457511053   457577583  
457643351   457707883   457774933    457854164    457930857 444910103  
445058258   445195613   456381185   456830991   456904655   456972538  
457035392   457103539   457211910   457274454   457345429   457426104  
457511087   457577609   457643377   457707891   457774974    457854180   
457930873 444910145   445058357   445195621   456383561   456831007   456904663
  456972553   457035400   457103554   457211936   457274462   457345460  
457426138   457511095   457577633   457643401   457707966   457774990   
457854198    457930949 444910244   445058373   445195639   456385400   456831015
  456904689   456972561   457035418   457103562   457211993   457274496  
457345510   457426203   457511103   457577641   457643427   457707974  
457775104    457854248    457930980 444910251   445058407   445195647  
456385566   456831023   456904713   456972686   457035459   457103604  
457212017   457274504   457345528   457426286   457511111   457577666  
457643484   457707982   457775112    457854271    457931038 444910277  
445058423   445195712   456386002   456831031   456904754   456972694  
457035517   457103646   457212066   457274546   457345536   457426294  
457511129   457577674   457643518   457708006   457775120    457854289   
457931061 444910301   445058506   445195803   456386531   456831049   456904804
  456972702   457035525   457103737   457212074   457274561   457345544  
457426369   457511137   457577682   457643526   457708055   457775138   
457854321    457931103 444910558   445058696   445195829   456386572   456831106
  456904846   456972710   457035558   457103745   457212108   457274579  
457345619   457426401   457511194   457577690   457643542   457708105  
457775146    457854370    457931228 444910582   445058738   445195852  
456387117   456831114   456904861   456972736   457035590   457103760  
457212116   457274611   457345627   457426427   457511202   457577724  
457643559   457708113   457775161    457854388    457931236 444910830  
445058753   445195878   456389543   456831122   456904887   456972744  
457035616   457103778   457212132   457274660   457345635   457426435  
457511244   457577757   457643567   457708154   457775237    457854412   
457931301 444910848   445058936   445195886   456390160   456831163   456904895
  456972751   457035624   457103786   457212157   457274678   457345668  
457426476   457511251   457577765   457643583   457708162   457775278   
457854438    457931392 444911051   445059066   445195894   456393115   456831221
  456904945   456972777   457035632   457103810   457212165   457274702  
457345676   457426484   457511277   457577799   457643609   457708196  
457775328    457854446    457931418 444911184   445059074   445195969  
456393263   456831262   456904978   456972843   457035681   457103828  
457212181   457274728   457345692   457426518   457511327   457577823  
457643625   457708204   457775344    457854479    457931434 444911218  
445059082   445196074   456393941   456831270   456905058   456972918  
457035699   457103844   457212207   457274736   457345700   457426567  
457511335   457577849   457643666   457708212   457775377    457854511   
457931574 444911341   445059157   445196082   456394287   456831296   456905066
  456972942   457035707   457103877   457212223   457274744   457345726  
457426575   457511368   457577856   457643708   457708253   457775401   
457854529    457931632 444911366   445059272   445196108   456395474   456831312
  456905082   456972967   457035749   457103885   457212264   457274751  
457345734   457426583   457511400   457577872   457643724   457708261  
457775476    457854537    457931640 444911424   445059280   445196165  
456398114   456831361   456905124   456972975   457035806   457103968  
457212280   457274769   457345759   457426617   457511434   457577898  
457643757   457708287   457775484    457854545    457931673 444911440  
445059421   445196215   456398627   456831379   456905157   456973023  
457035822   457103976   457212306   457274785   457345775   457426682  
457511475   457577906   457643799   457708311   457775534    457854552   
457931699 444911465   445059512   445196231   456399260   456831437   456905207
  456973114   457035848   457104032   457212322   457274843   457345817  
457426708   457511483   457577914   457643807   457708337   457775559   
457854602    457931715 444911515   445059538   445196249   456400167   456831502
  456905231   456973171   457035855   457104057   457212330   457274850  
457345841   457426732   457511525   457577922   457643815   457708345  
457775567    457854610    457931756 444911556   445059553   445196264  
456400860   456831536   456905272   456973189   457035863   457104065  
457212348   457274876   457345874   457426740   457511608   457577930  
457643856   457708352   457775575    457854636    457931806 444911580  
445059595   445196314   456401215   456831569   456905355   456973213  
457035921   457104099   457212363   457274884   457345882   457426781  
457511616   457577963   457643864   457708402   457775674    457854701   
457931871 444911614   445059694   445196355   456401769   456831585   456905363
  456973239   457035996   457104107   457212371   457274892   457345924  
457426807   457511624   457577971   457643872   457708410   457775716   
457854727    457931921 444911671   445059801   445196371   456402676   456831593
  456905413   456973262   457036028   457104115   457212397   457274959  
457345940   457426823   457511665   457577989   457643898   457708451  
457775732    457854784    457931939 444911705   445059876   445196553  
456403567   456831601   456905421   456973288   457036036   457104172  
457212413   457274975   457345965   457426856   457511681   457577997  
457643930   457708469   457775740    457854800    457931962 444911812  
445059884   445196637   456404581   456831635   456905447   456973312  
457036051   457104206   457212454   457274983   457345999   457426880  
457511707   457578011   457643963   457708485   457775757    457854883   
457932010 444911929   445059934   445196652   456406495   456831643   456905462
  456973353   457036069   457104214   457212538   457275022   457346054  
457426922   457511723   457578029   457643971   457708493   457775773   
457854917    457932069 444911978   445060023   445196702   456406586   456831668
  456905470   456973379   457036093   457104297   457212546   457275048  
457346062   457426930   457511731   457578045   457643989   457708519  
457775849    457854925    457932085 444912018   445060155   445196744  
456407907   456831692   456905488   456973403   457036119   457104305  
457212553   457275055   457346104   457426948   457511764   457578052  
457643997   457708527   457775856    457854966    457932101 444912026  
445060171   445196769   456409044   456831700   456905512   456973429  
457036143   457104347   457212561   457275089   457346112   457426955  
457511798   457578086   457644003   457708543   457775864    457855005   
457932143 444912158   445060189   445196777   456409341   456831718   456905538
  456973478   457036150   457104362   457212603   457275097   457346153  
457426971   457511806   457578094   457644037   457708550   457775898   
457855013    457932374 444912240   445060213   445196785   456410802   456831734
  456905553   456973486   457036168   457104388   457212629   457275105  
457346195   457426989   457511814   457578144   457644060   457708576  
457775906    457855039    457932390 444912273   445060262   445196892  
456411958   456831759   456905561   456973502   457036192   457104396  
457212637   457275113   457346203   457427003   457511830   457578169  
457644086   457708584   457775914    457855047    457932473 444912364  
445060361   445196926   456417849   456831791   456905587   456973510  
457036218   457104438   457212678   457275121   457346237   457427011  
457511855   457578185   457644094   457708626   457775955    457855104   
457932499 444912380   445060411   445196983   456417864   456831809   456905595
  456973528   457036226   457104446   457212744   457275147   457346245  
457427045   457511889   457578201   457644128   457708642   457775963   
457855112    457932564 444912448   445060478   445197049   456418615   456831874
  456905603   456973569   457036242   457104453   457212769   457275188  
457346427   457427052   457511897   457578235   457644136   457708667  
457775971    457855146    457932622 444912489   445060577   445197080  
456419274   456831890   456905611   456973593   457036291   457104461  
457212785   457275212   457346443   457427102   457511913   457578268  
457644151   457708717   457775989    457855153    457932655 444912497  
445060643   445197114   456419936   456831957   456905637   456973601  
457036333   457104479   457212793   457275220   457346450   457427144  
457511939   457578276   457644185   457708733   457775997    457855179   
457932689 444912562   445060676   445197122   456420835   456831965   456905694
  456973627   457036358   457104537   457212843   457275303   457346468  
457427177   457512010   457578284   457644201   457708741   457776011   
457855203    457932747 444912604   445060726   445197205   456421114   456831973
  456905702   456973643   457036366   457104545   457212892   457275329  
457346484   457427201   457512028   457578292   457644219   457708758  
457776037    457855237    457932754 444912638   445060783   445197221  
456421544   456831999   456905728   456973650   457036382   457104560  
457212900   457275337   457346492   457427235   457512036   457578300  
457644227   457708774   457776052    457855260    457932812 444912760  
445060817   445197296   456422575   456832112   456905736   456973684  
457036432   457104578   457212918   457275345   457346500   457427276  
457512127   457578334   457644235   457708790   457776151    457855294   
457932820 444912778   445060841   445197312   456422880   456832146   456905744
  456973692   457036465   457104586   457212926   457275352   457346526  
457427284   457512135   457578342   457644250   457708808   457776193   
457855328    457932846 444912786   445060866   445197353   456423300   456832179
  456905751   456973718   457036499   457104594   457212942   457275360  
457346542   457427292   457512143   457578359   457644284   457708840  
457776201    457855377    457932903 444912844   445060957   445197429  
456427657   456832229   456905769   456973726   457036515   457104610  
457212975   457275378   457346559   457427318   457512150   457578391  
457644326   457708873   457776219    457855401    457932911 444912877  
445060965   445197452   456428721   456832237   456905777   456973734  
457036523   457104677   457212991   457275402   457346567   457427342  
457512176   457578409   457644334   457708915   457776235    457855427   
457933125 444913024   445061021   445197486   456428986   456832252   456905785
  456973759   457036531   457104701   457213015   457275410   457346583  
457427359   457512184   457578417   457644359   457708931   457776243   
457855443    457933158



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444913032   445061039   445197502   456431220   456832260   456905827  
456973767   457036549   457104719   457213023   457275451   457346591  
457427375   457512192   457578425   457644409   457708949   457776250   
457855476    457933224 444913057   445061062   445197544   456435221   456832302
  456905835   456973783   457036564   457104727   457213031   457275469  
457346617   457427383   457512275   457578441   457644417   457708964  
457776326    457855518    457933273 444913107   445061153   445197593  
456435940   456832336   456905850   456973825   457036598   457104750  
457213049   457275485   457346724   457427391   457512283   457578458  
457644425   457708980   457776334    457855534    457933380 444913123  
445061245   445197627   456436278   456832351   456905934   456973841  
457036606   457104784   457213072   457275543   457346757   457427425  
457512309   457578466   457644441   457709046   457776342    457855567   
457933422 444913180   445061328   445197643   456436419   456832369   456905942
  456973874   457036614   457104800   457213080   457275550   457346765  
457427433   457512333   457578482   457644458   457709061   457776375   
457855716    457933430 444913289   445061336   445197718   456436914   456832377
  456905959   456973940   457036655   457104818   457213098   457275576  
457346773   457427474   457512341   457578490   457644474   457709079  
457776383    457855732    457933463 444913305   445061344   445197759  
456439835   456832419   456906023   456973957   457036739   457104925  
457213114   457275626   457346799   457427482   457512358   457578508  
457644508   457709111   457776466    457855740    457933489 444913313  
445061393   445197809   456440718   456832435   456906031   456973965  
457036754   457104941   457213130   457275659   457346815   457427508  
457512424   457578524   457644524   457709202   457776482    457855757   
457933521 444913347   445061468   445197908   456441799   456832476   456906049
  456973999   457036770   457104974   457213148   457275667   457346831  
457427516   457512432   457578581   457644532   457709210   457776615   
457855773    457933562 444913362   445061484   445197965   456442433   456832484
  456906056   456974013   457036812   457104990   457213155   457275683  
457346849   457427532   457512440   457578607   457644540   457709228  
457776649    457855781    457933604 444913396   445061542   445197981  
456443142   456832500   456906072   456974021   457036820   457105013  
457213163   457275691   457346856   457427540   457512457   457578623  
457644565   457709236   457776714    457855807    457933612 444913461  
445061617   445198096   456443829   456832526   456906080   456974039  
457036838   457105054   457213171   457275709   457346864   457427599  
457512465   457578672   457644599   457709251   457776722    457855831   
457933679 444913529   445061633   445198104   456445386   456832534   456906106
  456974047   457036879   457105104   457213189   457275717   457346880  
457427649   457512473   457578680   457644607   457709293   457776748   
457855872    457933737 444913578   445061740   445198179   456445998   456832567
  456906114   456974054   457036903   457105195   457213205   457275725  
457346898   457427763   457512531   457578698   457644615   457709327  
457776755    457855880    457933778 444913594   445061807   445198187  
456447846   456832609   456906163   456974088   457036952   457105237  
457213239   457275733   457346914   457427771   457512549   457578706  
457644649   457709335   457776771    457855922    457933794 444913602  
445061831   445198245   456447978   456832617   456906171   456974096  
457037000   457105344   457213247   457275774   457346922   457427789  
457512564   457578722   457644656   457709350   457776805    457855989   
457933844 444913735   445061906   445198278   456448562   456832633   456906189
  456974104   457037018   457105351   457213254   457275790   457346930  
457427813   457512580   457578730   457644664   457709384   457776854   
457855997    457933893 444913750   445062037   445198302   456450857   456832666
  456906197   456974138   457037042   457105369   457213262   457275840  
457346948   457427904   457512598   457578755   457644680   457709400  
457776870    457856102    457933919 444913883   445062094   445198377  
456455054   456832674   456906213   456974153   457037067   457105385  
457213270   457275857   457346955   457427979   457512606   457578763  
457644698   457709418   457776961    457856151    457933927 444913958  
445062110   445198393   456456144   456832682   456906262   456974187  
457037091   457105401   457213288   457275907   457346963   457428001  
457512663   457578805   457644714   457709467   457776987    457856169   
457933950 444913966   445062227   445198419   456456359   456832724   456906270
  456974211   457037141   457105419   457213296   457275915   457346971  
457428068   457512671   457578813   457644748   457709509   457777027   
457856177    457934081 444914055   445062235   445198450   456456649   456832732
  456906312   456974229   457037174   457105427   457213304   457275949  
457346989   457428084   457512689   457578821   457644763   457709517  
457777050    457856219    457934099 444914113   445062243   445198476  
456457613   456832740   456906320   456974237   457037182   457105583  
457213346   457275956   457346997   457428183   457512697   457578862  
457644789   457709533   457777084    457856235    457934107 444914196  
445062276   445198484   456458249   456832765   456906338   456974245  
457037208   457105617   457213353   457275980   457347029   457428191  
457512747   457578870   457644797   457709558   457777191    457856292   
457934115 444914287   445062284   445198799   456458876   456832773   456906346
  456974260   457037216   457105633   457213361   457276004   457347037  
457428233   457512762   457578912   457644896   457709574   457777217   
457856334    457934123 444914402   445062292   445198898   456458942   456832781
  456906353   456974278   457037240   457105674   457213379   457276012  
457347045   457428258   457512788   457578920   457644904   457709608  
457777241    457856342    457934156 444914444   445062433   445198906  
456459502   456832799   456906361   456974294   457037265   457105716  
457213395   457276038   457347086   457428266   457512812   457578938  
457644920   457709616   457777266    457856391    457934214 444914485  
445062599   445198922   456460286   456832807   456906403   456974302  
457037315   457105732   457213403   457276046   457347094   457428316  
457512820   457578946   457644961   457709657   457777308    457856417   
457934289 444914899   445062607   445198930   456461110   456832823   456906445
  456974328   457037331   457105773   457213411   457276103   457347102  
457428324   457512838   457578953   457644987   457709665   457777332   
457856425    457934297 444914964   445062656   445198963   456461490   456832849
  456906452   456974336   457037380   457105781   457213429   457276129  
457347128   457428340   457512853   457578961   457644995   457709673  
457777373    457856441    457934321 444914972   445062722   445199003  
456461508   456832864   456906460   456974369   457037414   457105807  
457213437   457276145   457347136   457428381   457512895   457578995  
457645000   457709723   457777407    457856466    457934388 444915029  
445062755   445199029   456462340   456832963   456906502   456974377  
457037422   457105856   457213460   457276160   457347185   457428415  
457512903   457579019   457645026   457709756   457777423    457856474   
457934396 444915052   445062839   445199078   456463074   456833060   456906510
  456974419   457037448   457106045   457213486   457276178   457347193  
457428480   457512911   457579027   457645091   457709764   457777431   
457856482    457934479 444915177   445062904   445199144   456463132   456833086
  456906536   456974427   457037463   457106136   457213494   457276202  
457347201   457428498   457512929   457579043   457645109   457709780  
457777506    457856490    457934487 444915250   445062912   445199185  
456463397   456833136   456906551   456974443   457037489   457106169  
457213528   457276236   457347243   457428514   457512978   457579050  
457645117   457709814   457777548    457856508    457934560 444915268  
445062946   445199235   456463777   456833144   456906577   456974468  
457037539   457106243   457213551   457276244   457347250   457428548  
457513000   457579084   457645125   457709822   457777563    457856524   
457934586 444915334   445062987   445199276   456464205   456833151   456906585
  456974492   457037547   457106250   457213577   457276335   457347268  
457428555   457513018   457579118   457645208   457709889   457777571   
457856532    457934594 444915342   445063043   445199284   456464650   456833169
  456906593   456974518   457037570   457106268   457213585   457276343  
457347276   457428563   457513059   457579167   457645232   457709905  
457777597    457856581    457934719 444915425   445063209   445199441  
456464668   456833177   456906619   456974542   457037588   457106276  
457213593   457276350   457347292   457428647   457513067   457579191  
457645240   457709913   457777605    457856607    457934735 444915615  
445063225   445199508   456464981   456833243   456906643   456974617  
457037638   457106318   457213601   457276368   457347300   457428696  
457513075   457579258   457645265   457709921   457777621    457856623   
457934776 444915623   445063258   445199524   456465798   456833276   456906650
  456974658   457037646   457106367   457213619   457276376   457347318  
457428738   457513091   457579290   457645372   457709939   457777746   
457856672    457934818 444915649   445063274   445199532   456465897   456833318
  456906734   456974674   457037661   457106417   457213643   457276384  
457347326   457428753   457513109   457579332   457645414   457709954  
457777753    457856680    457934842 444915763   445063381   445199565  
456466119   456833334   456906742   456974682   457037679   457106474  
457213684   457276418   457347359   457428761   457513125   457579357  
457645422   457709988   457777761    457856755    457934859 444915771  
445063407   445199730   456466291   456833342   456906767   456974732  
457037687   457106490   457213692   457276426   457347367   457428811  
457513141   457579373   457645448   457710028   457777779    457856763   
457934867 444915821   445063472   445199771   456467083   456833383   456906817
  456974740   457037703   457106516   457213726   457276442   457347391  
457428829   457513158   457579399   457645463   457710036   457777803   
457856771    457934875 444915896   445063571   445199854   456467224   456833391
  456906874   456974757   457037711   457106524   457213809   457276509  
457347417   457428886   457513190   457579407   457645471   457710044  
457777910    457856789    457934933 444915946   445063704   445199870  
456467810   456833409   456906932   456974765   457037752   457106540  
457213833   457276533   457347433   457428894   457513208   457579415  
457645521   457710085   457777928    457856813    457934966 444915961  
445063738   445199896   456467992   456833425   456906999   456974773  
457037786   457106649   457213841   457276566   457347458   457428910  
457513216   457579423   457645570   457710200   457778025    457856854   
457934974 444916118   445063746   445199995   456469337   456833482   456907005
  456974815   457037802   457106680   457213858   457276590   457347466  
457428944   457513224   457579456   457645588   457710226   457778058   
457856953    457935070 444916209   445063779   445200025   456469691   456833516
  456907021   456974831   457037836   457106714   457213866   457276640  
457347490   457428969   457513257   457579472   457645661   457710242  
457778207    457856987    457935088 444916241   445063787   445200058  
456469907   456833524   456907047   456974914   457037844   457106722  
457213874   457276657   457347532   457429157   457513281   457579506  
457645679   457710309   457778215    457856995    457935203 444916357  
445063837   445200066   456470756   456833532   456907054   456974922  
457037869   457106771   457213882   457276764   457347557   457429298  
457513380   457579522   457645695   457710333   457778249    457857068   
457935229 444916373   445063894   445200124   456470954   456833565   456907062
  456974930   457037877   457106813   457213916   457276780   457347565  
457429330   457513455   457579530   457645703   457710358   457778306   
457857092    457935237 444916431   445063910   445200173   456471879   456833581
  456907070   456974997   457037893   457106839   457213932   457276798  
457347623   457429389   457513471   457579563   457645711   457710366  
457778389    457857100    457935260 444916555   445063977   445200199  
456472315   456833631   456907088   456975002   457037919   457106870  
457213981   457276855   457347649   457429470   457513497   457579605  
457645729   457710424   457778397    457857126    457935286 444916654  
445064033   445200272   456472414   456833664   456907096   456975010  
457037927   457106904   457214005   457276954   457347656   457429512  
457513539   457579613   457645737   457710440   457778496    457857159   
457935336 444916662   445064082   445200413   456472471   456833672   456907112
  456975028   457037968   457106938   457214088   457276962   457347664  
457429546   457513554   457579654   457645745   457710465   457778504   
457857167    457935377 444916712   445064140   445200462   456472810   456833680
  456907120   456975036   457037984   457106953   457214096   457277010  
457347672   457429587   457513570   457579670   457645752   457710473  
457778520    457857191    457935393 444916761   445064157   445200504  
456473081   456833698   456907138   456975044   457038008   457106961  
457214104   457277093   457347680   457429603   457513588   457579696  
457645760   457710481   457778546    457857209    457935419 444916779  
445064272   445200546   456473222   456833714   456907153   456975085  
457038016   457106995   457214112   457277119   457347698   457429611  
457513596   457579720   457645778   457710499   457778587    457857233   
457935443 444916837   445064389   445200553   456473339   456833722   456907161
  456975127   457038024   457107027   457214153   457277135   457347706  
457429652   457513620   457579738   457645802   457710564   457778595   
457857274    457935484 444916886   445064397   445200603   456474147   456833797
  456907195   456975135   457038065   457107035   457214195   457277143  
457347789   457429660   457513646   457579761   457645919   457710572  
457778603    457857282    457935500 444916894   445064405   445200611  
456474618   456833805   456907203   456975176   457038073   457107050  
457214211   457277150   457347797   457429702   457513729   457579795  
457645927   457710598   457778629    457857308    457935542 444916910  
445064413   445200694   456474832   456833813   456907229   456975242  
457038099   457107068   457214252   457277176   457347847   457429744  
457513752   457579803   457645968   457710606   457778645    457857316   
457935591 444917090   445064447   445200702   456475052   456833821   456907252
  456975275   457038107   457107076   457214260   457277184   457347862  
457429751   457513760   457579837   457645984   457710614   457778652   
457857324    457935609 444917108   445064520   445200710   456475219   456833839
  456907302   456975291   457038123   457107084   457214286   457277192  
457347870   457429777   457513778   457579852   457645992   457710648  
457778736    457857373    457935625 444917165   445064538   445200876  
456475359   456833896   456907310   456975317   457038149   457107100  
457214294   457277242   457347888   457429785   457513851   457579860  
457646008   457710671   457778751    457857381    457935633 444917207  
445064546   445200975   456476001   456833912   456907336   456975333  
457038180   457107118   457214310   457277309   457347904   457429801  
457513877   457579878   457646024   457710689   457778769    457857399   
457935724 444917231   445064660   445201023   456476191   456833920   456907344
  456975341   457038198   457107126   457214328   457277317   457347912  
457429819   457513885   457579894   457646040   457710697   457778777   
457857407    457935732 444917249   445064694   445201080   456476761   456833946
  456907369   456975408   457038206   457107167   457214336   457277325  
457347953   457429827   457513901   457579902   457646107   457710713  
457778785    457857415    457935773 444917280   445064728   445201148  
456477314   456834043   456907385   456975416   457038248   457107266  
457214344   457277366   457347987   457429892   457513919   457579910  
457646131   457710754   457778827    457857423    457935799 444917355  
445064751   445201254   456477702   456834084   456907419   456975424  
457038255   457107282   457214351   457277374   457347995   457429934  
457513927   457579936   457646164   457710770   457778835    457857456   
457935864 444917371   445064777   445201312   456477710   456834092   456907427
  456975457   457038263   457107308   457214369   457277440   457348027  
457429967   457513943   457579944   457646180   457710788   457778843   
457857472    457935880



--------------------------------------------------------------------------------

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

 

Loan

Number

  

Loan

Number

  

Loan

Number

444917389   445064793   445201320   456477942   456834126   456907450  
456975473   457038271   457107373   457214393   457277473   457348043  
457430031   457513950   457579951   457646198   457710796   457778850   
457857480    457935898 444917462   445064801   445201387   456478551   456834175
  456907476   456975507   457038297   457107423   457214419   457277507  
457348100   457430064   457513984   457580017   457646206   457710838  
457778868    457857498    457935922 444917678   445064819   445201395  
456478676   456834241   456907500   456975523   457038305   457107464  
457214443   457277549   457348126   457430122   457514073   457580033  
457646230   457710846   457778900    457857506    457935989 444917728  
445064835   445201403   456478775   456834266   456907518   456975549  
457038354   457107480   457214450   457277564   457348134   457430197  
457514107   457580041   457646255   457710887   457778918    457857522   
457936011 444917751   445064843   445201445   456479237   456834282   456907526
  456975564   457038388   457107506   457214476   457277630   457348175  
457430205   457514131   457580074   457646271   457710903   457778975   
457857555    457936037 444917777   445064983   445201452   456479724   456834324
  456907542   456975598   457038404   457107522   457214484   457277655  
457348225   457430213   457514149   457580082   457646321   457710952  
457779015    457857589    457936110 444917850   445065030   445201460  
456480375   456834340   456907583   456975614   457038479   457107548  
457214492   457277663   457348241   457430247   457514156   457580090  
457646339   457710960   457779023    457857639    457936128 444917868  
445065048   445201544   456480664   456834357   456907591   456975630  
457038495   457107555   457214500   457277689   457348274   457430296  
457514198   457580165   457646354   457710986   457779056    457857647   
457936169 444917892   445065063   445201593   456481084   456834415   456907609
  456975648   457038529   457107571   457214518   457277697   457348282  
457430304   457514206   457580181   457646370   457711000   457779072   
457857662    457936342 444917975   445065089   445201601   456481159   456834464
  456907641   456975655   457038560   457107597   457214526   457277713  
457348324   457430437   457514271   457580207   457646420   457711018  
457779080    457857688    457936367 444917991   445065147   445201627  
456481761   456834480   456907666   456975663   457038594   457107605  
457214559   457277721   457348340   457430577   457514339   457580215  
457646446   457711042   457779106    457857746    457936474 444918155  
445065246   445201635   456482017   456834506   456907674   456975697  
457038610   457107639   457214567   457277762   457348399   457430585  
457514347   457580223   457646479   457711075   457779114    457857753   
457936532 444918221   445065394   445201668   456482140   456834514   456907690
  456975739   457038719   457107670   457214575   457277770   457348415  
457430593   457514354   457580231   457646495   457711125   457779155   
457857761    457936565 444918239   445065402   445201692   456482249   456834571
  456907708   456975747   457038743   457107720   457214583   457277820  
457348456   457430601   457514362   457580256   457646503   457711141  
457779163    457857795    457936615 444918254   445065410   445201742  
456482330   456834597   456907724   456975754   457038768   457107779  
457214591   457277838   457348498   457430692   457514396   457580272  
457646511   457711182   457779197    457857803    444918429   445065428  
445201791   456482611   456834605   456907732   456975762   457038776  
457107787   457214617   457277846   457348530   457430726   457514404  
457580298   457646529   457711190   457779205    457857811    444918544  
445065444   445201833   456483015   456834662   456907740   456975788  
457038859   457107795   457214633   457277861   457348548   457430767  
457514420   457580322   457646545   457711216   457779213    457857837   
444918551   445065485   445201841   456483403   456834688   456907823  
456975796   457038867   457107811   457214641   457277887   457348555  
457430775   457514453   457580330   457646578   457711224   457779239   
457857845    444918619   445065527   445201874   456483437   456834704  
456907864   456975812   457038875   457107845   457214658   457277895  
457348571   457430817   457514479   457580371   457646586   457711232  
457779254    457857852    444918650   445065543   445201940   456483577  
456834720   456907898   456975820   457038883   457107886   457214666  
457277903   457348589   457430833   457514511   457580405   457646610  
457711240   457779296    457857860    444918700   445065584   445201973  
456484542   456834746   456907906   456975853   457038891   457107894  
457214740   457277911   457348597   457430874   457514560   457580413  
457646628   457711265   457779304    457857878    444918742   445065634  
445202013   456484609   456834779   456907914   456975861   457038909  
457107902   457214773   457277952   457348621   457430890   457514578  
457580421   457646636   457711273   457779320    457857894    444918809  
445065659   445202047   456485549   456834795   456907930   456975887  
457038925   457107936   457214781   457277960   457348662   457430916  
457514628   457580447   457646677   457711299   457779338    457857910   
444918890   445065816   445202062   456485952   456834803   456907955  
456975895   457038941   457107969   457214799   457277994   457348688  
457430932   457514651   457580512   457646735   457711307   457779346   
457857985    444918908   445065840   445202070   456486067   456834829  
456907963   456975903   457038958   457107985   457214807   457278018  
457348720   457431088   457514669   457580561   457646750   457711315  
457779387    457858033    444918932   445065881   445202104   456486430  
456834886   456908003   456975937   457038966   457108009   457214823  
457278034   457348753   457431096   457514735   457580611   457646768  
457711356   457779403    457858058    444918940   445065949   445202146  
456486836   456834894   456908060   456975945   457038990   457108025  
457214831   457278091   457348787   457431104   457514776   457580637  
457646776   457711372   457779411    457858066    444919039   445066012  
445202187   456487339   456834928   456908078   456975952   457039014  
457108033   457214849   457278117   457348803   457431161   457514818  
457580660   457646784   457711422   457779429    457858074    444919138  
445066277   445202328   456487347   456834936   456908102   456975978  
457039071   457108058   457214880   457278125   457348811   457431179  
457514826   457580678   457646800   457711430   457779445    457858082   
444919146   445066343   445202369   456487370   456834944   456908128  
456976026   457039097   457108066   457214930   457278141   457348829  
457431260   457514867   457580686   457646867   457711448   457779452   
457858090   



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit or (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment, (B) was originated by AmeriCredit,
such Originating Affiliate or such Dealer for the retail sale of a Financed
Vehicle in the ordinary course of AmeriCredit’s, such Originating Affiliate’s or
the Dealer’s business, in each case was originated in accordance with
AmeriCredit’s credit policies and was fully and properly executed by the parties
thereto, and AmeriCredit, each Originating Affiliate and each Dealer had all
necessary licenses and permits to originate Receivables in the state where
AmeriCredit, each such Originating Affiliate or each such Dealer was located,
(C) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral security, (D) is a Receivable which provides for level monthly
payments (provided that the period in the first Collection Period and the
payment in the final Collection Period of the Receivable may be minimally
different from the normal period and level payment) which, if made when due,
shall fully amortize the Amount Financed over the original term and (E) has not
been amended or collections with respect to which waived, other than as
evidenced in the Receivable File or the Servicer’s electronic records relating
thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit or (iii) by a Dealer and was sold by the
Dealer to AmeriCredit, and was sold by AmeriCredit to AFS SenSub Corp. without
any fraud or misrepresentation on the part of such Originating Affiliate, Dealer
or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects, and each Receivable and the sale of the Financed Vehicle evidenced by
each Receivable complied at the time it was originated or made and now complies
in all material respects with all applicable legal requirements.

4. Origination. Each Receivable was originated in the United States.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

 

SCH-B-2



--------------------------------------------------------------------------------

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. With respect to Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes. The Seller has not entered into
any agreement with any Person that prohibits, restricts or conditions the sale
of any Receivable by the Seller.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer has a participation in, or other right
to receive, proceeds of any Receivable. AmeriCredit has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate which first priority security
interest has been assigned to AmeriCredit) in the Financed Vehicle. The Lien
Certificate for each Financed Vehicle shows, or if a new or replacement Lien
Certificate is being applied for with respect to such Financed Vehicle the Lien
Certificate will be received within 180 days of the Closing Date and will show,
AmeriCredit or an Originating Affiliate named (which may be accomplished by the
use of a properly registered “doing business as” (“DBA”) name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. With respect to
each Receivable for which the Lien Certificate has not yet been returned from
the Registrar of Titles, AmeriCredit or the related Originating Affiliate has
applied for or received written evidence from the related Dealer that such Lien
Certificate showing AmeriCredit, an Originating Affiliate or the Issuer (which
may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction), as applicable, as first lienholder has been applied
for and the Originating Affiliate’s security interest has been validly assigned
by the Originating Affiliate to AmeriCredit and AmeriCredit’s security interest
has been validly assigned by AmeriCredit to AFS SenSub Corp. pursuant to this
Agreement. This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Receivables in favor of the Purchaser, which security
interest is prior to all other Liens, and is enforceable as such against
creditors of and purchasers from the Seller. Immediately after the sale,
transfer and assignment thereof by AmeriCredit to AFS SenSub Corp., each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of AFS SenSub Corp. as
secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). As of the Cutoff Date, there were no
Liens or claims for taxes, work, labor or materials affecting a Financed Vehicle
which are or may be Liens prior or equal to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

 

SCH-B-4



--------------------------------------------------------------------------------

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate or a Dealer, each Financed Vehicle is required to be
covered by a comprehensive and collision insurance policy (i) in an amount at
least equal to the lesser of (a) its maximum insurable value and (b) the
principal amount due from the Obligor under the related Receivable, (ii) naming
AmeriCredit or an Originating Affiliate (which may be accomplished by the use of
a properly registered DBA name in the applicable jurisdiction) as loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage. Each Receivable requires the Obligor to maintain physical loss and
damage insurance, naming AmeriCredit or an Originating Affiliate (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) and its successors and assigns as additional insured parties, and
each Receivable permits the holder thereof to obtain physical loss and damage
insurance at the expense of the Obligor if the Obligor fails to do so. No
Financed Vehicle is insured under a policy of Force-Placed Insurance on the
Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

 

SCH-B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, or anyone acting on behalf of any of them in order to cause any
Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. No Further Amounts Owed on the Receivables. At the time each Receivable was
acquired from an Origination Affiliate or a Dealer, no further amounts were owed
by Seller to the Obligor under the Receivable.

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

 

SCH-B-6



--------------------------------------------------------------------------------

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

34. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty and requires that a prepayment by the related Obligor will fully
pay the principal balance and accrued interest through the date of prepayment
based on the Receivable’s Annual Percentage Rate.

35. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

36. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

37. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

38. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

39. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

40. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7